         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 1 of 266




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
                                                             1
    NEIMAN MARCUS GROUP LTD LLC, et al.,                             ) Case No. 20-32519 (DRJ)
                                                                     )
                              Debtors.                               ) (Jointly Administered)
                                                                     )

     NOTICE OF FILING OF AMENDED (A) SCHEDULE OF ASSUMED EXECUTORY
      CONTRACTS AND UNEXPIRED LEASES, AND (B) SCHEDULE OF REJECTED
               EXECUTORY CONTRACTS AND UNEXPIRED LEASES


       PLEASE TAKE NOTICE that on August 21, 2020, the above-captioned debtors and
debtors in possession (the “Debtors”) filed the Plan Supplement [ECF No. 1513] (the “Plan
Supplement”) with the United States Bankruptcy Court for the Southern District of Texas (the
“Court”), as contemplated in the Debtors’ Second Amended Joint Plan of Reorganization Pursuant
to Chapter 11 of the Bankruptcy Code [ECF No. 1700] (as may be amended, modified, or
supplemented from time to time, the “Plan”).2

       PLEASE TAKE FURTHER NOTICE that Debtors hereby file the amended plan
supplement (the “Amended Plan Supplement”) with the Court.

       PLEASE TAKE FURTHER NOTICE that the Amended Plan Supplement includes
revised versions of the following documents (which remain subject to continuing negotiations
among the Debtors and interested parties with respect thereto), as may be modified, amended, or
supplemented from time to time:

             EXHIBIT D        Schedule of Assumed Executory Contracts and Unexpired Leases
             EXHIBIT E        Schedule of Rejected Executory Contracts and Unexpired Leases


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
    (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC (5829);
    NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage Parent
    Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust (3700);
    NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664); NMG
    Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo
    LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The
    NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’ service address is: One
    Marcus Square, 1618 Main Street, Dallas, Texas 75201.

2
    Capitalized terms used but not defined in herein have the meanings given to them in the Plan.
     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 2 of 266




        PLEASE TAKE FURTHER NOTICE that pursuant to the Plan, any objection to the
assumption of an Executory Contract or Unexpired Lease under the Plan must be Filed with the
Bankruptcy Court on or before 30 days after the Effective Date. Any such objection will be
scheduled to be heard by the Bankruptcy Court at the Debtors’ or Reorganized Debtors’, as
applicable, first scheduled omnibus hearing for which such objection is timely filed. Any
counterparty to an Executory Contract or Unexpired Lease that fails to timely object to the
proposed assumption of any Executory Contract or Unexpired Lease will be deemed to have
consented to such assumption. For the avoidance of doubt, the Debtors have extended the deadline
to object to any Cure amount to 30 days after the Effective Date.

       PLEASE TAKE FURTHER NOTICE that the Debtors reserve all rights, with the
consent of any applicable counterparties to the extent required under the Plan and/or the
Restructuring Support Agreement, to alter, amend, modify, or supplement the Amended Plan
Supplement and any of the documents and designations contained therein in accordance with the
terms of the Plan; provided that, if any document in the Amended Plan Supplement is altered,
amended, modified, or supplemented in any material respect prior to the confirmation hearing, the
Debtors will file a redline of such document with the Court.

       PLEASE TAKE FURTHER NOTICE that the documents contained in the Plan
Supplement are integral to and are considered part of the Plan. If the Court approves the Plan, the
documents contained in the Amended Plan Supplement will be approved pursuant to the order
confirming the Plan.

        PLEASE TAKE FURTHER NOTICE that copies of the Plan, Disclosure Statement,
Plan Supplement, and Amended Plan Supplement are accessible now by visiting
http://cases.stretto.com/NMG or by calling (877) 670-2127 (Toll Free) or (949) 504-4475
(International). You may also obtain copies of any pleadings by visiting the Court’s website at
https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set forth therein.




                                                2
      Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 3 of 266




        PLEASE TAKE FURTHER NOTICE that the Debtors will seek confirmation of the
Plan at the confirmation hearing before Judge David R. Jones, Courtroom 400, of the United States
Bankruptcy Court, Houston Division, 515 Rusk Street Houston, Texas 77002, on September 4,
2020, at 9:00 a.m. (prevailing Central Time).


 Houston, Texas
 September 3, 2020

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                             KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)        KIRKLAND & ELLIS INTERNATIONAL LLP
 Jennifer F. Wertz (TX Bar No. 24072822)           Anup Sathy, P.C. (admitted pro hac vice)
 Kristhy M. Peguero (TX Bar No. 24102776)          Chad J. Husnick, P.C. (admitted pro hac vice)
 Veronica A. Polnick (TX Bar No. 24079148)         300 North LaSalle Street
 1401 McKinney Street, Suite 1900                  Chicago, Illinois 60654
 Houston, Texas 77010                              Telephone:       (312) 862-2000
 Telephone:      (713) 752-4200                    Facsimile:       (312) 862-2200
 Facsimile:      (713) 752-4221                    Email:           anup.sathy@kirkland.com
 Email:          mcavenaugh@jw.com                                  chad.husnick@kirkland.com
                 jwertz@jw.com
                 kpeguero@jw.com                   -and-
                 vpolnick@jw.com
                                                   Matthew C. Fagen (admitted pro hac vice)
 Co-Counsel to the Debtors                         601 Lexington Avenue
 and Debtors in Possession                         New York, New York 10022
                                                   Telephone:     (212) 446-4800
                                                   Facsimile:     (212) 446-4900
                                                   Email:         matthew.fagen@kirkland.com

                                                   Co-Counsel to the Debtors
                                                   and Debtors in Possession




                                               3




26748005v.1
Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 4 of 266




                                Exhibit D
   Amended Schedule of Assumed Executory Contracts and Unexpired Leases




                                    4
                                                                           Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 5 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                          Counterparty Name                    Description of Contract or Lease         Cure Cost                       Address 1                   Address 2         Address 3         City              State         ZIP    Country
   1    The Neiman Marcus Group LLC    Chanel                                   Master Agreement                                        $5,264,799.00 9 W 57TH STREET                    44TH FLOOR                          NEW YORK           NY           10019-2790
   2    The Neiman Marcus Group LLC    GOOGLE INC.                              GOOGLE INC - ADVERTISING SERVICE AGREEMENT              $3,213,807.73 1600 AMPHITHEATRE PARKWAY                                              MOUNTAIN VIEW      CA           94043


   3     The Neiman Marcus Group LLC   NORTHPARK PARTNERS, LP                   LEASE RE: 8687 suite 400 NORTH CENTRAL                 $2,282,289.98 8080 NORTH CENTRAL EXPRESSWAY       SUITE 1100                          DALLAS             TX           75206
                                                                                EXPRESSWAY, DALLAS, TX DATED 7/20/1965
                                                                                (LEASE ID 1002-0001)

   4     The Neiman Marcus Group LLC   AT AND T CORP                            AT AND T CORP - STATEMENT OF WORK                      $1,495,905.47 208 SOUTH AKARD STREET                                                  DALLAS             TX           75202

   5     The Neiman Marcus Group LLC   TATA AMERICA INTERNATIONAL               TATA AMERICA INTERNATIONAL CORPORATION -               $1,090,259.88 101 PARK AVENUE                                                         NEW YORK           NY           10178
                                       CORPORATION                              AMENDMENT

   6     The Neiman Marcus Group LLC   ELICIT LLC                               ELICIT LLC - MASTER SERVICES AGREEMENT                 $1,085,495.12 525 3RD STREET NORTH                SUITE 511                           MINNEAPOLIS        MN           55401


   7     The Neiman Marcus Group LLC   GRID DYNAMICS INTERNATIONAL, INC.        GRID DYNAMICS INTERNATIONAL, INC. - CHANGE               $949,636.00 5000 EXECUTIVE PARKWAY              SUITE 520                           SAN RAMON          CA           94583
                                                                                ORDER

   8     The Neiman Marcus Group LLC   AMAZON.COM                               AMAZON.COM - MASTER SERVICES AGREEMENT                   $935,173.81 410 TERRY AVE N                                                         SEATTLE            WA           98109-5210

   9     The Neiman Marcus Group LLC   THE IRVINE COMPANY LLC                   LEASE RE: 610 NEWPORT CENTER DRIVE, FASHION              $806,882.27 ATTN: ERNIE ZACHARY PARK            13215 E PENN ST   SUITE 510         WHITTIER           CA           90602
                                                                                ISLAND SHOPPING CENTER, NEWPORT BEACH, CA
                                                                                DATED 11/26/2013 (LEASE ID 1011-0002)


   10    The Neiman Marcus Group LLC   KATZ, BARRON, SQUITERO, FRIEDBERG, ET AL LEASE RE: 9700 COLLINS AVENUE, BAL HARBOUR,              $774,336.07 901 PONCE DE LEON BOULEVARD, 10TH                                       CORAL GABLES       FL           33134
                                                                                FL DATED 11/18/1969 (LEASE ID 1005-0001)                             FLOOR

   11    The Neiman Marcus Group LLC   SHOPS AT MERRICK PARK                    SUBLEASE RE: 358 SAN LORENZO AVENUE, CORAL               $697,291.48 246 ALTARA AVENUE                   SUITE 1406                          CORAL GABLES       FL           33146
                                                                                GABLES, FL DATED 3/27/2000 (LEASE ID 1034-0001)

   12    The Neiman Marcus Group LLC   BORDERFREE                               BORDERFREE AMENDMENT TO SERVICES                         $618,903.49 292 MADISON AVE                     5TH FL                              NEW YORK           NY           10017
                                                                                AGREEMENT INTERNATIONAL ECOMM 2013 -
                                                                                SUPPORTING DOCUMENTS

   13    The Neiman Marcus Group LLC   KATTEN MUCHIN ROSENMAN LLP               LEASE RE: 737 NORTH MICHIGAN AVENUE,                     $597,211.54 525 WEST MONROE STREET                                                  CHICAGO            IL           60661-3693
                                                                                CHICAGO, IL DATED 11/5/1983 (LEASE ID 1019-0001)


   14    The Neiman Marcus Group LLC   WVF-PARAMOUNT 745 PROPERTY, L.P.         Bergdorf Goodman LEASE RE: 745 5TH AVENUE,               $562,553.70 1633 BROADWAY, SUITE 1801                                               NEW YORK           NY           10019
                                                                                NEW YORK, NY DATED 8/29/1988 (LEASE ID 1064-
                                                                                0001)

   15    The Neiman Marcus Group LLC   MILESTONE VENTURE PARTNERS               Bergdorf Goodman LEASE RE: 754 5TH AVENUE,               $467,889.11 551 MADISON AVENUE, 7TH FLOOR                                           NEW YORK           NY           10022
                                                                                NEW YORK, NY DATED 1/26/1982 (LEASE ID 1063-
                                                                                0001)

   16    The Neiman Marcus Group LLC   Cheetah Digital                          Marketing agreement                                      $428,920.20
   17    The Neiman Marcus Group LLC   Set Solutions                            Set Solutions                                            $404,528.94 1800 WEST LOOP SOUTH                SUITE 700                           HOUSTON            TX           77027
   18    The Neiman Marcus Group LLC   SHORT HILLS ASSOCIATES, LLC              LEASE RE: 1200 MORRIS TURNPIKE, THE MALL AT              $394,044.62 200 EAST LONG LAKE ROAD             SUITE 200                           BLOOMFIELD HILLS   MI           48304-2324
                                                                                SHORT HILLS, SHORT HILLS, NJ DATED 6/11/1993
                                                                                (LEASE ID 1025-0001)

   19    NM Nevada Trust               ROUSE FS LLC                             GROUND LEASE RE: 3200 LAS VEGAS BOULEVARD,               $382,255.24 10000 WEST CHARLESTON                                                   LAS VEGAS          NV           89135-1004
                                                                                LAS VEGAS, NV DATED 2/9/1981 (LEASE ID 1015-                         BOULEVARD, SUITE 200
                                                                                0001)

   20    The Neiman Marcus Group LLC   360I                                     360I - MASTER SERVICES AGREEMENT                         $347,475.99 32 AVENUE OF THE AMERICAS           6TH FLOOR                           NEW YORK           NY           10013

   21    The Neiman Marcus Group LLC   SPG CENTER, LLC                          LEASE RE: 400 STANFORD SHOPPING CENTER,                  $342,651.99 225 WEST WASHINGTON STREET                                              INDIANAPOLIS       IN           46204
                                                                                PALO ALTO, CA DATED 4/29/1983 (LEASE ID 1024-
                                                                                0001)

   22    The Neiman Marcus Group LLC   Ryan LLC                                 Ryan LLC - Tax Assistance, Appeals, Processing           $221,263.29 3 GALLERIA TOWER, 13155 NOEL ROAD,                                      DALLAS             TX           75240
                                                                                                                                                     STE 100
   23    The Neiman Marcus Group LLC   COGNIZANT TECHNOLOGY SOLUTIONS           COGNIZANT TECHNOLOGY SOLUTIONS - CHANGE                  $330,266.50 GLENPOINTE CENTRE WEST 500         FRANK WEST BURR                      TEANECK            NJ           07666
                                                                                ORDER                                                                                                   BLVD

   24    The Neiman Marcus Group LLC   GGP ALA MOANA LLC                        LEASE RE: 1450 ALA MOANA BLVD., HONOLULU, HI             $310,791.78 350 N ORLEANS ST                    SUITE 300                           CHICAGO            IL           60654
                                                                                DATED 6/30/1995 (LEASE ID 1031-0001)

   25    The Neiman Marcus Group LLC   WORLD WIDE TECHNOLOGY INC                WORLD WIDE TECHNOLOGY - STATEMENT OF                     $308,100.88 1 WORLD WIDE WAY                                                        MARYLAND HEIGHTS MO             63146
                                                                                WORK

   26    The Neiman Marcus Group LLC   Loyalty Innovations                      Travel and Transport, Inc Service Agreement              $305,282.64 2120 SOUTH 72ND STREE                                                   OMAHA              NE           68124
   27    The Neiman Marcus Group LLC   CS TECHNOLOGY, INC.                      CS TECHNOLOGY - STATEMENT OF WORK                        $300,000.00 ONE PENN PLAZA                      54TH FLOOR                          NEW YORK           NY           10119

   28    The Neiman Marcus Group LLC   TRANE U.S. INC                           TRANE U.S. INC - MASTER SERVICES AGREEMENT               $299,235.52 4833 WHITE BEAR PARKWAY                                                 WHITE BEAR LAKE    MN           55110

   29    The Neiman Marcus Group LLC   PERFICIENT, INC.                         PERFICIENT, INC. - MASTER SERVICES                       $292,872.00 555 MARYVILLE UNIVERSITY DRIVE      SUITE 500                           ST. LOUIS          MO           63141
                                                                                AGREEMENT

   30    The Neiman Marcus Group LLC   ACCENTURE LLP                            ACCENTURE LLP - AMENDMENT                                $280,895.57 161 NORTH CLARK STREET                                                  CHICAGO            IL           60601

   31    The Neiman Marcus Group LLC   VERIZON WIRELESS                         VERIZON WIRELESS LETTER OF AGENCY GSG                    $276,202.22 ONE VERISON PLACE                                                       ALPHARETTA         GA           30004
                                                                                TELCO INC - SUPPORTING DOCUMENTS




                                                                                                                                                                                                                                                                                    1 of 30
                                                                          Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 6 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                       Counterparty Name                 Description of Contract or Lease         Cure Cost                       Address 1                       Address 2   Address 3          City             State           ZIP     Country
   32   The Neiman Marcus Group LLC    SMURFIT KAPPA BATES LLC              SMURFIT KAPPA BATES LLC - MASTER SERVICES               $270,833.87 2811 RPBERT CARGILL DRIVE                                            LONGVIEW           TX           75602
                                                                            AGREEMENT

   33    The Neiman Marcus Group LLC   SYSCO CORPORATION                    SYSCO CORPORATION - MASTER SERVICES                    $257,741.00 1390 ENCLAVE PARKWAY                                                  HOUSTON            TX           77077
                                                                            AGREEMENT

   34    The Neiman Marcus Group LLC   INTERSTATE CLEANING CORP             INTERSTATE CLEANING CORP - MASTER SERVICES             $254,941.11 1566 NORTH WARSON ROAD                                                ST LOUIS           MO           63132
                                                                            AGREEMENT

   35    The Neiman Marcus Group LLC   PERFICIENT, INC.                     PERFICIENT, INC. - STATEMENT OF WORK                   $251,051.14 555 MARYVILLE UNIVERSITY DRIVE       SUITE 500                        ST. LOUIS          MO           63141

   36    The Neiman Marcus Group LLC   CENTURYLINK COMMUNICATIONS, LLC      CENTURYLINK COMMUNICATIONS, LLC - STAFFING             $249,283.64 931 14TH ST.,900                                                      DENVER             CO           80202
                                                                            AGREEMENT

   37    The Neiman Marcus Group LLC   ARANDELL CORPORATION                 ARANDELL CORPORATION - MASTER SERVICES                 $224,018.20 N82 W13118 LEON ROAD                                                  MENOMONEE FALLS WI              53051
                                                                            AGREEMENT

   38    The Neiman Marcus Group LLC   OTIS ELEVATOR COMPANY                OTIS ELEVATOR COMPANY - MASTER SERVICES                $204,676.88 4801 EXECUTIVE PARK COURT, SUITE                                      JACKSONVILLE       FL           32216
                                                                            AGREEMENT                                                          208

   39    The Neiman Marcus Group LLC   SIGNATURE GARMENT CARE AND LINEN     supply chain agreement                                 $202,916.80 4830 LAKAWANA                                                         DALLAS             TX           75247
                                       SERVICE

   40    The Neiman Marcus Group LLC   LARRY LARSON,                        LEASE RE: 9700 WILSHIRE BOULEVARD, BEVERLY             $200,250.00 6303 WILSHIRE BLVD., STE. 201                                         LOS ANGELES        CA           90048         UNITED
                                                                            HILLS, CA DATED 10/1/1955 (LEASE ID 1010-0001)                                                                                                                                         STATES

   41    The Neiman Marcus Group LLC   THE TAUBMAN COMPANY LLC              LAND LEASE RE: 3030 EAST FIRST AVENUE,                 $194,138.61 200 EAST LONG LAKE ROAD, SUITE 300                                    BLOOMFIELD HILLS   MI           48304
                                                                            CHERRY CREEK MALL, DENVER, CO DATED
                                                                            1/30/1989 (LEASE ID 1027-0001)

   42    The Neiman Marcus Group LLC   J.P MORGAN CHASE BANK, N.A.          J.P MORGAN CHASE BANK, N.A. - MASTER                   $183,001.36 300 SOUTH RIVERSIDE PLAZA, MAIL      IL1-0199                         CHICAGO            IL           60606
                                                                            SERVICES AGREEMENT                                                 CODE

   43    The Neiman Marcus Group LLC   INFOR (US) INC                       INFOR (US) INC - SAAS ORDER FORM                       $182,877.40 641 AVENUE OF THE AMERICAS                                            NEW YORK           NY           10011

   44    The Neiman Marcus Group LLC   Riveron Consulting                   Master Services Agreement                              $179,351.18 2515 MCKINNEY AVE                    #1200                            DALLAS             TX           75201
   45    The Neiman Marcus Group LLC   BULKLEY DUNTON                       BULKLEY DUNTON - MASTER SERVICES                       $176,234.91 250 W. 34TH ST. ONE PENN PLAZA                                        NEW YORK           NY           10119
                                                                            AGREEMENT                                                          SUITE 2814

   46    The Neiman Marcus Group LLC   SIMON PREMIUM OUTLETS                LEASE RE: 3939 IH-35S, PRIME OUTLETS OF SAN            $174,029.07 60 COLUMBIA ROAD BUILDING B, 3RD                                      MORRISTOWN         NJ           7960
                                                                            MARCOS, SAN MARCOS, TX (LEASE ID 2201-0001)                        FLOOR

   47    The Neiman Marcus Group LLC   CLEAR TECHNOLOGIES                   CLEAR TECHNOLOGIES - MASTER SERVICES                   $173,265.49 16415 ADDISON ROAD                   SUITE 300                        ADDISON            TX           75001
                                                                            AGREEMENT

   48    The Neiman Marcus Group LLC   Direct Source                        supply chain agreement                                 $168,370.49 225 HIGH RIDGE ROAD W240                                              STAMFORD           CT           06905


   49    The Neiman Marcus Group LLC   THE RETAIL PROPERTY TRUST            GROUND LEASE DATED 12/26/1974 RE: 3393                 $167,794.22 SIMON TOWER                          225 W. WASHINGTON                INDIANAPOLIS       IN           46204
                                                                            PEACHTREE ROAD N.E., LENOX SQUARE                                                                       STREET
                                                                            SHOPPING CENTER, ATLANTA, GA DATED
                                                                            12/26/1974 (LEASE ID 1006-0001)

   50    The Neiman Marcus Group LLC   GREEN MOUNTAIN TECHNOLOGY            GREEN MOUNTAIN TECHNOLOGY - MASTER                     $167,661.29 5860 RIDGEWAY CENTER PARKWAY         SUITE 401                        MEMPHIS            TN           38120
                                                                            SERVICES AGREEMENT

   51    The Neiman Marcus Group LLC   MATRIX ABSENCE MANAGEMENT INC        MATRIX ABSENCE MANAGEMENT INC -                        $152,841.78 181 METRO DR                         STE 300                          SAN JOSE           CA           95110
                                                                            AMENDMENT

   52    The Neiman Marcus Group LLC   SPG PARTNERS GP, LLC,                GROUND LEASE RE: 2600 POST OAK BOULEVARD,              $142,285.34 225 W. WASHINGTON ST                                                  INDIANAPOLIS       IN           46207-7033
                                                                            THE GALLERIA, HOUSTON, TX DATED 6/1/1967
                                                                            (LEASE ID 1004-0001)

   53    The Neiman Marcus Group LLC   GLOBAL BRIDGE INFOTECH INC.          GLOBAL BRIDGE INFOTECH INC. - STAFFING                 $136,853.50 5525 N MACARTHUR BLVD,SUITE 670                                       IRVING             TX           75038
                                                                            AGREEMENT

   54    The Neiman Marcus Group LLC   Barracuda                            Software agreement                                     $128,107.62
   55    The Neiman Marcus Group LLC   VERIZON                              VERIZON - MASTER SERVICES AGREEMENT                    $118,733.67 ONE VERISON WAY                                                       BASKING RIDGE      NJ           07920

   56    The Neiman Marcus Group LLC   ISS Facility                         Maintenance Contract                                   $117,620.00
   57    The Neiman Marcus Group LLC   OAKBROOK SHOPPING CENTER, LLC        GROUND LEASE RE: 22ND STREET AND ROUTE 83,             $116,895.54 350 N ORLEANS ST                     SUITE 300                        CHICAGO            IL           60654
                                                                            OAKBROOK SHOPPING CENTER, OAKBROOK, IL
                                                                            DATED 8/29/1981 (LEASE ID 1017-0001)

   58    The Neiman Marcus Group LLC   AURUS INC                            AURUS INC - STATEMENT OF WORK                          $115,329.61 33 ARCH STREET                       SUITE 3150                       BOSTON             MA           02110

   59    The Neiman Marcus Group LLC   ADOBE SYSTEMS INC                    ADOBE CREATIVE CLOUD ETLA ORDERING                     $110,028.30 345 PARK AVENUE                                                       SAN JOSE           CA           95110-2704
                                                                            DOCUMENT-12-30-2018 - ORDERING DOCUMENTS

   60    The Neiman Marcus Group LLC   QUANTUM METRIC                       QUANTUM METRIC - MASTER SOFTWARE                       $106,600.00 16055 OLD FOREST POINT, SUITE 303                                     MONUMENT           CO           80132
                                                                            AGREEMENT

   61    The Neiman Marcus Group LLC   ZAYO GROUP LLC                       ZAYO GROUP LLC - MASTER SERVICES                       $104,910.37 1821 30TH STREET                     UNIT A                           BOULDER            CO           80301
                                                                            AGREEMENT

   62    The Neiman Marcus Group LLC   Proofpoint                           Proofpoint                                             $103,615.20 892 ROSS DRIVE                                                        SUNNYVALE          CA           94089
   63    The Neiman Marcus Group LLC   PlumSlice Labs, Inc.                 IT agreement                                           $103,536.00 8400 MW 36TH STREET                  SUITE 450                        DORAL              FL           33166




                                                                                                                                                                                                                                                                               2 of 30
                                                                                  Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 7 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                           Counterparty Name                            Description of Contract or Lease          Cure Cost                       Address 1                Address 2            Address 3               City           State           ZIP           Country
   64   The Neiman Marcus Group LLC    Apple Care                                        Apple Care                                                 $100,626.42 ATTN: GBS CREDIT DEPT           5505 W PARMER LANE   BLDG 6; MAILSTOP: 580- AUSTIN          TX            78727
                                                                                                                                                                                                                     CRE
   65    The Neiman Marcus Group LLC   STYLESAGE, INC.                                   STYLESAGE, INC. - MASTER SERVICES                         $100,000.00 25 BROADWAY                      9TH FLOOR                                   NEW YORK        NY            10004
                                                                                         AGREEMENT

   66    The Neiman Marcus Group LLC   SCOTTSDALE FASHION SQUARE LLC                     RESTATED LEASE AGREEMENT RE: 6900 EAST                     $98,106.63 ATTN: LEGAL DEPARTMENT           PO BOX 2172          401 WILSHIRE BLVD,    SANTA MONICA     CA            90407
                                                                                         CAMELBACK ROAD, SCOTTSDALE, AZ DATED                                                                                        SUITE 700
                                                                                         10/31/1990 (LEASE ID 1029-0001)

   67    The Neiman Marcus Group LLC   CLOUDIYAN LLC                                     CLOUDIYAN LLC - CHANGE ORDER                               $96,326.40 8868 JOHN HICKMAN PARKWAY        SUITE 906                                  FRISCO           TX            75034

   68    The Neiman Marcus Group LLC   WESTFIELD TOPANGA OWNER, LLC                      LEASE RE: 6550 TOPANGA CANYON BLVD, CANOGA                 $96,255.22 6600 TOPANGA CANYON BLVD #1M                                                CANOPA PARK      CA            91303
                                                                                         PARK, CA DATED 6/19/2006 (LEASE ID 1105-0001)


   69    The Neiman Marcus Group LLC   SOMERSET COLLECTION LIMITED                       LEASE RE: 2800 W BIG BEAVER ROAD, TROY, MI                 $94,466.57 100 GALLERIA OFFICENTRE          SUITE 427                                  SOUTHFIELD       MI            48034
                                       PARTNERSHIP                                       DATED 8/7/1992 (LEASE ID 1033-0001)

   70    The Neiman Marcus Group LLC   EVERGAGE INC                                      EVERGAGE INC - GENERAL AGREEMENT                           $94,013.00 212 ELM ST., SUITE 402                                                      SOMERVILLE       MA            02144


   71    The Neiman Marcus Group LLC   EMC CORPORATION                                   EMC CORPORATION - MASTER SERVICES                          $93,050.69 176 SOUTH STREET                                                            HOPKINTON        MA            01748
                                                                                         AGREEMENT

   72    The Neiman Marcus Group LLC   ORANGE CITY MILLS LIMITED PARTNERSHIP             LEASE RE: 20 CITY BOULEVARD WEST, ORANGE,                  $90,552.10 225 WEST WASHINGTON STREET                                                  INDIANAPOLIS     IN            46204-3438
                                                                                         CA DATED 11/25/2008 (LEASE ID 2214-0001)

   73    The Neiman Marcus Group LLC   Tableau - Salesforce                              Tableau - Salesforce                                       $87,466.00 837 N 34TH ST                    STE 200                                    SEATTLE          WA            98103
   74    The Neiman Marcus Group LLC   PITNEY BOWES                                      PITNEY BOWES - MASTER SERVICES AGREEMENT                   $87,029.97 2225 AMERICAN DRIVE              ATTN:: TERRI PACH                          NEENAH           WI            54956

   75    The Neiman Marcus Group LLC   IRON MOUNTAIN INFORMATION MANAGEMENT, IRON MOUNTAIN INFORMATION MANAGEMENT, LLC                              $85,446.32 1 FEDERAL STREET                                                            BOSTAN           MA            02110
                                       LLC                                   - MASTER SERVICES AGREEMENT

   76    The Neiman Marcus Group LLC   SCANTEXAS                                         SCANTEXAS - MASTER SERVICES AGREEMENT                      $85,400.42 6 WILTSHIRE COURT                                                           LUCAS            TX            75002

   77    The Neiman Marcus Group LLC   ACTIONIQ, INC                                     ACTIONIQ TRANSACTION DOCUMENT -                            $84,500.00 43 W 22ND STREET                 SUITE 6A                                   NEW YORK         NY            10010
                                                                                         SUPPORTING DOCUMENTS

   78    The Neiman Marcus Group LLC   MAIDENBAUM & STERNBERG, LLP                       LEASE RE: 39-34 43RD STREET, LONG ISLAND CITY,             $83,512.75 132 SPRUCE STREET                                                           CEDARHURST       NY            11516
                                                                                         NY DATED 2/15/2016 (LEASE ID 7065-0002)

   79    The Neiman Marcus Group LLC   DIGITAL MOBILE INNOVATIONS LLC                    DIGITAL MOBILE INNOVATIONS LLC - MASTER                    $80,170.00 6550 ROCK SPRING DR              SUITE 7                                    BETHESDA         MD            20817
                                                                                         SERVICES AGREEMENT

   80    The Neiman Marcus Group LLC   ACCERTIFY                                         ACCERTIFY - MASTER SERVICE AGREEMENT                       $85,561.04 25895 NETWORK PLACE                                                         CHICAGO          IL            60673-1258

   81    The Neiman Marcus Group LLC   Equifax Workforce Solutions or Talx Corporation   Talx (Equifax) - WOTC Credits                              $77,467.82 11432 LACKLAND ROAD OR 4076                                                 ST LOUIS OR      MO OR IL      63146 OR 60674
                                                                                                                                                               PAYSPHERE CIRCLE                                                            CHICAGO
   82    The Neiman Marcus Group LLC   MERICLE 325 RESEARCH DRIVE, LLC.                  LEASE RE: 400-450 CENTERPOINT BOULEVARD,                   $75,194.85 100 BALTIMORE DRIVE, EAST                                                   WILKES-BARRE     PA            18702
                                                                                         PITTSTON, PA DATED 7/5/2012 (LEASE ID 7199-0001)                      MOUNTAIN CORPORATE CENTER


   83    The Neiman Marcus Group LLC   INFOVISION                                        INFOVISION - MASTER SERVICES AGREEMENT                     $70,076.00 800 E. CAMPBELL ROAD             SUITE 388                                  RICHARDSON       TX            75081

   84    The Neiman Marcus Group LLC   TWILIO INC.                                       TWILIO INC. - MASTER SERVICES AGREEMENT                    $68,866.07 375 BEALE ST.                    SUITE 300                                  SAN FRANCISCO    CA            94105

   85    The Neiman Marcus Group LLC   KAREN HARVEY CONSULTING SERVICES LLC              IT agreement                                               $67,052.84   331 Park Ave South                                                        New York         NY            10010            US
   86    The Neiman Marcus Group LLC   MightyHive                                        Marketing agreement                                        $65,221.18   394 PACIFIC AVENUE, FLOOR 5                                               SAN FRANCISCO    CA            94111
   87    The Neiman Marcus Group LLC   ValueLink, LLC                                    ValueLink (Fiserv/First Data) Servicing Agreement          $64,760.56   5565 GLENRIDGE CONNECTOR                                                  ATLANTA          GA            30342
   88    The Neiman Marcus Group LLC   ZYSTON LLC                                        ZYSTON LLC - MASTER SERVICES AGREEMENT                     $64,500.00   13355 NOEL ROAD SUITE 510                                                 DALLAS           TX            75240

   89    The Neiman Marcus Group LLC   INSIGHT GLOBAL, LLC                               INSIGHT GLOBAL, LLC - STAFFING AGREEMENT                   $61,166.10 4170 ASHFORD DUNWOODY RD SUITE                                              ATLANTA          GA            30319-1425
                                                                                                                                                               250
   90    The Neiman Marcus Group LLC   SOURCELINK ACQUISITION, LLC                       SOURCELINK ACQUISITION, LLC - MASTER                       $59,900.59 5 OLYMPIC WAY                                                               MADISON          MS            39110
                                                                                         SERVICES AGREEMENT

   91    The Neiman Marcus Group LLC   BRINK GLOBAL SERVICES U S A INC                   BRINK GLOBAL SERVICES U S A INC - MASTER                   $59,267.14 PO BOX 619031                                                               DALLAS           TX            75261-9031
                                                                                         SERVICES AGREEMENT

   92    The Neiman Marcus Group LLC   SIMON PROPERTY GROUP, L.P.                        LEASE RE: THE SHOPS AT CLEARFORK, FORT                     $58,177.49 SIMON TOWER, 225 W. WASHINGTON                                              INDIANAPOLIS     IN            46204
                                                                                         WORTH, TX DATED 11/20/2014 (LEASE ID 1003-0002)                       STREET


   93    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.                              ORACLE AMERICA, INC. - MASTER SERVICES                     $56,052.00 500 ORACLE PARKWAY                                                          REDWOOD SHORES CA              94065
                                                                                         AGREEMENT

   94    The Neiman Marcus Group LLC   1125 GLOBE AVENUE, LLC                            LEASE RE: 1125 GLOBE AVENUE, MOUNTAINSIDE,                 $55,013.92 35 PIERREPONT STREET, 9A                                                    BROOKLYN         NY            11201
                                                                                         NJ DATED 6/27/1996 (LEASE ID 7075-0001)

   95    The Neiman Marcus Group LLC   Chippenhook                                       Supply chain agreement                                     $53,879.14 1955 LAKEWAY DR., STE 210                                                   LEWISVILLE        TX           75057
   96    The Neiman Marcus Group LLC   SUNBEAM DEVELOPMENT CORPORATION                   LEASE RE: 2704-2784 EXECUTIVE WAY, MIRAMAR,                $52,016.33 1401 79TH STREET CAUSEWAY                                                   NORTH BAY VILLAGE FL           33141
                                                                                         FL DATED 5/1/2000 (LEASE ID 7067-0001)

   97    The Neiman Marcus Group LLC   NATIONWIDE JANITORIAL SERVICES                    NATIONWIDE JANITORIAL SERVICES - MASTER                    $51,040.68 632 EXECUTIVE DR                                                            WILLOWBROOK      IL            60527
                                                                                         SERVICES AGREEMENT




                                                                                                                                                                                                                                                                                                          3 of 30
                                                                            Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 8 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                       Counterparty Name                    Description of Contract or Lease          Cure Cost                        Address 1                   Address 2      Address 3            City        State           ZIP   Country
   98   The Neiman Marcus Group LLC    AVERY DENNISON                          AVERY DENNISON - MASTER SERVICES                          $50,993.77 PO BOX 608                                                           DAYTON          OH           45401
                                                                               AGREEMENT

   99    The Neiman Marcus Group LLC   FLEENOR COMPANY INC                     FLEENOR COMPANY INC - MASTER SERVICES                    $50,664.50 560 LENNON LANE                      SUITE 100                        WALNUT CREEK    CA           94598
                                                                               AGREEMENT

  100    The Neiman Marcus Group LLC   TOWNSHIP BUILDING SERVICES INC          TOWNSHIP BUILDING SERVICES INC - MASTER                  $50,032.63 26 PAMARON WAY                                                        NOVATO          CA           94949
                                                                               SERVICES AGREEMENT

  101    The Neiman Marcus Group LLC   NICELABELAMERICAS, INC.                 NICELABELAMERICAS, INC. - MASTER SERVICES                $47,412.00 200 SOUTH EXECUTIVE DRIVE, SUITE                                      BROOKFIELD      WI           53005
                                                                               AGREEMENT                                                           200

  102    The Neiman Marcus Group LLC   Inteplast Group                         supply chain agreement                                   $47,135.85 9 PEACH TREE HILL RD                                                  LIVINGSTON      NJ           07039
  103    The Neiman Marcus Group LLC   BROAD ATLANTA PROPERTIES CORP.          NET LEASE - 1 RE: 3393 PEACHTREE ROAD, N.E.,             $45,630.81 135 JERICHO TURNPIKE                                                  OLD WESTBURY    NY           11568
                                                                               LENOX SQUARE SHOPPING CENTER, ATLANTA, GA
                                                                               DATED 12/26/1974 (LEASE ID 1006-0002)

  104    The Neiman Marcus Group LLC   TALX                                    TALX - AMENDMENT                                         $45,283.33 11432 LACKLAND ROAD                                                   ST LOUIS        MO           63146

  105    The Neiman Marcus Group LLC   Willow Bend                             Willow Bend                                              $45,237.38 2100 W 7TH STREET                                                     FORT WORTH      TX           76107
  106    The Neiman Marcus Group LLC   TAYLOR COMMUNICATIONS                   TAYLOR COMMUNICATIONS (STATIONERY FOR                    $42,316.73 220 EAST MONUMENT AVENUE                                              DAYTON          OH           45402-1223
                                                                               SOURCELINK LETTERS) -

  107    The Neiman Marcus Group LLC   MONUMENT CONSULTING LLC                 MONUMENT CONSULTING - MASTER SERVICES                    $41,786.10 1800 SUMMIT AVENUE                                                    RICHMOND        VA           23230
                                                                               AGREEMENT

  108    The Neiman Marcus Group LLC   NARVAR INC                              NARVAR INC - AMENDMENT                                   $40,832.88 999 BAYHILL DRIVE                    SUITE 135                        SAN BRUNO       CA           94066

  109    The Neiman Marcus Group LLC   International Plaza - Tampa             International Plaza - Tampa                              $39,874.23   2223 N WESTSHORE BLVD                                               TAMPA           FL           33607
  110    The Neiman Marcus Group LLC   Niagara Bottling LLC                    supply chain agreement                                   $36,172.80   PO BOX 844770                                                       LOS ANGELES     CA           90084-4770
  111    The Neiman Marcus Group LLC   BMI                                     MUSIC LICENSE                                            $36,000.00   1100 PARK PLACE                    SUITE 150                        SAN MATEO       CA           94403
  112    The Neiman Marcus Group LLC   UBERTEJAS, LLC DBA BIZCLOUD EXPERTS     UBERTEJAS, LLC DBA BIZCLOUD EXPERTS -                    $35,700.00   417 OAKBEND DR.                    SUITE 180                        LEWISVILLE      TX           75067
                                                                               AMENDMENT

  113    The Neiman Marcus Group LLC   ValueLabs                               IT agreement                                             $33,837.00 200 SOUTH WACKER DRIVE 31ST                                           CHICAGO         IL           60606
                                                                                                                                                   FLOOR
  114    The Neiman Marcus Group LLC   URBAN AIRSHIP INC                       URBAN AIRSHIP INC - MASTER SOFTWARE                      $32,516.59 1225 WEST BURNSIDE                   SUITE 401                        PORTLAND        OR           97209
                                                                               AGREEMENT

  115    The Neiman Marcus Group LLC   SERVICE, PRODUCTION, MERCHANDISING,     Collective Bargaining Agreement with LOCAL 210           $31,415.27 55 BROAD STREET                                                       NEW YORK        NY           10004
                                       WHOLESALE, DISTRIBUTION, CLERICAL AND
                                       HEALTH RELATED SERVICES UNION, LOCAL
                                       210
  116    The Neiman Marcus Group LLC   Slack Technologies                      Slack Technologies                                       $29,526.75 500 HOWARD STREET                                                     SAN FRANCISCO   CA           94105
  117    The Neiman Marcus Group LLC   COMMERCE REGISTER                       Marketing agreement                                      $28,766.13 190 GODWIN AVENUE                                                     MIDLAND PARK    NJ           7432
  118    The Neiman Marcus Group LLC   THEATRO LABS, INC.                      THEATRO LABS, INC. - MASTER SERVICES                     $28,531.20 307 HILLTOP AVE                                                       RICHARDSON      TX           75081
                                                                               AGREEMENT

  119    The Neiman Marcus Group LLC   WESTLAND GARDEN STATE PLAZA LIMITED     LEASE RE: 1 GARDEN STATE PLAZA, PARAMUS, NJ              $27,793.13 11111 SANTA MONICA BOULEVARD                                          LOS ANGELES     CA           90025-3348
                                       PARTNERSHIP                             DATED 8/16/1996 (LEASE ID 1028-0001)

  120    The Neiman Marcus Group LLC   ADVANTIX SOLUTIONS GROUP INC            ADVANTIX SOLUTIONS GROUP - SUPPORTING                    $26,500.00 1202 RICHARDSON DR., STE 200                                          RICHARDSON      TX           75080
                                                                               DOCUMENTS

  121    The Neiman Marcus Group LLC   Vipac                                   supply chain agreement                                   $26,342.80 ATTN: BRETT S. MOORE                 156 W 56TH ST #803               NEW YORK        NY           10019
  122    The Neiman Marcus Group LLC   Datasite LLC (f/k/a Merrill)            Software License Agreement - Virtual Data Rooms          $26,295.77 BAKER CENTER                         733 S. MARQUETTE                 MINNEAPOLIS     MN           55402
                                                                               (Rolex)                                                                                                  AVE, SUITE 600
  123    The Neiman Marcus Group LLC   NAHAN PRINTING INC                      NAHAN PRINTING INC - AMENDMENT                           $25,384.08 7000 SAUKVIEW DRIVE                                                   SAINT CLOUD     MN           56303

  124    The Neiman Marcus Group LLC   Streamline Packaging                    supply chain agreement                                   $24,519.26   15124 GRAND RIVER RD., SUITE 120                                    FORT WORTH      TX           76155
  125    The Neiman Marcus Group LLC   Willis Towers Watson                    Engagement Letter - 2020 Valuation Services              $23,332.00   1735 MARKET STREET                                                  PHILADELPHIA    PA           19103
  126    The Neiman Marcus Group LLC   Crown Packaging                         supply chain agreement                                   $22,284.75   17854 CHESTERFIELD AIRPORT RD                                       CHESTERFIELD    MISSOURI     63005
  127    The Neiman Marcus Group LLC   PROLOGIS                                LEASE RE: 5036 - 5044 SHARP STREET, PROLOGIS             $21,733.64   1800 WAZEE STREET, SUITE 500                                        DENVER          CO           80202
                                                                               STEMMONS 6, DALLAS, TX DATED 3/15/2003 (LEASE
                                                                               ID 8080-0003)

  128    The Neiman Marcus Group LLC   PREMIUM OUTLET PARTNERS L.P.            LEASE RE: 48400 SEMINOLE DRIVE, DESERT HILLS             $21,587.61 105 EISENHOWER PARKWAY, 1ST                                           ROSELAND        NJ           07068
                                                                               PREMIUM OUTLETS, CABAZON, CA DATED 7/25/2011                        FLOOR
                                                                               (LEASE ID 2220-0001)

  129    The Neiman Marcus Group LLC   CHEM AQUA                               CHEM AQUA - MASTER SERVICES AGREEMENT                    $20,257.79 2727 CHEMSEARCH BLVD                                                  IRVING          TX           75062

  130    The Neiman Marcus Group LLC   DETERMINE SOURCING INC                  DETERMINE IASTA-NM AMENDMENT 2 - RENEWAL                 $20,000.00 615 W. CARMEL DRIVE                  SUITE 100                        CARMEL          IN           46032
                                                                               NOV 2015 - SUPPORTING DOCUMENTS

  131    The Neiman Marcus Group LLC   CLOUDBURST TECHNOLOGIES                 CLOUDBURST TECHNOLOGIES - MASTER                         $19,852.11 987 SAFFLOWER CT.                                                     ROCKWALL        TX           75087
                                                                               SERVICES AGREEMENT

  132    The Neiman Marcus Group LLC   SOLOW BUILDING COMPANY III, L.L.C.      LEASE RE: 4 W. 58TH STREET, NEW YORK, NY                 $19,307.08 9 WEST 57TH STREET                   SUITE 4500                       NEW YORK        NY           10019
                                                                               DATED 10/16/2015 (LEASE ID 9066-0003)

  133    The Neiman Marcus Group LLC   Vertiv Services - UPS                   Vertiv Services - UPS                                    $18,641.45 610 EXECUTIVE CAMPUS DR                                               WESTERVILLE     OH           43082
  134    The Neiman Marcus Group LLC   The Box Factory                         supply chain agreement                                   $18,341.20 300 N W 7TH STREET                                                    MINERAL WELLS   TX           76067
  135    The Neiman Marcus Group LLC   THE BOSS GROUP                          THE BOSS GROUP - STAFFING AGREEMENT                      $17,952.55 4350 EAST-WEST HIGHWAY               SUITE 307                        BETHESDA        MD           20814




                                                                                                                                                                                                                                                                              4 of 30
                                                                                 Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 9 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                       Counterparty Name                           Description of Contract or Lease             Cure Cost                      Address 1                   Address 2            Address 3           City            State            ZIP     Country
  136   The Neiman Marcus Group LLC    RR&C DEVELOPMENT COMPANY                      LEASE RE: 2500 SOUTH WORKMAN MILL ROAD,                       $16,857.13 13191 CROSSROADS PARKWAY NORTH,                                          CITY OF INDUSTRY   CA            91746
                                                                                     CITY OF LNDUSTRY, CA DATED 7/10/1995 (LEASE ID                           FLOOR 6
                                                                                     7077-0001)

  137    The Neiman Marcus Group LLC   Jones Day                                     Jones Day - Appeal of Texas Sales Tax Assessment             $16,792.50 555 CALIFORNIA STREET              26TH FLOOR                             SAN FRANCISCO      CA            94104
  138    The Neiman Marcus Group LLC   CMS PAYMENTS INTELLIGENCE, INC.               CMS PAYMENTS INTELLIGENCE, INC. - MASTER                     $16,546.42 1230 PEACHTREE ST NE,              PROMENADE II, 19TH                     ATLANTA            GA            30309
                                                                                     SERVICES AGREEMENT                                                                                         FLOOR,

  139    The Neiman Marcus Group LLC   BLACKHAWK ENGAGEMENT SOLUTIONS                BLACKHAWK ENGAGEMENT SOLUTIONS - MASTER                      $15,547.29 6220 STONERIDGE MALL ROAD                                                 PLEASANTON         CA            94588-3229
                                                                                     SERVICES AGREEMENT

  140    The Neiman Marcus Group LLC   Liberty Greenleaf                             supply chain agreement                                       $15,379.20 PO BOX 6099                                                               PHOENIX            AZ            85005
  141    The Neiman Marcus Group LLC   ESRP ADVISORY DALLAS, LLC                     ESRP ADVISORY DALLAS, LLC - MASTER SERVICES                  $15,357.80 ONE COWBOYS WAY                    SUITE 350                              DALLAS             TX            75234
                                                                                     AGREEMENT

  142    The Neiman Marcus Group LLC   Red Pepper Productions                        supply chain agreement                                       $14,998.50 102 NORTH BONHAM DR.                                                      ALLEN              TX            75013
  143    The Neiman Marcus Group LLC   Prime Line Packaging                          supply chain agreement                                       $14,580.00 COFACE NORTH AMERICA INSURANCE     650 COLLEGE ROAD                       PRINCETON          NJ            8540
                                                                                                                                                             COMPANY                            EAST, SUITE 2005
  144    The Neiman Marcus Group LLC   Twilion – Sendgrid                            TWILIO INC. - MASTER SOFTWARE AGREEMENT                      $14,374.27 375 BEALE ST.                      SUITE 300                              SAN FRANCISCO      CA            94105

  145    The Neiman Marcus Group LLC   MANHATTAN ASSOCIATES,INC.                     MANHATTAN ASSOCIATES SOFTWARE SUPPORT &                      $14,118.50 2300 WINDY RIDGE PARKWAY                                                  ATLANTA            GA            30339
                                                                                     ENHANCEMENTS ORDERING DOCUMENTNULL -
                                                                                     ORDERING DOCUMENTS

  146    The Neiman Marcus Group LLC   Zebra Technologies                            supply chain agreement                                       $13,707.54   3 OVERLOOK POINT                                                        LINCOLNSHIRE       IL            60069-4302
  147    The Neiman Marcus Group LLC   Tysons Galleria-Ground-Tysons II Mall         Tysons Galleria-Ground-Tysons II Mall                        $13,479.24   350 N ORLEANS ST                 SUITE 300                              CHICAGO            IL            60654
  148    The Neiman Marcus Group LLC   Hanger Corp                                   supply chain agreement                                       $13,237.36   7920 ALABAMA AVENUE                                                     CANOGA PARK        CA            91304
  149    The Neiman Marcus Group LLC   BLUECORE INC                                  BLUECORE INC - MASTER SERVICES AGREEMENT                     $13,149.00   124 RIVINGTON ST                                                        NEW YORK           NY            10002

  150    The Neiman Marcus Group LLC   TECHNOLOGY SERVICE PROFESSIONALS              TECHNOLOGY SERVICE PROFESSIONALS -                           $12,878.00 17177 PRESTON RD                   STE 320                                DALLAS             TX            75248
                                                                                     MASTER SERVICES AGREEMENT

  151    The Neiman Marcus Group LLC   International Innovations                     supply chain agreement                                       $12,687.00 3933 SPICEWOOD SPRINGS RD D-600                                           AUSTIN             TX            78759
  152    The Neiman Marcus Group LLC   THE DALLAS FOUNDATION                         LEASE RE: 1612-1616 MAIN STREET, DALLAS, TX                  $12,500.00 3963 MAPLE AVENUE                  SUITE 390                              DALLAS             TX            75219
                                                                                     DATED 10/25/1947 (LEASE ID 1001-0003)

  153    The Neiman Marcus Group LLC   LIMIT, LLC.                                   LEASE RE: 670 AUAHI STREET, HONOLULU, HI                     $11,981.72 1330 ALA MOANA BLVD.               NAURU TOWER, LOBBY                     HONOLULU           HI            96814
                                                                                     DATED 6/30/2003 (LEASE ID 7068-0002)                                                                       LEVEL, SUITE 200

  154    The Neiman Marcus Group LLC   STONE BRIDGE                                  supply chain agreement                                       $11,905.69   408 E LOOP 281                   SUITE B                                LONGVIEW           TX            75605
  155    The Neiman Marcus Group LLC   Tubbesing                                     Tubbesing                                                    $11,693.86   1920 HUTTON CT                   #500                                   DALLAS             TX            75234
  156    The Neiman Marcus Group LLC   CUSTOM STAFFING                               supply chain agreement                                       $11,243.65   228 EAST 45TH ST                 12TH FL                                NEW YORK           NY            10017
  157    The Neiman Marcus Group LLC   WHITE PLAINS LINENS                           WHITE PLAINS LINES - MASTER SERVICES                         $10,494.67   4 JOHN WALSH BLVD                                                       PEEKSKILL          NY            10566
                                                                                     AGREEMENT

  158    The Neiman Marcus Group LLC   WESTCHESTER MALL, LLC                         AMENDED AND RESTATED LEASE RE: 125                           $10,428.45 225 W. WASHINGTON ST                                                      INDIANAPOLIS       IN            46204
                                                                                     WESTCHESTER AVENUE, WHITE PLAINS, NY
                                                                                     DATED 11/10/1992 (LEASE ID 1014-0001)

  159    The Neiman Marcus Group LLC   Inteplast Bags & Films                        supply chain agreement                                       $10,068.32 291 INDUSTRIAL DRIVE               P.O. BOX 910                           SAINT JOHN         NEW BRUNSWICK E2L 4C3       CANADA
  160    The Neiman Marcus Group LLC   PowerFront                                    PowerFront                                                    $9,677.42 5405 WILSHIRE BLVD.                                                       LOS ANGELES        CA            90036
  161    The Neiman Marcus Group LLC   NCR CORPORATION                               NCR CORPORATION - MASTER SERVICES                             $9,588.35 3097 SATELLITE BLVD                                                       DULUTH             GA            30096
                                                                                     AGREEMENT

  162    The Neiman Marcus Group LLC   Lexmark                                       Lexmark                                                       $8,486.55 740 NEW CIRCLE ROAD                                                       LEXINGTON          KY            40550
  163    The Neiman Marcus Group LLC   CULLUM-THOMAS                                 LEASE RE: 8919 DIPLOMACY ROW, DALLAS, TX                      $8,406.00 8333 DOUGLAS, SUITE 141                                                   DALLAS             TX            75225
                                                                                     DATED 7/1/1999 (LEASE ID 9095-0004)

  164    The Neiman Marcus Group LLC   INWOOD TRADE CENTER, LLC                      LEASE RE: 1128 SECURITY DRIVE, TRINITY                        $8,205.80 3701 REGENT BLVD., SUITE 125                                              IRVING             TX            75063
                                                                                     SERVICE CENTER, DALLAS, TX DATED 9/1/2015
                                                                                     (LEASE ID 7180-0001)

  165    The Neiman Marcus Group LLC   Corp Services                                 Corp Services                                                 $8,171.32 PO BOX 13397                                                              PHILADELPHIA       PA            19101-3397
  166    The Neiman Marcus Group LLC   ALSCO                                         ALSCO - MASTER SERVICES AGREEMENT                             $8,137.08 505 EAST 200 SOUTH                                                        SALT LAKE CITY     UT            84102

  167    The Neiman Marcus Group LLC   CGS publishing technologies                   CGS publishing technologies                                   $7,989.42 100 NORTH SIXTH STREET             SUITE 308B                             MINNEAPOLIS        MN            55403
  168    The Neiman Marcus Group LLC   MISSION LINEN SUPPLY                          MISSION LINEN SUPPLY - MASTER SERVICES                        $7,645.03 702 EAST MONTECITO STREET                                                 SANTA BARBARA      CA            93103
                                                                                     AGREEMENT

  169    The Neiman Marcus Group LLC   PerimeterX                                    PerimeterX                                                    $7,515.00 PO BOX 671108                                                             DALLAS             TX            75267-1108
  170    The Neiman Marcus Group LLC   The Mall at Millenia                          The Mall at Millenia - ORLANDO                                $7,500.00                                                                           ORLANDO
  171    The Neiman Marcus Group LLC   Natick-Natick West LLC, MA                    Natick-Natick West LLC, MA                                    $7,308.76 350 N ORLEANS ST                   SUITE 300                              CHICAGO            IL            60654
  172    The Neiman Marcus Group LLC   LEXISNEXIS                                    LEXISNEXIS -                                                  $6,955.85 2112 BUSINESS CENTER DRIVE SUITE                                          IRVINE             CA            92614
                                                                                                                                                             150
  173    The Neiman Marcus Group LLC   Kalencom Corp                                 supply chain agreement                                        $6,918.98 179 HICKORY AVENUE                                                        NEW ORLEANS        LA            70123
  174    The Neiman Marcus Group LLC   McWilliams Governmental Affairs Consultants   McWilliams Governmental Affairs Consultants - Texas           $6,500.00 AFFAIRS CONSULTING INC             1220 COLORADO        STE 100           AUSTIN             TX            78701
                                                                                     Lobbyists
  175    The Neiman Marcus Group LLC   Shops at La Cantera-Owned                     Shops at La Cantera- SAN ANTONIO                              $6,413.84                                                                           SAN ANTONIO
  176    The Neiman Marcus Group LLC   PLAZA FRONTENAC                               LEASE RE: 100 PLAZA FRONTENAC, ST. LOUIS, MO                  $6,296.11 350 N ORLEANS ST                   SUITE 300                              CHICAGO            IL            60654
                                                                                     DATED 12/21/1973 (LEASE ID 1007-0002)

  177    The Neiman Marcus Group LLC   HYPR                                          Marketing agreement                                           $6,000.00 250 GREENWICH STREET               FLOOR 10, SILVER                       NEW YORK           NY            10007
                                                                                                                                                                                                SUITES
  178    The Neiman Marcus Group LLC   TRANSPERFECT                                  TRANSPERFECT - SOFTWARE LICENSE                               $5,918.40 1250 BROADWAY AVE                  32ND FL                                NEW YORK           NY            10001
                                                                                     AGREEMENT

  179    The Neiman Marcus Group LLC   One Vision Solutions                          One Vision Solutions                                          $5,562.45 909 LAKE CAROLYN PARKWAY           SUITE 450                              IRVING             TX            75039




                                                                                                                                                                                                                                                                                                  5 of 30
                                                                                  Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 10 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                        Counterparty Name                          Description of Contract or Lease        Cure Cost                         Address 1                         Address 2           Address 3          City                State           ZIP      Country
  180   The Neiman Marcus Group LLC    FASHION VALLEY MALL, LLC                      GROUND LEASE RE: 7007 FRIARS ROAD, SAN                       $5,349.56 225 WEST WASHINGTON STREET                                                    INDIANAPOLIS       IN              46204
                                                                                     DIEGO, CA DATED 9/15/1981 (LEASE ID 1016-0001)

  181    The Neiman Marcus Group LLC   Orrefors/Kosta Boda                           supply chain agreement                                       $5,150.00 THREE LOGAN SQ.                      1717 ARCH ST., SUITE                     PHILADELPHIA       PA              19103
                                                                                                                                                                                                 3500
  182    The Neiman Marcus Group LLC   Presentation Box and Display                  supply chain agreement                                       $5,073.00   517 MINERAL SPRING AVE                                                      PAWTUCKET          RI              02860
  183    The Neiman Marcus Group LLC   Telecheck Services, Inc                       Telecheck Service Agreement                                  $5,034.15   PO BOX 60028                                                                CITY OF INDUSTRY   CA              91716-0028
  184    The Neiman Marcus Group LLC   S. Walter Packaging                           supply chain agreement                                       $4,680.00   1210 NORTHBROOK DR, SUITE 350                                               TREVOSE            PA              19053
  185    The Neiman Marcus Group LLC   MACERICH HHF BROADWAY PLAZA LLC               LEASE RE: 1275 BROADWAY PLAZA, WALNUT                        $4,491.37   401 WILSHIRE BLVD., SUITE 700                                               SANTA MONICA       CA              90401
                                                                                     CREEK, CA DATED 7/2/2008 (LEASE ID 1110-0001)

  186    The Neiman Marcus Group LLC   JOHNSON CONTROLS                              JOHNSON CONTROLS - MASTER SERVICE                            $4,331.37 5757 N GREEN BAY AVE                                                          MILWAUKEE          WI              53201
                                                                                     AGREEMENT

  187    The Neiman Marcus Group LLC   TRANSUNION TLO                                TRANSUNION TLO - USEAGE                                      $3,936.24 DATA SOLUTIONS INC                   PO BOX 209047                            DALLAS             TX              75320-9047

  188    The Neiman Marcus Group LLC   INTERTRADE SYSTEMS INC                        INTERTRADE SYSTEMS INC - MASTER SERVICES                     $3,920.00 3224 JEAN-BERAUD AVE                 SUITE 270                                LAVAL              QC              H7T 2S4       CANADA
                                                                                     AGREEMENT

  189    The Neiman Marcus Group LLC   WS Packaging                                  supply chain agreement                                       $3,727.08   2571 S HEMLOCK RD                                                           GREEN BAY          WI              54229
  190    The Neiman Marcus Group LLC   The Home Depot                                supply chain agreement                                       $3,591.52   PO BOX 844727                                                               DALLAS             TX              75284-4727
  191    The Neiman Marcus Group LLC   GotWWW                                        GotWWW                                                       $3,035.00   5085 CURTIS ROAD                   SUITE 101                                ATTICA             MI              48412
  192    The Neiman Marcus Group LLC   Browserstack                                  Browserstack                                                 $2,750.56   4512 LEGACY DRIVE, SUITE #100                                               PLANO              TX              75024
  193    The Neiman Marcus Group LLC   NPO 1495, LP                                  LEASE RE: 1499 NORTH POST OAK, HOUSTON, TX                   $2,610.74   PO BOX 1308                                                                 HOUSTON            TX              77251
                                                                                     DATED 9/1/1994 (LEASE ID 1004-0005)

  194    The Neiman Marcus Group LLC   SM MOTOR                                      SM MOTOR - MASTER SERVICES AGREEMENT                         $2,567.00 135 WEST, 20TH STREET                                                         NEW YORK           NY              10011

  195    The Neiman Marcus Group LLC   ROCKBOT, INC.                                 ROCKBOT, INC. - MASTER SERVICES AGREEMENT                    $2,465.50 1308 BROADWAY                                                                 OAKLAND            CA              94612

  196    The Neiman Marcus Group LLC   VECTOR                                        VECTOR - MASTER SERVICE AGREEMENT                            $2,433.57 2613 SAGEBRUSH DR SUITE 104                                                   FLOWER MOUND       TX              75022

  197    The Neiman Marcus Group LLC   Park Place                                    Park Place                                                   $2,301.06 ATTN: DYLAN G. TRACHE & VALERIE P.   101 CONSTITUTION       SUITE 900         WASHINGTON         DC              20001
                                                                                                                                                            MORRISON                             AVENUE NW
  198    The Neiman Marcus Group LLC   KRK - $2500 Prepetition needs to be paid      KRK - $2500 Prepetition needs to be paid                     $2,135.34 1445 HIGH MEADOWS WAY                                                         CEDAR HILL         TX              75104
  199    The Neiman Marcus Group LLC   Cummins                                       Cummins                                                      $2,032.99 1939 DEERE AVENUE                                                             IRVINE             CA              92606
  200    The Neiman Marcus Group LLC   Sigma Supply                                  supply chain agreement                                       $1,941.60 824 MID-AMERICA BLVD                                                          HOT SPRINGS        AR              71913
  201    The Neiman Marcus Group LLC   Stribbons -BPO                                supply chain agreement                                       $1,721.25 2921 W CYPRESS CREEK RD              STE 101                                  FT LAUDERDALE      FL              33309
  202    The Neiman Marcus Group LLC   Xerox                                         Xerox                                                        $1,715.07 P O BOX 660506                                                                DALLAS             TX              75266.9937
  203    The Neiman Marcus Group LLC   PLAZA VEGAS MINI STORAGE                      LEASE RE: 3585 SOUTH HIGHLAND DRIVE, LAS                     $1,575.00 3585 SOUTH HIGHLAND DRIVE                                                     LAS VEGAS          NV              89103
                                                                                     VEGAS, NV DATED 10/5/1984 (LEASE ID 1015-0003)

  204    The Neiman Marcus Group LLC   MICROSOFT CORPORATION                         MICROSOFT CORPORATION- - MASTER SERVICES                     $1,300.20 1 MICROSOFT WAY                                                               REDMOND            WA              98052
                                                                                     AGREEMENT

  205    The Neiman Marcus Group LLC   Checkpoint Firewall                           Checkpoint Firewall                                          $1,253.81 8180 UPLAND CIRCLE                                                            CHANHASSEN         MN              55317
  206    The Neiman Marcus Group LLC   Mainetti Canada                               supply chain agreement                                       $1,140.48 1211 RUE MONTEE DE LIESSE                                                     ST-LAURENT                         H4S 1J7
  207    The Neiman Marcus Group LLC   LOOMIS ARMORED US, LLC.                       LOOMIS ARMORED US, LLC. - MASTER SERVICES                    $1,133.05 3370 PLAM PARKWAY                                                             LAS VEGAS          NV              89104
                                                                                     AGREEMENT

  208    The Neiman Marcus Group LLC   BINARY TREE                                   BINARY TREE - MASTER SERVICES AGREEMENT                       $800.00 3088 STATE ROUTE 27 SUITE 1                                                    KENDALL PARK       NJ              08824

  209    The Neiman Marcus Group LLC   WILLIAM SLAUGHTER ROGERS                      LEASE RE: 1607 COMMERCE STREET, DALLAS, TX                    $800.00 3636 MCFARLIN BLVD.                                                            DALLAS             TX              75205
                                                                                     DATED 1/7/1926 (LEASE ID 1001-0004)

  210    The Neiman Marcus Group LLC   VERACTION, LLC                                VERACTION BUSINESS REQUIREMENTS                               $659.60 3400 PLAYERS CLUB PKWY, SUITE 300                                              MEMPHIS            TN              38125
                                                                                     DOCUMENT 2016 - SUPPORTING DOCUMENTS

  211    The Neiman Marcus Group LLC   Tech Plan                                     Tech Plan                                                     $596.46 717 TAYLOR DRIVE                                                               PLANO              TX              75074
  212    The Neiman Marcus Group LLC   INTRALINKS                                    INTRALINKS -                                                  $466.98 150 EAST 42ND ST                      8TH FL                                   NEW YORK           NY              10017

  213    The Neiman Marcus Group LLC   EAST WIND ORIENTAL RUG                        supply chain agreement                                        $364.36 HON NGUYEN                            PO BOX 814329                            DALLAS             TX              75381-4329
                                       CLEANING. Rug Repair and Cleaning
  214    The Neiman Marcus Group LLC   NAVEX GLOBAL                                  ETHICS/CODE OF COMPLIANCE REPORTING                           $240.00 5500 MEADOWS ROAD                     SUITE 500                                LAKE OSWEGO        OR              97035
  215    The Neiman Marcus Group LLC   ROCKET SOFTWARE (US), LLC                     ROCKET SOFTWARE (US), LLC - MASTER                            $169.39 275 GROOVE STREET, SUITE 3-410                                                 NEWTON             MA              02466
                                                                                     SOFTWARE AGREEMENT

  216    The Neiman Marcus Group LLC   TRINITY STAFFING                              Staffing agency agreement                                     $144.99 PO BOX 823461                                                                  PHILADELPHIA       PA              19182-3461
  217    The Neiman Marcus Group LLC   SESAC                                         MUSIC LICENSE                                                 $110.04 PO BOX 5246                                                                    NEW YORK           NY              10008-5246
  218    The Neiman Marcus Group LLC   POST PRODUCTION INTERNATIONAL                 POST PRODUCTION INTERNATIONAL - MASTER                         $64.00 A-64 NIZAMUDDIN EAST                  FIRST FLOOR                              NEW DELHI          DELHI           110013        INDIA
                                                                                     SERVICES AGREEMENT

  219    The Neiman Marcus Group LLC   360I                                          360I - STATEMENT OF WORK                                        $0.00 32 AVENUE OF THE AMERICAS             6TH FLOOR                                NEW YORK           NY              10013

  220    The Neiman Marcus Group LLC   AARETE LLC                                    AARETE LLC - GENERAL AGREEMENT                                  $0.00 200 E RANDOLPH STREET                 SUITE 3010                               CHICAGO            IL              60601

  221    The Neiman Marcus Group LLC   AARETE LLC                                    AARETE NON-DISCLOSURE AGREEMENT -                               $0.00 200 E RANDOLPH STREET                 SUITE 3010                               CHICAGO            IL              60601
                                                                                     SUPPORTING DOCUMENTS

  222    The Neiman Marcus Group LLC   AARETE LLC                                    AARETE TERMINATION LETTER - SUPPORTING                          $0.00 200 E RANDOLPH STREET                 SUITE 3010                               CHICAGO            IL              60601
                                                                                     DOCUMENTS

  223    The Neiman Marcus Group LLC   ACCENTURE LLP                                 ACCENTURE LLP - CHANGE ORDER                                    $0.00 161 NORTH CLARK STREET                                                         CHICAGO            IL              60601

  224    The Neiman Marcus Group LLC   ACCENTURE LLP                                 ACCENTURE LLP - MASTER SERVICES AGREEMENT                       $0.00 161 NORTH CLARK STREET                                                         CHICAGO            IL              60601




                                                                                                                                                                                                                                                                                                        6 of 30
                                                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 11 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                       Counterparty Name                 Description of Contract or Lease            Cure Cost                      Address 1               Address 2   Address 3          City           State           ZIP   Country
  225   The Neiman Marcus Group LLC    ACCENTURE LLP                         ACCENTURE LLP - STATEMENT OF WORK                              $0.00 161 NORTH CLARK STREET                                       CHICAGO          IL           60601

  226    Neiman Marcus Group LTD LLC   ACE AMERICAN INS. CO.                 INSURANCE POLICY (G25116501004) RE: EXCESS                     $0.00 436 WALNUT STREET                                            PHILADELPHIA     PA           19106
                                                                             D&O

  227    Neiman Marcus Group LTD LLC   ACE PROPERTY AND CASUALTY INSURANCE   INSURANCE POLICY (G21864638013) RE: STORAGE                    $0.00 436 WALNUT STREET                                            PHILADELPHIA     PA           19106
                                       COMPANY (CHUBB)                       TANK LIABILITY

  228    The Neiman Marcus Group LLC   ACTIONIQ, INC                         ACTIONIQ, INC - MASTER SOFTWARE AGREEMENT                      $0.00 43 W 22ND STREET               SUITE 6A                      NEW YORK         NY           10010

  229    The Neiman Marcus Group LLC   Acuris (Debtwire)                     Software Licensing Agreement - Debtwire Research               $0.00 1501 BROADWAY                  SUITE 801                     NEW YORK         NY           10036
                                                                             Tools
  230    The Neiman Marcus Group LLC   Acuris (Debtwire)                     Software Licensing Agreement - Debtwire Research               $0.00 1501 BROADWAY                  SUITE 801                     NEW YORK         NY           10036
                                                                             Tools
  231    The Neiman Marcus Group LLC   ADMIRAL LINES AND UNIFORM SERVICE     ADMIRAL LINES AND UNIFORM SERVICE - MASTER                     $0.00 505 EAST 200 SOUTH                                           SALT LAKE CITY   UT           84102
                                                                             SERVICES AGREEMENT

  232    The Neiman Marcus Group LLC   ADOBE SYSTEMS INC                     ADOBE MANAGED SERVICES AEM 6-3-2016 -                          $0.00 345 PARK AVENUE                                              SAN JOSE         CA           95110-2704
                                                                             SUPPORTING DOCUMENTS

  233    The Neiman Marcus Group LLC   ADOBE SYSTEMS INC                     ADOBE MSA MRKTING ANYTCS GT 13 -                               $0.00 345 PARK AVENUE                                              SAN JOSE         CA           95110-2704
                                                                             SUPPORTING DOCUMENTS

  234    The Neiman Marcus Group LLC   ADOBE SYSTEMS INC                     ADOBE MSA ONDEMAND-2013V2 - SUPPORTING                         $0.00 345 PARK AVENUE                                              SAN JOSE         CA           95110-2704
                                                                             DOCUMENTS

  235    The Neiman Marcus Group LLC   ADOBE SYSTEMS INC                     ADOBE MSA PRO SERVICES-2013V2 - SUPPORTING                     $0.00 345 PARK AVENUE                                              SAN JOSE         CA           95110-2704
                                                                             DOCUMENTS

  236    The Neiman Marcus Group LLC   ADOBE SYSTEMS INC                     ADOBE PDM ANALYTICS 2015 - SUPPORTING                          $0.00 345 PARK AVENUE                                              SAN JOSE         CA           95110-2704
                                                                             DOCUMENTS

  237    The Neiman Marcus Group LLC   ADOBE SYSTEMS INC                     ADOBE SYSTEM INCORPORATED - MASTER                             $0.00 345 PARK AVENUE                                              SAN JOSE         CA           95110-2704
                                                                             SERVICES AGREEMENT

  238    The Neiman Marcus Group LLC   ADOBE SYSTEMS INC                     ADOBE SYSTEMS INC - PRICING AGREEMENT                          $0.00 345 PARK AVENUE                                              SAN JOSE         CA           95110-2704

  239    The Neiman Marcus Group LLC   ADOBE SYSTEMS INC                     ADOBE TAM DMA SOW 2017-09-01 - SUPPORTING                      $0.00 345 PARK AVENUE                                              SAN JOSE         CA           95110-2704
                                                                             DOCUMENTS

  240    The Neiman Marcus Group LLC   ADOBE SYSTEMS INC                     ADOBE SYSTEMS INCORPORATED - MASTER                            $0.00 345 PARK AVENUE                                              SAN JOSE         CA           95110-2704
                                                                             SERVICES AGREEMENT

  241    The Neiman Marcus Group LLC   ADOBE SYSTEMS INC                     ADOBE SYSTEMS INCORPORATED - STATEMENT                         $0.00 345 PARK AVENUE                                              SAN JOSE         CA           95110-2704
                                                                             OF WORK

  242    The Neiman Marcus Group LLC   ADOBE SYSTEMS INC                     ADOBE SYSTEMS, INC. - SUPPORTING DOCUMENTS                     $0.00 345 PARK AVENUE                                              SAN JOSE         CA           95110-2704


  243    The Neiman Marcus Group LLC   ADP, INC.                             ADP INC - AMENDMENT                                            $0.00 5800 WINDWARD PARKWAY                                        ALPHARETTA       GA           30005

  244    The Neiman Marcus Group LLC   ADP, INC.                             ADP INC - MASTER SERVICES AGREEMENT                            $0.00 5800 WINDWARD PARKWAY                                        ALPHARETTA       GA           30005

  245    The Neiman Marcus Group LLC   ADP, INC.                             ADP, INC. - SUPPORTING DOCUMENTS                               $0.00 5800 WINDWARD PARKWAY                                        ALPHARETTA       GA           30005

  246    The Neiman Marcus Group LLC   ADT                                   ADT - MASTER SERVICES AGREEMENT                                $0.00 1330 RIVER BEND DRIVE          SUITE 100                     DALLAS           TX           75247

  247    The Neiman Marcus Group LLC   ADVANTAGE TRAILER                     Supply chain agreement                                         $0.00 PO BOX 250928                                                PLANO            TX           75025-0928
  248    The Neiman Marcus Group LLC   ADVANTIX SOLUTIONS GROUP INC          ADVANTIX SOLUTIONS GROUP INC - MASTER                          $0.00 1202 RICHARDSON DR., STE 200                                 RICHARDSON       TX           75080
                                                                             SERVICES AGREEMENT

  249    The Neiman Marcus Group LLC   ADVANTIX SOLUTIONS GROUP INC.         ADVANTIX SOLUTIONS GROUP INC. - MASTER                         $0.00 1202 RICHARDSON DR., STE 200                                 RICHARDSON       TX           75080
                                                                             SERVICES AGREEMENT

  250    The Neiman Marcus Group LLC   Aetna                                 Retiree Medical Benefit Program                                $0.00
  251    The Neiman Marcus Group LLC   AFB CONSULTING                        AFB CONSULTING - STATEMENT OF WORK                             $0.00 1401 SOUTH CLARK STREET        SUITE 730                     ARLINGTON        VA           22202

  252    The Neiman Marcus Group LLC   AGILENCE, INC                         AGILENCE, INC - MASTER SERVICES AGREEMENT                      $0.00 1020 BRIGGS RD                 SUITE 110                     MOUNT LAUREL     NJ           08054

  253    The Neiman Marcus Group LLC   AGILENCE, INC                         AGILENCE, INC - STATEMENT OF WORK                              $0.00 1020 BRIGGS RD                 SUITE 110                     MOUNT LAUREL     NJ           08054

  254    The Neiman Marcus Group LLC   AIG                                   Insurance - Lead Umbrella/Excess                               $0.00 80 PINE STREET, 13TH FLOOR                                   NEW YORK         NY           10005
  255    The Neiman Marcus Group LLC   AKAMAI TECHNOLOGIES, INC.             AKAMAI TECHNOLOGIES, INC - MASTER SERVICES                     $0.00 150 BROADWAY                                                 CAMBRIDGE        MA           02142
                                                                             AGREEMENT

  256    The Neiman Marcus Group LLC   AKAMAI TECHNOLOGIES, INC.             AKAMAI TECHNOLOGIES, INC. - STATEMENT OF                       $0.00 150 BROADWAY                                                 CAMBRIDGE        MA           02142
                                                                             WORK

  257    The Neiman Marcus Group LLC   ALERT TECHNOLOGIES, INC.              ALERT TECHNOLOGIES, INC. - MASTER SERVICES                     $0.00 16875 DIANA LANE                                             HOUSTON          TX           77058
                                                                             AGREEMENT

  258    The Neiman Marcus Group LLC   ALIGHT SOLUTIONS LLC                  ALIGHT SOLUTIONS LLC - AMENDMENT                               $0.00 4 OVERLOOK POINT #4OP                                        LINCOLNSHIRE     IL           60069

  259    The Neiman Marcus Group LLC   ALIGHT SOLUTIONS LLC                  ALIGHT SOLUTIONS LLC - EXHIBIT                                 $0.00 4 OVERLOOK POINT #4OP                                        LINCOLNSHIRE     IL           60069

  260    The Neiman Marcus Group LLC   ALIGHT SOLUTIONS LLC                  ALIGHT SOLUTIONS LLC - MASTER SERVICES                         $0.00 4 OVERLOOK POINT #4OP                                        LINCOLNSHIRE     IL           60069
                                                                             AGREEMENT




                                                                                                                                                                                                                                                                     7 of 30
                                                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 12 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                        Counterparty Name                   Description of Contract or Lease      Cure Cost                     Address 1                     Address 2            Address 3             City             State           ZIP      Country
  261   The Neiman Marcus Group LLC    ALL FURNITURE SERVICES                  ALL FURNITURE SERVICES -                                  $0.00 144 SIMONSON AVENUE                 1ST FLOOR                                 STATEN ISLAND      NY           10303

  262    The Neiman Marcus Group LLC   ALLIANZ GLOBAL RISKS US INSURANCE       INSURANCE POLICY (USL00384519) RE: EXCESS                 $0.00 225 WEST WASHINGTON STREET,                                                   CHICAGO            IL           60606-3484
                                       COMPANY                                 LIABILITY                                                       SUITE 1800

  263    The Neiman Marcus Group LLC   ALORICA                                 ASSOCIATE DOCUMENT - SUPPORTING                           $0.00 PO BOX 748624                                                                 LOS ANGELES        CA           90074-8624
                                                                               DOCUMENTS

  264    The Neiman Marcus Group LLC   ALORICA CUSTOMER CARE INC               ALORICA CUSTOMER CARE INC - MASTER                        $0.00 5 PARK PLAZA SUITE 1100                                                       IRVINE             CA           92614
                                                                               SERVICES AGREEMENT

  265    The Neiman Marcus Group LLC   ALORICA CUSTOMER CARE INC.              ALORICA CUSTOMER CARE INC. - STATEMENT OF                 $0.00 5 PARK PLAZA SUITE 1100                                                       IRVINE             CA           92614
                                                                               WORK

  266    The Neiman Marcus Group LLC   ALORICA, INC.                           ALORICA, INC. - SUPPORTING DOCUMENTS                      $0.00 5 PARK PLAZA SUITE 1100                                                       IRVINE             CA           92614

  267    The Neiman Marcus Group LLC   AMAZON.COM                              AMAZON.COM - STATEMENT OF WORK                            $0.00 410 TERRY AVE N                                                               SEATTLE            WA           98109-5210

  268    The Neiman Marcus Group LLC   AMAZON.COM                              AMAZON.COM - SUPPORTING DOCUMENTS                         $0.00 410 TERRY AVE N                                                               SEATTLE            WA           98109-5210

  269    The Neiman Marcus Group LLC   AMERICAN AIRLINES                       AMERICAN AIRLINES - AMENDMENT                             $0.00 4255 AMON CARTER BLVD                                                         FORT WORTH         TX           76155

  270    The Neiman Marcus Group LLC   AMERICAN AIRLINES                       AMERICAN AIRLINES - MASTER SERVICES                       $0.00 4255 AMON CARTER BLVD                                                         FORT WORTH         TX           76155
                                                                               AGREEMENT

  271    The Neiman Marcus Group LLC   AMERICAN EXPRESS                        AMERICAN EXPRESS - AMENDMENT                              $0.00 200 VESEY STREET                                                              NEW YORK           NY           10285-3106

  272    The Neiman Marcus Group LLC   AMERICAN EXPRESS                        AMERICAN EXPRESS - ENGAGEMENT LETTER                      $0.00 200 VESEY STREET                                                              NEW YORK           NY           10285-3106

  273    The Neiman Marcus Group LLC   AMERICAN EXPRESS                        AMERICAN EXPRESS - MASTER SERVICES                        $0.00 200 VESEY STREET                                                              NEW YORK           NY           10285-3106
                                                                               AGREEMENT

  274    The Neiman Marcus Group LLC   AMERICAN FEDERATION FOR THE BLIND       WEBSITE ACCESSIBILITY CONSULTING                          $0.00 1108 THIRD AVENUE SUITE 200                                                   HUNTINGTON         WV           25701

  275    The Neiman Marcus Group LLC   Aon                                     Insurance Broker agreement                                $0.00 2711 NORTH HASKELL AVENUE           SUITE 800                                   DALLAS           TX           75204
  276    The Neiman Marcus Group LLC   Apple Care                              Apple Care                                                $0.00 ATTN: GBS CREDIT DEPT               5505 W PARMER LANE   BLDG 6; MAILSTOP: 580- AUSTIN           TX           78727
                                                                                                                                                                                                        CRE
  277    The Neiman Marcus Group LLC   ARAMARK REFRESHMENT SERVICES LLC        ARAMARK REFRESHMENTS ATTACHMENT A                         $0.00 3901 RAVENWOOD ROAD                                                             FT. LAUDERDALE   FL           33312
                                                                               PRICING - SUPPORTING DOCUMENTS

  278    The Neiman Marcus Group LLC   ARISE VIRTUAL SOLUTIONS INC.            ARISE VIRTUAL SOLUTIONS INC. - MASTER                     $0.00 3450 LAKESIDE DRIVE, 6TH FLOOR                                                MIRAMAR            FL           33027
                                                                               SERVICES AGREEMENT

  279    The Neiman Marcus Group LLC   ARISE VIRTUAL SOLUTIONS INC.            ARISE VIRTUAL SOLUTIONS INC. - STATEMENT OF               $0.00 3450 LAKESIDE DRIVE, 6TH FLOOR                                                MIRAMAR            FL           33027
                                                                               WORK

  280    The Neiman Marcus Group LLC   ASCAP                                   MUSIC LICENSE                                             $0.00 950 JOSEPH E. LOWERY BLVD. NW,                                                ATLANTA            GA           30318
                                                                                                                                               SUITE 23
  281    The Neiman Marcus Group LLC   ASPEN AMERICAN INSURANCE COMPANY        INSURANCE POLICY (CX00DF119) RE: EXCESS                   $0.00 590 MADISON AVENUE, 7TH FLOOR                                                 NEW YORK           NY           10022
                                                                               QUOTA SHARE

  282    The Neiman Marcus Group LLC   ASSIST PERSONNEL                        Supply chain agreement                                    $0.00 9928 CHURCH RD                                                                DALLAS             TX           75238
  283    The Neiman Marcus Group LLC   AT AND T MOBILITY NATIONAL ACCOUNTS LLC AT AND T MOBILITY NATIONAL ACCOUNTS LLC -                 $0.00 7229 PARKWAY DR                                                               HANOVER            MD           21076
                                                                               MASTER SERVICES AGREEMENT

  284    The Neiman Marcus Group LLC   AT&T                                    AT&T - AMENDMENT                                          $0.00 2270 LAKESIDE BLVD                                                            RICHARDSON         TX           75082

  285    The Neiman Marcus Group LLC   AT&T                                    AT&T - MASTER SERVICES AGREEMENT                          $0.00 2270 LAKESIDE BLVD                                                            RICHARDSON         TX           75082

  286    The Neiman Marcus Group LLC   AT&T                                    AT&T - STATEMENT OF WORK                                  $0.00 2270 LAKESIDE BLVD                                                            RICHARDSON         TX           75082

  287    The Neiman Marcus Group LLC   AT&T DIGITAL ADVANTAGE IMPLEMENTATION   AT&T DIGITAL ADVANTAGE IMPLEMENTATION                     $0.00 2270 LAKESIDE BLVD                                                            RICHARDSON         TX           75082
                                       GUIDANCE                                GUIDANCE - SUPPORTING DOCUMENTS

  288    The Neiman Marcus Group LLC   AT&T MOBLITY AMENDMENT 2 - 05-18-16     AT&T MOBLITY AMENDMENT 2 - 05-18-16 -                     $0.00 2270 LAKESIDE BLVD                                                            RICHARDSON         TX           75082
                                                                               SUPPORTING DOCUMENTS

  289    The Neiman Marcus Group LLC   Atlassian                               Atlassian                                                 $0.00 LEVEL 6 341 GEORGE ST                                                         SYDNEY                          NSW 2000      AUSTRALIA
  290    The Neiman Marcus Group LLC   Atlassian                               Atlassian                                                 $0.00 LEVEL 6 341 GEORGE ST                                                         SYDNEY                          NSW 2000      AUSTRALIA
  291    The Neiman Marcus Group LLC   AUDIO FIDELITY COMMUNICATIONS           AUDIO FIDELITY COMMUNICATIONS CORPORATION                 $0.00 12820 WEST CREEK PARKWAY, SUITE M                                             RICHMOND           VA           23238-1111
                                       CORPORATION                             - MASTER SERVICES AGREEMENT

  292    The Neiman Marcus Group LLC   AURUS, INC.                             AURUS, INC. - MASTER SERVICES AGREEMENT                   $0.00 33 ARCH STREET                      SUITE 3150                                BOSTON             MA           02110

  293    The Neiman Marcus Group LLC   AURUS, INC.                             AURUS, INC. - STATEMENT OF WORK                           $0.00 33 ARCH STREET                      SUITE 3150                                BOSTON             MA           02110

  294    The Neiman Marcus Group LLC   AVROKO DESIGN LLC                       AVROKO DESIGN LLC - MASTER SERVICES                       $0.00 224 CENTRE STREET                   3RD FLOOR                                 NEW YORK           NY           10013
                                                                               AGREEMENT

  295    Neiman Marcus Group LTD LLC   AXIS INSURANCE CO.                      INSURANCE POLICY (MLN777335/01/2017) RE:                  $0.00 10000 AVALON BLVD                   STE 200                                   ALPHARETTA         GA           30009-2531
                                                                               EXCESS D&O

  296    The Neiman Marcus Group LLC   B & G International                     Supply chain agreement                                    $0.00 1201 ELM ST                         STE 2000                                  DALLAS             TX           75270
  297    The Neiman Marcus Group LLC   BAA/WE CONNER                           BAA/WE CONNER - MASTER SERVICES                           $0.00 HARBOURFRONT TOWER II               18-22 TAK FUNG                            HUNGHOM,                                      HONG KONG
                                                                               AGREEMENT                                                                                           STREET                                    KOWLOON

  298    The Neiman Marcus Group LLC   BCD TRAVEL USA LLC                      BCD TRAVEL USA LLC - AMENDMENT                            $0.00 SIX CONCOURSE PARKWAY NE            SUITE 2400                                ATLANTA            GA           30328




                                                                                                                                                                                                                                                                                        8 of 30
                                                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 13 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                        Counterparty Name                Description of Contract or Lease     Cure Cost                     Address 1                      Address 2   Address 3          City          State           ZIP   Country
  299   The Neiman Marcus Group LLC    BCD TRAVEL USA LLC                   BCD TRAVEL USA LLC - MASTER SERVICES                     $0.00 SIX CONCOURSE PARKWAY NE             SUITE 2400                    ATLANTA         GA           30328
                                                                            AGREEMENT

  300    The Neiman Marcus Group LLC   BEAUTY EXPRESS (PREMIER SALONS)      BEAUTY EXPRESS (PREMIER SALONS) -                        $0.00 8357 10TH AVE NORTH                                                GOLDEN VALLEY   MN           55427
                                                                            AGREEMENT

  301    The Neiman Marcus Group LLC   BEAUTY EXPRESS (PREMIER SALONS)      BEAUTY EXPRESS (PREMIER SALONS) -                        $0.00 8357 10TH AVE NORTH                                                GOLDEN VALLEY   MN           55427
                                                                            EXTENSION AGREEMENT

  302    Neiman Marcus Group LTD LLC   BEAZLEY INS. CO. INC.                INSURANCE POLICY (V16C5D190601) RE:                      $0.00 1270 AVENUE OF THE AMERICAS, SUITE                                 NEW YORK        NY           10020
                                                                            COMMERCIAL CRIME LIABILITY                                     1200

  303    Neiman Marcus Group LTD LLC   BERKLEY INSURANCE COMPANY            INSURANCE POLICY (BPRO8028938) RE: EXCESS                $0.00 475 STEAMBOAT ROAD                                                 GREENWICH       CT           06830
                                                                            D&O

  304    The Neiman Marcus Group LLC   BINARY TREE                          BINARY TREE - STATEMENT OF WORK                          $0.00 3088 STATE ROUTE 27 SUITE 1                                        KENDALL PARK    NJ           08824

  305    The Neiman Marcus Group LLC   BIOLOGIQUE                           BIOLOGIQUE - AGREEMENT                                   $0.00 OKEECHOBEE BLVD 550                                                PALM BEACH      FL           33401

  306    The Neiman Marcus Group LLC   BIZZDESIGN UNITED STATES, INC.       BIZZDESIGN UNITED STATES, INC. - MASTER                  $0.00 800 BOYLSTON STREET                  16TH FLOOR                    BOSTON          MA           02199
                                                                            SERVICES AGREEMENT

  307    The Neiman Marcus Group LLC   BIZZDESIGN UNITED STATES, INC.       BIZZDESIGN UNITED STATES, INC. - STATEMENT               $0.00 800 BOYLSTON STREET                  16TH FLOOR                    BOSTON          MA           02199
                                                                            OF WORK

  308    The Neiman Marcus Group LLC   BLACKHAWK ENGAGEMENT SOLUTIONS       BLACKHAWK AMENDMENT BACKHAUL RATE 2017 -                 $0.00 6220 STONERIDGE MALL ROAD                                          PLEASANTON      CA           94588-3229
                                                                            SUPPORTING DOCUMENTS

  309    The Neiman Marcus Group LLC   BLACKHAWK ENGAGEMENT SOLUTIONS       BLACKHAWK AMENDMENT BLACKHAWK LOGISTICS                  $0.00 6220 STONERIDGE MALL ROAD                                          PLEASANTON      CA           94588-3229
                                                                            2017 - SUPPORTING DOCUMENTS

  310    The Neiman Marcus Group LLC   BLACKHAWK ENGAGEMENT SOLUTIONS       BLACKHAWK AMENDMENT DEDICATED RATE                       $0.00 6220 STONERIDGE MALL ROAD                                          PLEASANTON      CA           94588-3229
                                                                            SHEET 2017 - SUPPORTING DOCUMENTS

  311    The Neiman Marcus Group LLC   BLACKHAWK ENGAGEMENT SOLUTIONS       BLACKHAWK AMENDMENT DEDICATED RATES 2016                 $0.00 6220 STONERIDGE MALL ROAD                                          PLEASANTON      CA           94588-3229
                                                                            - SUPPORTING DOCUMENTS

  312    The Neiman Marcus Group LLC   BLACKHAWK ENGAGEMENT SOLUTIONS       BLACKHAWK AMENDMENT DEDICATED RATES 2017                 $0.00 6220 STONERIDGE MALL ROAD                                          PLEASANTON      CA           94588-3229
                                                                            - SUPPORTING DOCUMENTS

  313    The Neiman Marcus Group LLC   BLACKHAWK TRANSPORT, INC.            BLACKHAWK TRANSPORT, INC. - MASTER                       $0.00 1431 MANCHESTER ROAD                                               BELOIT          WI           53511
                                                                            SERVICES AGREEMENT

  314    The Neiman Marcus Group LLC   BLACKHAWK TRANSPORT, INC.            BLACKHAWK TRANSPORTATION - CHICAGO SENDS                 $0.00 1431 MANCHESTER ROAD                                               BELOIT          WI           53511
                                                                            ADDENDUM

  315    The Neiman Marcus Group LLC   BLOOMREACH, INC.                     BLOOMREACH, INC. - MASTER SERVICES                       $0.00 2211 N. LAMAR ST                                                   DALLAS          TX           75202
                                                                            AGREEMENT

  316    The Neiman Marcus Group LLC   Blue Image                           Blue Image                                               $0.00
  317    The Neiman Marcus Group LLC   Blue Image                           Blue Image                                               $0.00
  318    The Neiman Marcus Group LLC   BLUJAY SOLUTIONS INC                 BLUJAY FLAGSHIP MAINTENANCE & SUPPORT                    $0.00 1 EXECUTIVE DRIVE                                                  CHELMSFORD      MA           01824
                                                                            ORDERING DOCUMENT-08-01-2018 - ORDERING
                                                                            DOCUMENTS

  319    The Neiman Marcus Group LLC   BLUJAY SOLUTIONS INC                 BLUJAY SOLUTIONS INC - AMENDMENT                         $0.00 1 EXECUTIVE DRIVE                                                  CHELMSFORD      MA           01824

  320    The Neiman Marcus Group LLC   BLUJAY SOLUTIONS INC                 BLUJAY SOLUTIONS INC - MASTER SERVICES                   $0.00 1 EXECUTIVE DRIVE                                                  CHELMSFORD      MA           01824
                                                                            AGREEMENT

  321    The Neiman Marcus Group LLC   BMC SOFTWARE INC                     CONTROL-M PRODUCT ORDER FORM-05-18-2018 -                $0.00 PO BOX 301165                                                      DALLAS          TX           75303-1165
                                                                            ORDERING DOCUMENTS

  322    The Neiman Marcus Group LLC   BORDERX LAB                          BORDERX LAB - MASTER SERVICES AGREEMENT                  $0.00 298 S SUNNYVALE AVE                  STE 210                       SUNNYVALE       CA           94086

  323    The Neiman Marcus Group LLC   BOSTON CONSULTING GROUP              BOSTON CONSULTING GROUP - MASTER                         $0.00 1618 MAIN STREET                                                   DALLAS          TX           75201
                                                                            SOFTWARE AGREEMENT

  324    The Neiman Marcus Group LLC   BOSTON CONSULTING GROUP              BOSTON CONSULTING GROUP - GENERAL                        $0.00 1618 MAIN STREET                                                   DALLAS          TX           75201
                                                                            AGREEMENT

  325    The Neiman Marcus Group LLC   Box.com                              Box.com                                                  $0.00 900 JEFFERSON AVE                                                  REDWOOD CITY    CA           94063
  326    The Neiman Marcus Group LLC   Box.com                              Box.com                                                  $0.00 900 JEFFERSON AVE                                                  REDWOOD CITY    CA           94063
  327    The Neiman Marcus Group LLC   BRIGHTEDGE TECHNOLOGIES INC          BRIGHTEDGE TECHNOLOGIES INC - GENERAL                    $0.00 989 E HILLSDALE BLVD                 SUITE 300                     FOSTER CITY     CA           94404
                                                                            AGREEMENT

  328    The Neiman Marcus Group LLC   BRIGHTEDGE TECHNOLOGIES INC          BRIGHTEDGE TECHNOLOGIES INC - MASTER                     $0.00 989 E HILLSDALE BLVD                 SUITE 300                     FOSTER CITY     CA           94404
                                                                            SERVICES AGREEMENT

  329    The Neiman Marcus Group LLC   BRIGHTEDGE TECHNOLOGIES, INC.        BRIGHTEDGE TECHNOLOGIES, INC. - MASTER                   $0.00 989 E HILLSDALE BLVD                 SUITE 300                     FOSTER CITY     CA           94404
                                                                            SERVICES AGREEMENT

  330    The Neiman Marcus Group LLC   BRIGHTEDGE TECHNOLOGIES, INC.        BRIGHTEDGE TECHNOLOGIES, INC. - STATEMENT                $0.00 989 E HILLSDALE BLVD                 SUITE 300                     FOSTER CITY     CA           94404
                                                                            OF WORK

  331    The Neiman Marcus Group LLC   BRINK GLOBAL SERVICES U S A INC      BRINKS ARMORED TRANSPORT ADDENDUM II -                   $0.00 PO BOX 619031                                                      DALLAS          TX           75261-9031
                                                                            SUPPORTING DOCUMENTS




                                                                                                                                                                                                                                                                   9 of 30
                                                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 14 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                       Counterparty Name                 Description of Contract or Lease                  Cure Cost                      Address 1                   Address 2   Address 3            City           State         ZIP       Country
  332   The Neiman Marcus Group LLC    BRINK GLOBAL SERVICES U S A INC      BRINKS ARMORED TRANSPORT RATE CALC. -                                 $0.00 PO BOX 619031                                                    DALLAS            TX            75261-9031
                                                                            SUPPORTING DOCUMENTS

  333    The Neiman Marcus Group LLC   Brookfield Properties Retail         Memorandum of Understanding between Neiman Marcus                     $0.00
                                                                            and Brookfield Properties Retail dated September 2,
                                                                            2020 to Mark Weinsten and Mike Litwin (via email) from
                                                                            Chris Pine. To be assumed according to the terms of the
                                                                            Memorandum. If the parties are unable to reach
                                                                            definitive agreement, then this Memorandum is rejected
                                                                            as of the Effective Date of the Plan.

  334    The Neiman Marcus Group LLC   Browserstack                         Browserstack                                                          $0.00 4512 LEGACY DRIVE, SUITE #100                                    PLANO             TX            75024
  335    The Neiman Marcus Group LLC   BSI/PROSGAR                          BSI/PROSGAR - MASTER SERVICE AGREEMENT                                $0.00 12950 WORLDGATE DRIVE, SUITE 800                                 HERNDON           VA            20170

  336    The Neiman Marcus Group LLC   BTIG, LLC                            BTIG, LLC - ENGAGEMENT LETTER                                         $0.00 825 THIRD AVENUE                   6TH FLOOR                     NEW YORK          NY            10022

  337    The Neiman Marcus Group LLC   Business Wire                        Investor Relations                                                    $0.00 44 MONTGOMERY STREET               39TH FLOOR                    SAN FRANCISCO     CA            94104-4602
  338    The Neiman Marcus Group LLC   BYRD S COOKIE COMPANY                BYRD S COOKIE COMPANY - MASTER SERVICES                               $0.00 6700 WATERS AVENUE                                               SAVANNAH          GA            31406
                                                                            AGREEMENT

  339    The Neiman Marcus Group LLC   CANON                                CANON - GENERAL AGREEMENT                                             $0.00 1 CANON PLAZA                                                    LAKE SUCCESS      NY            11042

  340    The Neiman Marcus Group LLC   CANON                                CANON - EQUIPMENT PRICING - SUPPORTING                                $0.00 1 CANON PLAZA                                                    LAKE SUCCESS      NY            11042
                                                                            DOCUMENTS

  341    The Neiman Marcus Group LLC   CANON                                CANON - LEASE SCHEDULE - SUPPORTING                                   $0.00 1 CANON PLAZA                                                    LAKE SUCCESS      NY            11042
                                                                            DOCUMENTS

  342    The Neiman Marcus Group LLC   CANON                                CANON ATRIUM PRINTER PRODUCTION                                       $0.00 1 CANON PLAZA                                                    LAKE SUCCESS      NY            11042
                                                                            MARKETING ORDERING DOCUMENT-08-01-2019 -
                                                                            ORDERING DOCUMENTS

  343    The Neiman Marcus Group LLC   CANON                                CANON ATRIUM PRODUCTION PRINT DEVICES C710                            $0.00 1 CANON PLAZA                                                    LAKE SUCCESS      NY            11042
                                                                            ORDERING DOCUMENT-08-01-2019 - ORDERING
                                                                            DOCUMENTS

  344    The Neiman Marcus Group LLC   CANON                                CANON MARKETING PACIFIC PRINTER C710                                  $0.00 1 CANON PLAZA                                                    LAKE SUCCESS      NY            11042
                                                                            ORDERING DOCUMENT-08-01-2019 - ORDERING
                                                                            DOCUMENTS

  345    The Neiman Marcus Group LLC   CANON                                MARKETING PRINTER PACIFIC AVE ORDERING                                $0.00 1 CANON PLAZA                                                    LAKE SUCCESS      NY            11042
                                                                            DOCUMENT-08-01-2019 - ORDERING DOCUMENTS

  346    The Neiman Marcus Group LLC   CANTEEN VENDING                      CANTEEN VENDING MACHINES AMENDMENT -                                  $0.00 7458 CANDLEWOOD ROAD               SUITE C                       HANOVER           MD            21076
                                                                            SUPPORTING DOCUMENTS

  347    The Neiman Marcus Group LLC   Capital One                          Third Amended and Restated Credit Card Program                        $0.00 1680 CAPITAL ONE DRIVE                                           MCLEAN            VA            22102
                                                                            Agreement, as amended
  348    The Neiman Marcus Group LLC   CAPITAL ONE, NATIONAL ASSOCIATION    CAPITAL ONE - SUPPORTING DOCUMENTS                                    $0.00 1680 CAPITAL ONE DRIVE                                           MCLEAN            VA            22102

  349    The Neiman Marcus Group LLC   CAPITAL ONE, NATIONAL ASSOCIATION    CAPITAL ONE SERVICING AGREEMENT                                       $0.00 1680 CAPITAL ONE DRIVE                                           MCLEAN            VA            22102
                                                                            SCHEDULES - SUPPORTING DOCUMENTS

  350    The Neiman Marcus Group LLC   CAPITAL ONE, NATIONAL ASSOCIATION    CAPITAL ONE, NATIONAL ASSOCIATION - MASTER                            $0.00 1680 CAPITAL ONE DRIVE                                           MCLEAN            VA            22102
                                                                            SERVICES AGREEMENT

  351    The Neiman Marcus Group LLC   CATALYST ONLINE LLC                  CATALYST ONLINE LLC - STATEMENT OF WORK                               $0.00 501 BOYLSTON STREET                                              BOSTON            MA            02116

  352    The Neiman Marcus Group LLC   Cayan LLC                            Cayan LLC Merchant Processing Agreement                               $0.00 1 FEDERAL STREET                   2ND FLOOR                     BOSTON            MA            02110
  353    The Neiman Marcus Group LLC   CBRE                                 CBRE - MASTER SERVICES AGREEMENT                                      $0.00 400 S. HOPE STREET                 25TH FLOOR                    LOS ANGELES       CA            90071

  354    The Neiman Marcus Group LLC   CBRE, INC.                           STORAGE LEASE RE: 737 NORTH MICHIGAN                                  $0.00 737 NORTH MICHIGAN AVENUE, SUITE                                 CHICAGO           IL            60611
                                                                            AVENUE, OLYMPIA CENTRE, CHICAGO, IL (LEASE ID                               1510
                                                                            1019-0002)

  355    The Neiman Marcus Group LLC   CDW/Sirius - JBoss products          CDW/Sirius - JBoss products                                           $0.00 10100 REUNION PLACE                SUITE 500                     SAN ANTONIO       TX            78216
  356    The Neiman Marcus Group LLC   CDW/Sirius - JBoss products          CDW/Sirius - JBoss products                                           $0.00 10100 REUNION PLACE                SUITE 500                     SAN ANTONIO       TX            78216
  357    The Neiman Marcus Group LLC   CELINE                               CELINE - AGREEMENT                                                    $0.00 19 E 57TH STREET 8TH FLOOR                                       NEW YORK          NY            10022

  358    The Neiman Marcus Group LLC   CELINE                               CELINE - AMENDMENT                                                    $0.00 19 E 57TH STREET 8TH FLOOR                                       NEW YORK          NY            10022

  359    The Neiman Marcus Group LLC   CENTRIFY CORPORATION                 CENTRIFY CORPORATION - MASTER SERVICES                                $0.00 3300 TANNERY WAY                                                 SANTA CLARA       CA            95054
                                                                            AGREEMENT

  360    The Neiman Marcus Group LLC   Centrify/LDAPtive                    Centrify/LDAPtive                                                     $0.00 3393 OCTAVIUS DR                   STE 100                       SANTA CLARA       CA            95054
  361    The Neiman Marcus Group LLC   Centrify/LDAPtive                    Centrify/LDAPtive                                                     $0.00 3393 OCTAVIUS DR                   STE 100                       SANTA CLARA       CA            95054
  362    The Neiman Marcus Group LLC   CENTURYLINK INC                      CENTURYLINK INC - AMENDMENT                                           $0.00 100 CENTURYLINK DRIVE                                            MONROE            LA            71203

  363    The Neiman Marcus Group LLC   CENTURYLINK INC                      CENTURYLINK INC - MASTER SERVICES                                     $0.00 100 CENTURYLINK DRIVE                                            MONROE            LA            71203
                                                                            AGREEMENT

  364    The Neiman Marcus Group LLC   Ceptah Bridge                        Ceptah Bridge                                                         $0.00 12 BINDA WAY                                                     HARRINGTON PARK   NSW           2567         AUSTRALIA
  365    The Neiman Marcus Group LLC   Ceptah Bridge                        Ceptah Bridge                                                         $0.00 12 BINDA WAY                                                     HARRINGTON PARK   NSW           2567         AUSTRALIA
  366    The Neiman Marcus Group LLC   CERTEGY                              CERTEGY - MONTHLY AUTO RENEWAL                                        $0.00 100 SECOND AVENUE SOUTH SUITE                                    ST PETERSBURG     FL            33701
                                                                                                                                                        1100S
  367    The Neiman Marcus Group LLC   CGS publishing technologies          CGS publishing technologies                                           $0.00 100 NORTH SIXTH STREET             SUITE 308B                    MINNEAPOLIS       MN            55403
  368    The Neiman Marcus Group LLC   CHANEL                               CHANEL - AGREEMENT                                                    $0.00 9 W 57TH STREET                    44TH FLOOR                    NEW YORK          NY            10019-2790




                                                                                                                                                                                                                                                                                   10 of 30
                                                                             Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 15 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                           Counterparty Name                    Description of Contract or Lease    Cure Cost                       Address 1                   Address 2     Address 3         City              State           ZIP     Country
  369   The Neiman Marcus Group LLC    Checkpoint Firewall                       Checkpoint Firewall                                       $0.00 8180 UPLAND CIRCLE                                                  CHANHASSEN         MN           55317
  370   The Neiman Marcus Group LLC    CHESAPEAKE SYSTEM SOLUTIONS               CHESAPEAKE SYSTEM SOLUTIONS - MASTER                      $0.00 10220 S. DOLFIELD ROAD                                              OWINGS MILLS       MD           21117
                                                                                 SERVICES AGREEMENT

  371    The Neiman Marcus Group LLC   CHRISTIAN LOUBOUTIN                       CHRISTIAN LOUBOUTIN - AGREEMENT                           $0.00 19 RUE JEAN-JACQUES ROUSSEAU                                        PARIS                           75001         FRANCE

  372    The Neiman Marcus Group LLC   CHRISTIAN LOUBOUTIN                       CHRISTIAN LOUBOUTIN - AGREEMENT                           $0.00 19 RUE JEAN-JACQUES ROUSSEAU                                        PARIS                           75001         FRANCE

  373    Neiman Marcus Group LTD LLC   CHUBB                                     INSURANCE POLICY (XCQG71163945002) RE:                    $0.00 1133 AVENUE OF THE AMERICAS, 32ND                                   NEW YORK           NY           10036
                                                                                 EXCESS LIABILITY                                                FLOOR

  374    The Neiman Marcus Group LLC   CIT                                       CIT -                                                     $0.00 2285 FRANKLIN ROAD                                                  BLOOMFIELD HILLS   MI           48302

  375    The Neiman Marcus Group LLC   CLOUDBURST TECHNOLOGIES                   CLOUDBURST TECHNOLOGIES - STATEMENT OF                    $0.00 987 SAFFLOWER CT.                                                   ROCKWALL           TX           75087
                                                                                 WORK

  376    The Neiman Marcus Group LLC   CLOUDIYAN LLC                             CLOUDIYAN LLC - MASTER SERVICES AGREEMENT                 $0.00 8868 JOHN HICKMAN PARKWAY           SUITE 906                       FRISCO             TX           75034


  377    The Neiman Marcus Group LLC   CLOUDIYAN LLC                             CLOUDIYAN LLC - STATEMENT OF WORK                         $0.00 8868 JOHN HICKMAN PARKWAY           SUITE 906                       FRISCO             TX           75034

  378    The Neiman Marcus Group LLC   Cloudsploit                               Cloudsploit                                               $0.00 8555 SIXTEENTH STREET SUITE 711                                     SILVER SPRING      MD           20910
  379    The Neiman Marcus Group LLC   Cloudsploit                               Cloudsploit                                               $0.00 8555 SIXTEENTH STREET SUITE 711                                     SILVER SPRING      MD           20910
  380    Neiman Marcus Group LTD LLC   CNA PARAMOUNT                             INSURANCE POLICY (6078780217) RE: EXCESS                  $0.00 PLAZA OF THE AMERICAS               700 NORTH PEARL                 DALLAS             TX           75201
                                                                                 QUOTA SHARE                                                                                         STREET, SUITE 300

  381    Neiman Marcus Group LTD LLC   CNA PARAMOUNT                             INSURANCE POLICY (PST673102090) RE: GENERAL               $0.00 PLAZA OF THE AMERICAS               700 NORTH PEARL                 DALLAS             TX           75201
                                                                                 LIABILITY, EMPLOYEE BENEFITS LIABILITY,                                                             STREET, SUITE 300
                                                                                 AUTO/EXCESS

  382    Neiman Marcus Group LTD LLC   CNA PARAMOUNT                             INSURANCE POLICY (652047243) RE: EXCESS                   $0.00 PLAZA OF THE AMERICAS               700 NORTH PEARL                 DALLAS             TX           75201
                                                                                 FIDUCIARY LIABILITY                                                                                 STREET, SUITE 300

  383    The Neiman Marcus Group LLC   CNX                                       CNX - STATEMENT OF WORK                                   $0.00 1000 CONSOL ENERGY DRIVE                                            CANONSBURG         PA           15317-6506

  384    The Neiman Marcus Group LLC   COGNIZANT TECHNOLOGY SOLUTIONS            COGNIZANT TECHNOLOGY SOLUTIONS -                          $0.00 GLENPOINTE CENTRE WEST 500          FRANK WEST BURR                 TEANECK            NJ           07666
                                                                                 STATEMENT OF WORK                                                                                   BLVD

  385    The Neiman Marcus Group LLC   COGNIZANT TECHNOLOGY SOLUTIONS            COGNIZANT TECHNOLOGY SOLUTIONS U S                        $0.00 GLENPOINTE CENTRE WEST 500          FRANK WEST BURR                 TEANECK            NJ           07666
                                                                                 CORPORATION - STATEMENT OF WORK                                                                     BLVD

  386    The Neiman Marcus Group LLC   COGNIZANT TECHNOLOGY SOLUTIONS U.S.       COGNIZANT TECHNOLOGY SOLUTIONS U.S.                       $0.00 500 GLENPOINTE CENTRE WEST                                          TEANECK            NJ           07666
                                       CORPORATIONS                              CORPORATIONS - AMENDMENT

  387    The Neiman Marcus Group LLC   COGNIZANT TECHNOLOGY SOLUTIONS U.S.       COGNIZANT TECHNOLOGY SOLUTIONS U.S.                       $0.00 500 GLENPOINTE CENTRE WEST                                          TEANECK            NJ           07666
                                       CORPORATIONS                              CORPORATIONS - CHANGE ORDER

  388    The Neiman Marcus Group LLC   COGNIZANT TECHNOLOGY SOLUTIONS U.S.       COGNIZANT TECHNOLOGY SOLUTIONS U.S.                       $0.00 500 GLENPOINTE CENTRE WEST                                          TEANECK            NJ           07666
                                       CORPORATIONS                              CORPORATIONS - MASTER SERVICES AGREEMENT


  389    The Neiman Marcus Group LLC   COGNIZANT TECHNOLOGY SOLUTIONS U.S.       COGNIZANT TECHNOLOGY SOLUTIONS U.S.                       $0.00 500 GLENPOINTE CENTRE WEST                                          TEANECK            NJ           07666
                                       CORPORATIONS                              CORPORATIONS - STATEMENT OF WORK

  390    The Neiman Marcus Group LLC   COMCAST CABLE COMMUNICATIONS              COMCAST CABLE COMMUNICATIONS                              $0.00 1701 JOHN F. KENNEDY BLVD                                           PHILADELPHIA       PA           19103
                                       MANAGEMENT LLC                            MANAGEMENT LLC - GENERAL AGREEMENT

  391    The Neiman Marcus Group LLC   COMMONWEALTH PACKAGING COMPANY            COMMONWEALTH PACKAGING COMPANY -                          $0.00 5490 LINGLESTOWN ROAD                                               HARRISBURG,        PA           17112
                                                                                 GENERAL AGREEMENT

  392    The Neiman Marcus Group LLC   COMPASS GROUP USA, INC.                   COMPASS GROUP USA - SUPPORTING                            $0.00 4301 BELTWOOD PARKWAYNORTH                                          DALLAS             TX           75244
                                                                                 DOCUMENTS

  393    The Neiman Marcus Group LLC   COMPASS GROUP USA, INC.                   COMPASS GROUP USA, INC. - MASTER SERVICES                 $0.00 4301 BELTWOOD PARKWAYNORTH                                          DALLAS             TX           75244
                                                                                 AGREEMENT

  394    The Neiman Marcus Group LLC   COMPASS GROUP USA, INC.                   COMPASS GROUP USA, INC. BY AND THROUGH ITS                $0.00 4301 BELTWOOD PARKWAYNORTH                                          DALLAS             TX           75244
                                                                                 CANTEEN VENDING SERVICES DIVISION - MASTER
                                                                                 SERVICES AGREEMENT

  395    The Neiman Marcus Group LLC   COMPLIANCE NETWORK, L.L.C.                COMPLIANCE NETWORK, L.L.C. - MASTER                       $0.00 14090 SW FREEWAY, SUITE 300                                         SUGAR LAND         TX           77478
                                                                                 SERVICES AGREEMENT

  396    The Neiman Marcus Group LLC   COMPUTERSHARE                             COMPUTERSHARE - TRANSFER AGENT                            $0.00 250 ROYALL STREET                                                   CANTON             MA           02021

  397    The Neiman Marcus Group LLC   Connection Engine - Van Dyke Secure CRT   Connection Engine - Van Dyke Secure CRT                   $0.00 1919 14TH STREET                    SUITE 450                       BOULDER            CO           80302
  398    The Neiman Marcus Group LLC   Connection Engine - Van Dyke Secure CRT   Connection Engine - Van Dyke Secure CRT                   $0.00 1919 14TH STREET                    SUITE 450                       BOULDER            CO           80302
  399    The Neiman Marcus Group LLC   CONNEXITY, INC.                           CONNEXITY, INC. - STATEMENT OF WORK                       $0.00 2120 COLORADO AVENUE                SUITE 400                       LOS ANGELES        CA           90404

  400    The Neiman Marcus Group LLC   Contegix                                  Contegix                                                  $0.00 210 NORTH TUCKER BLVD               STE 600                         ST LOUIS           MO           63101
  401    The Neiman Marcus Group LLC   Contegix                                  Contegix                                                  $0.00 210 NORTH TUCKER BLVD               STE 600                         ST LOUIS           MO           63101
  402    The Neiman Marcus Group LLC   CONVEY, INC.                              CONVEY, INC. - MASTER SERVICES AGREEMENT                  $0.00 5901 CHRISTIE AVENUE                SUITE 405                       EMERYVILLE         CA           94608

  403    The Neiman Marcus Group LLC   COPLEY PLACE ASSOCIATES, LLC              LEASE RE: 5 COPLEY PLACE, BOSTON, MA DATED                $0.00 225 WEST WASHINGTON STREET                                          INDIANAPOLIS       IN           46204-3438
                                                                                 11/23/1981 (LEASE ID 1020-0001)




                                                                                                                                                                                                                                                                               11 of 30
                                                                        Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 16 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                       Counterparty Name               Description of Contract or Lease                 Cure Cost                      Address 1                     Address 2    Address 3         City            State           ZIP   Country
  404   The Neiman Marcus Group LLC    CORETRUST PURCHASING GROUP          CORETRUST CAR RENTAL AMENDMENT -                                    $0.00 155 FRANKLIN ROAD SUITE 400                                         BRENTWOOD       TN            37027
                                                                           SUPPORTING DOCUMENTS

  405    The Neiman Marcus Group LLC   CORETRUST PURCHASING GROUP          CORETRUST GRAINGER MRO AMENDMENT -                                  $0.00 155 FRANKLIN ROAD SUITE 400                                         BRENTWOOD       TN            37027
                                                                           SUPPORTING DOCUMENTS

  406    The Neiman Marcus Group LLC   CORETRUST PURCHASING GROUP          CORETRUST PURCHASING GROUP - MASTER                                 $0.00 155 FRANKLIN ROAD SUITE 400                                         BRENTWOOD       TN            37027
                                                                           SERVICES AGREEMENT

  407    The Neiman Marcus Group LLC   Corp Services                       Corp Services                                                       $0.00 PO BOX 13397                                                        PHILADELPHIA    PA            19101-3397
  408    The Neiman Marcus Group LLC   CORPORATECOUNSEL.NET                CORPORATECOUNSEL.NET                                                $0.00 7600 N. CAPITAL OF TEXAS HIGHWAY,                                   AUSTIN          TX            78731
                                                                                                                                                     BLDG B STE 120
  409    The Neiman Marcus Group LLC   Couchbase                           Couchbase                                                           $0.00 3250 OLCOTT STREET                                                  SANTA CLARA     CA            95054
  410    The Neiman Marcus Group LLC   Couchbase                           Couchbase                                                           $0.00 3250 OLCOTT STREET                                                  SANTA CLARA     CA            95054
  411    The Neiman Marcus Group LLC   Cronin & Cronin Law Firm, PLLC      Cronin & Cronin NY Property Tax Appeals (stores 1014,               $0.00 200 OLD COUNTRY ROAD                 SUITE 470                      MINEOLA         NY            11501-4273
                                                                           1111, 1063)
  412    The Neiman Marcus Group LLC   CROSS POINT COMMUNICATIONS          supply chain agreement                                              $0.00   501 DUNCAN PERRY RD.                                              ARLINGTON       TX            76011
  413    The Neiman Marcus Group LLC   Crowdstrike                         Crowdstrike                                                         $0.00   150 MATHILDA PLACE, SUITE 300                                     SUNNYVALE       CA            94086
  414    The Neiman Marcus Group LLC   Crowdstrike                         Crowdstrike                                                         $0.00   150 MATHILDA PLACE, SUITE 300                                     SUNNYVALE       CA            94086
  415    The Neiman Marcus Group LLC   CROWN CASTLE                        CROWN CASTLE ETHERNET SERVICE ORDERING                              $0.00   196 VAN BUREN STREET               SUITE 250                      HERNDON         VA            20170
                                                                           DOCUMENT-10-31-2018 - ORDERING DOCUMENTS

  416    The Neiman Marcus Group LLC   CROWN LINEN SERVICES INC            CROWN LINEN SERVICES INC - MASTER SERVICES                          $0.00 322 E INDUSTRIAL DRIVE                                              COLUMBIA        IL            62236
                                                                           AGREEMENT

  417    The Neiman Marcus Group LLC   CROWN RELOCATIONS                   CROWN RELOCATIONS - AMENDMENT                                       $0.00 5252 ARGOSY AVE                                                     HUNTINGTON BEACH CA           92656

  418    The Neiman Marcus Group LLC   CROWN RELOCATIONS                   CROWN RELOCATIONS - MASTER SERVICES                                 $0.00 5252 ARGOSY AVE                                                     HUNTINGTON BEACH CA           92656
                                                                           AGREEMENT

  419    The Neiman Marcus Group LLC   CS TECHNOLOGY, INC.                 CS TECHNOLOGY - SUPPORTING DOCUMENTS                                $0.00 ONE PENN PLAZA                       54TH FLOOR                     NEW YORK        NY            10119

  420    The Neiman Marcus Group LLC   CS TECHNOLOGY, INC.                 CS TECHNOLOGY CIO - SUPPORTING DOCUMENTS                            $0.00 ONE PENN PLAZA                       54TH FLOOR                     NEW YORK        NY            10119


  421    The Neiman Marcus Group LLC   CS TECHNOLOGY, INC.                 CS TECHNOLOGY INC - STATEMENT OF WORK                               $0.00 ONE PENN PLAZA                       54TH FLOOR                     NEW YORK        NY            10119

  422    The Neiman Marcus Group LLC   CS TECHNOLOGY, INC.                 CS TECHNOLOGY, INC. - CHANGE ORDER                                  $0.00 ONE PENN PLAZA                       54TH FLOOR                     NEW YORK        NY            10119

  423    The Neiman Marcus Group LLC   CS TECHNOLOGY, INC.                 CS TECHNOLOGY, INC. - MASTER SERVICES                               $0.00 ONE PENN PLAZA                       54TH FLOOR                     NEW YORK        NY            10119
                                                                           AGREEMENT

  424    The Neiman Marcus Group LLC   CS TECHNOLOGY, INC.                 CS TECHNOLOGY, INC. - STATEMENT OF WORK                             $0.00 ONE PENN PLAZA                       54TH FLOOR                     NEW YORK        NY            10119

  425    The Neiman Marcus Group LLC   Cummins                             Cummins                                                             $0.00   1939 DEERE AVENUE                                                 IRVINE          CA            92606
  426    The Neiman Marcus Group LLC   Curvature                           Curvature                                                           $0.00   2810 COLISEUM CENTRE DRIVE         SUITE 600                      CHARLOTTE       NC            28217
  427    The Neiman Marcus Group LLC   Curvature                           Curvature                                                           $0.00   2810 COLISEUM CENTRE DRIVE         SUITE 600                      CHARLOTTE       NC            28217
  428    The Neiman Marcus Group LLC   DANIEL J. EDELMAN, INC.             DANIEL J. EDELMAN, INC. - MASTER SERVICES                           $0.00   200 EAST RANDOLPH ROAD                                            CHICAGO         IL            60601
                                                                           AGREEMENT

  429    The Neiman Marcus Group LLC   DANIEL J. EDELMAN, INC.             DANIEL J. EDELMAN, INC. - STATEMENT OF WORK                         $0.00 200 EAST RANDOLPH ROAD                                              CHICAGO         IL            60601

  430    The Neiman Marcus Group LLC   DATA SALES                          DATA SALES - MASTER SERVICES AGREEMENT                              $0.00 3450 WEST BURNSVILLE PARKWAY                                        BURNSVILLE      MN            55337

  431    The Neiman Marcus Group LLC   DATA SALES                          DATA SALES TERMS SHEET - SUPPORTING                                 $0.00 3450 WEST BURNSVILLE PARKWAY                                        BURNSVILLE      MN            55337
                                                                           DOCUMENTS

  432    The Neiman Marcus Group LLC   DATA SALES CO., INC.                EQUIPMENT LEASE (LEASE ID 9095-0112)                                $0.00 3450 WEST BURNSVILLE PARKWAY                                        BURNSVILLE      MN            55337

  433    The Neiman Marcus Group LLC   DATA SALES CO., INC.                MASTER EQUIPMENT LEASE DATED 2/1/2019                               $0.00 3450 WEST BURNSVILLE PARKWAY                                        BURNSVILLE      MN            55337
                                                                           (LEASE ID EQU-DAT-MASTER)

  434    The Neiman Marcus Group LLC   Datasite LLC (f/k/a Merrill)        Software License Agreement - Virtual Data Rooms                     $0.00 BAKER CENTER                         733 S. MARQUETTE               MINNEAPOLIS     MN            55402
                                                                           (Rolex)                                                                                                        AVE, SUITE 600
  435    The Neiman Marcus Group LLC   DATASTAX                            DATASTAX - MASTER SOFTWARE AGREEMENT                                $0.00 3975 FREEDOM CIRCLE                                                 SANTA CLARA     CA            95054

  436    The Neiman Marcus Group LLC   DATASTAX INC                        DATASTAX INC - MASTER SOFTWARE AGREEMENT                            $0.00 777 MARINERS ISLAND DR., SUITE 510                                  SAN MATEO       CA            94402

  437    The Neiman Marcus Group LLC   DATASTAX INC                        DATASTAX SUBSCRIPTION ORDERING DOCUMENT-                            $0.00 777 MARINERS ISLAND DR., SUITE 510                                  SAN MATEO       CA            94402
                                                                           04-25-2018 - ORDERING DOCUMENTS

  438    The Neiman Marcus Group LLC   David Monn LLC                      Services agreement                                                  $0.00 135 W 27TH STREET                    2ND FLOOR                      NEW YORK        NY            10001
  439    The Neiman Marcus Group LLC   DELIV, INC.                         DELIV, INC. - MASTER SERVICES AGREEMENT                             $0.00 1001 ELWELL COURT                                                   PALO ALTO       CA            94303

  440    The Neiman Marcus Group LLC   DELL EMC                            DELL EMC - STATEMENT OF WORK                                        $0.00 176 SOUTH STREET,HOPKINTON                                                          MA            01748

  441    The Neiman Marcus Group LLC   DELL MARKETING L.P.                 DELL MARKETING L.P. - MASTER SERVICES                               $0.00 2300 WEST PLANO PARKWAY                                             PLANO           TX            75075
                                                                           AGREEMENT

  442    The Neiman Marcus Group LLC   DELL MARKETING LP                   DELL MARKETING LP - STATEMENT OF WORK                               $0.00 2300 WEST PLANO PARKWAY                                             PLANO           TX            75075

  443    The Neiman Marcus Group LLC   Deloitte                            Master Services Agreement                                           $0.00 4022 SELLS DRIVE                                                    HERMITAGE       TN            37076
  444    The Neiman Marcus Group LLC   Deloitte                            Engagement Letter - Fresh-Start Accounting (post-                   $0.00 4022 SELLS DRIVE                                                    HERMITAGE       TN            37076
                                                                           petition)
  445    The Neiman Marcus Group LLC   Deloitte                            Master Services Agreement                                           $0.00 4022 SELLS DRIVE                                                    HERMITAGE       TN            37076
  446    The Neiman Marcus Group LLC   Deloitte                            Engagement Letter - Fresh-Start Accounting (post-                   $0.00 4022 SELLS DRIVE                                                    HERMITAGE       TN            37076
                                                                           petition)




                                                                                                                                                                                                                                                                               12 of 30
                                                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 17 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                        Counterparty Name                 Description of Contract or Lease        Cure Cost                      Address 1                    Address 2   Address 3          City           State           ZIP     Country
  447   The Neiman Marcus Group LLC    DELTA AIRLINES                       DELTA AIRLINES - GENERAL AGREEMENT                           $0.00 1030 DELTA BLVD                                                   ATLANTA          GA           30320

  448    The Neiman Marcus Group LLC   DENORMANDIE TOWEL AND LINEN SUPPLY   DENORMANDIE TOWEL AND LINEN SUPPLY                           $0.00 7780 SOUTH DANTE AVENUE                                           CHICAGO          IL           60619-3495
                                       COMPANY                              COMPANY - MASTER SERVICES AGREEMENT

  449    The Neiman Marcus Group LLC   DENORMANDIE TOWEL AND LINEN SUPPLY   DENORMANDIE TOWEL AND LINEN SUPPLY                           $0.00 7780 SOUTH DANTE AVENUE                                           CHICAGO          IL           60619-3495
                                       COMPANY                              COMPANY - SUPPORTING DOCUMENTS

  450    The Neiman Marcus Group LLC   DETERMINE SOURCING INC               DETERMINE SOURCING INC - AMENDMENT                           $0.00 615 W. CARMEL DRIVE                 SUITE 100                     CARMEL           IN           46032

  451    The Neiman Marcus Group LLC   Digicert - Symantec Certs            Digicert - Symantec Certs                                    $0.00 PO BOX 840695                                                     DALLAS           TX           75284-0695
  452    The Neiman Marcus Group LLC   Digicert - Symantec Certs            Digicert - Symantec Certs                                    $0.00 PO BOX 840695                                                     DALLAS           TX           75284-0695
  453    The Neiman Marcus Group LLC   DIGITAL MOBILE INNOVATIONS LLC       DIGITAL MOBILE INNOVATIONS LLC - STATEMENT                   $0.00 6550 ROCK SPRING DR                 SUITE 7                       BETHESDA         MD           20817
                                                                            OF WORK

  454    The Neiman Marcus Group LLC   DIGITAL MOBILE INNOVATIONS,LLC.      DIGITAL MOBILE INNOVATIONS,LLC. - MASTER                     $0.00 6550 ROCK SPRING DRIVE, 7TH FLOOR                                 BETHESDA         MD           20854
                                                                            SERVICES AGREEMENT

  455    The Neiman Marcus Group LLC   DILIGENT                             DILIGENT -                                                   $0.00 PO BOX 419829                                                     BOSTON           MA           02241-9874

  456    The Neiman Marcus Group LLC   DIRECT SOURCE INC                    DIRECT SOURCE INC - MASTER SERVICES                          $0.00 8176 MALLORY COURT                                                CHANHASSEN       MN           55317
                                                                            AGREEMENT

  457    The Neiman Marcus Group LLC   DIRECTV, LLC                         DIRECTV, LLC - MASTER SERVICES AGREEMENT                     $0.00 2230, E. IMPERIAL HIGHWAY                                         EL SEGUNDO       CA           90245

  458    The Neiman Marcus Group LLC   Discover                             Discover Merchant Services Agreement                         $0.00 2500 LAKE COOK ROAD                                               RIVERWOODS       IL           60015
  459    The Neiman Marcus Group LLC   DOCUSIGN INC                         DOCUSIGN, INC. - PRICING AGREEMENT                           $0.00 221 MAIN ST., STE 1000                                            SAN FRANCISCO    CA           94105

  460    The Neiman Marcus Group LLC   DOCUSIGN INC                         DOCUSIGN INC - AMENDMENT                                     $0.00 221 MAIN ST., STE 1000                                            SAN FRANCISCO    CA           94105

  461    The Neiman Marcus Group LLC   DOCUSIGN INC                         DOCUSIGN INC - MASTER SOFTWARE AGREEMENT                     $0.00 221 MAIN ST., STE 1000                                            SAN FRANCISCO    CA           94105


  462    The Neiman Marcus Group LLC   DOCUSIGN INC                         DOCUSIGN LICENSE AGREEMENT IT - 3-8-2017 -                   $0.00 221 MAIN ST., STE 1000                                            SAN FRANCISCO    CA           94105
                                                                            SUPPORTING DOCUMENTS

  463    The Neiman Marcus Group LLC   DOCUSIGN INC                         DOCUSIGN, INC. - SUPPORTING DOCUMENTS                        $0.00 221 MAIN ST., STE 1000                                            SAN FRANCISCO    CA           94105

  464    The Neiman Marcus Group LLC   DOVETREE                             DOVETREE - MASTER SOFTWARE AGREEMENT                         $0.00 707 BROADWAY #1240                                                SAN DIEGO        CA           92101

  465    The Neiman Marcus Group LLC   Drivesavers                          Drivesavers                                                  $0.00 400 BEL MARIN KEYS BLVD                                           NOVATO           CA           94949
  466    The Neiman Marcus Group LLC   Drivesavers                          Drivesavers                                                  $0.00 400 BEL MARIN KEYS BLVD                                           NOVATO           CA           94949
  467    The Neiman Marcus Group LLC   DSCO                                 DSCO - AMENDMENT                                             $0.00 3900 N TRAVERSE MOUNTAIN BLVD       SUITE 300                     LEHI             UT           84043

  468    The Neiman Marcus Group LLC   DSCO                                 DSCO - MASTER SERVICES AGREEMENT                             $0.00 3900 N TRAVERSE MOUNTAIN BLVD       SUITE 300                     LEHI             UT           84043

  469    The Neiman Marcus Group LLC   DSCO                                 DSCO - SUPPORTING DOCUMENTS                                  $0.00 3900 N TRAVERSE MOUNTAIN BLVD       SUITE 300                     LEHI             UT           84043

  470    The Neiman Marcus Group LLC   Duff & Phelps                        Engagement Letter - FY20 ASC 350 Valuations                  $0.00   55 EAST 52ND STREET               31ST FLOOR                    NEW    YORK      NY           10055
  471    The Neiman Marcus Group LLC   Duff & Phelps                        Engagement Letter - 2020 Fresh-Start Valuation               $0.00   55 EAST 52ND STREET               31ST FLOOR                    NEW    YORK      NY           10055
  472    The Neiman Marcus Group LLC   Duff & Phelps                        Engagement Letter - FY20 ASC 350 Valuations                  $0.00   55 EAST 52ND STREET               31ST FLOOR                    NEW    YORK      NY           10055
  473    The Neiman Marcus Group LLC   Duff & Phelps                        Engagement Letter - 2020 Fresh-Start Valuation               $0.00   55 EAST 52ND STREET               31ST FLOOR                    NEW    YORK      NY           10055
  474    The Neiman Marcus Group LLC   DUFF & PHELPS LLC                    DUFF & PHELPS LLC - ENGAGEMENT LETTER                        $0.00   55 EAST 52ND STREET               31ST FLOOR                    NEW    YORK      NY           10055

  475    The Neiman Marcus Group LLC   DUFF & PHELPS LLC                    DUFF & PHELPS LLC - STATEMENT OF WORK                        $0.00 55 EAST 52ND STREET                 31ST FLOOR                    NEW YORK         NY           10055

  476    The Neiman Marcus Group LLC   DUNBAR ARMORED INC                   DUNBAR ARMORED INC - MASTER SERVICES                         $0.00 50 SCHILLING RODS                                                 HUND VALLEY      MD           21031
                                                                            AGREEMENT

  477    The Neiman Marcus Group LLC   DUNBAR ARMORED INC                   DUNBAR ARMORED INC. - SUPPORTING                             $0.00 50 SCHILLING RODS                                                 HUND VALLEY      MD           21031
                                                                            DOCUMENTS

  478    The Neiman Marcus Group LLC   DUNBAR ARMORED INC                   DUNBAR ARMORED TRANSPORT CIT 2010                            $0.00 50 SCHILLING RODS                                                 HUND VALLEY      MD           21031
                                                                            AMENDMENT - SUPPORTING DOCUMENTS

  479    The Neiman Marcus Group LLC   DUNBAR ARMORED INC                   DUNBAR ARMORED TRANSPORT CIT 2013                            $0.00 50 SCHILLING RODS                                                 HUND VALLEY      MD           21031
                                                                            AMENDMENT - SUPPORTING DOCUMENTS

  480    The Neiman Marcus Group LLC   DUNBAR ARMORED INC                   DUNBAR ARMORED                                               $0.00 50 SCHILLING RODS                                                 HUND VALLEY      MD           21031
                                                                            TRANSPORT_CIT_2017_AMENDMENT -
                                                                            SUPPORTING DOCUMENTS

  481    The Neiman Marcus Group LLC   DUNBAR ARMORED INC                   DUNBAR CIT 2013 EXHIBIT A - SUPPORTING                       $0.00 50 SCHILLING RODS                                                 HUND VALLEY      MD           21031
                                                                            DOCUMENTS

  482    The Neiman Marcus Group LLC   DUST-TEX HONOLULU, INC.              DUST-TEX HONOLULU, INC. - MASTER SERVICES                    $0.00 210 PUUHALE ROAD, UNIT C                                          HONOLULU         HI           96819
                                                                            AGREEMENT

  483    The Neiman Marcus Group LLC   DVK                                  DVK - MASTER SERVICES AGREEMENT                              $0.00 BRIANDRING 12A                                                    FRANKFURT/MAIN   DE           60598         GERMANY

  484    The Neiman Marcus Group LLC   DYNAMEX INC.                         DYNAMEX INC. - MASTER SERVICES AGREEMENT                     $0.00 5429 LBJ FREEWAY SUITE 1000                                       DALLAS           TX           75240

  485    The Neiman Marcus Group LLC   DYNATRACE SOFTWARE, INC.             DYNATRACE - ADDITIONAL MONITORING LICENSES                   $0.00 400-1 TOTTEN POND ROAD                                            WALTHAM          MA           02451
                                                                            7-2016 - SUPPORTING DOCUMENTS

  486    The Neiman Marcus Group LLC   DYNATRACE SOFTWARE, INC.             DYNATRACE AMENDMENT 9.13.17 - SUPPORTING                     $0.00 400-1 TOTTEN POND ROAD                                            WALTHAM          MA           02451
                                                                            DOCUMENTS




                                                                                                                                                                                                                                                                         13 of 30
                                                                        Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 18 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                       Counterparty Name                   Description of Contract or Lease              Cure Cost                      Address 1                 Address 2         Address 3         City           State           ZIP   Country
  487   The Neiman Marcus Group LLC    DYNATRACE SOFTWARE, INC.                DYNATRACE SOFTWARE, INC. - MASTER                                $0.00 400-1 TOTTEN POND ROAD                                               WALTHAM         MA           02451
                                                                               SOFTWARE AGREEMENT

  488    The Neiman Marcus Group LLC   ELC, LLC.                               ELC, LLC. - MASTER SERVICES AGREEMENT                            $0.00 55 WEST 39TH STREET                                                  NEW YORK        NY           10018

  489    The Neiman Marcus Group LLC   ELICIT LLC                              ELICIT LLC - STATEMENT OF WORK                                   $0.00 525 3RD STREET NORTH             SUITE 511                           MINNEAPOLIS     MN           55401

  490    The Neiman Marcus Group LLC   ELICIT LLC                              ELICIT, LLC. - SUPPORTING DOCUMENTS                              $0.00 525 3RD STREET NORTH             SUITE 511                           MINNEAPOLIS     MN           55401

  491    The Neiman Marcus Group LLC   Embark                                  Master Services Agreement                                        $0.00   2919 COMMERCE STREET           SUITE 400                           DALLAS          TX           75220
  492    The Neiman Marcus Group LLC   Embark                                  Project Order/SOW (post-petition)                                $0.00   2919 COMMERCE STREET           SUITE 400                           DALLAS          TX           75220
  493    The Neiman Marcus Group LLC   Embark                                  Master Services Agreement                                        $0.00   2919 COMMERCE STREET           SUITE 400                           DALLAS          TX           75220
  494    The Neiman Marcus Group LLC   Embark                                  Project Order/SOW (post-petition)                                $0.00   2919 COMMERCE STREET           SUITE 400                           DALLAS          TX           75220
  495    The Neiman Marcus Group LLC   EMC CORPORATION                         EMC CORPORATION - STATEMENT OF WORK                              $0.00   176 SOUTH STREET                                                   HOPKINTON       MA           01748

  496    The Neiman Marcus Group LLC   EMPLOYEE SOLUTIONS                      supply chain agreement                                           $0.00
  497    The Neiman Marcus Group LLC   ENDICIA                                 ENDICIA - MASTER SERVICES AGREEMENT                              $0.00 323 N. MATHILDA AVE                                                  SUNNYVALE       CA           94085-4207

  498    The Neiman Marcus Group LLC   English-American                        supply chain agreement                                           $0.00
  499    The Neiman Marcus Group LLC   Ernst & Young                           Master Services Agreement                                        $0.00 ONE VICTORY PARK                 2323 VICTORY AVENUE,                DALLAS          TX           75219
                                                                                                                                                                                       SUITE 2000
  500    The Neiman Marcus Group LLC   Ernst & Young                           Engagement Letter - 2020 Annual Audit                            $0.00 ONE VICTORY PARK                 2323 VICTORY AVENUE,                DALLAS          TX           75219
                                                                                                                                                                                       SUITE 2000
  501    The Neiman Marcus Group LLC   Ernst & Young                           Engagement Letter - 2020 EBP Audits                              $0.00 ONE VICTORY PARK                 2323 VICTORY AVENUE,                DALLAS          TX           75219
                                                                                                                                                                                       SUITE 2000
  502    The Neiman Marcus Group LLC   Ernst & Young                           Master Services Agreement                                        $0.00 ONE VICTORY PARK                 2323 VICTORY AVENUE,                DALLAS          TX           75219
                                                                                                                                                                                       SUITE 2000
  503    The Neiman Marcus Group LLC   Ernst & Young                           Engagement Letter - 2020 Annual Audit                            $0.00 ONE VICTORY PARK                 2323 VICTORY AVENUE,                DALLAS          TX           75219
                                                                                                                                                                                       SUITE 2000
  504    The Neiman Marcus Group LLC   Ernst & Young                           Engagement Letter - 2020 EBP Audits                              $0.00 ONE VICTORY PARK                 2323 VICTORY AVENUE,                DALLAS          TX           75219
                                                                                                                                                                                       SUITE 2000
  505    The Neiman Marcus Group LLC   Ernst & Young LLP                       Ernst & Young - Tax Review and Preparation                       $0.00 200 PLAZA DRIVE                                                      SECAUCUS        NJ           7094
  506    The Neiman Marcus Group LLC   Ernst & Young Product Sales             Software Licensing Agreement - EY Online Research                $0.00 950 MAIN AVENUE                                                      CLEVELAND       OH           44113-7214
                                                                               Tools
  507    The Neiman Marcus Group LLC   Ernst & Young Product Sales             Software Licensing Agreement - EY Online Research                $0.00 950 MAIN AVENUE                                                      CLEVELAND       OH           44113-7214
                                                                               Tools
  508    The Neiman Marcus Group LLC   Eugene L Griffin & Associates           Eugene L Griffin & Associates Chicago Property Tax               $0.00 29 NORTH WACKER DRIVE            SUITE 650                           CHICAGO         IL           60606
                                                                               Appeals
  509    The Neiman Marcus Group LLC   EVERGAGE INC                            EVERGAGE INC - MASTER SERVICES AGREEMENT                         $0.00 212 ELM ST., SUITE 402                                               SOMERVILLE      MA           02144

  510    The Neiman Marcus Group LLC   EVERGAGE INC                            EVERGAGE INC - STATEMENT OF WORK                                 $0.00 212 ELM ST., SUITE 402                                               SOMERVILLE      MA           02144

  511    The Neiman Marcus Group LLC   EVERGAGE, INC.                          EVERGAGE, INC. - MASTER SERVICES AGREEMENT                       $0.00 212 ELM ST., SUITE 402                                               SOMERVILLE      MA           02144


  512    The Neiman Marcus Group LLC   EXCEL ELEVATOR AND ESCALATOR CORP       EXCEL ELEVATOR AND ESCALATOR CORP -                              $0.00 257 NELSON AVENUE                                                    STATEN ISLAND   NY           10308
                                                                               AMENDMENT

  513    The Neiman Marcus Group LLC   EXCEL/ELEVATOR & ESCALATOR CORP         3 PHASE - MASTER SERVICE AGREEMENT                               $0.00 257 NELSON AVE                                                       STATEN ISLAND   NY           10308

  514    The Neiman Marcus Group LLC   EXPEDITORS                              EXPEDITORS - MASTER SERVICES AGREEMENT                           $0.00 506 EAST DALLAS ROAD             SUITE 400                           GRAPEVINE       TX           76051

  515    The Neiman Marcus Group LLC   EXPERIAN MARKETING SOLUTIONS, INC       EXPERIAN MARKETING SOLUTIONS, INC -                              $0.00 955 AMERICAN LANE                                                    SCHAUMBURG      IL           60173
                                                                               AMENDMENT

  516    The Neiman Marcus Group LLC   EXPERIAN MARKETING SOLUTIONS, INC       EXPERIAN MARKETING SOLUTIONS, INC - MASTER                       $0.00 955 AMERICAN LANE                                                    SCHAUMBURG      IL           60173
                                                                               SERVICES AGREEMENT

  517    The Neiman Marcus Group LLC   EXPERIAN MARKETING SOLUTIONS, INC       EXPERIAN MARKETING SOLUTIONS, INC. -                             $0.00 955 AMERICAN LANE                                                    SCHAUMBURG      IL           60173
                                                                               SUPPORTING DOCUMENTS

  518    The Neiman Marcus Group LLC   EXPERIAN MARKETING SOLUTIONS, INC       EXPERIAN MARKETING SOLUTIONS, INC. -                             $0.00 955 AMERICAN LANE                                                    SCHAUMBURG      IL           60173
                                                                               AMENDMENT

  519    The Neiman Marcus Group LLC   EXPERIAN MARKETING SOLUTIONS, INC       EXPERIAN MARKETING SOLUTIONS, INC. - MASTER                      $0.00 955 AMERICAN LANE                                                    SCHAUMBURG      IL           60173
                                                                               SERVICES AGREEMENT

  520    The Neiman Marcus Group LLC   Extensis                                Extensis                                                         $0.00 1800 SW FIRST AVENUE             SUITE 500                           PORTLAND        OR           97201
  521    The Neiman Marcus Group LLC   Extensis                                Extensis                                                         $0.00 1800 SW FIRST AVENUE             SUITE 500                           PORTLAND        OR           97201
  522    Neiman Marcus Group LTD LLC   FACTORY MUTUAL INSURANCE COMPANY (FM    INSURANCE POLICY (1059519) RE: PRIMARY                           $0.00 PO BOX 7500                                                          JOHNSTON        RI           02919
                                       GLOBAL)                                 PROPERTY & BOILER & MACHINERY POLICY

  523    Neiman Marcus Group LTD LLC   FACTORY MUTUAL INSURANCE COMPANY (FM INSURANCE POLICY (CUSA0042242) RE: CARGO                            $0.00 PO BOX 7500                                                          JOHNSTON        RI           02919
                                       GLOBAL)
  524    NM Nevada Trust               FASHION SHOW ANCHOR ACQUISITION      NET LEASE RE: 3200 LAS VEGAS BOULEVARD, LAS                         $0.00 ATTN: LAW/LEASE ADMINISTRATION   350 N. ORLEANS                      CHICAGO         IL           60654-1607
                                                                            VEGAS, NV DATED 11/18/1981 (LEASE ID 1015-0002)                           DEPT.                            STREET, SUITE 300


  525    The Neiman Marcus Group LLC   FASHIONPHILE                            FASHIONPHILE -                                                   $0.00 6359 PASEO DEL LAGO                                                  CARLSBAD        CA           92011

  526    The Neiman Marcus Group LLC   Fastly                                  Fastly                                                           $0.00 BIALSON, BERGEN & SCHWAB         633 MENLO AVE., SUITE               MENLO PARK      CA           94025
                                                                                                                                                                                       100
  527    The Neiman Marcus Group LLC   Fastly                                  Fastly                                                           $0.00 BIALSON, BERGEN & SCHWAB         633 MENLO AVE., SUITE               MENLO PARK      CA           94025
                                                                                                                                                                                       100
  528    The Neiman Marcus Group LLC   FEDERAL EXPRESS                         FEDERAL EXPRESS - AMENDMENT                                      $0.00 942 S SHADY GROVE ROAD                                               MEMPHIS         TN           38120




                                                                                                                                                                                                                                                                                14 of 30
                                                                           Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 19 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                       Counterparty Name                   Description of Contract or Lease                Cure Cost                      Address 1                   Address 2              Address 3         City           State           ZIP     Country
  529   The Neiman Marcus Group LLC    FEDERAL EXPRESS                        FEDERAL EXPRESS - MASTER SERVICES                                   $0.00 942 S SHADY GROVE ROAD                                                      MEMPHIS         TN           38120
                                                                              AGREEMENT

  530    The Neiman Marcus Group LLC   FedEx Trade Networks                   FedEx Trade Networks                                                $0.00 2820 B STREET NW                   #101                                     AUBURN          WA           98001
  531    The Neiman Marcus Group LLC   FedEx Trade Networks                   FedEx Trade Networks                                                $0.00 2820 B STREET NW                   #101                                     AUBURN          WA           98001
  532    The Neiman Marcus Group LLC   FENDI                                  FENDI - AGREEMENT                                                   $0.00 555 MADISON AVE                    15TH FL                                  NEW YORK        NY           10022

  533    The Neiman Marcus Group LLC   FENDI                                  FENDI - AMENDMENT                                                   $0.00 555 MADISON AVE                    15TH FL                                  NEW YORK        NY           10022

  534    The Neiman Marcus Group LLC   FIBERNET DIRECT TEXAS,LLC              FIBERNET DIRECT TEXAS,LLC - MASTER SERVICES                         $0.00 1999 BRYAN ST                      SUITE 900                                DALLAS          TX           75201
                                                                              AGREEMENT

  535    The Neiman Marcus Group LLC   FIBERNET DIRECT TEXAS,LLC              FIBERNET DIRECT TEXAS,LLC - SUPPORTING                              $0.00 1999 BRYAN ST                      SUITE 900                                DALLAS          TX           75201
                                                                              DOCUMENTS

  536    The Neiman Marcus Group LLC   FIFTY ONE INC                          FIFTY ONE INC - MASTER SERVICES AGREEMENT                           $0.00 8 WEST 40TH STREET, 5TH FLOOR                                               NEW YORK        NY           10018

  537    The Neiman Marcus Group LLC   Fiskars/WWRD                           supply chain agreement                                              $0.00 7800 DISCOVERY DRIVE                                                        MIDDLETON       WI           53562
  538    The Neiman Marcus Group LLC   FIVE STAR HOTEL LAUNDRY, LLC.          FIVE STAR HOTEL LAUNDRY, LLC. - SUPPORTING                          $0.00 1501 GAYLORD TRAIL                                                          GRAPEVINE       TX           76051
                                                                              DOCUMENTS

  539    The Neiman Marcus Group LLC   FLEENOR COMPANY INC                    FLEENOR MPA AMENDMENT WHSE SUPPLIES 2016 -                          $0.00 560 LENNON LANE                    SUITE 100                                WALNUT CREEK    CA           94598
                                                                              SUPPORTING DOCUMENTS

  540    The Neiman Marcus Group LLC   FLEENOR COMPANY INC                    supply chain agreement                                              $0.00 560 LENNON LANE                    SUITE 100                                WALNUT CREEK    CA           94598
  541    The Neiman Marcus Group LLC   FLORES BETTS                           FLORES BETTS - AGREEMENT                                            $0.00 1618 MAIN STREET 6TH FLOOR                                                  DALLAS          TX           75201

  542    The Neiman Marcus Group LLC   FLORES BETTS                           FLORES BETTS - AMENDMENT                                            $0.00 1618 MAIN STREET 6TH FLOOR                                                  DALLAS          TX           75201

  543    The Neiman Marcus Group LLC   Flower City                            supply chain agreement                                              $0.00 700 DRIVING PARK AVENUE            P.O. BOX 13497                           ROCHESTER       NY           14613
  544    The Neiman Marcus Group LLC   FORRESTER RESEARCH,INC.                PURCHASE AGREEMENT ORDERING DOCUMENT-08-                            $0.00 60 ACORN PARK DRIVE                                                         CAMBRIDGE       MA           02140
                                                                              01-2019 - ORDERING DOCUMENTS

  545    The Neiman Marcus Group LLC   FR GABBOT                              FR GABBOT - MASTER SERVICES AGREEMENT                               $0.00 4/F ASTORIA BUILDING               34 ASHLEY ROAD         TSIM SHA TSUI     KOWLOON                                    HONG KONG

  546    The Neiman Marcus Group LLC   FTM ART ADVISORY                       FTM ART ADVISORY - MASTER SERVICES                                  $0.00 1 IFIELD ROAD                                                               LONDON                       SW10 9AZ      UNITED
                                                                              AGREEMENT                                                                                                                                                                                        KINGDOM

  547    The Neiman Marcus Group LLC   FUSE INC.                              FUSE INC. - MASTER SERVICES AGREEMENT                               $0.00 54 WASHBURN AVENUE                                                          CAMBRIDGE       MA           02140

  548    The Neiman Marcus Group LLC   FUSE INC.                              FUSE, INC. - SUPPORTING DOCUMENTS                                   $0.00 54 WASHBURN AVENUE                                                          CAMBRIDGE       MA           02140

  549    The Neiman Marcus Group LLC   FUZE INC                               FUZE INC. - SUPPORTING DOCUMENTS                                    $0.00 2 COPLEY PLACE                     FLOOR 7                                  BOSTON          MA           02116

  550    The Neiman Marcus Group LLC   GHOSTERY, INC.                         GHOSTERY, INC. - MASTER SERVICES AGREEMENT                          $0.00 10 E. 39TH STREET, 8TH FLOOR                                                NEW YORK        NY           10016


  551    The Neiman Marcus Group LLC   GHOSTERY, INC.                         GHOSTERY, INC. - SUPPORTING DOCUMENTS                               $0.00 10 E. 39TH STREET, 8TH FLOOR                                                NEW YORK        NY           10016

  552    The Neiman Marcus Group LLC   GIFT SOLUTIONS                         GIFT SOLUTIONS - GENERAL AGREEMENT                                  $0.00 5565 GLENDRIDGE CONNECTOR NE       SUITE 2000                               ATLANTA         GA           30342

  553    The Neiman Marcus Group LLC   Gift Solutions                         Transaction Wireless/Gift Solutions Service Agreement               $0.00 5565 GLENDRIDGE CONNECTOR NE       SUITE 2000                               ATLANTA         GA           30342
  554    The Neiman Marcus Group LLC   GIS/HIRERIGHT                          GIS/HIRERIGHT - MASTER SERVICE AGREEMENT                            $0.00 14002 E. 21ST STREET, SUITE 1200                                            TULSA           OK           74134

  555    The Neiman Marcus Group LLC   GLOBAL MUSIC RIGHTS                    MUSIC LICENSE                                                       $0.00 1100 GLENDON AVENUE                SUITE 2000                               LOS ANGELES     CA           90024
  556    The Neiman Marcus Group LLC   GLOBAL MUSIC RIGHTS                    GOOGLE INC. - STATEMENT OF WORK                                     $0.00 1600 AMPHITHEATRE PARKWAY                                                   MOUNTAIN VIEW   CA           94043

  557    The Neiman Marcus Group LLC   GORKSI                                 GORKSI - AGREEMENT                                                  $0.00 1435 ST ALEXANDER STREET SUITE                                              MONTREAL        QC           H3A2G4        CANADA
                                                                                                                                                        1200
  558    The Neiman Marcus Group LLC   GotWWW                                 GotWWW                                                              $0.00 5085 CURTIS ROAD                   SUITE 101                                ATTICA          MI           48412
  559    The Neiman Marcus Group LLC   GOYARD                                 GOYARD - AGREEMENT                                                  $0.00 20 E 63RD STREET                                                            NEW YORK        NY           10065

  560    The Neiman Marcus Group LLC   GOYARD                                 GOYARD - AMENDMENT                                                  $0.00 20 E 63RD STREET                                                            NEW YORK        NY           10065

  561    The Neiman Marcus Group LLC   GRANE SOLUTIONS LLC                    GRANE SOLUTIONS LLC - MASTER SERVICES                               $0.00 1001 S. LARAMIE AVE.                                                        CHICAGO         IL           60644
                                                                              AGREEMENT

  562    The Neiman Marcus Group LLC   GRANIFY                                GRANIFY - MASTER SOFTWARE AGREEMENT                                 $0.00 103 STREET                                                                  EDMONTON        AB           T5J 3N9       CANADA

  563    The Neiman Marcus Group LLC   GRANIFY                                GRANIFY - STATEMENT OF WORK                                         $0.00 103 STREET                                                                  EDMONTON        AB           T5J 3N9       CANADA

  564    The Neiman Marcus Group LLC   GRANITE TELECOMMUNICATIONS LLC         GRANITE TELECOMMUNICATIONS LLC - MASTER                             $0.00 100 NEWPORT AVENUE EXTENSION                                                QUINCY          MA           02171
                                                                              SERVICES AGREEMENT

  565    The Neiman Marcus Group LLC   Graphic Packaging Imaging              supply chain agreement                                              $0.00   1500 RIVEREDGE PKWY NW           SUITE 100, 9TH FLOOR                     ATLANTA         GA           30328
  566    The Neiman Marcus Group LLC   Graybar electrics                      Graybar electrics                                                   $0.00   34 N MERAMEC AVE                                                          CLAYTON         MO           63105-1678
  567    The Neiman Marcus Group LLC   Graybar electrics                      Graybar electrics                                                   $0.00   34 N MERAMEC AVE                                                          CLAYTON         MO           63105-1678
  568    Neiman Marcus Group LTD LLC   GREAT AMERICAN E&S INSURANCE CO.       INSURANCE POLICY (ECA3719673) RE: WORKER'S                          $0.00   301 EAST 4TH STREET                                                       CINCINNATI      OH           45202
                                                                              COMPENSATION - TX NON SUBSCRIPTION

  569    The Neiman Marcus Group LLC   GREEN MOUNTAIN TECHNOLOGY              GREEN MOUNTAIN TECHNOLOGY - STATEMENT OF                            $0.00 5860 RIDGEWAY CENTER PARKWAY       SUITE 401                                MEMPHIS         TN           38120
                                                                              WORK

  570    The Neiman Marcus Group LLC   GRID DYNAMICS INTERNATIONAL, INC.      GRID DYNAMICS INTERNATIONAL, INC. - MASTER                          $0.00 5000 EXECUTIVE PARKWAY             SUITE 520                                SAN RAMON       CA           94583
                                                                              SERVICES AGREEMENT




                                                                                                                                                                                                                                                                                           15 of 30
                                                                              Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 20 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                       Counterparty Name                      Description of Contract or Lease      Cure Cost                      Address 1                  Address 2                Address 3          City          State           ZIP     Country
  571   The Neiman Marcus Group LLC    GRID DYNAMICS INTERNATIONAL, INC.         GRID DYNAMICS INTERNATIONAL, INC. -                       $0.00 5000 EXECUTIVE PARKWAY            SUITE 520                                  SAN RAMON       CA           94583
                                                                                 STATEMENT OF WORK

  572    The Neiman Marcus Group LLC   GUCCI                                     GUCCI - AGREEMENT                                         $0.00 50 HARTZ WAY                                                                 SECAUCUS        NJ           07094

  573    The Neiman Marcus Group LLC   Hai Teck Company                          supply chain agreement                                    $0.00 UNIT 201K 2/F WING FAT IND BLDG   12 WANG TAI ROAD                           KOWLOON                                    HONG KONG
                                                                                                                                                                                   KOWLOON BAY
  574    The Neiman Marcus Group LLC   Harmon Connective Services - Marimba      Harmon Connective Services - Marimba                      $0.00 440 CLYDE AVENUE                                                             MOUNTAIN VIEW   CA           94043-2232
  575    The Neiman Marcus Group LLC   Harmon Connective Services - Marimba      Harmon Connective Services - Marimba                      $0.00 440 CLYDE AVENUE                                                             MOUNTAIN VIEW   CA           94043-2232
  576    The Neiman Marcus Group LLC   HARTE-HANKS                               HARTE-HANKS - AMENDMENT                                   $0.00 2800 WELLS BRANCH PARKWAY                                                    AUSTIN          TX           78728

  577    The Neiman Marcus Group LLC   HARTE-HANKS                               HARTE-HANKS - MASTER SERVICES AGREEMENT                   $0.00 2800 WELLS BRANCH PARKWAY                                                    AUSTIN          TX           78728

  578    The Neiman Marcus Group LLC   HCUE                                      HCUE - MASTER SERVICES AGREEMENT                          $0.00

  579    The Neiman Marcus Group LLC   HILCO RETAIL CONSULTING LLC               HILCO RETAIL CONSULTING LLC - AMENDMENT                   $0.00 ONE NORTHBROOK PLACE              5 REVERE DRIVE SUITE                       NORTHBROOK      IL           60062
                                                                                                                                                                                   206
  580    The Neiman Marcus Group LLC   HILCO RETAIL CONSULTING LLC               HILCO RETAIL CONSULTING LLC - GENERAL                     $0.00 ONE NORTHBROOK PLACE              5 REVERE DRIVE SUITE                       NORTHBROOK      IL           60062
                                                                                 AGREEMENT                                                                                         206

  581    The Neiman Marcus Group LLC   HITACHI DATA SYSTEM CORPORATION           HITACHI DATA SYSTEM CORPORATION - MASTER                  $0.00 2845 LAFAYETTE STREET                                                        SANTA CLARA     CA           95050
                                                                                 SERVICES AGREEMENT

  582    The Neiman Marcus Group LLC   HITACHI DATA SYSTEM CORPORATION           HITACHI DPA 2014 JAN - SUPPORTING DOCUMENTS               $0.00 2845 LAFAYETTE STREET                                                        SANTA CLARA     CA           95050


  583    The Neiman Marcus Group LLC   HITACHI DATA SYSTEM CORPORATION           HITACHI DPA ADDENDUM 1 2014 JAN -                         $0.00 2845 LAFAYETTE STREET                                                        SANTA CLARA     CA           95050
                                                                                 SUPPORTING DOCUMENTS

  584    The Neiman Marcus Group LLC   HOPEMORE HOLDINGS                         HOPEMORE HOLDINGS - AMENDMENT                             $0.00 3413 CORNELL AVENUE                                                          DALLAS          TX           75205

  585    The Neiman Marcus Group LLC   HOTEL LAUNDRY FIVE STAR LLC               HOTEL LAUNDRY FIVE STAR LLC - AMENDMENT                   $0.00 1501 GAYLORD TRAIL                                                           GRAPEVINE       TX           76051

  586    The Neiman Marcus Group LLC   HOTEL LAUNDRY FIVE STAR LLC               HOTEL LAUNDRY FIVE STAR LLC - MASTER                      $0.00 1501 GAYLORD TRAIL                                                           GRAPEVINE       TX           76051
                                                                                 SERVICES AGREEMENT

  587    The Neiman Marcus Group LLC   Houston Casuaslty Company                 Insurance - Lead D&O                                      $0.00 13403 NORTHWEST FWY                                                          HOUSTON         TX           77040
  588    The Neiman Marcus Group LLC   HUDSON BLVD GROUP, LLC                    BLVD - AGREEMENT                                          $0.00 87-89 FIFTH AVENUE                SUITE 308                                  NEW YORK        NY           10003

  589    The Neiman Marcus Group LLC   HUDSON BLVD GROUP, LLC                    HUDSON BLVD GROUP - LAS VEGAS SUPPLEMENT                  $0.00 87-89 FIFTH AVENUE                SUITE 308                                  NEW YORK        NY           10003

  590    The Neiman Marcus Group LLC   HUDSON BLVD GROUP, LLC                    HUDSON BLVD GROUP DREAMDRY ATLANTA                        $0.00 87-89 FIFTH AVENUE                SUITE 308                                  NEW YORK        NY           10003
                                                                                 SUPPLEMENT

  591    The Neiman Marcus Group LLC   HUDSON BLVD GROUP, LLC                    HUDSON BLVD GROUP DREAMDRY FASHION                        $0.00 87-89 FIFTH AVENUE                SUITE 308                                  NEW YORK        NY           10003
                                                                                 ISLAND SUPPLEMENT

  592    The Neiman Marcus Group LLC   HUDSON BLVD GROUP, LLC                    HUDSON BLVD GROUP, LLC - AMENDMENT                        $0.00 87-89 FIFTH AVENUE                SUITE 308                                  NEW YORK        NY           10003

  593    The Neiman Marcus Group LLC   HUDSON BLVD GROUP, LLC                    HUDSON BLVD GROUP, LLC - MASTER SERVICES                  $0.00 87-89 FIFTH AVENUE                SUITE 308                                  NEW YORK        NY           10003
                                                                                 AGREEMENT

  594    The Neiman Marcus Group LLC   HUDSON BLVD GROUP, LLC                    HUDSON BLVD SALON SUPPLEMENTAL -                          $0.00 87-89 FIFTH AVENUE                SUITE 308                                  NEW YORK        NY           10003
                                                                                 SUPPORTING DOCUMENTS

  595    The Neiman Marcus Group LLC   HUDSON BLVD GROUP, LLC                    HUDSON BLVD. GROUP, LLC. - SUPPORTING                     $0.00 87-89 FIFTH AVENUE                SUITE 308                                  NEW YORK        NY           10003
                                                                                 DOCUMENTS

  596    The Neiman Marcus Group LLC   HUDSON BLVD GROUP, LLC                    HUDSON BLVD GROUP LLC - AGREEMENT                         $0.00 87-89 FIFTH AVENUE                SUITE 308                                  NEW YORK        NY           10003

  597    The Neiman Marcus Group LLC   HURIX SYSTEMS PRIVATE LIMITED             HURIX SYSTEMS PRIVATE LIMITED - MASTER                    $0.00 UNIT 102                          FIRST FLOOR            SEEPZ               ANDHERI EAST    MUMBAI       400096        MAHARASHTRA
                                                                                 SERVICES AGREEMENT

  598    The Neiman Marcus Group LLC   IBISWORLD, INC.                           IBISWORLD, INC. - MASTER SOFTWARE                         $0.00 11755 WILSHIRE BOULEVARD          SUITE 1100                                 LOS ANGELES     CA           90025
                                                                                 AGREEMENT

  599    The Neiman Marcus Group LLC   IBM CORPORATION                           IBM - SSSO - AMENDMENT NO. 2 EXECUTED -                   $0.00 PO BOX 700                                                                   SUFFERN         NY           10901-0700
                                                                                 SUPPORTING DOCUMENTS

  600    The Neiman Marcus Group LLC   IBM CORPORATION                           IBM CORPORATION - CHANGE ORDER                            $0.00 PO BOX 700                                                                   SUFFERN         NY           10901-0700

  601    The Neiman Marcus Group LLC   IBM CORPORATION                           IBM CORPORATION - MASTER SERVICES                         $0.00 PO BOX 700                                                                   SUFFERN         NY           10901-0700
                                                                                 AGREEMENT

  602    The Neiman Marcus Group LLC   IBM CORPORATION                           IBM CORPORATION - STATEMENT OF WORK                       $0.00 PO BOX 700                                                                   SUFFERN         NY           10901-0700

  603    The Neiman Marcus Group LLC   IBM LOCAL COMPANY                         IBM LOCAL COMPANY - MASTER SOFTWARE                       $0.00 1 NEW ORCHARD RD                                                             ARMONK          NY           10504
                                                                                 AGREEMENT

  604    The Neiman Marcus Group LLC   IBM LOCAL COMPANY                         IBM LOCAL COMPANY - SUPPORTING DOCUMENTS                  $0.00 1 NEW ORCHARD RD                                                             ARMONK          NY           10504


  605    The Neiman Marcus Group LLC   IDC/SYMBIA                                IDC/SYMBIA - SOW                                          $0.00 27 MAIN ST UNIT C-303B                                                       EDWARDS         CO           81632

  606    The Neiman Marcus Group LLC   INFOR (US), INC.                          INFOR (US), INC. - ORDER FORM                             $0.00 641 AVENUE OF THE AMERICAS                                                   NEW YORK        NY           10011




                                                                                                                                                                                                                                                                                       16 of 30
                                                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 21 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                       Counterparty Name                Description of Contract or Lease              Cure Cost                      Address 1                    Address 2       Address 3        City               State           ZIP     Country
  607   The Neiman Marcus Group LLC    INFORMATICA LLC                     INFORMATICA LLC - MASTER SOFTWARE                                 $0.00 2100 SEAPORT BOULEVARD                                                REDWOOD CITY       CA           94603
                                                                           AGREEMENT

  608    The Neiman Marcus Group LLC   InsideHook                          IT Agreement                                                      $0.00 787 SEVENTH AVENUE, 48TH FLOOR                                        NEW YORK           NY           10019
  609    The Neiman Marcus Group LLC   INSIGHT GLOBAL, LLC                 INSIGHT GLOBAL, LLC - SUPPORTING DOCUMENTS                        $0.00 4170 ASHFORD DUNWOODY RD SUITE                                        ATLANTA            GA           30319-1425
                                                                                                                                                   250

  610    The Neiman Marcus Group LLC   Intellicheck Moilisa, Inc           Intellicheck Software License and Service Agreement               $0.00 191 OTTO STREET                                                       PORT TOWNSEND      WA           98368
  611    The Neiman Marcus Group LLC   INTEPLAST GROUP                     INTEPLAST GROUP - AMENDMENT                                       $0.00 9 PEACH TREE HILL RD                                                  LIVINGSTON         NJ           07039

  612    The Neiman Marcus Group LLC   INTEPLAST GROUP                     INTEPLAST GROUP - MASTER SERVICES                                 $0.00 9 PEACH TREE HILL RD                                                  LIVINGSTON         NJ           07039
                                                                           AGREEMENT

  613    The Neiman Marcus Group LLC   INTERACTIVE COMMUNICATIONS          INTERACTIVE COMMUNICATIONS INTERNATIONAL,                         $0.00 1250 WILLIAM STREET                 5TH FLOOR, SUITE 5-               ATLANTA            GA           30303
                                       INTERNATIONAL, INC. (INCOMM)        INC. (INCOMM) - MASTER SERVICES AGREEMENT                                                                   2002

  614    The Neiman Marcus Group LLC   INTERMEC TECHNOLOGIES CORPORATION   INTERMEC TECHNOLOGIES CORPORATION -                               $0.00 3801 EAST PLANO PARKWAY SUITE 400                                     PLANO              TX           75074
                                                                           MASTER SERVICES AGREEMENT

  615    The Neiman Marcus Group LLC   Intrado                             Investor Relations                                                $0.00   11808 MIRACLE HILLS                                                 OMAHA              NE           68154
  616    The Neiman Marcus Group LLC   Intrado                             Intrado                                                           $0.00   11808 MIRACLE HILLS                                                 OMAHA              NE           68154
  617    The Neiman Marcus Group LLC   Intrado                             Intrado                                                           $0.00   11808 MIRACLE HILLS                                                 OMAHA              NE           68154
  618    The Neiman Marcus Group LLC   IPPOLITA                            IPPOLITA -                                                        $0.00   259 W 30TH STREET 10TH FLOOR                                        NEW YORK           NY           10001

  619    The Neiman Marcus Group LLC   IPROSPECT.COM, INC.                 IPROSPECT - SUPPORTING DOCUMENTS                                  $0.00 ONE SOUTH STATION, SUITE 300                                          BOSTON             MA           02110

  620    The Neiman Marcus Group LLC   IPROSPECT.COM, INC.                 IPROSPECT AMDMT 1 LCL 2 1 16 - SUPPORTING                         $0.00 ONE SOUTH STATION, SUITE 300                                          BOSTON             MA           02110
                                                                           DOCUMENTS

  621    The Neiman Marcus Group LLC   IPROSPECT.COM, INC.                 IPROSPECT AMDMT 1 PPC 2 1 16 - SUPPORTING                         $0.00 ONE SOUTH STATION, SUITE 300                                          BOSTON             MA           02110
                                                                           DOCUMENTS

  622    The Neiman Marcus Group LLC   IPROSPECT.COM, INC.                 IPROSPECT AMDMT 2 LCL - SUPPORTING                                $0.00 ONE SOUTH STATION, SUITE 300                                          BOSTON             MA           02110
                                                                           DOCUMENTS

  623    The Neiman Marcus Group LLC   IPROSPECT.COM, INC.                 IPROSPECT AMDMT 3 LCL - SUPPORTING                                $0.00 ONE SOUTH STATION, SUITE 300                                          BOSTON             MA           02110
                                                                           DOCUMENTS

  624    The Neiman Marcus Group LLC   IPROSPECT.COM, INC.                 IPROSPECT AMENDMENT 2 SRCH1317 -                                  $0.00 ONE SOUTH STATION, SUITE 300                                          BOSTON             MA           02110
                                                                           SUPPORTING DOCUMENTS

  625    The Neiman Marcus Group LLC   IPROSPECT.COM, INC.                 IPROSPECT PAID SOCIAL AMDMT 1 - SUPPORTING                        $0.00 ONE SOUTH STATION, SUITE 300                                          BOSTON             MA           02110
                                                                           DOCUMENTS

  626    The Neiman Marcus Group LLC   IPROSPECT.COM, INC.                 IPROSPECT PAID SOCIAL AMDMT 2 - SUPPORTING                        $0.00 ONE SOUTH STATION, SUITE 300                                          BOSTON             MA           02110
                                                                           DOCUMENTS

  627    The Neiman Marcus Group LLC   IPROSPECT.COM, INC.                 IPROSPECT PAID SRCH AMDMT 1 - SUPPORTING                          $0.00 ONE SOUTH STATION, SUITE 300                                          BOSTON             MA           02110
                                                                           DOCUMENTS

  628    The Neiman Marcus Group LLC   IPROSPECT.COM, INC.                 IPROSPECT.COM, INC. - MASTER SERVICES                             $0.00 ONE SOUTH STATION, SUITE 300                                          BOSTON             MA           02110
                                                                           AGREEMENT

  629    The Neiman Marcus Group LLC   IPROSPECT.COM, INC.                 IPROSPECT.COM, INC. - STATEMENT OF WORK                           $0.00 ONE SOUTH STATION, SUITE 300                                          BOSTON             MA           02110

  630    The Neiman Marcus Group LLC   IPROSPECT.COM, INC.                 IPROSPECT.COM, INC. - SUPPORTING DOCUMENTS                        $0.00 ONE SOUTH STATION, SUITE 300                                          BOSTON             MA           02110


  631    The Neiman Marcus Group LLC   Ira M. Kohn                         supply chain agreement                                            $0.00 1412 EDWARDS AVENUE                                                   HARAHAN            LA           70123-6929
  632    The Neiman Marcus Group LLC   Iron Mountain                       Iron Mountain                                                     $0.00 ONE FEDERAL STREET                  7TH FLOOR                         BOSTON             MA           02110
  633    Neiman Marcus Group LTD LLC   IRONSHORE SPECIALTY INSURANCE       INSURANCE POLICY (001387507) RE: MISC.                            $0.00 175 BERKELEY STREET                                                   BOSTON             MA           02116
                                       COMPANY                             PROFESSIONAL LIABILITY

  634    The Neiman Marcus Group LLC   IWG                                 IWG - MASTER SERVICES AGREEMENT                                   $0.00 DAMMASTRASSE 19                                                       ZUG                             CH-6300       SWITZERLAND

  635    The Neiman Marcus Group LLC   J MENDEL LLC                        MENDEL - AGREEMENT                                                $0.00 36 20 34TH STREET                                                     LONG ISLAND CITY   NY           11106

  636    The Neiman Marcus Group LLC   J MENDEL LLC                        MENDEL - AMENDMENT                                                $0.00 36 20 34TH STREET                                                     LONG ISLAND CITY   NY           11106

  637    The Neiman Marcus Group LLC   JAMF- Mac Software                  JAMF- Mac Software                                                $0.00   NW 6335                           PO BOX 1450                       MINNEAPOLIS        MN           55485
  638    The Neiman Marcus Group LLC   JAMF- Mac Software                  JAMF- Mac Software                                                $0.00   NW 6335                           PO BOX 1450                       MINNEAPOLIS        MN           55485
  639    The Neiman Marcus Group LLC   JFrog                               JFrog                                                             $0.00   270 EAST CARIBBEAN DRIVE                                            SUNNYVALE          CA           94089
  640    The Neiman Marcus Group LLC   JFrog                               JFrog                                                             $0.00   270 EAST CARIBBEAN DRIVE                                            SUNNYVALE          CA           94089
  641    The Neiman Marcus Group LLC   Johnson's Plastic                   supply chain agreement                                            $0.00
  642    The Neiman Marcus Group LLC   JOOR, INC.                          JOOR INC. - STATEMENT OF WORK                                     $0.00   1239 BROADWAY                                                       NEW YORK           NY           10001

  643    The Neiman Marcus Group LLC   JOOR, INC.                          JOOR, INC. - AMENDMENT                                            $0.00 1239 BROADWAY                                                         NEW YORK           NY           10001

  644    The Neiman Marcus Group LLC   JOOR, INC.                          JOOR, INC. - MASTER SERVICES AGREEMENT                            $0.00 1239 BROADWAY                                                         NEW YORK           NY           10001

  645    The Neiman Marcus Group LLC   JRNI, INC.                          JRNI, INC. - MASTER SOFTWARE AGREEMENT                            $0.00 179 LINCOLN STREET                                                    BOSTON             MA           02111

  646    The Neiman Marcus Group LLC   Karthik, Vijay                      EMPLOYMENT AGREEMENT                                              $0.00 909 Touchstone Road                                                   Frisco             TX           75034

  647    The Neiman Marcus Group LLC   KEATING PROPERTIES, LLC             LEASE RE: 1603-1605 COMMERCE STREET, DALLAS,                      $0.00 4201 WILSON BLVD, SUITE 110-A                                         ARLINGTON          VA           22203
                                                                           TX DATED 9/19/1955 (LEASE ID 1001-0005)




                                                                                                                                                                                                                                                                                     17 of 30
                                                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 22 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                      Counterparty Name                   Description of Contract or Lease              Cure Cost                     Address 1                   Address 2    Address 3         City             State           ZIP   Country
  648   The Neiman Marcus Group LLC    KELLERMEYER BERGENSONS SERVICES LLC   KELLERMEYER BERGENSONS SERVICES LLC -                             $0.00 1575 HENTHORNE DR                                                MAUMEE            OH           43537
                                                                             MASTER SERVICES AGREEMENT

  649    The Neiman Marcus Group LLC   KELLY SERVICES                        supply chain agreement                                            $0.00 999 WEST BIG BEAVER ROAD                                         TROY              MI           48084-4782
  650    The Neiman Marcus Group LLC   KENTSHIRE                             KENTSHIRE - AMENDMENT                                             $0.00 608 5THAVENUE                     SUUITE 800                     NEW YORK          NY           10020

  651    The Neiman Marcus Group LLC   KENTSHIRE                             KENTSHIRE - AGREEMENT                                             $0.00 608 5THAVENUE                     SUUITE 800                     NEW YORK          NY           10020

  652    The Neiman Marcus Group LLC   KHOROS                                KHOROS - SERVICE ORDER. MSA SIGNED 5/31/2017                      $0.00 1 PIER SUITE 1A                                                  SAN FRANCISCO     CA           94111-2008


  653    The Neiman Marcus Group LLC   KING OF PRUSSIA ASSOCIATES            LEASE RE: 170 N GULPH RD, KING OF PRUSSIA, PA                     $0.00 234 MALL BOULEVARD                                               KING OF PRUSSIA   PA           19406
                                                                             DATED 3/22/1994 (LEASE ID 1030-0001)

  654    The Neiman Marcus Group LLC   KornFerry                             Master Services Agreement                                         $0.00 1900 AVENUE OF THE STARS, SUITE                                  LOS ANGELES       CA           90067
                                                                                                                                                     2600
  655    The Neiman Marcus Group LLC   KRONOS INC                            KRONOS INC - MASTER SOFTWARE AGREEMENT                            $0.00 297 BILLERIA RD                                                  CHELMSFORD        MA           01824

  656    The Neiman Marcus Group LLC   KUDELSKI SECURITY INC                 KUDELSKI SECURITY - STATEMENT OF WORK                             $0.00 5090 NORTH 40TH STREET            SUITE 450                      PHOENIX           AZ           85018

  657    The Neiman Marcus Group LLC   KUDELSKI SECURITY INC                 KUDELSKI SECURITY INC - STATEMENT OF WORK                         $0.00 5090 NORTH 40TH STREET            SUITE 450                      PHOENIX           AZ           85018

  658    The Neiman Marcus Group LLC   LAZ PARKING MANAGEMENT LIMITED        LAZ PARKING MANAGEMENT LIMITED - MASTER                           $0.00 3090 OLIVE STREET                 SUITE 420                      DALLAS            TX           75219
                                                                             SERVICES AGREEMENT

  659    The Neiman Marcus Group LLC   LEE HECHT HARRISON                    LEE HECHT HARRISON - STATEMENT OF WORK                            $0.00 175 BROAD HOLLOW ROAD                                            MELVILLE          NY           11747

  660    The Neiman Marcus Group LLC   LEVEL 3 COMMUNICATIONS, LLC           LEVEL 3 COMMUNICATIONS LLC - MASTER                               $0.00 1025 EL DORADO BLVD                                              BROOMFIELD        CO           80021
                                                                             SERVICES AGREEMENT

  661    The Neiman Marcus Group LLC   LEVEL 3 COMMUNICATIONS, LLC           LEVEL 3 COMMUNICATIONS, LLC - MASTER                              $0.00 1025 EL DORADO BLVD                                              BROOMFIELD        CO           80021
                                                                             SERVICES AGREEMENT

  662    The Neiman Marcus Group LLC   LEVI RAY AND SHOUP INC                LEVI RAY AND SHOUP INC - MASTER SOFTWARE                          $0.00 2401 WEST MONROE STREET                                          SPRINGFIELD       IL           62704
                                                                             AGREEMENT

  663    The Neiman Marcus Group LLC   LEVI RAY AND SHOUP INC                LEVI RAY AND SHOUP INC - PRICING AGREEMENT                        $0.00 2401 WEST MONROE STREET                                          SPRINGFIELD       IL           62704

  664    The Neiman Marcus Group LLC   LEVI RAY AND SHOUP INC                LEVI RAY AND SHOUP INC - STAFFING AGREEMENT                       $0.00 2401 WEST MONROE STREET                                          SPRINGFIELD       IL           62704


  665    The Neiman Marcus Group LLC   LEVI RAY AND SHOUP INC                LEVI RAY AND SHOUP INC - SUPPORTING                               $0.00 2401 WEST MONROE STREET                                          SPRINGFIELD       IL           62704
                                                                             DOCUMENTS

  666    The Neiman Marcus Group LLC   LEVI RAY AND SHOUP STAFFING INC       LEVI RAY AND SHOUP STAFFING INC - STAFFING                        $0.00 2401 WEST MONROE STREET                                          SPRINGFIELD       IL           62704
                                                                             AGREEMENT

  667    The Neiman Marcus Group LLC   LexisNexis Intelligize                Software Licensing Agreement - Intelligize Research               $0.00 1920 ASSOCIATION DRIVE            SUITE 200 ATTN::               RESTON            VA           20191
                                                                             Tools                                                                                                     ACCOUNTING
  668    The Neiman Marcus Group LLC   LexisNexis Intelligize                Software Licensing Agreement - Intelligize Research               $0.00 1920 ASSOCIATION DRIVE            SUITE 200 ATTN::               RESTON            VA           20191
                                                                             Tools                                                                                                     ACCOUNTING
  669    The Neiman Marcus Group LLC   LEXMARK INTERNATIONAL INC             EQUIPMENT LEASE (LEASE ID EQU-DAT-MASTER)                         $0.00 740 WEST NEW CIRCLE ROAD                                         LEXINGTON         KY           40550

  670    The Neiman Marcus Group LLC   LEXMARK INTERNATIONAL INC             EQUIPMENT LEASE (LEASE ID EQU-LEX-0319)                           $0.00 740 WEST NEW CIRCLE ROAD                                         LEXINGTON         KY           40550

  671    The Neiman Marcus Group LLC   LEXMARK INTERNATIONAL INC             EQUIPMENT LEASE (LEASE ID EQU-LEX-0419)                           $0.00 740 WEST NEW CIRCLE ROAD                                         LEXINGTON         KY           40550

  672    The Neiman Marcus Group LLC   LEXMARK INTERNATIONAL INC             EQUIPMENT LEASE (LEASE ID EQU-LEX-0519)                           $0.00 740 WEST NEW CIRCLE ROAD                                         LEXINGTON         KY           40550

  673    The Neiman Marcus Group LLC   LEXMARK INTERNATIONAL INC             EQUIPMENT LEASE (LEASE ID EQU-LEX-0619)                           $0.00 740 WEST NEW CIRCLE ROAD                                         LEXINGTON         KY           40550

  674    The Neiman Marcus Group LLC   LEXMARK INTERNATIONAL INC             EQUIPMENT LEASE (LEASE ID EQU-LEX-0719)                           $0.00 740 WEST NEW CIRCLE ROAD                                         LEXINGTON         KY           40550

  675    The Neiman Marcus Group LLC   LEXMARK INTERNATIONAL INC             EQUIPMENT LEASE (LEASE ID EQU-LEX-0819)                           $0.00 740 WEST NEW CIRCLE ROAD                                         LEXINGTON         KY           40550

  676    The Neiman Marcus Group LLC   LEXMARK INTERNATIONAL INC.            MASTER PURCHASE AGREEMENT AND SERVICE                             $0.00 740 WEST NEW CIRCLE ROAD                                         LEXINGTON         KY           40550
                                                                             AGREEMENT DATED 8/1/2018 (LEASE ID EQU-LEX-
                                                                             MASTER)

  677    Neiman Marcus Group LTD LLC   LIBERTY MUTUAL FIRE INSURANCE CO.     INSURANCE POLICY (TB2-611-004216-549) RE:                         $0.00 175 BERKELEY STREET                                              BOSTON            MA           02116
                                                                             GENERAL LIABILITY - DEDUCTIBLE

  678    Neiman Marcus Group LTD LLC   LIBERTY MUTUAL FIRE INSURANCE CO.     INSURANCE POLICY (EB2-611-004216-349) RE:                         $0.00 175 BERKELEY STREET                                              BOSTON            MA           02116
                                                                             GENERAL LIABILITY - DEDUCTIBLE

  679    Neiman Marcus Group LTD LLC   LIBERTY MUTUAL INSURANCE              INSURANCE POLICY (WA7-61D-004216-329) RE:                         $0.00 175 BERKELEY STREET                                              BOSTON            MA           02116
                                                                             WORKER'S COMPENSATION

  680    Neiman Marcus Group LTD LLC   LIBERTY MUTUAL INSURANCE              INSURANCE POLICY (ECO2058078901) RE: EXCESS                       $0.00 175 BERKELEY STREET                                              BOSTON            MA           02116
                                                                             LIABILITY

  681    Neiman Marcus Group LTD LLC   LIBERTY MUTUAL INSURANCE              INSURANCE POLICY (AS5-611-004216-469) RE: AUTO                    $0.00 175 BERKELEY STREET                                              BOSTON            MA           02116


  682    The Neiman Marcus Group LLC   LIGHTSTIM                             LIGHTSTIM - LEASE AGREEMENT                                       $0.00 16552 VON KARMAN AVENUE                                          IRVINE            CA           92606

  683    The Neiman Marcus Group LLC   Lime Media Group                      supply chain agreement                                            $0.00 2700 OBSERVATION TRAIL                                           ROCKWALL          TX           75032




                                                                                                                                                                                                                                                                             18 of 30
                                                                                  Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 23 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                            Counterparty Name                      Description of Contract or Lease             Cure Cost                      Address 1                    Address 2      Address 3         City           State           ZIP   Country
  684   The Neiman Marcus Group LLC    LINDA FARGO                                   LINDA FARGO - RIGHT OF PUBLICITY                                  $0.00 14 SUTTON PLACE SOUTH              APT. 10D                          NEW YORK        NY           10022

  685    Neiman Marcus Group LTD LLC   LLOYDS (BEAZLEY)                              INSURANCE POLICY (FSUC1701944) RE: EXCESS                         $0.00 C/O FOLEY & LARDNER LLP            555 CALIFORNIA                    SAN FRANCISCO   CA           94104-1520
                                                                                     D&O                                                                                                        STREET, SUITE 1700

  686    Neiman Marcus Group LTD LLC   LLOYDS (NAVIGATORS)                           INSURANCE POLICY (FSUSC1902691) RE: EXCESS                        $0.00 30 BATTERSON PARK ROAD                                               FARMINGTON      CT           06032
                                                                                     D&O

  687    Neiman Marcus Group LTD LLC   LLOYDS OF LONDON                              INSURANCE POLICY (FSCEO1900518) RE: CYBER                         $0.00 C/O FOLEY & LARDNER LLP            555 CALIFORNIA                    SAN FRANCISCO   CA           94104-1520
                                                                                                                                                                                                STREET, SUITE 1700
  688    The Neiman Marcus Group LLC   LONGVIEW WAREHOUSE & STORAGE                  LONGVIEW WAREHOUSE & STORAGE - MASTER                             $0.00 1601 WEST COTTON                                                     LONGVIEW        TX           75604
                                                                                     SERVICES AGREEMENT

  689    The Neiman Marcus Group LLC   LOOMIS ARMORED US, LLC.                       LOOMIS ARMORED US, LLC. - SUPPORTING                              $0.00 3370 PLAM PARKWAY                                                    LAS VEGAS       NV           89104
                                                                                     DOCUMENTS

  690    The Neiman Marcus Group LLC   LOUBOUTIN                                     LOUBOUTIN - AGREEMENT                                             $0.00 150 E 52ND STREET                                                    NEW YORK        NY           10022

  691    The Neiman Marcus Group LLC   LOUIS VUITTON                                 LOUIS VUITTON - AMENDMENT                                         $0.00 1 E. 57TH STREET                                                     NEW YORK        NY           10022

  692    The Neiman Marcus Group LLC   LP SOFTWARE                                   LP SOFTWARE - MASTER SERVICE AGREEMENT                            $0.00 9901 LINN STATION ROAD             SUITE 500                         LOUISVILLE      KY           40223

  693    The Neiman Marcus Group LLC   LRN                                           ONLINE TRAINING                                                   $0.00   745 5TH AVENUE                   SUITE 800                         NEW YORK        NY           10151
  694    The Neiman Marcus Group LLC   Magnetic Products and Services                Magnetic Products and Services                                    $0.00   7600 BOONE AVE NORTH, SUITE 26                                     BROOKLYN PARK   MN           55428
  695    The Neiman Marcus Group LLC   Magnetic Products and Services                Magnetic Products and Services                                    $0.00   7600 BOONE AVE NORTH, SUITE 26                                     BROOKLYN PARK   MN           55428
  696    The Neiman Marcus Group LLC   Mail Order Distribution/I S-Las Colinas,      Mail Order Distribution/I S-Las Colinas,                          $0.00
  697    The Neiman Marcus Group LLC   Mainetti USA                                  supply chain agreement                                            $0.00   300 MAC LANE                                                       KEASBEY         NJ           08832
  698    The Neiman Marcus Group LLC   MANHATTAN ASSOCIATES,INC.                     MANHATTAN ASSOCIATES,INC. - MASTER                                $0.00   2300 WINDY RIDGE PARKWAY                                           ATLANTA         GA           30339
                                                                                     SOFTWARE AGREEMENT

  699    The Neiman Marcus Group LLC   MarketSphere Consulting LLC                   Marketsphere Unclaimed Property Filings and Payment               $0.00 14301 FNB PKWY                     SUITE 201                         OMAHA           NE           68154
                                                                                     Processors
  700    The Neiman Marcus Group LLC   Mastercard International                      Mastercard Strategic Alliance Agreement                           $0.00 2000 PURCHASE ST                                                     PURCHASE        NY           10577
  701    The Neiman Marcus Group LLC   MATRIX ABSENCE MANAGEMENT INC                 MATRIX ABSENCE MANAGEMENT INC - MASTER                            $0.00 181 METRO DR                       STE 300                           SAN JOSE        CA           95110
                                                                                     SERVICES AGREEMENT

  702    The Neiman Marcus Group LLC   MATTHEWS AUTOMATION SOLUTIONS                 MATTHEWS AUTOMATION SOLUTIONS - MASTER                            $0.00 27520 SW 95TH AVE                                                    WILSONVILLE     OR           97070
                                                                                     SOFTWARE AGREEMENT

  703    The Neiman Marcus Group LLC   MCKINSEY & COMPANY INC                        MCKINSEY & COMPANY INC - ENGAGEMENT                               $0.00 2021 MCKINNEY AVE                  SUITE 1800                        DALLAS          TX           75201
                                                                                     LETTER

  704    The Neiman Marcus Group LLC   Medical Supply Surplus                        supply chain agreement                                            $0.00
  705    The Neiman Marcus Group LLC   MERILL                                        MERILL - STATEMENT OF WORK                                        $0.00 4 WORLD FINANCIAL CENTER           250 VESEY STREET                  NEW YORK        NY           10080

  706    The Neiman Marcus Group LLC   MFK ART                                       MFK ART - AGREEMENT                                               $0.00 145 TALMADGE ROAD                                                    EDISON          NJ           08817

  707    The Neiman Marcus Group LLC   MGT                                           MGT - MASTER SERVICE AGREEMENT                                    $0.00 13889 SOUTH FIGUEROA STREET                                          LOS ANGELES     CALIFORNIA   90061

  708    The Neiman Marcus Group LLC   MICRO FOCUS, INC.                             MICRO FOCUS, INC. - MASTER SOFTWARE                               $0.00 9420 KEY WEST AVENUE                                                 ROCKVILLE       MD           20850
                                                                                     AGREEMENT

  709    The Neiman Marcus Group LLC   MICROFOCUS                                    MICROFOCUS - GENERAL AGREEMENT                                    $0.00 700 KING FARM BLVD                 SUITE 400                         ROCKVILLE       MD           20850

  710    The Neiman Marcus Group LLC   MICROFOCUS                                    MICROFOCUS - MASTER SOFTWARE AGREEMENT                            $0.00 700 KING FARM BLVD                 SUITE 400                         ROCKVILLE       MD           20850

  711    The Neiman Marcus Group LLC   MICROSOFT CORPORATION                         MICROSOFT CORPORATION- - MASTER SOFTWARE                          $0.00 1 MICROSOFT WAY                                                      REDMOND         WA           98052
                                                                                     AGREEMENT

  712    The Neiman Marcus Group LLC   MICROSOFT CORPORATION                         MICROSOFT CORPORATION - STATEMENT OF                              $0.00 1 MICROSOFT WAY                                                      REDMOND         WA           98052
                                                                                     WORK

  713    The Neiman Marcus Group LLC   MICROSOFT LICENSING, GP                       MICROSOFT LICENSING & GP AGREEMENT -                              $0.00 6100 NEIL ROAD                     SUITE 100                         RENO            NV           89511
                                                                                     2.24.2010 - SUPPORTING DOCUMENTS

  714    The Neiman Marcus Group LLC   MICROSOFT LICENSING, GP                       MICROSOFT LICENSING, GP - MASTER SOFTWARE                         $0.00 6100 NEIL ROAD                     SUITE 100                         RENO            NV           89511
                                                                                     AGREEMENT

  715    The Neiman Marcus Group LLC   Microsoft Visual Studio                       Microsoft Visual Studio                                           $0.00 C/O FOX ROTHSCHILD LLP             1001 4TH AVE. SUITE               SEATTLE         WA           98154
                                                                                                                                                                                                4500
  716    The Neiman Marcus Group LLC   Microsoft Visual Studio                       Microsoft Visual Studio                                           $0.00 C/O FOX ROTHSCHILD LLP             1001 4TH AVE. SUITE               SEATTLE         WA           98154
                                                                                                                                                                                                4500
  717    The Neiman Marcus Group LLC   MILBERG FACTORS                               MILBERG FACTORS -                                                 $0.00 99 PARK AVENUE                                                       NEW YORK        NY           10016

  718    The Neiman Marcus Group LLC   MIRACLE WASH TOWEL SUPPLY INC.                MIRACLE WASH TOWEL SUPPLY INC. - MASTER                           $0.00 149 VERDI STREET                                                     FARMINGDALE     NY           11735
                                                                                     SERVICES AGREEMENT

  719    The Neiman Marcus Group LLC   ML DOVER ASSOCIATES                           NET LEASE RE: FASHION VALLEY CENTER, SAN                          $0.00 ON LIBERTY PLAZA, 165 BROADWAY                                       NEW YORK        NY           10080
                                                                                     DIEGO, CA DATED 1/25/1982 (LEASE ID 1016-0002)

  720    The Neiman Marcus Group LLC   MOBILEIRON                                    MOBILEIRON - GENERAL AGREEMENT                                    $0.00 401 EAST MIDDLEFIELD ROAD                                            MOUNTAIN VIEW   CA           94043

  721    The Neiman Marcus Group LLC   MOBILEIRON                                    MOBILEIRON - PRICING AGREEMENT                                    $0.00 401 EAST MIDDLEFIELD ROAD                                            MOUNTAIN VIEW   CA           94043

  722    The Neiman Marcus Group LLC   MONCLER                                       MONCLER -                                                         $0.00 578 BROADWAY                       3RD FL                            NEW YORK        NY           10012




                                                                                                                                                                                                                                                                                       19 of 30
                                                                          Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 24 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                      Counterparty Name                     Description of Contract or Lease         Cure Cost                      Address 1                    Address 2        Address 3         City            State           ZIP     Country
  723   The Neiman Marcus Group LLC    MONUMENT CONSULTING LLC                  MONUMENT CONSULTING LLC - STATEMENT OF                      $0.00 1800 SUMMIT AVENUE                                                     RICHMOND         VA           23230
                                                                                WORK

  724    The Neiman Marcus Group LLC   MONUMENT CONSULTING LLC                  MONUMENT CONSULTING,LLC - MASTER SERVICES                   $0.00 1800 SUMMIT AVENUE                                                     RICHMOND         VA           23230
                                                                                AGREEMENT

  725    The Neiman Marcus Group LLC   Moody's Investor Services                Rating Agency                                               $0.00 99 CHURCH STREET                                                       NEW YORK         NY           10007-2707
  726    The Neiman Marcus Group LLC   MOREDIRECT, INC.                         MOREDIRECT, INC. - MASTER SERVICES                          $0.00 1001 YAMATO ROAD, SUITE 200                                            BOCA RATON       FL           33431
                                                                                AGREEMENT

  727    The Neiman Marcus Group LLC   MOVABLE INK                              Marketing agreement                                         $0.00   5 BRYANT PARK, 9TH FLOOR                                             NEW YORK         NY           10018
  728    The Neiman Marcus Group LLC   My SQL/Four corners construction         My SQL/Four corners construction                            $0.00   500 ORACLE PARKWAY                                                   REDWOOD SHORES   CA           94065
  729    The Neiman Marcus Group LLC   My SQL/Four corners construction         My SQL/Four corners construction                            $0.00   500 ORACLE PARKWAY                                                   REDWOOD SHORES   CA           94065
  730    The Neiman Marcus Group LLC   MYALERTS, INC.                           MYALERTS, INC. - STATEMENT OF WORK                          $0.00   13911 RIDGEDALE DRIVE SUITE 235                                      MINNETONKA       MN           55305

  731    The Neiman Marcus Group LLC   NAHAN PRINTING INC                       NAHAN PRINTING INC - MASTER SERVICES                        $0.00 7000 SAUKVIEW DRIVE                                                    SAINT CLOUD      MN           56303
                                                                                AGREEMENT

  732    The Neiman Marcus Group LLC   NARVAR INC                               NARVAR INC - GENERAL AGREEMENT                              $0.00 999 BAYHILL DRIVE                   SUITE 135                          SAN BRUNO        CA           94066

  733    The Neiman Marcus Group LLC   Nasdaq                                Investor Relations                                             $0.00 ONE LIBERTY PLAZA                                                      NEW YORK         NY           10006
  734    Neiman Marcus Group LTD LLC   NATIONAL UNION FIRE INSURANCE COMPANY INSURANCE POLICY (23086113) RE: FIDUCIARY                      $0.00 175 WATER STREET                                                       NEW YORK         NY           10038
                                       (AIG)                                 LIABILITY

  735    Neiman Marcus Group LTD LLC   NATIONAL UNION FIRE INSURANCE COMPANY INSURANCE POLICY (28295224) RE: UMBRELLA                       $0.00 175 WATER STREET                                                       NEW YORK         NY           10038
                                       OF PITTSBURGH, PA (AIG)
  736    Neiman Marcus Group LTD LLC   NATIONAL UNION FIRE INSURANCE COMPANY INSURANCE POLICY (88-085-632) RE: SPECIAL                      $0.00 175 WATER STREET                                                       NEW YORK         NY           10038
                                       OF PITTSBURGH, PA (AIG)               CRIME-EXECUTIVE RISK LIABILITY

  737    The Neiman Marcus Group LLC   NECTARTE                                 NECTARTE - MASTER SERVICES AGREEMENT                        $0.00 RUA DR A.S. SILVA 20_2                                                 CALDA RAINHA     PT           2500          PORTUGAL

  738    The Neiman Marcus Group LLC   NEIS                                     NEIS - MASTER SERVICES AGREEMENT                            $0.00 908 SOUTH MERIDEN ROAD                                                 CHESHIRE         CT           06410

  739    The Neiman Marcus Group LLC   NESTLE WATERS NORTH AMERICA, INC.        NESTLE WATERS NORTH AMERICA, INC. - MASTER                  $0.00 900 LONG RIDGE ROAD, BLDG 2                                            STAMFORD         CT           06902-1138
                                                                                SERVICES AGREEMENT

  740    The Neiman Marcus Group LLC   Net IQ - Microfocus                      Net IQ - Microfocus                                         $0.00 700 KING FARM BLVD                  SUITE 400                          ROCKVILLE        MD           20850
  741    The Neiman Marcus Group LLC   Net IQ - Microfocus                      Net IQ - Microfocus                                         $0.00 700 KING FARM BLVD                  SUITE 400                          ROCKVILLE        MD           20850
  742    The Neiman Marcus Group LLC   NICE SYSTEMS, INC.                       NICE SYSTEMS, INC. - MASTER SERVICES                        $0.00 301 ROUTE 17 NORTH, 10TH FLOOR                                         RUTHERFORD       NJ           07070
                                                                                AGREEMENT

  743    The Neiman Marcus Group LLC   NORTHBROOK COURT1                        NET LEASE RE: 5000 NORTHBROOK COURT,                        $0.00 2171 NORTHBROOK COURT                                                  NORTHBROOK       IL           60062
                                                                                NORTHBROOK, IL DATED 3/4/1976 (LEASE ID 1009-
                                                                                0001)

  744    The Neiman Marcus Group LLC   NORTHPARK PARTNERS LP                    SUB-LEASE FOR ATM RE: 8687 NORTH CENTRAL                    $0.00 8080 NORTH CENTRAL EXPRESSWAY       SUITE 1100                         DALLAS           TX           75206
                                                                                EXPRESSWAY, DALLAS, TX DATED 4/1/2017 (LEASE
                                                                                ID 1002-0002)

  745    The Neiman Marcus Group LLC   OAKBROOK ANCHOR ACQUISITION              NET LEASE RE: 22ND STREET AND ROUTE 83,                     $0.00 350 N. ORLEANS STREET               SUITE 300                          CHICAGO          IL           60654-1607
                                                                                OAKBROOK SHOPPING CENTER, OAKBROOK, IL
                                                                                DATED 1/25/1982 (LEASE ID 1017-0002)

  746    The Neiman Marcus Group LLC   O'CONNOR REALTY INTERESTS OF TEXAS, LLC LEASE RE: 1622 MAIN STREET, DALLAS, TX DATED                 $0.00 600 WEST 6TH STREET, SUITE 300                                         FORT WORTH       TX           76102-3685
                                                                               12/5/1913 (LEASE ID 1001-0001)

  747    The Neiman Marcus Group LLC   OKTA, INC.                               OKTA, INC. - MASTER SERVICES AGREEMENT                      $0.00 301 BRANNAN STREET                  SUITE 100                          SAN FRANCISCO    CA           94107

  748    The Neiman Marcus Group LLC   OLIVER PEOPLES                           OLIVER PEOPLES - AGREEMENT                                  $0.00 8570 W SUNSET BLVD                  SUITE 200                          WEST HOLLYWOOD CA             90069

  749    The Neiman Marcus Group LLC   ONESOURCE STAFFING                       supply chain agreement                                      $0.00 1124 HIGHWAY 315                                                       WILKES BARRE     PA           18702
  750    The Neiman Marcus Group LLC   OPENSYMMETRY LLC                         OPENSYMMETRY LLC - MASTER SERVICES                          $0.00 9225 BEE CAVE RD.                   BUILDING A SUITE 100               AUSTIN           TX           78733
                                                                                AGREEMENT

  751    The Neiman Marcus Group LLC   OPERA SOLUTIONS, LLC                     OPERA SOLUTIONS MASTER AGREEMENT 2012 -                     $0.00 10 EXCHANGE PLACE                                                      JERSEY CITY      NJ           07302
                                                                                SUPPORTING DOCUMENTS

  752    The Neiman Marcus Group LLC   OPERA SOLUTIONS, LLC                     OPERA SOLUTIONS, LLC - AMENDMENT                            $0.00 10 EXCHANGE PLACE                                                      JERSEY CITY      NJ           07302

  753    The Neiman Marcus Group LLC   OPERA SOLUTIONS, LLC                     OPERA SOLUTIONS, LLC - MASTER SOFTWARE                      $0.00 10 EXCHANGE PLACE                                                      JERSEY CITY      NJ           07302
                                                                                AGREEMENT

  754    The Neiman Marcus Group LLC   OPINIONLAB, INC.                         OPINIONLAB, INC. - MASTER SERVICES                          $0.00 549 RANDOLPH STREET, SUITE 401                                         CHICAGO          IL           60661
                                                                                AGREEMENT

  755    The Neiman Marcus Group LLC   OPINIONLAB, INC.                         OPINIONLAB, INC. - SUPPORTING DOCUMENTS                     $0.00 549 RANDOLPH STREET, SUITE 401                                         CHICAGO          IL           60661

  756    The Neiman Marcus Group LLC   OPITZ OUTLET                             OPITZ OUTLET - AMENDMENT                                    $0.00 2401 EDGEWOOD AVE                                                      ST LOUIS PARK    MN           55426

  757    The Neiman Marcus Group LLC   OPITZ OUTLET                             OPITZ OUTLET - GENERAL AGREEMENT                            $0.00 2401 EDGEWOOD AVE                                                      ST LOUIS PARK    MN           55426

  758    The Neiman Marcus Group LLC   OPTIMIZELY                               OPTIMIZELY - MASTER SERVICES AGREEMENT                      $0.00 631 HOWARD STREET, SUITE 100                                           SAN FRANCISCO    CA           94105

  759    The Neiman Marcus Group LLC   OPTIMIZELY                               OPTIMIZELY - STATEMENT OF WORK                              $0.00 631 HOWARD STREET, SUITE 100                                           SAN FRANCISCO    CA           94105

  760    The Neiman Marcus Group LLC   OPTIZ                                    OPTIZ - MASTER SERVICES AGREEMENT                           $0.00 2401 EDGEWOOD AVE S                 SUITE 100                          ST. LUIS PARK    MN           55426




                                                                                                                                                                                                                                                                                 20 of 30
                                                                      Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 25 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                       Counterparty Name              Description of Contract or Lease    Cure Cost                      Address 1   Address 2   Address 3        City           State           ZIP   Country
  761   The Neiman Marcus Group LLC    ORACLE AMERICA, INC.              MFP VERSION 17 IN THE CLOUD ORDERING                    $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         DOCUMENT-12-21-2018 - ORDERING DOCUMENTS

  762    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE AMERICA, INC. - STATEMENT OF WORK                $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065

  763    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE APPLICATION INFRASTRUCTURE                       $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         ORDERING DOCUMENT-08-27-2004 - ORDERING
                                                                         DOCUMENTS

  764    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE APPLICATION MANAGEMENT PACK FOR E-               $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         BUSINESS SUITE ORDERING DOCUMENT 8344422-
                                                                         11-05-2008 - ORDERING DOCUMENTS

  765    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE CHANGE MANAGEMENT, DIAGNOSTICS,                  $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         DATABASE, PARTITIONING ORDERING DOCUMENT
                                                                         6893213-11-27-2003 - ORDERING DOCUMENTS

  766    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE CHANGE MANAGEMENT, DIAGNOSTICS,                  $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         DATABASE, REAL APPLICATION CLUSTERS,
                                                                         TUNING PACK ORDERING DOCUMENT 7929601-05-
                                                                         31-2005 - ORDERING DOCUMENTS

  767    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE CHANGE MANAGEMENT, DIAGNOSTICS,                  $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         INTERNET APPLICATION SERVER, OLAP,
                                                                         DATABASE, IRECRUITMENT ORDERING DOCUMENT
                                                                         6971325-08-31-2004 - ORDERING DOCUMENTS


  768    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE CHANGE MANAGEMENT, DIAGNOSTICS,                  $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         PROGRAMMING, DATABASE ORDERING DOCUMENT
                                                                         6940196-05-06-2004 - ORDERING DOCUMENTS


  769    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE CHANGE MANAGEMENT, DIAGNOSTICS,                  $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         TUNING, DATABASE ORDERING DOCUMENT
                                                                         8031580-02-01-2006 - ORDERING DOCUMENTS

  770    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE CHANGE MANAGEMENT, DIAGNOSTICS,                  $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         TUNING, DATABASE ORDERING DOCUMENT
                                                                         8031635-02-01-2006 - ORDERING DOCUMENTS

  771    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE CHANGE MANAGEMENT, TUNING,                       $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         DIAGNOSTICS PACK ORDERING DOCUMENT
                                                                         8281839-08-25-2008 - ORDERING DOCUMENTS

  772    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE CORPORATION - MASTER SOFTWARE                    $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         AGREEMENT

  773    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE DATABASE ORDERING DOCUMENT                       $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         6685786NULL - ORDERING DOCUMENTS

  774    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE DATABASE ORDERING DOCUMENT                       $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         6731041NULL - ORDERING DOCUMENTS

  775    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE DATABASE ORDERING DOCUMENT                       $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8050932-03-31-2006 - ORDERING DOCUMENTS

  776    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE DATABASE ORDERING DOCUMENT                       $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8103867-08-28-2006 - ORDERING DOCUMENTS

  777    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE DATABASE ORDERING DOCUMENT                       $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8104130-08-29-2006 - ORDERING DOCUMENTS

  778    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE DATABASE ORDERING DOCUMENT                       $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8104189-08-29-2006 - ORDERING DOCUMENTS

  779    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE DATABASE ORDERING DOCUMENT                       $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8127216-11-08-2006 - ORDERING DOCUMENTS

  780    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE DATABASE ORDERING DOCUMENT                       $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8174682-05-16-2007 - ORDERING DOCUMENTS

  781    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE DATABASE ORDERING DOCUMENT                       $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8203934-07-26-2007 - ORDERING DOCUMENTS

  782    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE DATABASE ORDERING DOCUMENT                       $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8211168-08-16-2007 - ORDERING DOCUMENTS

  783    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE DATABASE ORDERING DOCUMENT                       $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8211243-08-16-2007 - ORDERING DOCUMENTS

  784    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE DATABASE ORDERING DOCUMENT                       $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8235977-11-19-2007 - ORDERING DOCUMENTS

  785    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE DATABASE ORDERING DOCUMENT                       $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8236675-11-21-2007 - ORDERING DOCUMENTS




                                                                                                                                                                                                                                            21 of 30
                                                                      Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 26 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                       Counterparty Name               Description of Contract or Lease     Cure Cost                      Address 1   Address 2   Address 3        City           State           ZIP   Country
  786   The Neiman Marcus Group LLC    ORACLE AMERICA, INC.              ORACLE DATABASE ORDERING DOCUMENT                         $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8282828-05-07-2008 - ORDERING DOCUMENTS

  787    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE DATABASE ORDERING DOCUMENT                         $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8282979-05-07-2008 - ORDERING DOCUMENTS

  788    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE DATABASE ORDERING DOCUMENT                         $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8283510-05-09-2008 - ORDERING DOCUMENTS

  789    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE DATABASE ORDERING DOCUMENT                         $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8283602-05-09-2008 - ORDERING DOCUMENTS

  790    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE DATABASE ORDERING DOCUMENT                         $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8329350-09-08-2008 - ORDERING DOCUMENTS

  791    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE E-BUSINESS SUITE SUPPORT SERVICES                  $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         SOW ORDERING DOCUMENT-07-05-2019 -
                                                                         ORDERING DOCUMENTS

  792    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE HYPERION ORDERING DOCUMENT                         $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8325489-09-05-2008 - ORDERING DOCUMENTS

  793    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE HYPERION ORDERING DOCUMENT-08-28-                  $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         2008 - ORDERING DOCUMENTS

  794    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE ILEARNING ORDERING DOCUMENT                        $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8356367-12-23-2008 - ORDERING DOCUMENTS

  795    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE INTERNET APPLICATION SERVER                        $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         ORDERING DOCUMENT 8180958-05-31-2007 -
                                                                         ORDERING DOCUMENTS

  796    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE MARKETING, INCENTIVE COMPENSATION,                 $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         ORDER MANAGEMENT, WAREHOUSE
                                                                         MANAGEMENT ORDERING DOCUMENT 8188751-07-
                                                                         09-2007 - ORDERING DOCUMENTS

  797    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE OD US-226525288-ORDERING DOCUMENT -                $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         AMENDMENT 1-07-16-2015 - ORDERING
                                                                         DOCUMENTS

  798    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE OLAP, DATABASE, PARTITIONING, LABEL                $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         SECURITY ORDERING DOCUMENT 6772920-11-26-
                                                                         2002 - ORDERING DOCUMENTS

  799    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE ORDER DOCUMENT SUN-NK20255486-12-                  $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         26-2010 - ORDERING DOCUMENTS

  800    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE ORDERING DOCUMENT E-BUSINESS                       $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         SUITE-05-27-2003 - ORDERING DOCUMENTS

  801    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE ORDERING DOCUMENT TALENT                           $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         ACQUISITION CLOUD SERVICE-02-16-2016 -
                                                                         ORDERING DOCUMENTS

  802    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE ORDERING DOCUMENT US-2272016 -                     $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         COHERENCE-04-16-2015 - ORDERING DOCUMENTS

  803    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE ORDERING DOCUMENT WEBCENTER                        $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         PORTAL FOR ORACLE APPLICATIONS-05-31-2014 -
                                                                         ORDERING DOCUMENTS

  804    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE PROGRAMMER ORDERING DOCUMENT                       $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         8126456-11-24-2006 - ORDERING DOCUMENTS

  805    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE RETAIL MAINTENANCE ORDERING                        $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         DOCUMENT-07-05-2019 - ORDERING DOCUMENTS

  806    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE SERVICES PROCUREMENT & ORACLE                      $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         PROJECT MANAGEMENT ORDERING DOCUMENT-05-
                                                                         21-2015 - ORDERING DOCUMENTS

  807    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE SOA SUITE ORDERING DOCUMENT-07-15-                 $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         2014 - ORDERING DOCUMENTS

  808    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE WEBCENTER ORDERING DOCUMENT -05-                   $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         31-2014 - ORDERING DOCUMENTS

  809    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE_ORACLE LICENSE SERVICE                             $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         AGREEMENT_AMENDMENT 1_9-25-2012 -
                                                                         SUPPORTING DOCUMENTS

  810    The Neiman Marcus Group LLC   ORACLE AMERICA, INC.              ORACLE_ORACLE LICENSE SERVICES                            $0.00 500 ORACLE PARKWAY                               REDWOOD SHORES CA           94065
                                                                         AGREEMENT_AMENDMENT 2_8-28-2008 -
                                                                         SUPPORTING DOCUMENTS




                                                                                                                                                                                                                                              22 of 30
                                                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 27 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                       Counterparty Name                   Description of Contract or Lease             Cure Cost                      Address 1                    Address 2     Address 3        City               State           ZIP   Country
  811   The Neiman Marcus Group LLC    ORACLE AMERICA, INC.                   ORACLE_UNLIMITED LICENSE AGREEMENT                               $0.00 500 ORACLE PARKWAY                                                  REDWOOD SHORES CA               94065
                                                                              ORDERING DOC_RETAIL APPLICATIONS_05-31-2017
                                                                              - SUPPORTING DOCUMENTS

  812    The Neiman Marcus Group LLC   ORKIN LLC                              ORKIN LLC - MASTER SERVICES AGREEMENT                            $0.00 2170 PEIDMONT ROAD, NE                                              ATLANTA            GA           30324

  813    The Neiman Marcus Group LLC   Pager Duty                             Pager Duty                                                       $0.00 600 TOWNSEND STREET, SUITE 125                                      SAN FRANSCISCO     CA           94103
  814    The Neiman Marcus Group LLC   Pager Duty                             Pager Duty                                                       $0.00 600 TOWNSEND STREET, SUITE 125                                      SAN FRANSCISCO     CA           94103
  815    The Neiman Marcus Group LLC   PALACE LAUNDRY, INC.                   PALACE LAUNDRY, INC. - MASTER SERVICES                           $0.00 713 LAMONT STREET NW                                                WASHINTON          DC           20010
                                                                              AGREEMENT

  816    The Neiman Marcus Group LLC   PAPER PLACE                            PAPER PLACE - MASTER SERVICES AGREEMENT                          $0.00 4001 NORTH LAMAR BLVD                                               AUSTIN             TX           78756

  817    The Neiman Marcus Group LLC   PartnerSource                          Insurance Brokerage - Non-Subs.                                  $0.00 8117 PRESTON ROAD                   SUITE 530                       DALLAS             TX           75225
  818    The Neiman Marcus Group LLC   Patch Mgmt - Avanti                    Patch Mgmt - Avanti                                              $0.00 10377 SOUTH JORDAN GATEWAY,                                         SOUTH JORDAN       UT           84095
                                                                                                                                                     SUITE 110
  819    The Neiman Marcus Group LLC   Patch Mgmt - Avanti                    Patch Mgmt - Avanti                                              $0.00 10377 SOUTH JORDAN GATEWAY,                                         SOUTH JORDAN       UT           84095
                                                                                                                                                     SUITE 110
  820    The Neiman Marcus Group LLC   PATTSY                                 IP TRADEMARK DATABASE                                            $0.00 350 1ST AVE, STE MG                                                 NEW YORK           NY           10010
  821    The Neiman Marcus Group LLC   Paypal                                 Paypal Merchant Agreement                                        $0.00 2211 NORTH FIRST STREET                                             SAN JOSE           CA           95131
  822    The Neiman Marcus Group LLC   PEFORMANCE TEAM                        PEFORMANCE TEAM - MASTER SERVICES                                $0.00 145 TALMADGE RD                                                     EDISON             NJ           08817
                                                                              AGREEMENT

  823    The Neiman Marcus Group LLC   PENSION BENEFIT GUARANTY CORPORATION   The Neiman Marcus Group LLC Retirement Plan                      $0.00
  824    The Neiman Marcus Group LLC   PILOT AIR FREIGHT CORP                 PILOT AIR FREIGHT CORP - MASTER SERVICES                         $0.00 PO BOX 97                                                           LIMA               PA           19037
                                                                              AGREEMENT

  825    The Neiman Marcus Group LLC   PILOT AIR FREIGHT CORP                 PILOT MSA DELIVERY SERVICES 2014 -                               $0.00 PO BOX 97                                                           LIMA               PA           19037
                                                                              SUPPORTING DOCUMENTS

  826    The Neiman Marcus Group LLC   PILOT AIR FREIGHT CORP                 PILOT MSA DELIVERY SERVICES AMENDMENT 2016 -                     $0.00 PO BOX 97                                                           LIMA               PA           19037
                                                                              SUPPORTING DOCUMENTS

  827    The Neiman Marcus Group LLC   PITNEY BOWES                           PITNEY BOWES POSTAGE METER -                                     $0.00 2225 AMERICAN DRIVE                 ATTN:: TERRI PACH               NEENAH             WI           54956

  828    The Neiman Marcus Group LLC   PLANGRID                               PLANGRID - MASTER SOFTWARE AGREEMENT                             $0.00 3265 17TH STREET                    SUITE #404                      SAN FRANCISCO      CA           94110

  829    The Neiman Marcus Group LLC   PLUMSLICE LABS INC.                    PLUMSLICE LABS INC. - MASTER SOFTWARE                            $0.00 8400 NW 36TH STREET                 SUITE 450                       MIAMI              FL           33166
                                                                              AGREEMENT

  830    The Neiman Marcus Group LLC   PLUMSLICE LABS INC.                    PLUMSLICE SOW - ITERATIONS 1-3 ORDERING                          $0.00 8400 NW 36TH STREET                 SUITE 450                       MIAMI              FL           33166
                                                                              DOCUMENT-08-14-2018 - ORDERING DOCUMENTS

  831    The Neiman Marcus Group LLC   Poly Pak Industries                    supply chain agreement                                           $0.00 125 SPAGNOLI ROAD                                                   MELVILLE           NY           11747
  832    The Neiman Marcus Group LLC   POWERFRONT,INC.                        POWERFRONT,INC. - MASTER SOFTWARE                                $0.00 5405 WILSHIRE BLVD.                                                 LOS ANGELES        CA           90036
                                                                              AGREEMENT

  833    The Neiman Marcus Group LLC   PRADA                                  PRADA - AGREEMENT                                                $0.00 609 W 52ND STREET, 4TH FLOOR                                        NEW YORK           NY           10019

  834    The Neiman Marcus Group LLC   PROOFPOINT INC                         PROOFPOINT INC - MASTER SOFTWARE                                 $0.00 892 ROSS DRIVE                                                      SUNNYVALE          CA           94089
                                                                              AGREEMENT

  835    The Neiman Marcus Group LLC   PROOFPOINT INC                         PROOFPOINT INC - MASTER SERVICES                                 $0.00 892 ROSS DRIVE                                                      SUNNYVALE          CA           94089
                                                                              AGREEMENT

  836    Bergdorf Goodman Inc.         PUBLIC SERVICE TRUCK                   VEHICLE LEASE RE: 2017 ISUZU NQR (VIN                            $0.00 25-61 49TH STREET                                                   LONG ISLAND CITY   NY           11101-4429
                                                                              JALE5W165H7900813)

  837    The Neiman Marcus Group LLC   PwC Product Sales                      Software Licensing Agreement - PwC Inform Research               $0.00 3111 W DR MARTIN LUTHER KING JR                                     TAMPA              FL           33607
                                                                              Tools                                                                  BLVD
  838    The Neiman Marcus Group LLC   PwC Product Sales                      Software Licensing Agreement - PwC Inform Research               $0.00 3111 W DR MARTIN LUTHER KING JR                                     TAMPA              FL           33607
                                                                              Tools                                                                  BLVD
  839    The Neiman Marcus Group LLC   QUANTUM METRIC                         QUANTUM METRIC - SUPPORTING DOCUMENTS                            $0.00 16055 OLD FOREST POINT, SUITE 303                                   MONUMENT           CO           80132

  840    The Neiman Marcus Group LLC   QUEST SOFTWARE INC                     QUEST SOFTWARE INC - STATEMENT OF WORK                           $0.00 5 POLARIS WAY                                                       ALISO VIEJO        CA           92656

  841    The Neiman Marcus Group LLC   Quiq                                   Quiq                                                             $0.00 22 S GRAND AVE                                                      BOZEMAN            MT           59715
  842    The Neiman Marcus Group LLC   Quiq                                   Quiq                                                             $0.00 22 S GRAND AVE                                                      BOZEMAN            MT           59715
  843    The Neiman Marcus Group LLC   QUIQ, INC                              QUIQ, INC - SOFTWARE SUBSCRIPTION                                $0.00 22 S GRAND AVE                                                      BOZEMAN            MT           59715
                                                                              AGREEMENT

  844    The Neiman Marcus Group LLC   QUIQ, INC                              QUIQ, INC - SOFTWARE SUBSCRIPTION ORDER                          $0.00 22 S GRAND AVE                                                      BOZEMAN            MT           59715
                                                                              FORM

  845    The Neiman Marcus Group LLC   QUISITIVE, LLC                         QUISITIVE, LLC - MASTER SERVICES AGREEMENT                       $0.00 1431 GREENWAY DR                                                    IRVING             TX           75038

  846    The Neiman Marcus Group LLC   QWEST COMMUNICATION COMPANY, LLC       QWEST COMMUNICATION COMPANY, LLC D/B/A                           $0.00 100 CENTRYLINK DRIVE                                                MONROE             LA           71203
                                       D/B/A CENTURY LINK QCC                 CENTURY LINK QCC - MASTER SERVICES
                                                                              AGREEMENT

  847    The Neiman Marcus Group LLC   R4 TECHNOLOGIES, INC.                  R4 TECHNOLOGIES, INC. - MASTER SERVICES                          $0.00 38 GROVE STREET                     BUILDING C                      RIDGEFIELD         CT           06877
                                                                              AGREEMENT

  848    The Neiman Marcus Group LLC   RAWHIDE HIGH CLASS SHOE REPAIR         RAWHIDE HIGH CLASS SHOE REPAIR - MASTER                          $0.00 291 E ROUND GROVE ROAD              STE 175                         LEWISVILLE         TX           75067
                                                                              SERVICES AGREEMENT

  849    The Neiman Marcus Group LLC   RBA SOUTHWEST, LLC                     RBA SOUTHWEST, LLC - STATEMENT OF WORK                           $0.00 294 GROVE LANE E                    SUITE 100                       WAYZATA            MN           55391




                                                                                                                                                                                                                                                                                 23 of 30
                                                                               Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 28 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID           Debtor Name                         Counterparty Name                     Description of Contract or Lease              Cure Cost                          Address 1                 Address 2   Address 3         City            State           ZIP   Country
  850     The Neiman Marcus Group LLC   RDI                                       RDI                                                                 $0.00   261 W 35th St STE. 704                                           NEW YORK         NY           10001
  851     The Neiman Marcus Group LLC   RDI                                       RDI                                                                 $0.00   261 W 35th St STE. 704                                           NEW YORK         NY           10001
  852     The Neiman Marcus Group LLC   Recorded Future Inc.                      Recorded Future Inc.                                                $0.00   PO BOX 441303                                                    SOMERVILLE       MA           02144
  853     The Neiman Marcus Group LLC   Recorded Future Inc.                      Recorded Future Inc.                                                $0.00   PO BOX 441303                                                    SOMERVILLE       MA           02144
  854     The Neiman Marcus Group LLC   RELTIO,INC.                               RELTIO,INC. - MASTER SERVICES AGREEMENT                             $0.00   100 MARINE PARKWAY, SUITE 275                                    REDWOOD SHORES   CA           94065

  855     The Neiman Marcus Group LLC   RELTIO,INC.                               RELTIO,INC. - STATEMENT OF WORK                                     $0.00 100 MARINE PARKWAY, SUITE 275                                      REDWOOD SHORES CA             94065

  856     The Neiman Marcus Group LLC   REPUBLIC SERVICES NATIONAL ACCOUNTS,      REPUBLIC SERVICES NATIONAL ACCOUNTS, LLC -                          $0.00 18500 NORTH ALLIED WAY                                             PHOENIX          AZ           85054
                                        LLC                                       MASTER SERVICES AGREEMENT

  857     The Neiman Marcus Group LLC   REPUBLIC SERVICES NATIONAL ACCOUNTS,      REPUBLIC SERVICES NATIONAL ACCOUNTS, LLC -                          $0.00 18500 NORTH ALLIED WAY                                             PHOENIX          AZ           85054
                                        LLC                                       SUPPORTING DOCUMENTS

  858     The Neiman Marcus Group LLC   RESOURCES CONNECTION, LLC                 RESOURCES CONNECTION, LLC - STATEMENT OF                            $0.00 17101 ARMSTRONG AVENUE                                             IRVINE           CA           92614
                                                                                  WORK

  859     The Neiman Marcus Group LLC   Resources Global Professionals (RGP)      Master Services Agreement                                           $0.00 17101 ARMSTRONG AVENUE                                             IRVINE           CA           92614
  860     The Neiman Marcus Group LLC   Resources Global Professionals (RGP)      Master Services Agreement                                           $0.00 17101 ARMSTRONG AVENUE                                             IRVINE           CA           92614
  861     The Neiman Marcus Group LLC   RESURRECTION VINTAGE                      RESURRECTION VINTAGE - AGREEMENT                                    $0.00 8006 MELROSE AVENUE                                                LOS ANGELES      CA           90046

  862     The Neiman Marcus Group LLC   RETAIL SYSTEMS RESOURCES LLC              RETAIL SYSTEMS RESOURCES LLC - MASTER                               $0.00 1723 CANOPY OAKS DR                                                ORANGE PARK      FL           32065
                                                                                  SERVICES AGREEMENT

  863     The Neiman Marcus Group LLC   RETURN PATH, INC.                         RETURN PATH INC. - MASTER SERVICES                                  $0.00 304 PARK AVENUE SOUTH, 7TH FLOOR                                   NEW YORK         NY           10010
                                                                                  AGREEMENT

  864     The Neiman Marcus Group LLC   RETURN PATH, INC.                         RETURN PATH, INC. - STATEMENT OF WORK                               $0.00 304 PARK AVENUE SOUTH, 7TH FLOOR                                   NEW YORK         NY           10010

  865     The Neiman Marcus Group LLC   RETURN PATH, INC.                         RETURN PATH, INC. - SUPPORTING DOCUMENTS                            $0.00 304 PARK AVENUE SOUTH, 7TH FLOOR                                   NEW YORK         NY           10010

  866     The Neiman Marcus Group LLC   RETURN PATH, INC.                         RETURNPATH FY17 CONTRACT - SUPPORTING                               $0.00 304 PARK AVENUE SOUTH, 7TH FLOOR                                   NEW YORK         NY           10010
                                                                                  DOCUMENTS

  867     The Neiman Marcus Group LLC   RGIS LLC                                  RGIS LLC - MASTER SERVICES AGREEMENT                                $0.00 250 WEST SOUTHLAKE BLVD, SUITE 202                                 SOUTHLAKE        TX           76092

  868     The Neiman Marcus Group LLC   RGIS, LLC                                 RGIS, LLC - STATEMENT OF WORK                                       $0.00 2000 E TAYLOR ROAD                                                 AUBURN HILLS     MI           48326

  869     The Neiman Marcus Group LLC   RICHRELEVANCE                             RICHRELEVANCE - AMENDMENT                                           $0.00 40 STEVENSON STREET                  SUITE 950                     SAN FRANCISCO    CA           94105

  870     The Neiman Marcus Group LLC   RIMINI STREET, INC.                       RIMINI STREET, INC. - MASTER SERVICES                               $0.00 3993 HOWARD HUGHES PARKWAY           SUITE 500                     LAS VEGAS        NV           89169
                                                                                  AGREEMENT

  871     The Neiman Marcus Group LLC   RIVERPAY, INC.                            RIVERPAY, INC. - MASTER SERVICES AGREEMENT                          $0.00 3900 NEWPARK MALL                    SUITE 320                     NEWARK           CA           94560

  872     The Neiman Marcus Group LLC   ROCKET SOFTWARE (US), LLC                 ROCKET SOFTWARE MAINTENANCE ORDERING                                $0.00 275 GROOVE STREET, SUITE 3-410                                     NEWTON           MA           02466
                                                                                  DOCUMENT-09-01-2018 - ORDERING DOCUMENTS

  873     The Neiman Marcus Group LLC   ROSENTHAL N ROSENTHAL                     ROSENTHAL N ROSENTHAL -                                             $0.00 1370 BROADWAY                                                      NEW YORK         NY           10018

  874     The Neiman Marcus Group LLC   RSA SECURITY LLC                          RSA SECURITY LLC - STATEMENT OF WORK                                $0.00 174 MIDDLESEX TURNPIKE                                             BEDFORD          MA           01730

  875     Neiman Marcus Group LTD LLC   SAFETY SPECIALTY INSURANCE COMPANY        INSURANCE POLICY (SSQ001364) RE: EXCESS                             $0.00 1832 SCHUETZ ROAD                                                  ST LOUIS         MO           63146-3540
                                                                                  EARTHQUAKE

  876     The Neiman Marcus Group LLC   SALESFORCE.COM, INC.                      SALESFORCE.COM, INC. - MASTER SOFTWARE                              $0.00 415 MISSION STREET                   3RD FLOOR                     SAN FRANCISCO    CA           94105
                                                                                  AGREEMENT

  877     The Neiman Marcus Group LLC   Sanford LP                                supply chain agreement                                              $0.00
  878     The Neiman Marcus Group LLC   Santana Creative                          IT agreement                                                        $0.00 2900 ROWLAND ROAD                                                  RALEIGH          NC           27615
  879     The Neiman Marcus Group LLC   Santana Creative                          supply chain agreement                                              $0.00 2900 ROWLAND ROAD                                                  RALEIGH          NC           27615
  880     The Neiman Marcus Group LLC   SANTANA LEATHER CARE                      SANTANA - AGREEMENT                                                 $0.00 2900 ROWLAND ROAD                                                  RALEIGH          NC           27615

  881     The Neiman Marcus Group LLC   SANTANA LEATHER CARE                      SANTANA - AMENDMENT                                                 $0.00 2900 ROWLAND ROAD                                                  RALEIGH          NC           27615

  882     The Neiman Marcus Group LLC   SANTANA LEATHER CARE                      SANTANA LEATHER CARE - MASTER SERVICES                              $0.00 2900 ROWLAND ROAD                                                  RALEIGH          NC           27615
                                                                                  AGREEMENT

  883     The Neiman Marcus Group LLC   SAP AMERICA INC                           SAP AMERICA INC - MASTER SOFTWARE                                   $0.00 111 N CANAL                          SUITE 600                     CHICAGO          IL           60606
                                                                                  AGREEMENT

  884     The Neiman Marcus Group LLC   SAP AMERICA INC                           SCHEDULE 1 - INCENTIVE COMPENSATION                                 $0.00 111 N CANAL                          SUITE 600                     CHICAGO          IL           60606
                                                                                  ORDERING DOCUMENT-12-19-2018 - ORDERING
                                                                                  DOCUMENTS

  885     The Neiman Marcus Group LLC   SAP AMERICA, INC.                         SAP AMERICA, INC. - MASTER SERVICES                                 $0.00 111 N CANAL                          SUITE 600                     CHICAGO          IL           60606
                                                                                  AGREEMENT

  886     The Neiman Marcus Group LLC   Saryan's Arthur                           supply chain agreement                                              $0.00 210 E. Olympic Blvd, Suite 418                                     Los Angeles      CA           90015
  887     The Neiman Marcus Group LLC   SAS INSTITUTE INC..                       Site 438623 and 653024 (SAS tools for Customer                      $0.00 SAS CAMPUS DRIVE                                                   CARY             NC           27513
                                                                                  Analytics). Master License Agreement 2016. Supplement
                                                                                  14
  888     The Neiman Marcus Group LLC   SAS INSTITUTE INC..                       Customer Care Services (SAS 9.4 Support) Master                     $0.00 SAS CAMPUS DRIVE                                                   CARY             NC           27513
                                                                                  License Agreement 20106 Services Supplement 2
  889     The Neiman Marcus Group LLC   Sealco                                    Sealco                                                              $0.00 1751 INTERNATIONAL PKWY              STE 115                       RICHARDSON       TX           75081
  890     The Neiman Marcus Group LLC   Sealco                                    Sealco                                                              $0.00 1751 INTERNATIONAL PKWY              STE 115                       RICHARDSON       TX           75081




                                                                                                                                                                                                                                                                                     24 of 30
                                                                        Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 29 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                       Counterparty Name                Description of Contract or Lease        Cure Cost                      Address 1                   Address 2      Address 3         City             State           ZIP     Country
  891   The Neiman Marcus Group LLC    SELECT EXPRESS AND LOGISTICS        SELECT EXPRESS AND LOGISTICS - MASTER                       $0.00 55 WEST 39TH STREET                                                 NEW YORK          NY           10018
                                                                           SERVICES AGREEMENT

  892    The Neiman Marcus Group LLC   SELECTIVE INSURANCE COMPANY OF      INSURANCE POLICY (FLD1360746) RE: FLOOD -                   $0.00 5005 LBJ FREEWAY SUTIE 1500                                         DALLAS            TX           75244
                                       AMERICA                             HOUSTON

  893    The Neiman Marcus Group LLC   SELECTIVE INSURANCE COMPANY OF      INSURANCE POLICY (FLD1361433) RE: FLOOD - BAL               $0.00 5005 LBJ FREEWAY SUTIE 1500                                         DALLAS            TX           75244
                                       AMERICA                             HARBOUR

  894    The Neiman Marcus Group LLC   SELECTIVE INSURANCE COMPANY OF      INSURANCE POLICY (FLD1365271) RE: FLOOD -                   $0.00 5005 LBJ FREEWAY SUTIE 1500                                         DALLAS            TX           75244
                                       AMERICA                             BEVERLY HILLS

  895    The Neiman Marcus Group LLC   SELECTIVE INSURANCE COMPANY OF      INSURANCE POLICY (FLD1361434) RE: FLOOD - FT.               $0.00 5005 LBJ FREEWAY SUTIE 1500                                         DALLAS            TX           75244
                                       AMERICA                             LAUDERDALE

  896    The Neiman Marcus Group LLC   SELECTIVE INSURANCE COMPANY OF      INSURANCE POLICY (FLD1361435) RE: FLOOD -                   $0.00 5005 LBJ FREEWAY SUTIE 1500                                         DALLAS            TX           75244
                                       AMERICA                             PARAMUS

  897    The Neiman Marcus Group LLC   SELECTIVE INSURANCE COMPANY OF      INSURANCE POLICY (FLD1365270) RE: FLOOD -                   $0.00 5005 LBJ FREEWAY SUTIE 1500                                         DALLAS            TX           75244
                                       AMERICA                             SCOTTSDALE

  898    The Neiman Marcus Group LLC   SELECTIVE INSURANCE COMPANY OF      INSURANCE POLICY (FLD1365269) RE: FLOOD -                   $0.00 5005 LBJ FREEWAY SUTIE 1500                                         DALLAS            TX           75244
                                       AMERICA                             KING OF PRUSSIA

  899    The Neiman Marcus Group LLC   SELECTIVE INSURANCE COMPANY OF      INSURANCE POLICY (FLD1361757) RE: FLOOD - ALA               $0.00 5005 LBJ FREEWAY SUTIE 1500                                         DALLAS            TX           75244
                                       AMERICA                             MOANA

  900    The Neiman Marcus Group LLC   SELECTIVE INSURANCE COMPANY OF      INSURANCE POLICY (FLD1361437) RE: FLOOD -                   $0.00 5005 LBJ FREEWAY SUTIE 1500                                         DALLAS            TX           75244
                                       AMERICA                             ORLANDO

  901    The Neiman Marcus Group LLC   SELECTIVE INSURANCE COMPANY OF      INSURANCE POLICY (FLD2438936) RE: FLOOD -                   $0.00 5005 LBJ FREEWAY SUTIE 1500                                         DALLAS            TX           75244
                                       AMERICA                             BOCA RATON

  902    The Neiman Marcus Group LLC   SELECTIVE INSURANCE COMPANY OF      INSURANCE POLICY (FDL1361443) RE: FLOOD -                   $0.00 5005 LBJ FREEWAY SUTIE 1500                                         DALLAS            TX           75244
                                       AMERICA                             SAWGRASS MILLS

  903    The Neiman Marcus Group LLC   SELECTIVE INSURANCE COMPANY OF      INSURANCE POLICY (FLD1393895) RE: FLOOD -                   $0.00 5005 LBJ FREEWAY SUTIE 1500                                         DALLAS            TX           75244
                                       AMERICA                             WALNUT CREEK

  904    The Neiman Marcus Group LLC   SELECTIVE INSURANCE COMPANY OF      INSURANCE POLICY (FLD1361442) RE: FLOOD -                   $0.00 5005 LBJ FREEWAY SUTIE 1500                                         DALLAS            TX           75244
                                       AMERICA                             KAPOLEI

  905    The Neiman Marcus Group LLC   Semper Exeter                       supply chain agreement                                      $0.00 2617 LEGENDS WAY                                                    CRESTVIEW HILLS   KY           41017
  906    The Neiman Marcus Group LLC   SENDERO BUSINESS SERVICES LP        SENDERO BUSINESS SERVICES LP - STATEMENT                    $0.00 2100 ROSS AVE                     #400                              DALLAS            TX           75201
                                                                           OF WORK

  907    The Neiman Marcus Group LLC   SENDERO BUSINESS SERVICES LP        SENDERO BUSINESS SERVICES LP - MASTER                       $0.00 2100 ROSS AVE                     #400                              DALLAS            TX           75201
                                                                           SERVICES AGREEMENT

  908    The Neiman Marcus Group LLC   Sensitech                           IT agreement                                                $0.00 800 CUMMINGS CENTER, SUITE 258X                                     BEVERLY           MA           01915
  909    The Neiman Marcus Group LLC   Sensitech                           supply chain agreement                                      $0.00 800 CUMMINGS CENTER, SUITE 258X                                     BEVERLY           MA           01915
  910    The Neiman Marcus Group LLC   SENSORMATIC ELECTRONICS CORP-       SENSORMATIC ELECTRONICS CORP- - MASTER                      $0.00 6600 CONGRESS AVENUE                                                BOCA RATON        FL           33487
                                                                           SERVICES AGREEMENT

  911    The Neiman Marcus Group LLC   SENSORMATIC ELECTRONICS CORP-       SENSORMATIC ELECTRONICS CORP- - MASTER                      $0.00 6600 CONGRESS AVENUE                                                BOCA RATON        FL           33487
                                                                           SOFTWARE AGREEMENT

  912    The Neiman Marcus Group LLC   SENSORMATIC ELECTRONICS CORP-       SENSORMATIC ELECTRONICS CORP- - STATEMENT                   $0.00 6600 CONGRESS AVENUE                                                BOCA RATON        FL           33487
                                                                           OF WORK

  913    The Neiman Marcus Group LLC   SERVICE CHANNEL                     SERVICE CHANNEL - MASTER SERVICES                           $0.00 6210 STONERIDGE MALL ROAD         SUITE 450                         PLEASANTON        CA           94588
                                                                           AGREEMENT

  914    The Neiman Marcus Group LLC   ServiceNow                          ServiceNow                                                  $0.00 ATTN: J. MICHAEL KELLY            101 CALIFORNIA ST.,               SAN FRANCISCO     CA           94111
                                                                                                                                                                               5TH FL
  915    The Neiman Marcus Group LLC   ServiceNow                          ServiceNow                                                  $0.00 ATTN: J. MICHAEL KELLY            101 CALIFORNIA ST.,               SAN FRANCISCO     CA           94111
                                                                                                                                                                               5TH FL
  916    The Neiman Marcus Group LLC   SHIPCOMPLIANT                       LOG & TRACK LIQUOR LICENSES                                 $0.00 2465 CENTRAL AVE, SUITE 110                                         BOULDER           CO           80301
  917    The Neiman Marcus Group LLC   SIEMENS                             SIEMENS - MASTER SERVICES AGREEMENT                         $0.00 1745 CORPORATE DRIVE              SUITE 240                         NORCROSS          GA           30093

  918    The Neiman Marcus Group LLC   SIGMA SOLUTIONS                     SIGMA SOLUTIONS - MASTER SERVICES                           $0.00 5908 STONE CREEK DR, STE 100                                        THE COLONY        TX           75056
                                                                           AGREEMENT

  919    The Neiman Marcus Group LLC   SIGMA SOLUTIONS                     SIGMA SOLUTIONS - STATEMENT OF WORK                         $0.00 5908 STONE CREEK DR, STE 100                                        THE COLONY        TX           75056

  920    The Neiman Marcus Group LLC   SIGNATURE                           SIGNATURE - MASTER SERVICES AGREEMENT                       $0.00 4500 WILLIAMS DR STE 212-352                                        GEORGETOWN        TX           78633

  921    The Neiman Marcus Group LLC   SIMILAR WEB                         Marketing agreement                                         $0.00 35 East 21st Street 9th Floor                                       NEW YORK          NY           10010
  922    The Neiman Marcus Group LLC   Sirius                              Sirius                                                      $0.00 10100 REUNION PLACE               SUITE 500                         SAN ANTONIO       TX           78216
  923    The Neiman Marcus Group LLC   Skava                               Gift Registry agreement                                     $0.00
  924    The Neiman Marcus Group LLC   SkyIT                               SkyIT                                                       $0.00
  925    The Neiman Marcus Group LLC   SkyIT                               SkyIT                                                       $0.00
  926    The Neiman Marcus Group LLC   SMARTECH                            SMARTECH - AGREEMENT                                        $0.00 2 PORTMAN STREET                  3RD FLOOR                         LONDON                         W1H 6KU       UNITED
                                                                                                                                                                                                                                                              KINGDOM
  927    The Neiman Marcus Group LLC   SMARTSOURCE                         SMARTSOURCE - MASTER SOFTWARE                               $0.00 3803 E MAIN ST                    SUITE E                           ST. CHARLES       IL           60174
                                                                           AGREEMENT




                                                                                                                                                                                                                                                                          25 of 30
                                                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 30 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                      Counterparty Name                  Description of Contract or Lease                Cure Cost                       Address 1                  Address 2          Address 3             City          State           ZIP   Country
  928   The Neiman Marcus Group LLC    SMARTSOURCE                           SMARTSOURCE - SUPPORTING DOCUMENTS                                 $0.00 3803 E MAIN ST                     SUITE E                                 ST. CHARLES     IL           60174

  929    The Neiman Marcus Group LLC   SNAPLOGIC, INC.                       SNAPLOGIC ORDER FORM -03-01-2019 - ORDERING                        $0.00 1825 S. GRANT ST                   FIFTH FLOOR                             SAN MATEO       CA           94402
                                                                             DOCUMENTS

  930    The Neiman Marcus Group LLC   SNAPLOGIC, INC.                       SNAPLOGIC, INC. - MASTER SOFTWARE                                  $0.00 1825 S. GRANT ST                   FIFTH FLOOR                             SAN MATEO       CA           94402
                                                                             AGREEMENT

  931    The Neiman Marcus Group LLC   SNOWFLAKE COMPUTING INC               SNOWFLAKE CAPACITY ORDER FORM-07-27-2018 -                         $0.00 100 SOUTH ELLSWORTH AVENUE                                                 SAN MATEO       CA           94401
                                                                             ORDERING DOCUMENTS

  932    The Neiman Marcus Group LLC   SNOWFLAKE COMPUTING INC               SNOWFLAKE COMPUTING INC - MASTER                                   $0.00 100 SOUTH ELLSWORTH AVENUE                                                 SAN MATEO       CA           94401
                                                                             SOFTWARE AGREEMENT

  933    The Neiman Marcus Group LLC   Solar Winds Dameware                  Solar Winds Dameware                                               $0.00 7171 SOUTHWEST PARKWAY, BUILDING                                           AUSTIN          TX           78735
                                                                                                                                                      400
  934    The Neiman Marcus Group LLC   Solar Winds Dameware                  Solar Winds Dameware                                               $0.00 7171 SOUTHWEST PARKWAY, BUILDING                                           AUSTIN          TX           78735
                                                                                                                                                      400
  935    The Neiman Marcus Group LLC   SONIAN,INC.                           SONIAN,INC. - MASTER SERVICES AGREEMENT                            $0.00 201 JONES ROAD                   SUITE110                                  WALTHAM         MA           02451

  936    The Neiman Marcus Group LLC   SOUCELINK CAROLINA                    SOUCELINK CAROLINA - MASTER SERVICES                               $0.00 1224 POINTSETT HIGHWAY                                                     GREENVILLE      SC           29609
                                                                             AGREEMENT

  937    The Neiman Marcus Group LLC   SOURCE INC                            SOURCE INC - MASTER SERVICES AGREEMENT                             $0.00 1334 LAFAYETTE STREET              CAPE CORAL                                              FL           33904

  938    The Neiman Marcus Group LLC   SOUTHWEST SOLUTIONS GROUP             supply chain agreement                                             $0.00 4355 EXCEL PKWY                    SUITE 300                               ADDISON         TX           75001
  939    The Neiman Marcus Group LLC   Sovos                                 Sovos/Taxware - Sales Tax Engine for CMOS and online               $0.00 200 BALLARDVALE STREET             4TH FLOOR                               WILMINGTON      MA           01877
                                                                             sites (NMO, BGO, LCO and HC).
  940    The Neiman Marcus Group LLC   Sovos POS Tax Software                Sovos POS Tax Software                                             $0.00 200 BALLARDVALE STREET               4TH FLOOR                             WILMINGTON      MA           01877
  941    The Neiman Marcus Group LLC   Sovos POS Tax Software                Sovos POS Tax Software                                             $0.00 200 BALLARDVALE STREET               4TH FLOOR                             WILMINGTON      MA           01877
  942    The Neiman Marcus Group LLC   SPECIALIZED SECURITY SERVICES, INC.   SPECIALIZED SECURITY SERVICES, INC. - MASTER                       $0.00 6505 W.PARK BLVD, SUITE 306, PMB 264                                       PLANO           TX           75093
                                                                             SERVICES AGREEMENT

  943    The Neiman Marcus Group LLC   SPEEDY MESSENGER ALLEGRO              SPEEDY MESSENGER ALLEGRO - MASTER                                  $0.00 264 WEST STREET                                                            NEW YORK        NY           10013
                                                                             SERVICES AGREEMENT

  944    The Neiman Marcus Group LLC   SPG PARTNERS GP, LLC,                 LEASE RE: 4400 SHARON ROAD, CHARLOTTE, NC                          $0.00 225 W. WASHINGTON ST                                                       INDIANAPOLIS    IN           46207-7033
                                                                             DATED 9/15/2006 (LEASE ID 1102-0001)

  945    The Neiman Marcus Group LLC   SPG PARTNERS GP, LLC,                 LEASE RE: 3000 GRAPEVINE MILLS PARKWAY,                            $0.00 225 W. WASHINGTON ST                                                       INDIANAPOLIS    IN           46207-7033
                                                                             GRAPEVINE MILLS SHOPPING CENTER,
                                                                             GRAPEVINE, TX DATED 10/5/2001 (LEASE ID 2051-
                                                                             0001)

  946    The Neiman Marcus Group LLC   SPGIL DOMAIN, L. P                    LEASE RE: 3400 PALM WAY, THE DOMAIN, AUSTIN,                       $0.00 225 W. WASHINGTON STREET,                                                  INDIANAPOLIS    IN           46204
                                                                             TX DATED 5/16/2006 (LEASE ID 1101-0001)                                  NATIONAL CITY CENTER

  947    The Neiman Marcus Group LLC   SPLUNK INC.                           SPLUNK INC. - MASTER SERVICES AGREEMENT                            $0.00 250 BRANNAN STREET                                                         SAN FRANCISCO   CA           94107

  948    The Neiman Marcus Group LLC   SPREDFAST                             SPREDFAST - STATEMENT OF WORK                                      $0.00 300 W 6TH ST.                      SUITE 1300                              AUSTIN          TX           78701

  949    The Neiman Marcus Group LLC   SPS COMMERCE, INC.                    SPS COMMERCE, INC. - MASTER SERVICES                               $0.00 333 SOUTH SEVENTH ST.              SUITE 1000                              MINNEAPOLIS     MN           55402
                                                                             AGREEMENT

  950    The Neiman Marcus Group LLC   Square One                            Square One                                                         $0.00
  951    The Neiman Marcus Group LLC   Square One                            Square One                                                         $0.00
  952    The Neiman Marcus Group LLC   SQUARE ROOT, INC.                     SERVICES ORDER #1 ORDERING DOCUMENT-04-04-                         $0.00 508 OAKLAND AVE,                                                           AUSTIN          TX           78703
                                                                             2019 - ORDERING DOCUMENTS

  953    The Neiman Marcus Group LLC   SQUARE ROOT, INC.                     SQUARE ROOT SERVICES ORDER #1 -                                    $0.00 508 OAKLAND AVE,                                                           AUSTIN          TX           78703
                                                                             SUPPORTING DOCUMENTS

  954    The Neiman Marcus Group LLC   SQUARE ROOT, INC.                     SQUARE ROOT, INC. - MASTER SOFTWARE                                $0.00 508 OAKLAND AVE,                                                           AUSTIN          TX           78703
                                                                             AGREEMENT

  955    The Neiman Marcus Group LLC   SSOGEN                                SSOGEN - MASTER SOFTWARE AGREEMENT                                 $0.00 4080 MCGINNIS FERRY RD.            SUITE 1207                              ALPHARETTA      GA           30005

  956    The Neiman Marcus Group LLC   SSOGEN                                SSOGEN ORDERING DOCUMENT-04-02-2019 -                              $0.00 4080 MCGINNIS FERRY RD.            SUITE 1207                              ALPHARETTA      GA           30005
                                                                             ORDERING DOCUMENTS

  957    The Neiman Marcus Group LLC   Standard & Poor's                     Rating Agency                                                      $0.00 2542 COLLECTION CENTER DRIVE                                               CHICAGO         IL           60693
  958    The Neiman Marcus Group LLC   STANLEY MARCUS                        STANLEY MARCUS - RIGHTS OF USE                                     $0.00 NON-EXEMPT TRUST PART B            C/O NORTHER TRUST   5540 PRESTON ROAD   DALLAS          TX           75205

  959    The Neiman Marcus Group LLC   STAPLES CONTRACT AND COMMERCIAL LLC   STAPLES CONTRACT AND COMMERCIAL LLC -                              $0.00 500 SUPPLIER DRIVE                                                         FRAMINGHAM      MA           01702
                                                                             MASTER SERVICES AGREEMENT

  960    The Neiman Marcus Group LLC   STAPLES, INC.                         STAPLES, INC. - SUPPORTING DOCUMENTS                               $0.00 500 STAPLES DRIVE                                                          FRAMINGHAM      MA           01702

  961    Neiman Marcus Group LTD LLC   STAR INDEMNITY & LIABILITY CO.        INSURANCE POLICY (10000620570171) RE: EXCESS                       $0.00 1225 17TH STREET, SUITE 1875                                               DENVER          CO           80202
                                                                             D&O

  962    The Neiman Marcus Group LLC   STELLA SERVICE IN.C                   STELLA SERVICE IN.C - MASTER SERVICES                              $0.00 75 BROAD STREET                    SUITE 1010                              NEW YORK        NY           10004
                                                                             AGREEMENT

  963    The Neiman Marcus Group LLC   STYLESAGE, INC.                       STYLESAGE, INC. - STATEMENT OF WORK                                $0.00 25 BROADWAY                        9TH FLOOR                               NEW YORK        NY           10004

  964    The Neiman Marcus Group LLC   STYLYZE INC                           STYLYZE INC - MASTER SERVICES AGREEMENT                            $0.00 1201 1ST AVE SOUTH                 #304                                    SEATTLE         WA           98134




                                                                                                                                                                                                                                                                                      26 of 30
                                                                           Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 31 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID         Debtor Name                            Counterparty Name                  Description of Contract or Lease           Cure Cost                       Address 1                   Address 2           Address 3          City          State           ZIP      Country
  965   The Neiman Marcus Group LLC    STYLYZE INC                               STYLYZE INC - STATEMENT OF WORK                                 $0.00 1201 1ST AVE SOUTH                 #304                                   SEATTLE         WA           98134

  966    The Neiman Marcus Group LLC   SUN DELIVERY, LLC                         SUN DELIVERY, LLC - AMENDMENT                                   $0.00 13 STANLEY AVENUE                                                         THOMASVILLE     NC           27360

  967    The Neiman Marcus Group LLC   SUN DELIVERY, LLC                         SUN DELIVERY, LLC - MASTER SERVICES                             $0.00 13 STANLEY AVENUE                                                         THOMASVILLE     NC           27360
                                                                                 AGREEMENT

  968    The Neiman Marcus Group LLC   SUN DELIVERY, LLC                         SUN DELIVERY, LLC - SUPPORTING DOCUMENTS                        $0.00 13 STANLEY AVENUE                                                         THOMASVILLE     NC           27360

  969    The Neiman Marcus Group LLC   SUN LOGISTICS LLC                         SUN LOGISTICS LLC - MASTER SERVICES                             $0.00 13 STANLEY AVENUE                                                         THOMASVILLE     NC           27360
                                                                                 AGREEMENT

  970    The Neiman Marcus Group LLC   SUN LOGISTICS LLC                         SUN LOGISTICS LLC - SUPPORTING DOCUMENTS                        $0.00 13 STANLEY AVENUE                                                         THOMASVILLE     NC           27360

  971    The Neiman Marcus Group LLC   SUNRISE MILLS (MLP) LIMITED PARTNERSHIP   LEASE RE: 12801 W. SUNRISE BLVD, SAWGRASS                       $0.00 1300 WILSON BOULEVARD, SUITE 400                                          ARLINGTON       VA           22209
                                                                                 MILLS, SUNRISE, FL DATED 1/27/2006 (LEASE ID
                                                                                 2072-0002)

  972    The Neiman Marcus Group LLC   SYSCO CORPORATION                         SYSCO_AMENDMENT_TO_MDA_20171217 -                               $0.00 1390 ENCLAVE PARKWAY                                                      HOUSTON         TX           77077
                                                                                 SUPPORTING DOCUMENTS

  973    The Neiman Marcus Group LLC   Tableau - Salesforce                      Tableau - Salesforce                                            $0.00 837 N 34TH ST                      STE 200                                SEATTLE         WA           98103
  974    The Neiman Marcus Group LLC   TALEO                                     TALEO AND ATS ORDERING DOCUMENT-02-29-2016 -                    $0.00 41240 DUBLIN BLVD                  SUITE 400                              DUBLIN          CA           94568
                                                                                 ORDERING DOCUMENTS

  975    The Neiman Marcus Group LLC   TALX                                      TALX - MASTER SERVICES AGREEMENT                                $0.00 11432 LACKLAND ROAD                                                       ST LOUIS        MO           63146

  976    The Neiman Marcus Group LLC   TATA AMERICA INTERNATIONAL                TATA AMERICA INTERNATIONAL CORPORATION -                        $0.00 101 PARK AVENUE                                                           NEW YORK        NY           10178
                                       CORPORATION                               CHANGE ORDER

  977    The Neiman Marcus Group LLC   TATA AMERICA INTERNATIONAL                TATA AMERICA INTERNATIONAL CORPORATION -                        $0.00 101 PARK AVENUE                                                           NEW YORK        NY           10178
                                       CORPORATION                               MASTER SERVICES AGREEMENT

  978    The Neiman Marcus Group LLC   TATA AMERICA INTERNATIONAL                TATA AMERICA INTERNATIONAL CORPORATION -                        $0.00 101 PARK AVENUE                                                           NEW YORK        NY           10178
                                       CORPORATION                               STATEMENT OF WORK

  979    The Neiman Marcus Group LLC   TATA CONSULTANCY SERVICES LIMITED         TATA CONSULTANCY SERVICES LIMITED -                             $0.00 6-10 HAJI MOOSA PATRAWALA          20 DR E MOSES ROAD                     MAHALAXMI       MUMBAI       400 001       INDIA
                                                                                 STATEMENT OF WORK                                                     INDUSTRIAL ESTATE

  980    The Neiman Marcus Group LLC   TEALIUM, INC.                             TEALIUM INC. - MASTER SERVICES AGREEMENT                        $0.00 11095 TORREYANA ROAD                                                      SAN DIEGO       CA           92121

  981    The Neiman Marcus Group LLC   TEALIUM, INC.                             TEALIUM SOW - SUPPORTING DOCUMENTS                              $0.00 11095 TORREYANA ROAD                                                      SAN DIEGO       CA           92121

  982    The Neiman Marcus Group LLC   TEALIUM, INC.                             TEALIUM, INC. - STATEMENT OF WORK                               $0.00 11095 TORREYANA ROAD                                                      SAN DIEGO       CA           92121

  983    The Neiman Marcus Group LLC   TEALIUM, INC.                             TEALIUMLLC 2015-6-1 - SUPPORTING DOCUMENTS                      $0.00 11095 TORREYANA ROAD                                                      SAN DIEGO       CA           92121

  984    The Neiman Marcus Group LLC   TELLAPART, INC.                           TELLAPART, INC. - MASTER SERVICES AGREEMENT                     $0.00 1355 MARKET STREET, SUITE 900                                             SAN FRANCISCO   CA           94103


  985    The Neiman Marcus Group LLC   TEXAS DUGAN LIMITED PARTNERSHIP1          LEASE RE: 3302 MILLER ROAD, GARLAND, TX                         $0.00 8711 RIVER CROSSING BLVD.                                                 INDIANAPOLIS    IN           46240
                                                                                 DATED 5/24/2000 (LEASE ID 7069-0001)

  986    The Neiman Marcus Group LLC   THE BOSTON CONSULTING GROUP INC           THE BOSTON CONSULTING GROUP INC -                               $0.00 200 PIER 4 BLVD                                                           BOSTON          MA           02210
                                                                                 ENGAGEMENT LETTER

  987    The Neiman Marcus Group LLC   THE BOSTON CONSULTING GROUP INC           THE BOSTON CONSULTING GROUP INC -                               $0.00 200 PIER 4 BLVD                                                           BOSTON          MA           02210
                                                                                 STATEMENT OF WORK

  988    The Neiman Marcus Group LLC   THE IRVINE COMPANY LLC                    GROUND LEASE RE: 610 NEWPORT CENTER                             $0.00 ATTN: ERNIE ZACHARY PARK           13215 E PENN ST      SUITE 510         WHITTIER        CA           90602
                                                                                 DRIVE,, FASHION ISLAND SHOPPING CENTER,
                                                                                 NEWPORT BEACH, CA DATED 3/26/1976 (LEASE ID
                                                                                 1011-0001)

  989    The Neiman Marcus Group LLC   THE NEW YORK NEW JERSEY REGIONAL          Collective Bargaining Agreement with THE NEW YORK               $0.00 305 SEVENTH AVENUE, 7TH FLOOR                                             NEW YORK        NY           10001
                                       JOINT BOARD, LOCAL 25                     NEW JERSEY REGIONAL JOINT BOARD, LOCAL 25
  990    The Neiman Marcus Group LLC   THE RETAIL PROPERTY TRUST                 LEASE RE: 620 OLD COUNTRY ROAD, ROOSEVELT                       $0.00 SIMON TOWER                        225 W. WASHINGTON                      INDIANAPOLIS    IN           46204
                                                                                 FIELD MALL, GARDEN CITY, NY DATED 9/20/2012                                                              STREET
                                                                                 (LEASE ID 1111-0001)

  991    The Neiman Marcus Group LLC   THE SALON AT BG                           THE SALON AT BG - AGREEMENT                                     $0.00 754 5TH AVE 9TH FLOOR                                                     NEW YORK        NY           10019

  992    The Neiman Marcus Group LLC   The Siegfried Group                       Master Services Agreement                                       $0.00   1201 N MARKET STREET             SUITE 700                              WILMNGTON       DE           19801
  993    The Neiman Marcus Group LLC   The Siegfried Group                       Project Orders (Various)                                        $0.00   1201 N MARKET STREET             SUITE 700                              WILMNGTON       DE           19801
  994    The Neiman Marcus Group LLC   The Siegfried Group                       Master Services Agreement                                       $0.00   1201 N MARKET STREET             SUITE 700                              WILMNGTON       DE           19801
  995    The Neiman Marcus Group LLC   The Siegfried Group                       Project Orders (Various)                                        $0.00   1201 N MARKET STREET             SUITE 700                              WILMNGTON       DE           19801
  996    The Neiman Marcus Group LLC   The Siegfried Group LLP                   Seigfried Temporary Staffing                                    $0.00   1201 N MARKET STREET             SUITE 700                              WILMNGTON       DE           19801
  997    The Neiman Marcus Group LLC   THE TOWN CENTER AT BOCA RATON TRUST       LEASE RE: 5860 GLADES ROAD, TOWN CENTER AT                      $0.00   NATIONAL CITY CENTER             115 W. WASHINGTON                      INDIANAPOLIS    IN           46204
                                                                                 BOCA RATON, BOCA RATON, FL DATED 11/18/2005                                                              STREET
                                                                                 (LEASE ID 1038-0001)

  998    The Neiman Marcus Group LLC   THEATRO LABS, INC.                        THEATRO LABS, INC. - STATEMENT OF WORK                          $0.00 307 HILLTOP AVE                                                           RICHARDSON      TX           75081

  999    The Neiman Marcus Group LLC   THOMPSON REUTERS                          THOMPSON REUTERS - MASTER SERVICES                              $0.00 33317 TREASURY CENTER                                                     CHICAGO         IL           60694-3300
                                                                                 AGREEMENT

  1000   The Neiman Marcus Group LLC   THOMPSON REUTERS                          THOMPSON REUTERS -                                              $0.00 33317 TREASURY CENTER                                                     CHICAGO         IL           60694-3300




                                                                                                                                                                                                                                                                                         27 of 30
                                                                          Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 32 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID        Debtor Name                          Counterparty Name                   Description of Contract or Lease          Cure Cost                      Address 1                  Address 2       Address 3         City           State           ZIP   Country
  1001 The Neiman Marcus Group LLC     Thomson Reuters                       Thomson Reuters - RIA Checkpoint (RIA Tax Research               $0.00 801 CHERRY STREET                 SUITE 1300                        FORT WORTH      TX           76102
                                                                             Software)
  1002   The Neiman Marcus Group LLC   Thomson Reuters                       Internal Audit Svcs software/cloud storage                       $0.00 801 CHERRY STREET                 SUITE 1300                        FORT WORTH      TX           76102
  1003   The Neiman Marcus Group LLC   TimeValueSoftware                     TimeValue Software (Tax Interest Calculator)                     $0.00 22 MAUCHLY                                                          IRVINE          CA           92618
  1004   The Neiman Marcus Group LLC   Todorovich, Lana2                     Todorovich, Lana - EMPLOYMENT AGREEMENT                          $0.00 2120 OLIVE STREET                 #2110                             DALLAS          TX           75201

  1005   The Neiman Marcus Group LLC   TR PINNACLE CORP1                     LEASE RE: 4121 PINNACLE POINT DRIVE,, BUILDING                   $0.00 2100 MCKINNEY AVENUE                                                DALLAS          TX           75201
                                                                             I, PINNACLE PARK WEST, DALLAS, TX DATED
                                                                             3/1/2004 (LEASE ID 8089-0005)

  1006   The Neiman Marcus Group LLC   TRANSCO LINES, INC.                   TRANSCO LINES, INC. - MASTER SERVICES                            $0.00 60 TRANSCO PARK DRIVE                                               RUSSELLVILLE    AR           72802
                                                                             AGREEMENT

  1007   The Neiman Marcus Group LLC   TRANSOLUTIONS                         TRANSOLUTIONS - PRICING ADDENDUM                                 $0.00 22015 N CALLE ROYALE                                                SCOTTSDALE      AZ           85255

  1008   Neiman Marcus Group LTD LLC   TRAVELERS CASUALTY & SURETY CO. OF    INSURANCE POLICY (106003513) RE: EXCESS                          $0.00 1 TOWER SQUARE                                                      HARTFORD        CT           06183
                                       AMERICA                               FIDUCIARY LIABILITY

  1009   The Neiman Marcus Group LLC   TRAVERSE                              TRAVERSE - MASTER SERVICES AGREEMENT                             $0.00 14090 SOUTHWEST FRWY SUITE 300                                      SUGAR LAND      TX           77478

  1010   The Neiman Marcus Group LLC   Trumpia - ATT messaging Tool kit      Trumpia - ATT messaging Tool kit                                 $0.00   2544 W WOODLAND DRIVE                                             ANAHEIM         CA           92801
  1011   The Neiman Marcus Group LLC   Trumpia - ATT messaging Tool kit      Trumpia - ATT messaging Tool kit                                 $0.00   2544 W WOODLAND DRIVE                                             ANAHEIM         CA           92801
  1012   The Neiman Marcus Group LLC   Trustways                             Trustways                                                        $0.00   70 W. MADISON ST., SUITE 600                                      CHICAGO         IL           60602
  1013   The Neiman Marcus Group LLC   Trustways                             Trustways                                                        $0.00   70 W. MADISON ST., SUITE 600                                      CHICAGO         IL           60602
  1014   The Neiman Marcus Group LLC   TSP                                   TSP - MASTER SERVICES AGREEMENT                                  $0.00   17177 PRESTON ROAD, SUITE 320                                     DALLAS          TX           75248

  1015   The Neiman Marcus Group LLC   TSP                                   TSP - STAFFING AGREEMENT                                         $0.00 17177 PRESTON ROAD, SUITE 320                                       DALLAS          TX           75248

  1016   The Neiman Marcus Group LLC   TSYS Mercant Solutions                TSYS Merchant Processor Agreement                                $0.00 1601 DODGE ST                     FLOOR 23W                         OMAHA           NE           68102-1637
  1017   The Neiman Marcus Group LLC   TUFCO LP                              TUFCO LP - MASTER SERVICES AGREEMENT                             $0.00 PO BOX 810                                                          NEWTON          NC           28658

  1018   The Neiman Marcus Group LLC   TURNTO NETWORKS, INC                  TURNTO NETWORKS, INC - MASTER SOFTWARE                           $0.00 150 WEST 30TH STREET              SUITE 1200                        NEW YORK        NY           10001
                                                                             AGREEMENT

  1019   The Neiman Marcus Group LLC   TURNTO NETWORKS, INC.                 TURNTO NETWORKS, INC. - MASTER SERVICES                          $0.00 150 WEST 30TH STREET              SUITE 1200                        NEW YORK        NY           10001
                                                                             AGREEMENT

  1020   The Neiman Marcus Group LLC   TWILIO INC.                           TWILIO INC. - STATEMENT OF WORK                                  $0.00 375 BEALE ST.                     SUITE 300                         SAN FRANCISCO   CA           94105

  1021   Neiman Marcus Group LTD LLC   U.S. SPECIALTY INSURANCE CO.          INSURANCE POLICY (14-MGU-17-A42177) RE:                          $0.00 TOKYO MARINE HCC - D&O GROUP      8 FOREST PARK DRIVE               FARMINGTON      CT           06032
                                                                             PRIMARY D&O

  1022   The Neiman Marcus Group LLC   UBERTEJAS, LLC DBA BIZCLOUD EXPERTS   UBERTEJAS, LLC DBA BIZCLOUD EXPERTS -                            $0.00 417 OAKBEND DR.                   SUITE 180                         LEWISVILLE      TX           75067
                                                                             MASTER SERVICES AGREEMENT

  1023   The Neiman Marcus Group LLC   UBERTEJAS, LLC DBA BIZCLOUD EXPERTS   UBERTEJAS, LLC DBA BIZCLOUD EXPERTS -                            $0.00 417 OAKBEND DR.                   SUITE 180                         LEWISVILLE      TX           75067
                                                                             STATEMENT OF WORK

  1024   Neiman Marcus Group LTD LLC   UNDERWRITERS AT LLOYDS                INSURANCE POLICY (B0429BA1901148) RE: EXCESS                     $0.00 C/O FOLEY & LARDNER LLP           555 CALIFORNIA                    SAN FRANCISCO   CA           94104-1520
                                                                             EARTHQUAKE                                                                                               STREET, SUITE 1700

  1025   Neiman Marcus Group LTD LLC   UNDERWRITERS AT LLOYDS                INSURANCE POLICY (B6991WRE2019E01) RE:                           $0.00 C/O FOLEY & LARDNER LLP           555 CALIFORNIA                    SAN FRANCISCO   CA           94104-1520
                                                                             EXCESS EARTHQUAKE                                                                                        STREET, SUITE 1700

  1026   Neiman Marcus Group LTD LLC   UNDERWRITERS AT LLOYDS                INSURANCE POLICY (B0429BA1902192) RE: EXCESS                     $0.00 C/O FOLEY & LARDNER LLP           555 CALIFORNIA                    SAN FRANCISCO   CA           94104-1520
                                                                             EARTHQUAKE                                                                                               STREET, SUITE 1700

  1027   Neiman Marcus Group LTD LLC   UNDERWRITERS AT LLOYDS                INSURANCE POLICY (CTE005450) RE: EXCESS                          $0.00 C/O FOLEY & LARDNER LLP           555 CALIFORNIA                    SAN FRANCISCO   CA           94104-1520
                                                                             EARTHQUAKE                                                                                               STREET, SUITE 1700

  1028   Neiman Marcus Group LTD LLC   UNDERWRITERS AT LLOYDS                INSURANCE POLICY (B0429BA1901038) RE: EXCESS                     $0.00 C/O FOLEY & LARDNER LLP           555 CALIFORNIA                    SAN FRANCISCO   CA           94104-1520
                                                                             EARTHQUAKE                                                                                               STREET, SUITE 1700

  1029   Neiman Marcus Group LTD LLC   UNDERWRITERS AT LLOYDS                INSURANCE POLICY (B0429BA1902280) RE: EXCESS                     $0.00 C/O FOLEY & LARDNER LLP           555 CALIFORNIA                    SAN FRANCISCO   CA           94104-1520
                                                                             EARTHQUAKE                                                                                               STREET, SUITE 1700

  1030   Neiman Marcus Group LTD LLC   UNDERWRITERS AT LLOYDS                INSURANCE POLICY (B0429BA1902300) RE: EXCESS                     $0.00 C/O FOLEY & LARDNER LLP           555 CALIFORNIA                    SAN FRANCISCO   CA           94104-1520
                                                                             EARTHQUAKE                                                                                               STREET, SUITE 1700

  1031   The Neiman Marcus Group LLC   UNITY BOND INC.                       UNITY BOND INC. - MASTER SERVICES                                $0.00 291 E. ROUND GROVE RD. STE 175                                      LEWISVILLE      TX           75067
                                                                             AGREEMENT

  1032   The Neiman Marcus Group LLC   UNITY BOND INC.                       UNITY BOND INC. - SUPPORTING DOCUMENTS                           $0.00 291 E. ROUND GROVE RD. STE 175                                      LEWISVILLE      TX           75067

  1033   The Neiman Marcus Group LLC   URBAN AIRSHIP INC                     URBAN AIRSHIP INC - STATEMENT OF WORK                            $0.00 1225 WEST BURNSIDE                SUITE 401                         PORTLAND        OR           97209

  1034   The Neiman Marcus Group LLC   URBAN AIRSHIP INC                     URBAN AIRSHIP ORDER FORM - 7.29.2013 -                           $0.00 1225 WEST BURNSIDE                SUITE 401                         PORTLAND        OR           97209
                                                                             SUPPORTING DOCUMENTS

  1035   The Neiman Marcus Group LLC   URBAN AIRSHIP INC                     URBAN AIRSHIP ORDERING DOCUMENT 8.1.2015 -                       $0.00 1225 WEST BURNSIDE                SUITE 401                         PORTLAND        OR           97209
                                                                             SUPPORTING DOCUMENTS

  1036   The Neiman Marcus Group LLC   USER TESTING INC                      USER TESTING INC - MASTER SERVICES                               $0.00 2672 BAYSHORE PARKWAY             SUITE 703                         MOUNTAIN VIEW   CA           94043
                                                                             AGREEMENT

  1037   The Neiman Marcus Group LLC   USER TESTING INC                      USER TESTING INC - STATEMENT OF WORK                             $0.00 2672 BAYSHORE PARKWAY             SUITE 703                         MOUNTAIN VIEW   CA           94043




                                                                                                                                                                                                                                                                             28 of 30
                                                                                 Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 33 of 266

Neiman Marcus
Schedule of Assumed Contracts


 Row ID        Debtor Name                        Counterparty Name                                Description of Contract or Lease            Cure Cost                     Address 1                     Address 2   Address 3         City             State           ZIP   Country
  1038 The Neiman Marcus Group LLC     USER TESTING INC                                    USER TESTING.COM - STATEMENT OF WORK                            $0.00 2672 BAYSHORE PARKWAY               SUITE 703                     MOUNTAIN VIEW     CA           94043

  1039   The Neiman Marcus Group LLC   USPS P.O. BOX                                       USPS P.O. BOX - 6 MONTH RENEWAL                                 $0.00 475 L'ENFANT PLAZA SW                                             WASHINGTON        DC           20260

  1040   The Neiman Marcus Group LLC   VALUELINK LLC                                       VALUELINK LLC - MASTER SERVICES AGREEMENT                       $0.00 5565 GLENRIDGE CONNECTOR                                          ATLANTA           GA           30342

  1041   The Neiman Marcus Group LLC   VAN RAEMDONCK, GEOFFROY2                            VAN RAEMDONCK, GEOFFROY - EMPLOYMENT                            $0.00 6676 LAKEWOOD BOULEVARD                                           DALLAS            TX           75214
                                                                                           AGREEMENT

  1042   The Neiman Marcus Group LLC   VERACTION, LLC                                      VERACTION SOW EXHIBIT A 2016 - SUPPORTING                       $0.00 3400 PLAYERS CLUB PKWY, SUITE 300                                 MEMPHIS           TN           38125
                                                                                           DOCUMENTS

  1043   The Neiman Marcus Group LLC   VERACTION, LLC                                      VERACTION, LLC - MASTER SOFTWARE                                $0.00 3400 PLAYERS CLUB PKWY, SUITE 300                                 MEMPHIS           TN           38125
                                                                                           AGREEMENT

  1044   The Neiman Marcus Group LLC   VERACTION, LLC                                      VERACTION/TRAX - MASTER SERVICES                                $0.00 3400 PLAYERS CLUB PKWY, SUITE 300                                 MEMPHIS           TN           38125
                                                                                           AGREEMENT

  1045   The Neiman Marcus Group LLC   Verified Fire Protections                           Verified Fire Protections                                       $0.00 6203 ALLEGHENY TRL                                                PLANO             TX           75023-4409
  1046   The Neiman Marcus Group LLC   Verified Fire Protections                           Verified Fire Protections                                       $0.00 6203 ALLEGHENY TRL                                                PLANO             TX           75023-4409
  1047   The Neiman Marcus Group LLC   VERIFONE INC                                        VERIFONE INC - MASTER SERVICES AGREEMENT                        $0.00 88 WEST PLUMERIA DRIVE                                            SAN JOSE          CA           95134

  1048   The Neiman Marcus Group LLC   VERINT AMERICAS INC                                 VERINT AMERICAS INC - MASTER SERVICES                           $0.00 300 COLONIAL CENTER PARKWAY                                       ROSWELL           GA           30076
                                                                                           AGREEMENT                                                             SUITE 600

  1049   The Neiman Marcus Group LLC   VERINT AMERICAS INC                                 VERINT ORDER # 2019-03-37-07-01-2018 -                          $0.00 300 COLONIAL CENTER PARKWAY                                       ROSWELL           GA           30076
                                                                                           ORDERING DOCUMENTS                                                    SUITE 600

  1050   The Neiman Marcus Group LLC   VERINT AMERICAS INC                                 VERINT SALES ORDERING DOCUMENT-07-01-2019 -                     $0.00 300 COLONIAL CENTER PARKWAY                                       ROSWELL           GA           30076
                                                                                           ORDERING DOCUMENTS                                                    SUITE 600

  1051   The Neiman Marcus Group LLC   VERIZON WIRELESS                                    VERIZON - WIRELESS AMENDMENT NO 2 - 7.22.2014                   $0.00 ONE VERISON PLACE                                                 ALPHARETTA        GA           30004
                                                                                           - SUPPORTING DOCUMENTS

  1052   The Neiman Marcus Group LLC   VERIZON WIRELESS                                    VERIZON - WIRELESS AMENDMENT NO 3 -                             $0.00 ONE VERISON PLACE                                                 ALPHARETTA        GA           30004
                                                                                           SUPPORTING DOCUMENTS

  1053   The Neiman Marcus Group LLC   VERIZON WIRELESS                                    VERIZON- MASTER SERVICE ORDER FORM                              $0.00 ONE VERISON PLACE                                                 ALPHARETTA        GA           30004
                                                                                           192251979 - 12-2015 - SUPPORTING DOCUMENTS

  1054   The Neiman Marcus Group LLC   VERIZON WIRELESS                                    VERIZON WIRELESS - MASTER SERVICES                              $0.00 ONE VERISON PLACE                                                 ALPHARETTA        GA           30004
                                                                                           AGREEMENT

  1055   The Neiman Marcus Group LLC   VERIZON WIRELESS                                    VERIZON WIRELESS - SUPPORTING DOCUMENTS                         $0.00 ONE VERISON PLACE                                                 ALPHARETTA        GA           30004

  1056   The Neiman Marcus Group LLC   VERIZON WIRELESS                                    VERIZON WIRELESS CONTRACT RENEWAL 9.19.17 -                     $0.00 ONE VERISON PLACE                                                 ALPHARETTA        GA           30004
                                                                                           SUPPORTING DOCUMENTS

  1057   The Neiman Marcus Group LLC   VERTEX INC                                          VERTEX INC - MASTER SOFTWARE AGREEMENT                          $0.00 2301 RENAISSANCE BLVD                                             KING OF PRUSSIA   PA           19406

  1058   The Neiman Marcus Group LLC   Vertex Inc.                                         Vertex - Store POS Sales Tax Engine, Extended                   $0.00 2301 RENAISSANCE BLVD                                             KING OF PRUSSIA   PA           19406
                                                                                           Support, and Indirect Tax Returns
  1059   The Neiman Marcus Group LLC   VIAWEST, INC.                                       MASTER SERVICE AGREEMENT DATED 9/18/2017                        $0.00 6400 S. FIDDLER'S GREEN CIRCLE,                                   GREENWOOD         CO           80111
                                                                                           (LEASE ID EQU-TX-VIAWEST)                                             SUITE 2000                                                        VILLAGE

  1060   The Neiman Marcus Group LLC   VIAWEST, INC.                                       VIAWEST, INC. - MASTER SERVICES AGREEMENT                       $0.00 6400 S. FIDDLER'S GREEN CIRCLE,                                   GREENWOOD         CO           80111
                                                                                                                                                                 SUITE 2000                                                        VILLAGE
  1061   The Neiman Marcus Group LLC   VIAWEST, INC.                                       VIAWEST, INC. - STATEMENT OF WORK                               $0.00 6400 S. FIDDLER'S GREEN CIRCLE,                                   GREENWOOD         CO           80111
                                                                                                                                                                 SUITE 2000                                                        VILLAGE
  1062   The Neiman Marcus Group LLC   VISA USA INC                                        VISA USA INC - PRICING AGREEMENT                                $0.00 900 METRO CENTER BLVD                                             FOSTER CITY       CA           94404

  1063   The Neiman Marcus Group LLC   VISUAL LEASE                                        VISUAL LEASE - MASTER SERVICES AGREEMENT                        $0.00 100 WOODBRIDGE CENTER DRIVE         SUITE 200                     WOODBRIDGE        NJ           07095

  1064   The Neiman Marcus Group LLC   Vormetric - File encryption                         Vormetric - File encryption                                     $0.00
  1065   The Neiman Marcus Group LLC   Vormetric - File encryption                         Vormetric - File encryption                                     $0.00
  1066   The Neiman Marcus Group LLC   VPMA GLOBAL SERVICES LLC                            VPMA GLOBAL SERVICES LLC - CHANGE ORDER                         $0.00 5080 SPECTRUM DRIVE                 SUITE 1000 EAST               ADDISON           TX           75001

  1067   The Neiman Marcus Group LLC   VPMA GLOBAL SERVICES LLC                            VPMA GLOBAL SERVICES LLC - MASTER SERVICES                      $0.00 5080 SPECTRUM DRIVE                 SUITE 1000 EAST               ADDISON           TX           75001
                                                                                           AGREEMENT

  1068   The Neiman Marcus Group LLC   VPMA GLOBAL SERVICES LLC                            VPMA GLOBAL SERVICES LLC - STATEMENT OF                         $0.00 5080 SPECTRUM DRIVE                 SUITE 1000 EAST               ADDISON           TX           75001
                                                                                           WORK

  1069   The Neiman Marcus Group LLC   Vunerability Scanning Mgt - Rapid 7 Set Solutions   Vunerability Scanning Mgt - Rapid 7 Set Solutions               $0.00 120 CAUSEWAY STREET, SUITE 400                                    BOSTON            MA           02114
  1070   The Neiman Marcus Group LLC   Vunerability Scanning Mgt - Rapid 7 Set Solutions   Vunerability Scanning Mgt - Rapid 7 Set Solutions               $0.00 120 CAUSEWAY STREET, SUITE 400                                    BOSTON            MA           02114
  1071   The Neiman Marcus Group LLC   WALTON HOUSTON GALLERIA OFFICE L.P.1                LEASE RE: 2700 POST OAK BOULEVARD, HOUSTON,                     $0.00 4216 PAYSPHERE CIRLCE`                                            CHICAGO           IL           60693
                                                                                           TX DATED 12/10/1996 (LEASE ID 1004-0004)


  1072   The Neiman Marcus Group LLC   Wawak                                               IT agreement                                                    $0.00 1059 POWERS ROAD                                                  CONKLIN           NY           13748
  1073   The Neiman Marcus Group LLC   Wawak                                               supply chain agreement                                          $0.00 1059 POWERS ROAD                                                  CONKLIN           NY           13748
  1074   The Neiman Marcus Group LLC   WEBFILINGS LLC                                      WEBFILINGS LLC - MASTER SERVICES AGREEMENT                      $0.00 2900 UNIVERSITY BLVD                                              AMES              IA           50010


  1075   The Neiman Marcus Group LLC   WebFilings/Workiva                                  Master Services Agreement                                       $0.00 2900 UNIVERSITY BLVD                                              AMES              IA           50010
  1076   The Neiman Marcus Group LLC   WebFilings/Workiva                                  Software License Agreement - WDesk Reporting                    $0.00 2900 UNIVERSITY BLVD                                              AMES              IA           50010
                                                                                           Solutions
  1077   The Neiman Marcus Group LLC   WebFilings/Workiva                                  Master Services Agreement                                       $0.00 2900 UNIVERSITY BLVD                                              AMES              IA           50010




                                                                                                                                                                                                                                                                                          29 of 30
                                                                                             Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 34 of 266

Neiman Marcus
Schedule of Assumed Contracts


    Row ID        Debtor Name                                  Counterparty Name                                  Description of Contract or Lease                           Cure Cost                          Address 1                                 Address 2                  Address 3            City         State           ZIP   Country
     1078 The Neiman Marcus Group LLC             WebFilings/Workiva                                   Software License Agreement - WDesk Reporting                                          $0.00 2900 UNIVERSITY BLVD                                                                          AMES            IA            50010
                                                                                                       Solutions
     1079     The Neiman Marcus Group LLC         WELLS FARGO                                          WELLS FARGO -                                                                         $0.00 730 5TH AVENUE SUITE 503                                                                      NEW YORK        NY            10019

     1080     The Neiman Marcus Group LLC         WESCO                                                WESCO - MASTER SERVICES AGREEMENT                                                     $0.00 225 WEST STATION SQUARE DRIVE,                                                                PITTSBURGH      PA            15219
                                                                                                                                                                                                   SUITE 700
     1081     The Neiman Marcus Group LLC         Willis Towers Watson                                 Investment Consulting - Pension                                                       $0.00 1735 MARKET STREET                                                                            PHILADELPHIA    PA            19103
     1082     The Neiman Marcus Group LLC         Willis Towers Watson                                 Master Services Agreement                                                             $0.00 1735 MARKET STREET                                                                            PHILADELPHIA    PA            19103
     1083     The Neiman Marcus Group LLC         Willis Towers Watson                                 Engagement Letter - 2020 Valuation Services                                           $0.00 1735 MARKET STREET                                                                            PHILADELPHIA    PA            19103
     1084     The Neiman Marcus Group LLC         Willis Towers Watson                                 Master Services Agreement                                                             $0.00 1735 MARKET STREET                                                                            PHILADELPHIA    PA            19103
     1085     The Neiman Marcus Group LLC         WOLTERS KLUWER                                       HCUE - MASTER SERVICES AGREEMENT                                                      $0.00 2700 LAKE COOK ROAD                                                                           RIVERWOODS      IL            60015

     1086     The Neiman Marcus Group LLC         WORKFLOWONE LLC                                      WORKFLOWONE LLC - MASTER SERVICES                                                     $0.00 220 EAST MONUMENT                                                                             AVENUE DAYTON   OH            45402
                                                                                                       AGREEMENT

     1087     The Neiman Marcus Group LLC         WORKSHOP LA                                          WORKSHOP LA - MASTER SERVICES AGREEMENT                                               $0.00 604 HAMPTON DR.                                                                               VENICE          CA            90291

     1088     The Neiman Marcus Group LLC         WORLD WIDE TECHNOLOGY INC                            WORLD WIDE TECHNOLOGY INC - CHANGE ORDER                                              $0.00 1 WORLD WIDE WAY                                                                              MARYLAND HEIGHTS MO           63146


     1089     The Neiman Marcus Group LLC         WORLD WIDE TECHNOLOGY INC                            WORLD WIDE TECHNOLOGY INC - MASTER                                                    $0.00 1 WORLD WIDE WAY                                                                              MARYLAND HEIGHTS MO           63146
                                                                                                       SERVICES AGREEMENT

     1090     The Neiman Marcus Group LLC         WORLD WIDE TECHNOLOGY INC                            WORLD WIDE TECHNOLOGY INC - STATEMENT OF                                              $0.00 1 WORLD WIDE WAY                                                                              MARYLAND HEIGHTS MO           63146
                                                                                                       WORK

     1091     The Neiman Marcus Group LLC         WTC-TRADE MART 2015, L.P.                            LEASE AGREEMENT RE: 2050 STEMMONS                                                     $0.00 2100 STEMMONS FREEWAY                                                                         DALLAS          TX            75207
                                                                                                       FREEWAY, DALLAS, TX DATED 11/15/2019 (LEASE ID
                                                                                                       8080-0004)

     1092     The Neiman Marcus Group LLC         XL INSURANCE AMERICA, INC.                           INSURANCE POLICY (US00079745LI19A) RE:                                                $0.00 14643 DALLAS PARKWAY, SUITE 700                                                               DALLAS          TX            75254
                                                                                                       EXCESS QUOTA SHARE

     1093     The Neiman Marcus Group LLC         YUSEN                                                YUSEN - MASTER SERVICES AGREEMENT                                                     $0.00 300 LIGHTING WAY, 7TH FLOOR                                                                   SECAUCUS        NJ            07094

     1094     Neiman Marcus Group LTD LLC         ZURICH AMERICAN INSURANCE COMPANY                    INSURANCE POLICY (AEC654941410) RE: EXCESS                                            $0.00 1299 ZURICH WAY                                                                               SCHAUMBURG      IL            60196-1056
                                                                                                       QUOTA SHARE

     1095     The Neiman Marcus Group LLC         ZYSTON LLC                                           ZYSTON LLC - STATEMENT OF WORK                                                        $0.00 13355 NOEL ROAD SUITE 510                                                                     DALLAS          TX            75240

              Total                                                                                                                                                                $35,889,957.83

1
    Vendor is in a debit balance according to the Debtors’ books and records. The Debtors reserve all rights to collect or apply such debit against this counterparty. For the avoidance of doubt, the $0.00 cure cost reflected herein does not operate as a waiver of any such rights.
2
    Contract to be assumed subject to modifications to be agreed in connection with the MIP negotiation.




                                                                                                                                                                                                                                                                                                                                                       30 of 30
Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 35 of 266




    Redline of Schedule of Assumed Executory Contracts and Unexpired Leases




                                      5
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 36 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name   Description of Contract or   Cure Cost       Address 1    Address 2    Address   City            State   ZIP          Country
ID    Name                         Lease                                                                  3

1     The      Chanel              Master Agreement             $5,264,799.00   9 W 57TH     44TH                   NEW YORK        NY      10019-2790
      Neima                                                                     STREET       FLOOR
      n
      Marcus
      Group
      LLC

2     The      GOOGLE INC.         GOOGLE INC - MASTER          $3,213,807.73   1600                                MOUNTAIN VIEW   CA      94043
      Neima                        SOFTWAREADVERTISING                          AMPHITHEAT
      n                            SERVICE AGREEMENT                            RE PARKWAY
      Marcus
      Group
      LLC

3     The      NORTHPARK           LEASE RE: 8687 suite 400     $2,282,289.98   8080 NORTH   SUITE 1100             DALLAS          TX      75206
      Neima    PARTNERS, LP        NORTH CENTRAL                                CENTRAL
      n                            EXPRESSWAY, DALLAS, TX                       EXPRESSWAY
      Marcus                       DATED 7/20/1965 (LEASE ID
      Group                        1002-0001)
      LLC

4     The      AT AND T CORP       AT AND T CORP -              $1,495,905.47   208 SOUTH                           DALLAS          TX      75202
      Neima                        STATEMENT OF WORK                            AKARD
      n                                                                         STREET
      Marcus
      Group
      LLC

5     The      TATA AMERICA        TATA AMERICA                 $1,090,259.88   101 PARK                            NEW YORK        NY      10178
      Neima    INTERNATIONAL       INTERNATIONAL                                AVENUE
      n        CORPORATION         CORPORATION -
      Marcus                       AMENDMENT
      Group
      LLC

6     The      ELICIT LLC          ELICIT LLC - MASTER          $1,085,495.12   525 3RD      SUITE 511              MINNEAPOLIS     MN      55401
      Neima                        SERVICES AGREEMENT                           STREET
      n                                                                         NORTH
      Marcus
      Group
      LLC

7     The      GRID DYNAMICS       GRID DYNAMICS                $949,636.00     5000         SUITE 520              SAN RAMON       CA      94583
      Neima    INTERNATIONAL,      INTERNATIONAL, INC. -                        EXECUTIVE
      n        INC.                CHANGE ORDER                                 PARKWAY
      Marcus
      Group
                                    Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 37 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row    Debtor   Counterparty Name   Description of Contract or   Cure Cost     Address 1      Address 2    Address   City           State   ZIP          Country
ID     Name                         Lease                                                                  3

       LLC



8      The      AMAZON.COM          AMAZON.COM - MASTER          $935,173.81   410 TERRY                             SEATTLE        WA      98109-5210
       Neima                        SERVICES AGREEMENT                         AVE N
       n
       Marcus
       Group
       LLC

9      The      THE IRVINE          LEASE RE: 610 NEWPORT        $806,882.27   ATTN: ERNIE    13215 E      SUITE     WHITTIER       CA      90602
       Neima    COMPANY LLC         CENTER DRIVE, FASHION                      ZACHARY        PENN ST      510
       n                            ISLAND SHOPPING                            PARK
       Marcu                        CENTER, NEWPORT
       s                            BEACH, CA DATED
       Group                        11/26/2013 (LEASE ID
       LLC                          1011-0002)

910    The      KATZ, BARRON,       LEASE RE: 9700 COLLINS       $774,336.07   901 PONCE DE                          CORAL GABLES   FL      33134
       Neima    SQUITERO,           AVENUE, BAL HARBOUR,                       LEON
       n        FRIEDBERG, ET AL    FL DATED 11/18/1969 (LEASE                 BOULEVARD,
       Marcus                       ID 1005-0001)                              10TH FLOOR
       Group
       LLC

1011   The      SHOPS AT            SUBLEASE RE: 358 SAN         $697,291.48   246 ALTARA     SUITE 1406             CORAL GABLES   FL      33146
       Neima    MERRICK PARK        LORENZO AVENUE, CORAL                      AVENUE
       n                            GABLES, FL DATED
       Marcus                       3/27/2000 (LEASE ID
       Group                        1034-0001)
       LLC

1112   The      BORDERFREE          BORDERFREE                   $618,903.49   292 MADISON    5TH FL                 NEW YORK       NY      10017
       Neima                        AMENDMENT TO SERVICES                      AVE
       n                            AGREEMENT
       Marcus                       INTERNATIONAL ECOMM
       Group                        2013 - SUPPORTING
       LLC                          DOCUMENTS

1213   The      KATTEN MUCHIN       LEASE RE: 737 NORTH          $597,211.54   525 WEST                              CHICAGO        IL      60661-3693
       Neima    ROSENMAN LLP        MICHIGAN AVENUE,                           MONROE
       n                            CHICAGO, IL DATED                          STREET
       Marcus                       11/5/1983 (LEASE ID
       Group                        1019-0001)
                                    Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 38 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row    Debtor   Counterparty Name   Description of Contract or   Cure Cost        Address 1     Address 2   Address   City          State   ZIP          Country
ID     Name                         Lease                                                                   3

       LLC




1314   The      THE IRVINE          GROUND LEASE RE: 610         $438,563.38562   ATTN: ERNIE   13215 E     SUITE     WHITTIERNEW   CANY    9060210019
       Neima    COMPANY             NEWPORT CENTER DRIVE,,       ,553.70          ZACHARY       PENN ST     510       YORK
       n        LLCWVF-PARAMO       FASHION ISLAND                                PARK1633
       Marcus   UNT 745             SHOPPING CENTER,                              BROADWAY,
       Group    PROPERTY, L.P.      NEWPORT BEACH, CA                             SUITE 1801
       LLC                          DATED 3/26/1976 (LEASE ID
                                    1011Bergdorf Goodman
                                    LEASE RE: 745 5TH
                                    AVENUE, NEW YORK, NY
                                    DATED 8/29/1988 (LEASE ID
                                    1064-0001)

15     The      MILESTONE           Bergdorf Goodman LEASE       $467,889.11      551 MADISON                         NEW YORK      NY      10022
       Neima    VENTURE             RE: 754 5TH AVENUE, NEW                       AVENUE, 7TH
       n        PARTNERS            YORK, NY DATED 1/26/1982                      FLOOR
       Marcu                        (LEASE ID 1063-0001)
       s
       Group
       LLC

16     The      Cheetah Digital     Marketing agreement          $428,920.20
       Neima
       n
       Marcu
       s
       Group
       LLC

1417   The      Set Solutions       Set Solutions                $404,528.94      1800 WEST     SUITE 700             HOUSTON       TX      77027
       Neima                                                                      LOOP SOUTH
       n
       Marcus
       Group
       LLC

1518   The      SHORT HILLS         LEASE RE: 1200 MORRIS        $394,044.62      200 EAST      SUITE 200             BLOOMFIELD    MI      48304-2324
       Neima    ASSOCIATES, LLC     TURNPIKE, THE MALL AT                         LONG LAKE                           HILLS
       n                            SHORT HILLS, SHORT                            ROAD
       Marcus                       HILLS, NJ DATED 6/11/1993
       Group                        (LEASE ID 1025-0001)
                                      Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 39 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row    Debtor    Counterparty Name     Description of Contract or     Cure Cost          Address 1      Address 2   Address   City           State   ZIP          Country
ID     Name                            Lease                                                                        3

       LLC




1619   NM        ROUSE FS LLC          GROUND LEASE RE: 3200          $382,255.24        10000 WEST                           LAS VEGAS      NV      89135-1004
       Nevad                           LAS VEGAS BOULEVARD,                              CHARLESTON
       a Trust                         LAS VEGAS, NV DATED                               BOULEVARD,
                                       2/9/1981 (LEASE ID                                SUITE 200
                                       1015-0001)

17       The Neiman         Cheetah Digital     Marketing agreement               $359,326.00
         Marcus Group LLC

1820   The       360I                  360I - MASTER SERVICES         $347,475.99        32 AVENUE OF   6TH FLOOR             NEW YORK       NY      10013
       Neima                           AGREEMENT                                         THE
       n                                                                                 AMERICAS
       Marcus
       Group
       LLC

1921   The       SPG CENTER, LLC       LEASE RE: 400 STANFORD         $342,651.99        225 WEST                             INDIANAPOLIS   IN      46204
       Neima                           SHOPPING CENTER, PALO                             WASHINGTON
       n                               ALTO, CA DATED 4/29/1983                          STREET
       Marcus                          (LEASE ID 1024-0001)
       Group
       LLC

22     The       Ryan LLC              Ryan LLC - Tax Assistance,     $221,263.29        3 GALLERIA                           DALLAS         TX      75240
       Neima                           Appeals, Processing                               TOWER, 13155
       n                                                                                 NOEL ROAD,
       Marcu                                                                             STE 100
       s
       Group
       LLC

2023   The       COGNIZANT             COGNIZANT TECHNOLOGY           $330,266.50        GLENPOINTE     FRANK                 TEANECK        NJ      07666
       Neima     TECHNOLOGY            SOLUTIONS - CHANGE                                CENTRE WEST    WEST BURR
       n         SOLUTIONS             ORDER                                             500            BLVD
       Marcus
       Group
       LLC
                                      Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 40 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row    Debtor   Counterparty Name     Description of Contract or   Cure Cost     Address 1    Address 2   Address   City         State   ZIP     Country
ID     Name                           Lease                                                               3

2124   The      GGP ALA MOANA         LEASE RE: 1450 ALA           $310,791.78   350 N        SUITE 300             CHICAGO      IL      60654
       Neima    LLC                   MOANA BLVD.,                               ORLEANS ST
       n                              HONOLULU, HI DATED
       Marcus                         6/30/1995 (LEASE ID
       Group                          1031-0001)
       LLC

2225   The      WORLD WIDE            WORLD WIDE                   $308,100.88   1 WORLD                            MARYLAND     MO      63146
       Neima    TECHNOLOGY INC        TECHNOLOGY -                               WIDE WAY                           HEIGHTS
       n                              STATEMENT OF WORK
       Marcus
       Group
       LLC

2326   The      Loyalty Innovations   Travel and Transport, Inc    $305,282.64   2120 SOUTH                         OMAHA        NE      68124
       Neima                          Service Agreement                          72ND STREE
       n
       Marcus
       Group
       LLC

2427   The      CS TECHNOLOGY,        CS TECHNOLOGY -              $300,000.00   ONE PENN     54TH                  NEW YORK     NY      10119
       Neima    INC.                  STATEMENT OF WORK                          PLAZA        FLOOR
       n
       Marcus
       Group
       LLC

2528   The      TRANE U.S. INC        TRANE U.S. INC - MASTER      $299,235.52   4833 WHITE                         WHITE BEAR   MN      55110
       Neima                          SERVICES AGREEMENT                         BEAR                               LAKE
       n                                                                         PARKWAY
       Marcus
       Group
       LLC

2629   The      PERFICIENT, INC.      PERFICIENT, INC. - MASTER    $292,872.00   555          SUITE 500             ST. LOUIS    MO      63141
       Neima                          SERVICES AGREEMENT                         MARYVILLE
       n                                                                         UNIVERSITY
       Marcus                                                                    DRIVE
       Group
       LLC

2730   The      ACCENTURE LLP         ACCENTURE LLP -              $280,895.57   161 NORTH                          CHICAGO      IL      60601
       Neima                          AMENDMENT                                  CLARK
       n                                                                         STREET
       Marcus
       Group
                                    Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 41 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row    Debtor   Counterparty Name   Description of Contract or   Cure Cost        Address 1     Address 2   Address   City           State   ZIP          Country
ID     Name                         Lease                                                                   3

       LLC


2831   The      VERIZON             VERIZON WIRELESS             $276,202.22      ONE VERISON                         ALPHARETTA     GA      30004
       Neima    WIRELESS            LETTER OF AGENCY GSG                          PLACE
       n                            TELCO INC - SUPPORTING
       Marcus                       DOCUMENTS
       Group
       LLC

2932   The      SMURFIT KAPPA       SMURFIT KAPPA BATES          $270,833.87      2811 RPBERT                         LONGVIEW       TX      75602
       Neima    BATES LLC           LLC - MASTER SERVICES                         CARGILL
       n                            AGREEMENT                                     DRIVE
       Marcus
       Group
       LLC

3033   The      MONUMENT            MONUMENT                     $258,000.00257   1800 SUMMIT                         RICHMONDHOUS   VATX    2323077077
       Neima    CONSULTING          CONSULTINGSYSCO              ,741.00          AVENUE1390                          TON
       n        LLCSYSCO            CORPORATION - MASTER                          ENCLAVE
       Marcus   CORPORATION         SERVICES AGREEMENT                            PARKWAY
       Group
       LLC

3134   The      INTERSTATE          INTERSTATE CLEANING          $254,941.11      1566 NORTH                          ST LOUIS       MO      63132
       Neima    CLEANING CORP       CORP - MASTER SERVICES                        WARSON
       n                            AGREEMENT                                     ROAD
       Marcus
       Group
       LLC

3235   The      PERFICIENT, INC.    PERFICIENT, INC. -           $251,051.14      555           SUITE 500             ST. LOUIS      MO      63141
       Neima                        STATEMENT OF WORK                             MARYVILLE
       n                                                                          UNIVERSITY
       Marcus                                                                     DRIVE
       Group
       LLC

3336   The      CENTURYLINK         CENTURYLINK                  $249,283.64      931 14TH                            DENVER         CO      80202
       Neima    COMMUNICATIONS      COMMUNICATIONS, LLC -                         ST.,900
       n        , LLC               STAFFING AGREEMENT
       Marcus
       Group
       LLC
                                    Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 42 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row    Debtor   Counterparty Name   Description of Contract or   Cure Cost          Address 1         Address 2   Address   City           State   ZIP       Country
ID     Name                         Lease                                                                         3

34       The Neiman         TEACHERS         LEASE RE: 5300 WISCONSIN        $237,309.81        730 THIRD                    NEW YORK       NY       10017
         Marcus Group LLC   INSURANCE        AVENUE N.W.,                                       AVENUE
                            AND ANNUITY      WASHINGTON, DC DATED
                            ASSOCIATION      9/12/1973 (LEASE ID
                            OF AMERICA2      1008-0001)

3537   The      ARANDELL            ARANDELL CORPORATION         $224,018.20        N82 W13118                              MENOMONEE      WI      53051
       Neima    CORPORATION         - MASTER SERVICES                               LEON ROAD                               FALLS
       n                            AGREEMENT
       Marcus
       Group
       LLC

3638   The      OTIS ELEVATOR       OTIS ELEVATOR COMPANY        $204,676.88        4801                                    JACKSONVILLE   FL      32216
       Neima    COMPANY             - MASTER SERVICES                               EXECUTIVE
       n                            AGREEMENT                                       PARK COURT,
       Marcus                                                                       SUITE 208
       Group
       LLC

3739   The      SIGNATURE           supply chain agreement       $202,916.80        4830                                    DALLAS         TX      75247
       Neima    GARMENT CARE                                                        LAKAWANA
       n        AND LINEN
       Marcus   SERVICE
       Group
       LLC

3840   The      LARRY LARSON,       LEASE RE: 9700 WILSHIRE      $200,250.00        6303 WILSHIRE                           LOS ANGELES    CA      90048     UNITED
       Neima                        BOULEVARD, BEVERLY                              BLVD., STE.                                                              STATES
       n                            HILLS, CA DATED 10/1/1955                       201
       Marcus                       (LEASE ID 1010-0001)
       Group
       LLC

3941   The      THE TAUBMAN         LAND LEASE RE: 3030 EAST     $194,138.61        200 EAST                                BLOOMFIELD     MI      48304
       Neima    COMPANY LLC         FIRST AVENUE, CHERRY                            LONG LAKE                               HILLS
       n                            CREEK MALL, DENVER, CO                          ROAD, SUITE
       Marcus                       DATED 1/30/1989 (LEASE ID                       300
       Group                        1027-0001)
       LLC

4042   The      J.P MORGAN CHASE    J.P MORGAN CHASE BANK,       $183,001.36        300 SOUTH         IL1-0199              CHICAGO        IL      60606
       Neima    BANK, N.A.          N.A. - MASTER SERVICES                          RIVERSIDE
       n                            AGREEMENT                                       PLAZA, MAIL
       Marcus                                                                       CODE
       Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 43 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row    Debtor   Counterparty Name    Description of Contract or   Cure Cost        Address 1      Address 2   Address   City         State   ZIP     Country
ID     Name                          Lease                                                                    3

       LLC



4143   The      INFOR (US) INC       INFOR (US) INC - SAAS        $182,877.40      641 AVENUE                           NEW YORK     NY      10011
       Neima                         ORDER FORM                                    OF THE
       n                                                                           AMERICAS
       Marcus
       Group
       LLC

4244   The      Riveron Consulting   Master Services Agreement    $179,351.18      2515           #1200                 DALLAS       TX      75201
       Neima                                                                       MCKINNEY
       n                                                                           AVE
       Marcus
       Group
       LLC

4345   The      BULKLEY DUNTON       BULKLEY DUNTON -             $176,234.91      250 W. 34TH                          NEW YORK     NY      10119
       Neima                         MASTER SERVICES                               ST. ONE PENN
       n                             AGREEMENT                                     PLAZA SUITE
       Marcus                                                                      2814
       Group
       LLC

4446   The      SIMON PREMIUM        LEASE RE: 3939 IH-35S,       $174,029.07      60 COLUMBIA                          MORRISTOWN   NJ      7960
       Neima    OUTLETS              PRIME OUTLETS OF SAN                          ROAD
       n                             MARCOS, SAN MARCOS, TX                        BUILDING B,
       Marcus                        (LEASE ID 2201-0001)                          3RD FLOOR
       Group
       LLC

4547   The      CLEAR                CLEAR TECHNOLOGIES -         $173,265.49      16415          SUITE 300             ADDISON      TX      75001
       Neima    TECHNOLOGIES         MASTER SERVICES                               ADDISON
       n                             AGREEMENT                                     ROAD
       Marcus
       Group
       LLC

4648   The      Direct Source        supply chain agreement       $168,000.00168   225 HIGH                             STAMFORD     CT      06905
       Neima                                                      ,370.49          RIDGE ROAD
       n                                                                           W240
       Marcus
       Group
       LLC
                                    Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 44 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row    Debtor   Counterparty Name   Description of Contract or   Cure Cost          Address 1         Address 2         Address   City           State   ZIP          Country
ID     Name                         Lease                                                                               3

4749   The      THE RETAIL          GROUND LEASE DATED           $167,794.22        SIMON TOWER       225 W.                      INDIANAPOLIS   IN      46204
       Neima    PROPERTY TRUST      12/26/1974 RE: 3393                                               WASHINGT
       n                            PEACHTREE ROAD N.E.,                                              ON STREET
       Marcus                       LENOX SQUARE SHOPPING
       Group                        CENTER, ATLANTA, GA
       LLC                          DATED 12/26/1974 (LEASE ID
                                    1006-0001)

4850   The      GREEN MOUNTAIN      GREEN MOUNTAIN               $167,661.29        5860              SUITE 401                   MEMPHIS        TN      38120
       Neima    TECHNOLOGY          TECHNOLOGY - MASTER                             RIDGEWAY
       n                            SERVICES AGREEMENT                              CENTER
       Marcus                                                                       PARKWAY
       Group
       LLC

49       The Neiman         CLOUDIYAN        CLOUDIYAN LLC - CHANGE          $160,544.00        8868 JOHN       SUITE              FRISCO         TX       75034
         Marcus Group LLC   LLC              ORDER                                              HICKMAN         906
                                                                                                PARKWAY

5051   The      MATRIX ABSENCE      MATRIX ABSENCE               $152,841.78        181 METRO DR      STE 300                     SAN JOSE       CA      95110
       Neima    MANAGEMENT INC      MANAGEMENT INC -
       n                            AMENDMENT
       Marcus
       Group
       LLC

5152   The      SPG PARTNERS GP,    GROUND LEASE RE: 2600        $142,285.34        225 W.                                        INDIANAPOLIS   IN      46207-7033
       Neima    LLC,                POST OAK BOULEVARD,                             WASHINGTON
       n                            THE GALLERIA, HOUSTON,                          ST
       Marcus                       TX DATED 6/1/1967 (LEASE
       Group                        ID 1004-0001)
       LLC

5253   The      GLOBAL BRIDGE       GLOBAL BRIDGE INFOTECH       $136,853.50        5525 N                                        IRVING         TX      75038
       Neima    INFOTECH INC.       INC. - STAFFING                                 MACARTHUR
       n                            AGREEMENT                                       BLVD,SUITE
       Marcus                                                                       670
       Group
       LLC

54     The      Barracuda           Software agreement           $128,107.62
       Neima
       n
       Marcu
       s
       Group
                                    Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 45 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row    Debtor   Counterparty Name   Description of Contract or   Cure Cost     Address 1      Address 2    Address   City            State   ZIP          Country
ID     Name                         Lease                                                                  3

       LLC

5355   The      VERIZON             VERIZON - MASTER             $118,733.67   ONE VERISON                           BASKING RIDGE   NJ      07920
       Neima                        SERVICES AGREEMENT                         WAY
       n
       Marcus
       Group
       LLC

56     The      ISS Facility        Maintenance Contract         $117,620.00
       Neima
       n
       Marcu
       s
       Group
       LLC

5457   The      OAKBROOK            GROUND LEASE RE: 22ND        $116,895.54   350 N          SUITE 300              CHICAGO         IL      60654
       Neima    SHOPPING CENTER,    STREET AND ROUTE 83,                       ORLEANS ST
       n        LLC                 OAKBROOK SHOPPING
       Marcus                       CENTER, OAKBROOK, IL
       Group                        DATED 8/29/1981 (LEASE ID
       LLC                          1017-0001)

5558   The      AURUS INC           AURUS INC - STATEMENT        $115,329.61   33 ARCH        SUITE 3150             BOSTON          MA      02110
       Neima                        OF WORK                                    STREET
       n
       Marcus
       Group
       LLC

5659   The      ADOBE SYSTEMS       ADOBE CREATIVE CLOUD         $110,028.30   345 PARK                              SAN JOSE        CA      95110-2704
       Neima    INC                 ETLA ORDERING                              AVENUE
       n                            DOCUMENT-12-30-2018 -
       Marcus                       ORDERING DOCUMENTS
       Group
       LLC

5760   The      QUANTUM METRIC      QUANTUM METRIC -             $106,600.00   16055 OLD                             MONUMENT        CO      80132
       Neima                        MASTER SOFTWARE                            FOREST
       n                            AGREEMENT                                  POINT, SUITE
       Marcus                                                                  303
       Group
       LLC
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 46 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row    Debtor   Counterparty Name      Description of Contract or   Cure Cost           Address 1         Address 2   Address   City           State   ZIP            Country
ID     Name                            Lease                                                                          3

5861   The      ZAYO GROUP LLC         ZAYO GROUP LLC -             $104,910.37         1821 30TH         UNIT A                BOULDER        CO      80301
       Neima                           MASTER SERVICES                                  STREET
       n                               AGREEMENT
       Marcus
       Group
       LLC

5962   The      Proofpoint             Proofpoint                   $103,615.20         892 ROSS                                SUNNYVALE      CA      94089
       Neima                                                                            DRIVE
       n
       Marcus
       Group
       LLC

6063   The      PlumSlice Labs, Inc.   IT agreement                 $103,536.00         8400 MW 36TH      SUITE 450             DORAL          FL      33166
       Neima                                                                            STREET
       n
       Marcus
       Group
       LLC

61       The Neiman           INSIGHT           INSIGHT GLOBAL, LLC -            $101,943.50        4170                         ATLANTA        GA       30319-1425
         Marcus Group LLC     GLOBAL, LLC       STAFFING AGREEMENT                                  ASHFORD
                                                                                                    DUNWOOD
                                                                                                    Y RD SUITE
                                                                                                    250

6264   The      Apple Care             Apple Care                   $100,626.42         ATTN: GBS         5505 W      BLDG 6;   AUSTIN         TX      78727
       Neima                                                                            CREDIT DEPT       PARMER      MAILST
       n                                                                                                  LANE        OP:
       Marcus                                                                                                         580-CRE
       Group
       LLC

6365   The      STYLESAGE, INC.        STYLESAGE, INC. - MASTER     $100,000.00         25                9TH FLOOR             NEW YORK       NY      10004
       Neima                           SERVICES AGREEMENT                               BROADWAY
       n
       Marcus
       Group
       LLC

6466   The      SCOTTSDALE             RESTATED LEASE               $98,106.63          ATTN: LEGAL       PO BOX      401       SANTA MONICA   CA      90407
       Neima    FASHION SQUARE         AGREEMENT RE: 6900 EAST                          DEPARTMENT        2172        WILSHI
       n        LLC                    CAMELBACK ROAD,                                                                RE
       Marcus                          SCOTTSDALE, AZ DATED                                                           BLVD,
       Group                           10/31/1990 (LEASE ID                                                           SUITE
                                    Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 47 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row    Debtor   Counterparty Name   Description of Contract or   Cure Cost    Address 1      Address 2   Address   City           State   ZIP          Country
ID     Name                         Lease                                                                3

       LLC                          1029-0001)                                                           700




67     The      CLOUDIYAN LLC       CLOUDIYAN LLC -              $96,326.40   8868 JOHN      SUITE 906             FRISCO         TX      75034
       Neima                        CHANGE ORDER                              HICKMAN
       n                                                                      PARKWAY
       Marcu
       s
       Group
       LLC

6568   The      WESTFIELD           LEASE RE: 6550 TOPANGA       $96,255.22   6600 TOPANGA                         CANOPA PARK    CA      91303
       Neima    TOPANGA OWNER,      CANYON BLVD, CANOGA                       CANYON
       n        LLC                 PARK, CA DATED 6/19/2006                  BLVD #1M
       Marcus                       (LEASE ID 1105-0001)
       Group
       LLC

6669   The      SOMERSET            LEASE RE: 2800 W BIG         $94,466.57   100 GALLERIA   SUITE 427             SOUTHFIELD     MI      48034
       Neima    COLLECTION          BEAVER ROAD, TROY, MI                     OFFICENTRE
       n        LIMITED             DATED 8/7/1992 (LEASE ID
       Marcus   PARTNERSHIP         1033-0001)
       Group
       LLC

6770   The      EVERGAGE INC        EVERGAGE INC - GENERAL       $94,013.00   212 ELM ST.,                         SOMERVILLE     MA      02144
       Neima                        AGREEMENT                                 SUITE 402
       n
       Marcus
       Group
       LLC

6871   The      EMC                 EMC CORPORATION -            $93,050.69   176 SOUTH                            HOPKINTON      MA      01748
       Neima    CORPORATION         MASTER SERVICES                           STREET
       n                            AGREEMENT
       Marcus
       Group
       LLC

6972   The      ORANGE CITY         LEASE RE: 20 CITY            $90,552.10   225 WEST                             INDIANAPOLIS   IN      46204-3438
       Neima    MILLS LIMITED       BOULEVARD WEST,                           WASHINGTON
       n        PARTNERSHIP         ORANGE, CA DATED                          STREET
       Marcus                       11/25/2008 (LEASE ID
       Group
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 48 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row    Debtor   Counterparty Name      Description of Contract or    Cure Cost           Address 1        Address 2   Address   City        State   ZIP       Country
ID     Name                            Lease                                                                          3

       LLC                             2214-0001)




7073   The      Tableau - Salesforce   Tableau - Salesforce          $87,466.00          837 N 34TH ST    STE 200               SEATTLE     WA      98103
       Neima
       n
       Marcus
       Group
       LLC

71       The Neiman           WVF-PARAMO         Bergdorf Goodman LEASE RE:       $87,152.50         1633                        NEW YORK    NY       10019
         Marcus Group LLC     UNT 745            745 5TH AVENUE, NEW                                 BROADWA
                              PROPERTY, L.P.     YORK, NY DATED 8/29/1988                            Y, SUITE
                                                 (LEASE ID 1064-0001)                                1801

7274   The      PITNEY BOWES           PITNEY BOWES - MASTER         $87,029.97          2225             ATTN::                NEENAH      WI      54956
       Neima                           SERVICES AGREEMENT                                AMERICAN         TERRI
       n                                                                                 DRIVE            PACH
       Marcus
       Group
       LLC

75     The      IRON MOUNTAIN          IRON MOUNTAIN                 $85,446.32          1 FEDERAL                              BOSTAN      MA      02110
       Neima    INFORMATION            INFORMATION                                       STREET
       n        MANAGEMENT,            MANAGEMENT, LLC -
       Marcu    LLC                    MASTER SERVICES
       s                               AGREEMENT
       Group
       LLC

7376   The      SCANTEXAS              SCANTEXAS - MASTER            $85,400.42          6 WILTSHIRE                            LUCAS       TX      75002
       Neima                           SERVICES AGREEMENT                                COURT
       n
       Marcus
       Group
       LLC

7477   The      ACTIONIQ, INC          ACTIONIQ TRANSACTION          $84,500.00          43 W 22ND        SUITE 6A              NEW YORK    NY      10010
       Neima                           DOCUMENT - SUPPORTING                             STREET
       n                               DOCUMENTS
       Marcus
       Group
       LLC
                                    Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 49 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row    Debtor   Counterparty Name   Description of Contract or      Cure Cost           Address 1        Address 2   Address   City           State      ZIP          Country
ID     Name                         Lease                                                                            3

75       The Neiman          THE SHOPS AT    LEASE RE: 11111 NE 8TH              $84,237.50         150 EAST                    NEW YORK       NY          10155
         Marcus Group LLC    THE BRAVERN,    STREET, THE SHOPS AT THE                               58TH
                             LLC2            BRAVERN, BELLEVUE, WA                                  STREET,
                                             DATED 6/15/2006 (LEASE ID                              PENTHOUS
                                             1106-0001)                                             E

7678   The      MAIDENBAUM &        LEASE RE: 39-34 43RD            $83,512.75          132 SPRUCE                             CEDARHURST     NY         11516
       Neima    STERNBERG, LLP      STREET, LONG ISLAND                                 STREET
       n                            CITY, NY DATED 2/15/2016
       Marcus                       (LEASE ID 7065-0002)
       Group
       LLC

7779   The      DIGITAL MOBILE      DIGITAL MOBILE                  $80,170.00          6550 ROCK        SUITE 7               BETHESDA       MD         20817
       Neima    INNOVATIONS LLC     INNOVATIONS LLC -                                   SPRING DR
       n                            MASTER SERVICES
       Marcus                       AGREEMENT
       Group
       LLC

80     The      ACCERTIFY           ACCERTIFY - MASTER              $77,998.06          25895                                  CHICAGO        IL         60673-1258
       Neima                        SERVICE AGREEMENT                                   NETWORK
       n                                                                                PLACE
       Marcu
       s
       Group
       LLC

7881   The      Equifax Workforce   Talx (Equifax) - WOTC Credits   $77,467.82          11432                                  ST LOUIS OR    MO OR IL   63146 OR
       Neima    Solutions or Talx                                                       LACKLAND                               CHICAGO                   60674
       n        Corporation                                                             ROAD OR 4076
       Marcus                                                                           PAYSPHERE
       Group                                                                            CIRCLE
       LLC

7982   The      MERICLE 325         LEASE RE: 400-450               $75,194.85          100                                    WILKES-BARRE   PA         18702
       Neima    RESEARCH DRIVE,     CENTERPOINT                                         BALTIMORE
       n        LLC.                BOULEVARD, PITTSTON, PA                             DRIVE, EAST
       Marcus                       DATED 7/5/2012 (LEASE ID                            MOUNTAIN
       Group                        7199-0001)                                          CORPORATE
       LLC                                                                              CENTER

8083   The      INFOVISION          INFOVISION - MASTER             $70,076.00          800 E.           SUITE 388             RICHARDSON     TX         75081
       Neima                        SERVICES AGREEMENT                                  CAMPBELL
       n                                                                                ROAD
       Marcus
       Group
                                    Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 50 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row    Debtor   Counterparty Name   Description of Contract or      Cure Cost    Address 1       Address 2   Address   City            State   ZIP          Country
ID     Name                         Lease                                                                    3

       LLC


8184   The      TWILIO INC.         TWILIO INC. - MASTER            $68,866.07   375 BEALE ST.   SUITE 300             SAN FRANCISCO   CA      94105
       Neima                        SERVICES AGREEMENT
       n
       Marcus
       Group
       LLC

8285   The      KAREN HARVEY        IT agreement                    $67,052.84   331 Park Ave                          New York        NY      10010        US
       Neima    CONSULTING                                                       South
       n        SERVICES LLC
       Marcus
       Group
       LLC

8386   The      MightyHive          Marketing agreement             $65,221.18   394 PACIFIC                           SAN FRANCISCO   CA      94111
       Neima                                                                     AVENUE,
       n                                                                         FLOOR 5
       Marcus
       Group
       LLC

8487   The      ValueLink, LLC      ValueLink (Fiserv/First Data)   $64,760.56   5565                                  ATLANTA         GA      30342
       Neima                        Servicing Agreement                          GLENRIDGE
       n                                                                         CONNECTOR
       Marcus
       Group
       LLC

8588   The      ZYSTON LLC          ZYSTON LLC - MASTER             $64,500.00   13355 NOEL                            DALLAS          TX      75240
       Neima                        SERVICES AGREEMENT                           ROAD SUITE
       n                                                                         510
       Marcus
       Group
       LLC

89     The      INSIGHT GLOBAL,     INSIGHT GLOBAL, LLC -           $61,166.10   4170                                  ATLANTA         GA      30319-1425
       Neima    LLC                 STAFFING AGREEMENT                           ASHFORD
       n                                                                         DUNWOODY
       Marcu                                                                     RD SUITE 250
       s
       Group
       LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 51 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row    Debtor   Counterparty Name    Description of Contract or   Cure Cost    Address 1       Address 2   Address   City           State   ZIP          Country
ID     Name                          Lease                                                                 3

8690   The      SOURCELINK           SOURCELINK                   $59,900.59   5 OLYMPIC                             MADISON        MS      39110
       Neima    ACQUISITION, LLC     ACQUISITION, LLC -                        WAY
       n                             MASTER SERVICES
       Marcus                        AGREEMENT
       Group
       LLC

8791   The      BRINK GLOBAL         BRINK GLOBAL SERVICES        $59,267.14   PO BOX 619031                         DALLAS         TX      75261-9031
       Neima    SERVICES U S A INC   U S A INC - MASTER
       n                             SERVICES AGREEMENT
       Marcus
       Group
       LLC

8892   The      SIMON PROPERTY       LEASE RE: THE SHOPS AT       $58,177.49   SIMON                                 INDIANAPOLIS   IN      46204
       Neima    GROUP, L.P.          CLEARFORK, FORT WORTH,                    TOWER, 225 W.
       n                             TX DATED 11/20/2014                       WASHINGTON
       Marcus                        (LEASE ID 1003-0002)                      STREET
       Group
       LLC

8993   The      ORACLE AMERICA,      ORACLE AMERICA, INC. -       $56,052.00   500 ORACLE                            REDWOOD        CA      94065
       Neima    INC.                 MASTER SERVICES                           PARKWAY                               SHORES
       n                             AGREEMENT
       Marcus
       Group
       LLC

9094   The      1125 GLOBE           LEASE RE: 1125 GLOBE         $55,013.92   35                                    BROOKLYN       NY      11201
       Neima    AVENUE, LLC          AVENUE, MOUNTAINSIDE,                     PIERREPONT
       n                             NJ DATED 6/27/1996 (LEASE                 STREET, 9A
       Marcus                        ID 7075-0001)
       Group
       LLC

9195   The      Chippenhook          Supply chain agreement       $53,879.14   1955                                  LEWISVILLE     TX      75057
       Neima                                                                   LAKEWAY
       n                                                                       DR., STE 210
       Marcus
       Group
       LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 52 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost    Address 1      Address 2   Address   City           State   ZIP     Country
ID      Name                         Lease                                                                3

9296    The      SUNBEAM             LEASE RE: 2704-2784          $52,016.33   1401 79TH                            NORTH BAY      FL      33141
        Neima    DEVELOPMENT         EXECUTIVE WAY,                            STREET                               VILLAGE
        n        CORPORATION         MIRAMAR, FL DATED                         CAUSEWAY
        Marcus                       5/1/2000 (LEASE ID
        Group                        7067-0001)
        LLC

9397    The      NATIONWIDE          NATIONWIDE JANITORIAL        $51,040.68   632                                  WILLOWBROOK    IL      60527
        Neima    JANITORIAL          SERVICES - MASTER                         EXECUTIVE
        n        SERVICES            SERVICES AGREEMENT                        DR
        Marcus
        Group
        LLC

9498    The      AVERY DENNISON      AVERY DENNISON -             $50,993.77   PO BOX 608                           DAYTON         OH      45401
        Neima                        MASTER SERVICES
        n                            AGREEMENT
        Marcus
        Group
        LLC

9599    The      FLEENOR             FLEENOR COMPANY INC -        $50,664.50   560 LENNON     SUITE 100             WALNUT CREEK   CA      94598
        Neima    COMPANY INC         MASTER SERVICES                           LANE
        n                            AGREEMENT
        Marcus
        Group
        LLC

96100   The      TOWNSHIP            TOWNSHIP BUILDING            $50,032.63   26 PAMARON                           NOVATO         CA      94949
        Neima    BUILDING            SERVICES INC - MASTER                     WAY
        n        SERVICES INC        SERVICES AGREEMENT
        Marcus
        Group
        LLC

97101   The      NICELABELAMERI      NICELABELAMERICAS, INC.      $47,412.00   200 SOUTH                            BROOKFIELD     WI      53005
        Neima    CAS, INC.           - MASTER SERVICES                         EXECUTIVE
        n                            AGREEMENT                                 DRIVE, SUITE
        Marcus                                                                 200
        Group
        LLC

98102   The      Inteplast Group     supply chain agreement       $47,135.85   9 PEACH TREE                         LIVINGSTON     NJ      07039
        Neima                                                                  HILL RD
        n
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 53 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost    Address 1     Address 2   Address   City           State   ZIP          Country
ID      Name                         Lease                                                               3

        LLC

99103   The      BROAD ATLANTA       NET LEASE - 1 RE: 3393       $45,630.81   135 JERICHO                         OLD WESTBURY   NY      11568
        Neima    PROPERTIES CORP.    PEACHTREE ROAD, N.E.,                     TURNPIKE
        n                            LENOX SQUARE SHOPPING
        Marcus                       CENTER, ATLANTA, GA
        Group                        DATED 12/26/1974 (LEASE ID
        LLC                          1006-0002)

10010   The      TALX                TALX - AMENDMENT             $45,283.33   11432                               ST LOUIS       MO      63146
4       Neima                                                                  LACKLAND
        n                                                                      ROAD
        Marcus
        Group
        LLC

10110   The      Willow Bend         Willow Bend                  $45,237.38   2100 W 7TH                          FORT WORTH     TX      76107
5       Neima                                                                  STREET
        n
        Marcus
        Group
        LLC

10210   The      TAYLOR              TAYLOR                       $42,316.73   220 EAST                            DAYTON         OH      45402-1223
6       Neima    COMMUNICATIONS      COMMUNICATIONS                            MONUMENT
        n                            (STATIONERY FOR                           AVENUE
        Marcus                       SOURCELINK LETTERS) -
        Group
        LLC

107     The      MONUMENT            MONUMENT CONSULTING          $41,786.10   1800 SUMMIT                         RICHMOND       VA      23230
        Neima    CONSULTING LLC      - MASTER SERVICES                         AVENUE
        n                            AGREEMENT
        Marcu
        s
        Group
        LLC

10310   The      NARVAR INC          NARVAR INC -                 $40,832.88   999 BAYHILL   SUITE 135             SAN BRUNO      CA      94066
8       Neima                        AMENDMENT                                 DRIVE
        n
        Marcus
        Group
        LLC
                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 54 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name       Description of Contract or    Cure Cost    Address 1       Address 2   Address   City          State   ZIP          Country
ID      Name                             Lease                                                                  3

10410   The      International Plaza -   International Plaza - Tampa   $39,874.23   2223 N                                TAMPA         FL      33607
9       Neima    Tampa                                                              WESTSHORE
        n                                                                           BLVD
        Marcus
        Group
        LLC

10511   The      Niagara Bottling LLC    supply chain agreement        $36,172.80   PO BOX 844770                         LOS ANGELES   CA      90084-4770
0       Neima
        n
        Marcus
        Group
        LLC

10611   The      BMI                     MUSIC LICENSE                 $36,000.00   1100 PARK       SUITE 150             SAN MATEO     CA      94403
1       Neima                                                                       PLACE
        n
        Marcus
        Group
        LLC

10711   The      UBERTEJAS, LLC          UBERTEJAS, LLC DBA            $35,700.00   417 OAKBEND     SUITE 180             LEWISVILLE    TX      75067
2       Neima    DBA BIZCLOUD            BIZCLOUD EXPERTS -                         DR.
        n        EXPERTS                 AMENDMENT
        Marcus
        Group
        LLC

10811   The      ValueLabs               IT agreement                  $33,837.00   200 SOUTH                             CHICAGO       IL      60606
3       Neima                                                                       WACKER
        n                                                                           DRIVE 31ST
        Marcus                                                                      FLOOR
        Group
        LLC

10911   The      URBAN AIRSHIP           URBAN AIRSHIP INC -           $32,516.59   1225 WEST       SUITE 401             PORTLAND      OR      97209
4       Neima    INC                     MASTER SOFTWARE                            BURNSIDE
        n                                AGREEMENT
        Marcus
        Group
        LLC
                                      Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 55 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name    Description of Contract or   Cure Cost           Address 1        Address 2   Address   City            State   ZIP          Country
ID      Name                          Lease                                                                         3

115     The      SERVICE,             Collective Bargaining        $31,415.27          55 BROAD                               NEW YORK        NY      10004
        Neima    PRODUCTION,          Agreement with LOCAL 210                         STREET
        n        MERCHANDISING,
        Marcu    WHOLESALE,
        s        DISTRIBUTION,
        Group    CLERICAL AND
        LLC      HEALTH RELATED
                 SERVICES UNION,
                 LOCAL 210

11011   The      Slack Technologies   Slack Technologies           $29,526.75          500 HOWARD                             SAN FRANCISCO   CA      94105
6       Neima                                                                          STREET
        n
        Marcus
        Group
        LLC

11111   The      COMMERCE             Marketing agreement          $28,766.13          190 GODWIN                             MIDLAND PARK    NJ      7432
7       Neima    REGISTER                                                              AVENUE
        n
        Marcus
        Group
        LLC

11211   The      THEATRO LABS,        THEATRO LABS, INC. -         $28,531.20          307 HILLTOP                            RICHARDSON      TX      75081
8       Neima    INC.                 MASTER SERVICES                                  AVE
        n                             AGREEMENT
        Marcus
        Group
        LLC

11311   The      WESTLAND             LEASE RE: 1 GARDEN           $27,793.13          11111 SANTA                            LOS ANGELES     CA      90025-3348
9       Neima    GARDEN STATE         STATE PLAZA, PARAMUS,                            MONICA
        n        PLAZA LIMITED        NJ DATED 8/16/1996 (LEASE                        BOULEVARD
        Marcus   PARTNERSHIP          ID 1028-0001)
        Group
        LLC

114       The Neiman          IRON             IRON MOUNTAIN                    $26,772.56         1 FEDERAL                   BOSTAN          MA       02110
          Marcus Group LLC    MOUNTAIN         INFORMATION                                         STREET
                              INFORMATION      MANAGEMENT, LLC -
                              MANAGEMENT       MASTER SERVICES
                              , LLC            AGREEMENT
                                        Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 56 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name      Description of Contract or     Cure Cost    Address 1      Address 2    Address   City           State    ZIP     Country
ID      Name                            Lease                                                                   3

11512   The      ADVANTIX               ADVANTIX SOLUTIONS             $26,500.00   1202                                  RICHARDSON     TX       75080
0       Neima    SOLUTIONS GROUP        GROUP - SUPPORTING                          RICHARDSON
        n        INC                    DOCUMENTS                                   DR., STE 200
        Marcus
        Group
        LLC

11612   The      Vipac                  supply chain agreement         $26,342.80   ATTN: BRETT    156 W 56TH             NEW YORK       NY       10019
1       Neima                                                                       S. MOORE       ST #803
        n
        Marcus
        Group
        LLC

11712   The      Datasite LLC (f/k/a    Software License Agreement -   $26,295.77   BAKER          733 S.                 MINNEAPOLIS    MN       55402
2       Neima    Merrill)               Virtual Data Rooms (Rolex)                  CENTER         MARQUETT
        n                                                                                          E AVE,
        Marcus                                                                                     SUITE 600
        Group
        LLC

11812   The      NAHAN PRINTING         NAHAN PRINTING INC -           $25,384.08   7000                                  SAINT CLOUD    MN       56303
3       Neima    INC                    AMENDMENT                                   SAUKVIEW
        n                                                                           DRIVE
        Marcus
        Group
        LLC

11912   The      Streamline Packaging   supply chain agreement         $24,519.26   15124 GRAND                           FORT WORTH     TX       76155
4       Neima                                                                       RIVER RD.,
        n                                                                           SUITE 120
        Marcus
        Group
        LLC

12012   The      Willis Towers Watson   Engagement Letter - 2020       $23,332.00   1735 MARKET                           PHILADELPHIA   PA       19103
5       Neima                           Valuation Services                          STREET
        n
        Marcus
        Group
        LLC

12112   The      Crown Packaging        supply chain agreement         $22,284.75   17854                                 CHESTERFIELD   MISSOU   63005
6       Neima                                                                       CHESTERFIEL                                          RI
        n                                                                           D AIRPORT RD
        Marcus
        Group
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 57 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name     Description of Contract or   Cure Cost    Address 1       Address 2    Address   City       State   ZIP     Country
ID      Name                           Lease                                                                  3

        LLC

12212   The      PROLOGIS              LEASE RE: 5036 - 5044        $21,733.64   1800 WAZEE                             DENVER     CO      80202
7       Neima                          SHARP STREET, PROLOGIS                    STREET, SUITE
        n                              STEMMONS 6, DALLAS, TX                    500
        Marcus                         DATED 3/15/2003 (LEASE ID
        Group                          8080-0003)
        LLC

12312   The      PREMIUM OUTLET        LEASE RE: 48400 SEMINOLE     $21,587.61   105                                    ROSELAND   NJ      07068
8       Neima    PARTNERS L.P.         DRIVE, DESERT HILLS                       EISENHOWER
        n                              PREMIUM OUTLETS,                          PARKWAY,
        Marcus                         CABAZON, CA DATED                         1ST FLOOR
        Group                          7/25/2011 (LEASE ID
        LLC                            2220-0001)

12412   The      CHEM AQUA             CHEM AQUA - MASTER           $20,257.79   2727                                   IRVING     TX      75062
9       Neima                          SERVICES AGREEMENT                        CHEMSEARCH
        n                                                                        BLVD
        Marcus
        Group
        LLC

130     The      DETERMINE             DETERMINE IASTA-NM           $20,000.00   615 W.          SUITE 100              CARMEL     IN      46032
        Neima    SOURCING INC          AMENDMENT 2 -                             CARMEL
        n                              RENEWAL NOV 2015 -                        DRIVE
        Marcu                          SUPPORTING
        s                              DOCUMENTS
        Group
        LLC

12513   The      CLOUDBURST            CLOUDBURST                   $19,852.11   987                                    ROCKWALL   TX      75087
1       Neima    TECHNOLOGIES          TECHNOLOGIES - MASTER                     SAFFLOWER
        n                              SERVICES AGREEMENT                        CT.
        Marcus
        Group
        LLC

12613   The      SOLOW BUILDING        LEASE RE: 4 W. 58TH          $19,307.08   9 WEST 57TH     SUITE 4500             NEW YORK   NY      10019
2       Neima    COMPANY III, L.L.C.   STREET, NEW YORK, NY                      STREET
        n                              DATED 10/16/2015 (LEASE ID
        Marcus                         9066-0003)
        Group
        LLC
                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 58 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name       Description of Contract or    Cure Cost           Address 1       Address 2    Address   City            State   ZIP       Country
ID      Name                             Lease                                                                          3

12713   The      Vertiv Services - UPS   Vertiv Services - UPS         $18,641.45          610                                    WESTERVILLE     OH      43082
3       Neima                                                                              EXECUTIVE
        n                                                                                  CAMPUS DR
        Marcus
        Group
        LLC

12813   The      The Box Factory         supply chain agreement        $18,341.20          300 N W 7TH                            MINERAL WELLS   TX      76067
4       Neima                                                                              STREET
        n
        Marcus
        Group
        LLC

12913   The      THE BOSS GROUP          THE BOSS GROUP -              $17,952.55          4350            SUITE 307              BETHESDA        MD      20814
5       Neima                            STAFFING AGREEMENT                                EAST-WEST
        n                                                                                  HIGHWAY
        Marcus
        Group
        LLC

13013   The      RR&C                    LEASE RE: 2500 SOUTH          $16,857.13          13191                                  CITY OF         CA      91746
6       Neima    DEVELOPMENT             WORKMAN MILL ROAD,                                CROSSROADS                             INDUSTRY
        n        COMPANY                 CITY OF LNDUSTRY, CA                              PARKWAY
        Marcus                           DATED 7/10/1995 (LEASE ID                         NORTH,
        Group                            7077-0001)                                        FLOOR 6
        LLC

13113   The      Jones Day               Jones Day - Appeal of Texas   $16,792.50          555             26TH                   SAN FRANCISCO   CA      94104
7       Neima                            Sales Tax Assessment                              CALIFORNIA      FLOOR
        n                                                                                  STREET
        Marcus
        Group
        LLC

132       The Neiman           SYSCO              SYSCO CORPORATION -               $16,547.37         1390                        HOUSTON         TX       77077
          Marcus Group LLC     CORPORATION        MASTER SERVICES                                      ENCLAVE
                                                  AGREEMENT                                            PARKWAY

13313   The      CMS PAYMENTS            CMS PAYMENTS                  $16,546.42          1230            PROMENAD               ATLANTA         GA      30309
8       Neima    INTELLIGENCE,           INTELLIGENCE, INC. -                              PEACHTREE       E II, 19TH
        n        INC.                    MASTER SERVICES                                   ST NE,          FLOOR,
        Marcus                           AGREEMENT
        Group
        LLC
                                        Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 59 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name      Description of Contract or   Cure Cost    Address 1       Address 2    Address   City            State   ZIP          Country
ID      Name                            Lease                                                                  3

13413   The      BLACKHAWK              BLACKHAWK                    $15,547.29   6220                                   PLEASANTON      CA      94588-3229
9       Neima    ENGAGEMENT             ENGAGEMENT SOLUTIONS                      STONERIDGE
        n        SOLUTIONS              - MASTER SERVICES                         MALL ROAD
        Marcus                          AGREEMENT
        Group
        LLC

13514   The      Liberty Greenleaf      supply chain agreement       $15,379.20   PO BOX 6099                            PHOENIX         AZ      85005
0       Neima
        n
        Marcus
        Group
        LLC

13614   The      ESRP ADVISORY          ESRP ADVISORY DALLAS,        $15,357.80   ONE             SUITE 350              DALLAS          TX      75234
1       Neima    DALLAS, LLC            LLC - MASTER SERVICES                     COWBOYS
        n                               AGREEMENT                                 WAY
        Marcus
        Group
        LLC

13714   The      Red Pepper             supply chain agreement       $14,998.50   102 NORTH                              ALLEN           TX      75013
2       Neima    Productions                                                      BONHAM DR.
        n
        Marcus
        Group
        LLC

13814   The      Prime Line Packaging   supply chain agreement       $14,580.00   COFACE          650                    PRINCETON       NJ      8540
3       Neima                                                                     NORTH           COLLEGE
        n                                                                         AMERICA         ROAD
        Marcus                                                                    INSURANCE       EAST,
        Group                                                                     COMPANY         SUITE 2005
        LLC

144     The      Twilion – Sendgrid     TWILIO INC. - MASTER         $14,374.27   375 BEALE ST.   SUITE 300              SAN FRANCISCO   CA      94105
        Neima                           SOFTWARE AGREEMENT
        n
        Marcu
        s
        Group
        LLC
                                        Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 60 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name      Description of Contract or      Cure Cost    Address 1      Address 2   Address   City           State   ZIP          Country
ID      Name                            Lease                                                                   3

13914   The      MANHATTAN              MANHATTAN ASSOCIATES            $14,118.50   2300 WINDY                           ATLANTA        GA      30339
5       Neima    ASSOCIATES,INC.        SOFTWARE SUPPORT &                           RIDGE
        n                               ENHANCEMENTS                                 PARKWAY
        Marcus                          ORDERING
        Group                           DOCUMENTNULL -
        LLC                             ORDERING DOCUMENTS

14014   The      Zebra Technologies     supply chain agreement          $13,707.54   3 OVERLOOK                           LINCOLNSHIRE   IL      60069-4302
6       Neima                                                                        POINT
        n
        Marcus
        Group
        LLC

14114   The      Tysons                 Tysons Galleria-Ground-Tysons   $13,479.24   350 N          SUITE 300             CHICAGO        IL      60654
7       Neima    Galleria-Ground-Tyso   II Mall                                      ORLEANS ST
        n        ns II Mall
        Marcus
        Group
        LLC

14214   The      Hanger Corp            supply chain agreement          $13,237.36   7920                                 CANOGA PARK    CA      91304
8       Neima                                                                        ALABAMA
        n                                                                            AVENUE
        Marcus
        Group
        LLC

14314   The      BLUECORE INC           BLUECORE INC - MASTER           $13,149.00   124                                  NEW YORK       NY      10002
9       Neima                           SERVICES AGREEMENT                           RIVINGTON ST
        n
        Marcus
        Group
        LLC

14415   The      TECHNOLOGY             TECHNOLOGY SERVICE              $12,878.00   17177          STE 320               DALLAS         TX      75248
0       Neima    SERVICE                PROFESSIONALS - MASTER                       PRESTON RD
        n        PROFESSIONALS          SERVICES AGREEMENT
        Marcus
        Group
        LLC

14515   The      International          supply chain agreement          $12,687.00   3933                                 AUSTIN         TX      78759
1       Neima    Innovations                                                         SPICEWOOD
        n                                                                            SPRINGS RD
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 61 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost    Address 1        Address 2   Address   City        State   ZIP     Country
ID      Name                         Lease                                                                  3

        LLC                                                                    D-600

14615   The      THE DALLAS          LEASE RE: 1612-1616 MAIN     $12,500.00   3963 MAPLE       SUITE 390             DALLAS      TX      75219
2       Neima    FOUNDATION          STREET, DALLAS, TX                        AVENUE
        n                            DATED 10/25/1947 (LEASE ID
        Marcus                       1001-0003)
        Group
        LLC

14715   The      LIMIT, LLC.         LEASE RE: 670 AUAHI          $11,981.72   1330 ALA         NAURU                 HONOLULU    HI      96814
3       Neima                        STREET, HONOLULU, HI                      MOANA BLVD.      TOWER,
        n                            DATED 6/30/2003 (LEASE ID                                  LOBBY
        Marcus                       7068-0002)                                                 LEVEL,
        Group                                                                                   SUITE 200
        LLC

14815   The      STONE BRIDGE        supply chain agreement       $11,905.69   408 E LOOP 281   SUITE B               LONGVIEW    TX      75605
4       Neima
        n
        Marcus
        Group
        LLC

14915   The      Tubbesing           Tubbesing                    $11,693.86   1920 HUTTON      #500                  DALLAS      TX      75234
5       Neima                                                                  CT
        n
        Marcus
        Group
        LLC

15015   The      CUSTOM STAFFING     supply chain agreement       $11,243.65   228 EAST 45TH    12TH FL               NEW YORK    NY      10017
6       Neima                                                                  ST
        n
        Marcus
        Group
        LLC

15115   The      WHITE PLAINS        WHITE PLAINS LINES -         $10,494.67   4 JOHN                                 PEEKSKILL   NY      10566
7       Neima    LINENS              MASTER SERVICES                           WALSH BLVD
        n                            AGREEMENT
        Marcus
        Group
        LLC
                                          Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 62 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name        Description of Contract or   Cure Cost    Address 1       Address 2   Address   City           State    ZIP       Country
ID      Name                              Lease                                                                 3

15215   The      WESTCHESTER              AMENDED AND RESTATED         $10,428.45   225 W.                                INDIANAPOLIS   IN       46204
8       Neima    MALL, LLC                LEASE RE: 125                             WASHINGTON
        n                                 WESTCHESTER AVENUE,                       ST
        Marcus                            WHITE PLAINS, NY DATED
        Group                             11/10/1992 (LEASE ID
        LLC                               1014-0001)

15315   The      Inteplast Bags & Films   supply chain agreement       $10,068.32   291             P.O. BOX              SAINT JOHN     NEW      E2L 4C3   CANADA
9       Neima                                                                       INDUSTRIAL      910                                  BRUNSW
        n                                                                           DRIVE                                                ICK
        Marcus
        Group
        LLC

15416   The      PowerFront               PowerFront                   $9,677.42    5405 WILSHIRE                         LOS ANGELES    CA       90036
0       Neima                                                                       BLVD.
        n
        Marcus
        Group
        LLC

15516   The      NCR                      NCR CORPORATION -            $9,588.35    3097                                  DULUTH         GA       30096
1       Neima    CORPORATION              MASTER SERVICES                           SATELLITE
        n                                 AGREEMENT                                 BLVD
        Marcus
        Group
        LLC

15616   The      Lexmark                  Lexmark                      $8,486.55    740 NEW                               LEXINGTON      KY       40550
2       Neima                                                                       CIRCLE ROAD
        n
        Marcus
        Group
        LLC

15716   The      CULLUM-THOMAS            LEASE RE: 8919               $8,406.00    8333                                  DALLAS         TX       75225
3       Neima                             DIPLOMACY ROW, DALLAS,                    DOUGLAS,
        n                                 TX DATED 7/1/1999 (LEASE                  SUITE 141
        Marcus                            ID 9095-0004)
        Group
        LLC
                                        Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 63 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name      Description of Contract or    Cure Cost   Address 1       Address 2    Address   City             State   ZIP          Country
ID      Name                            Lease                                                                  3

15816   The      INWOOD TRADE           LEASE RE: 1128 SECURITY       $8,205.80   3701 REGENT                            IRVING           TX      75063
4       Neima    CENTER, LLC            DRIVE, TRINITY SERVICE                    BLVD., SUITE
        n                               CENTER, DALLAS, TX                        125
        Marcus                          DATED 9/1/2015 (LEASE ID
        Group                           7180-0001)
        LLC

15916   The      Corp Services          Corp Services                 $8,171.32   PO BOX 13397                           PHILADELPHIA     PA      19101-3397
5       Neima
        n
        Marcus
        Group
        LLC

16016   The      ALSCO                  ALSCO - MASTER SERVICES       $8,137.08   505 EAST 200                           SALT LAKE CITY   UT      84102
6       Neima                           AGREEMENT                                 SOUTH
        n
        Marcus
        Group
        LLC

16116   The      CGS publishing         CGS publishing technologies   $7,989.42   100 NORTH       SUITE 308B             MINNEAPOLIS      MN      55403
7       Neima    technologies                                                     SIXTH STREET
        n
        Marcus
        Group
        LLC

16216   The      MISSION LINEN          MISSION LINEN SUPPLY -        $7,645.03   702 EAST                               SANTA BARBARA    CA      93103
8       Neima    SUPPLY                 MASTER SERVICES                           MONTECITO
        n                               AGREEMENT                                 STREET
        Marcus
        Group
        LLC

16316   The      PerimeterX             PerimeterX                    $7,515.00   PO BOX 671108                          DALLAS           TX      75267-1108
9       Neima
        n
        Marcus
        Group
        LLC

16417   The      The Mall at Millenia   The Mall at Millenia -        $7,500.00                                          ORLANDO
0       Neima                           ORLANDO
        n
        Marcus
        Group
                                        Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 64 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name      Description of Contract or    Cure Cost   Address 1       Address 2   Address   City          State   ZIP     Country
ID      Name                            Lease                                                                 3

        LLC

16517   The      Natick-Natick West     Natick-Natick West LLC, MA    $7,308.76   350 N           SUITE 300             CHICAGO       IL      60654
1       Neima    LLC, MA                                                          ORLEANS ST
        n
        Marcus
        Group
        LLC

16617   The      LEXISNEXIS             LEXISNEXIS -                  $6,955.85   2112 BUSINESS                         IRVINE        CA      92614
2       Neima                                                                     CENTER
        n                                                                         DRIVE SUITE
        Marcus                                                                    150
        Group
        LLC

16717   The      Kalencom Corp          supply chain agreement        $6,918.98   179 HICKORY                           NEW ORLEANS   LA      70123
3       Neima                                                                     AVENUE
        n
        Marcus
        Group
        LLC

16817   The      McWilliams             McWilliams Governmental       $6,500.00   AFFAIRS         1220        STE 100   AUSTIN        TX      78701
4       Neima    Governmental Affairs   Affairs Consultants - Texas               CONSULTING      COLORADO
        n        Consultants            Lobbyists                                 INC
        Marcus
        Group
        LLC

16917   The      Shops at La            Shops at La Cantera- SAN      $6,413.84                                         SAN ANTONIO
5       Neima    Cantera-Owned          ANTONIO
        n
        Marcus
        Group
        LLC

17017   The      PLAZA                  LEASE RE: 100 PLAZA           $6,296.11   350 N           SUITE 300             CHICAGO       IL      60654
6       Neima    FRONTENAC              FRONTENAC, ST. LOUIS, MO                  ORLEANS ST
        n                               DATED 12/21/1973 (LEASE ID
        Marcus                          1007-0002)
        Group
        LLC
                                        Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 65 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name      Description of Contract or    Cure Cost   Address 1      Address 2    Address   City           State   ZIP          Country
ID      Name                            Lease                                                                 3

17117   The      HYPR                   Marketing agreement           $6,000.00   250            FLOOR 10,              NEW YORK       NY      10007
7       Neima                                                                     GREENWICH      SILVER
        n                                                                         STREET         SUITES
        Marcus
        Group
        LLC

17217   The      TRANSPERFECT           TRANSPERFECT -                $5,918.40   1250           32ND FL                NEW YORK       NY      10001
8       Neima                           SOFTWARE LICENSE                          BROADWAY
        n                               AGREEMENT                                 AVE
        Marcus
        Group
        LLC

17317   The      One Vision Solutions   One Vision Solutions          $5,562.45   909 LAKE       SUITE 450              IRVING         TX      75039
9       Neima                                                                     CAROLYN
        n                                                                         PARKWAY
        Marcus
        Group
        LLC

17418   The      FASHION VALLEY         GROUND LEASE RE: 7007         $5,349.56   225 WEST                              INDIANAPOLIS   IN      46204
0       Neima    MALL, LLC              FRIARS ROAD, SAN DIEGO,                   WASHINGTON
        n                               CA DATED 9/15/1981 (LEASE                 STREET
        Marcus                          ID 1016-0001)
        Group
        LLC

17518   The      Orrefors/Kosta Boda    supply chain agreement        $5,150.00   THREE LOGAN    1717 ARCH              PHILADELPHIA   PA      19103
1       Neima                                                                     SQ.            ST., SUITE
        n                                                                                        3500
        Marcus
        Group
        LLC

17618   The      Presentation Box and   supply chain agreement        $5,073.00   517 MINERAL                           PAWTUCKET      RI      02860
2       Neima    Display                                                          SPRING AVE
        n
        Marcus
        Group
        LLC

17718   The      Telecheck Services,    Telecheck Service Agreement   $5,034.15   PO BOX 60028                          CITY OF        CA      91716-0028
3       Neima    Inc                                                                                                    INDUSTRY
        n
        Marcus
        Group
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 66 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name     Description of Contract or   Cure Cost   Address 1       Address 2   Address   City           State   ZIP          Country
ID      Name                           Lease                                                                3

        LLC

17818   The      S. Walter Packaging   supply chain agreement       $4,680.00   1210                                  TREVOSE        PA      19053
4       Neima                                                                   NORTHBROOK
        n                                                                       DR, SUITE 350
        Marcus
        Group
        LLC

17918   The      MACERICH HHF          LEASE RE: 1275 BROADWAY      $4,491.37   401 WILSHIRE                          SANTA MONICA   CA      90401
5       Neima    BROADWAY PLAZA        PLAZA, WALNUT CREEK,                     BLVD., SUITE
        n        LLC                   CA DATED 7/2/2008 (LEASE                 700
        Marcus                         ID 1110-0001)
        Group
        LLC

18018   The      JOHNSON               JOHNSON CONTROLS -           $4,331.37   5757 N GREEN                          MILWAUKEE      WI      53201
6       Neima    CONTROLS              MASTER SERVICE                           BAY AVE
        n                              AGREEMENT
        Marcus
        Group
        LLC

18118   The      TRANSUNION TLO        TRANSUNION TLO -             $3,936.24   DATA            PO BOX                DALLAS         TX      75320-9047
7       Neima                          USEAGE                                   SOLUTIONS       209047
        n                                                                       INC
        Marcus
        Group
        LLC

18218   The      INTERTRADE            INTERTRADE SYSTEMS INC       $3,920.00   3224            SUITE 270             LAVAL          QC      H7T 2S4      CANADA
8       Neima    SYSTEMS INC           - MASTER SERVICES                        JEAN-BERAUD
        n                              AGREEMENT                                AVE
        Marcus
        Group
        LLC

18318   The      WS Packaging          supply chain agreement       $3,727.08   2571 S                                GREEN BAY      WI      54229
9       Neima                                                                   HEMLOCK RD
        n
        Marcus
        Group
        LLC

18419   The      The Home Depot        supply chain agreement       $3,591.52   PO BOX 844727                         DALLAS         TX      75284-4727
        Neima
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 67 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2   Address   City           State   ZIP     Country
ID      Name                         Lease                                                               3

0       n
        Marcus
        Group
        LLC

18519   The      GotWWW              GotWWW                       $3,035.00   5085 CURTIS    SUITE 101             ATTICA         MI      48412
1       Neima                                                                 ROAD
        n
        Marcus
        Group
        LLC

18619   The      Browserstack        Browserstack                 $2,750.56   4512 LEGACY                          PLANO          TX      75024
2       Neima                                                                 DRIVE, SUITE
        n                                                                     #100
        Marcus
        Group
        LLC

18719   The      NPO 1495, LP        LEASE RE: 1499 NORTH         $2,610.74   PO BOX 1308                          HOUSTON        TX      77251
3       Neima                        POST OAK, HOUSTON, TX
        n                            DATED 9/1/1994 (LEASE ID
        Marcus                       1004-0005)
        Group
        LLC

18819   The      SM MOTOR            SM MOTOR - MASTER            $2,567.00   135 WEST,                            NEW YORK       NY      10011
4       Neima                        SERVICES AGREEMENT                       20TH STREET
        n
        Marcus
        Group
        LLC

18919   The      ROCKBOT, INC.       ROCKBOT, INC. - MASTER       $2,465.50   1308                                 OAKLAND        CA      94612
5       Neima                        SERVICES AGREEMENT                       BROADWAY
        n
        Marcus
        Group
        LLC

19019   The      VECTOR              VECTOR - MASTER SERVICE      $2,433.57   2613                                 FLOWER MOUND   TX      75022
6       Neima                        AGREEMENT                                SAGEBRUSH
        n                                                                     DR SUITE 104
        Marcus
        Group
                                           Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 68 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name         Description of Contract or      Cure Cost          Address 1        Address 2   Address   City            State   ZIP            Country
ID      Name                               Lease                                                                           3

        LLC


19119   The      Park Place                Park Place                      $2,301.06          ATTN: DYLAN      101         SUITE     WASHINGTON      DC      20001
7       Neima                                                                                 G. TRACHE &      CONSTITUT   900
        n                                                                                     VALERIE P.       ION
        Marcus                                                                                MORRISON         AVENUE
        Group                                                                                                  NW
        LLC

192       The Neiman            ACCERTIFY            ACCERTIFY - MASTER                $2,158.43          25895                       CHICAGO         IL       60673-1258
          Marcus Group LLC                           SERVICE AGREEMENT                                    NETWORK
                                                                                                          PLACE

19319   The      KRK - $2500               KRK - $2500 Prepetition needs   $2,135.34          1445 HIGH                              CEDAR HILL      TX      75104
8       Neima    Prepetition needs to be   to be paid                                         MEADOWS
        n        paid                                                                         WAY
        Marcus
        Group
        LLC

19419   The      Cummins                   Cummins                         $2,032.99          1939 DEERE                             IRVINE          CA      92606
9       Neima                                                                                 AVENUE
        n
        Marcus
        Group
        LLC

19520   The      Sigma Supply              supply chain agreement          $1,941.60          824                                    HOT SPRINGS     AR      71913
0       Neima                                                                                 MID-AMERICA
        n                                                                                     BLVD
        Marcus
        Group
        LLC

19620   The      Stribbons -BPO            supply chain agreement          $1,721.25          2921 W           STE 101               FT LAUDERDALE   FL      33309
1       Neima                                                                                 CYPRESS
        n                                                                                     CREEK RD
        Marcus
        Group
        LLC

19720   The      Xerox                     Xerox                           $1,715.07          P O BOX 660506                         DALLAS          TX      75266.9937
2       Neima
        n
        Marcus
        Group
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 69 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name     Description of Contract or   Cure Cost   Address 1     Address 2   Address   City           State   ZIP       Country
ID      Name                           Lease                                                              3

        LLC

19820   The      PLAZA VEGAS MINI      LEASE RE: 3585 SOUTH         $1,575.00   3585 SOUTH                          LAS VEGAS      NV      89103
3       Neima    STORAGE               HIGHLAND DRIVE, LAS                      HIGHLAND
        n                              VEGAS, NV DATED 10/5/1984                DRIVE
        Marcus                         (LEASE ID 1015-0003)
        Group
        LLC

19920   The      MICROSOFT             MICROSOFT                    $1,300.20   1 MICROSOFT                         REDMOND        WA      98052
4       Neima    CORPORATION           CORPORATION- - MASTER                    WAY
        n                              SERVICES AGREEMENT
        Marcus
        Group
        LLC

20020   The      Checkpoint Firewall   Checkpoint Firewall          $1,253.81   8180 UPLAND                         CHANHASSEN     MN      55317
5       Neima                                                                   CIRCLE
        n
        Marcus
        Group
        LLC

20120   The      Mainetti Canada       supply chain agreement       $1,140.48   1211 RUE                            ST-LAURENT             H4S 1J7
6       Neima                                                                   MONTEE DE
        n                                                                       LIESSE
        Marcus
        Group
        LLC

20220   The      LOOMIS ARMORED        LOOMIS ARMORED US, LLC.      $1,133.05   3370 PLAM                           LAS VEGAS      NV      89104
7       Neima    US, LLC.              - MASTER SERVICES                        PARKWAY
        n                              AGREEMENT
        Marcus
        Group
        LLC

20320   The      BINARY TREE           BINARY TREE - MASTER         $800.00     3088 STATE                          KENDALL PARK   NJ      08824
8       Neima                          SERVICES AGREEMENT                       ROUTE 27
        n                                                                       SUITE 1
        Marcus
        Group
        LLC
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 70 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name     Description of Contract or   Cure Cost   Address 1       Address 2   Address   City          State   ZIP          Country
ID      Name                           Lease                                                                3

20420   The      WILLIAM               LEASE RE: 1607 COMMERCE      $800.00     3636                                  DALLAS        TX      75205
9       Neima    SLAUGHTER             STREET, DALLAS, TX                       MCFARLIN
        n        ROGERS                DATED 1/7/1926 (LEASE ID                 BLVD.
        Marcus                         1001-0004)
        Group
        LLC

20521   The      VERACTION, LLC        VERACTION BUSINESS           $659.60     3400 PLAYERS                          MEMPHIS       TN      38125
0       Neima                          REQUIREMENTS                             CLUB PKWY,
        n                              DOCUMENT 2016 -                          SUITE 300
        Marcus                         SUPPORTING DOCUMENTS
        Group
        LLC

20621   The      Tech Plan             Tech Plan                    $596.46     717 TAYLOR                            PLANO         TX      75074
1       Neima                                                                   DRIVE
        n
        Marcus
        Group
        LLC

20721   The      INTRALINKS            INTRALINKS -                 $466.98     150 EAST 42ND   8TH FL                NEW YORK      NY      10017
2       Neima                                                                   ST
        n
        Marcus
        Group
        LLC

20821   The      EAST WIND             supply chain agreement       $364.36     HON NGUYEN      PO BOX                DALLAS        TX      75381-4329
3       Neima    ORIENTAL RUG                                                                   814329
        n        CLEANING. Rug
        Marcus   Repair and Cleaning
        Group
        LLC

20921   The      NAVEX GLOBAL          ETHICS/CODE OF               $240.00     5500            SUITE 500             LAKE OSWEGO   OR      97035
4       Neima                          COMPLIANCE REPORTING                     MEADOWS
        n                                                                       ROAD
        Marcus
        Group
        LLC

21021   The      ROCKET                ROCKET SOFTWARE (US),        $169.39     275 GROOVE                            NEWTON        MA      02466
5       Neima    SOFTWARE (US),        LLC - MASTER SOFTWARE                    STREET, SUITE
        n        LLC                   AGREEMENT                                3-410
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 71 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost           Address 1       Address 2       Address   City           State   ZIP          Country
ID      Name                         Lease                                                                            3

        LLC



21121   The      TRINITY STAFFING    Staffing agency agreement    $144.99             PO BOX 823461                             PHILADELPHIA   PA      19182-3461
6       Neima
        n
        Marcus
        Group
        LLC

21221   The      SESAC               MUSIC LICENSE                $110.04             PO BOX 5246                               NEW YORK       NY      10008-5246
7       Neima
        n
        Marcus
        Group
        LLC

21321   The      POST PRODUCTION     POST PRODUCTION              $64.00              A-64            FIRST                     NEW DELHI      DELHI   110013       INDIA
8       Neima    INTERNATIONAL       INTERNATIONAL - MASTER                           NIZAMUDDIN      FLOOR
        n                            SERVICES AGREEMENT                               EAST
        Marcus
        Group
        LLC

21421   The      360I                360I - STATEMENT OF          $0.00               32 AVENUE OF    6TH FLOOR                 NEW YORK       NY      10013
9       Neima                        WORK                                             THE
        n                                                                             AMERICAS
        Marcus
        Group
        LLC

215       The Neiman         AARETE LLC       AARETE LLC - GENERAL            $0.00               200 E       SUITE              CHICAGO        IL       60601
          Marcus Group LLC                    AGREEMENT                                           RANDOLPH    3010
                                                                                                  STREET

216       The Neiman         AARETE LLC       AARETE NON-DISCLOSURE           $0.00               200 E       SUITE              CHICAGO        IL       60601
          Marcus Group LLC                    AGREEMENT - SUPPORTING                              RANDOLPH    3010
                                              DOCUMENTS                                           STREET

217       The Neiman         AARETE LLC       AARETE TERMINATION              $0.00               200 E       SUITE              CHICAGO        IL       60601
          Marcus Group LLC                    LETTER - SUPPORTING                                 RANDOLPH    3010
                                              DOCUMENTS                                           STREET
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 72 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name   Description of Contract or   Cure Cost           Address 1        Address 2    Address   City            State   ZIP          Country
ID    Name                         Lease                                                                          3

218     The Neiman         ACCENTURE        ACCENTURE LLP - CHANGE          $0.00               161 NORTH                    CHICAGO         IL       60601
        Marcus Group LLC   LLP              ORDER                                               CLARK
                                                                                                STREET

219     The Neiman         ACCENTURE        ACCENTURE LLP - MASTER          $0.00               161 NORTH                    CHICAGO         IL       60601
        Marcus Group LLC   LLP              SERVICES AGREEMENT                                  CLARK
                                                                                                STREET

220   The      ACCENTUREAARE       ACCENTUREAARETE LLPC         $0.00               161 NORTH        SUITE 3010             CHICAGO         IL      60601
      Neima    TE LLPC             - STATEMENT OF                                   CLARK200 E
      n                            WORKGENERAL                                      RANDOLPH
      Marcus                       AGREEMENT                                        STREET
      Group
      LLC

221   The      ACE AMERICAN        INSURANCE POLICY             $0.00               436              SUITE 3010             PHILADELPHIAC   PAIL    1910660601
      Neima    INS. CO.AARETE      (G25116501004) RE: EXCESS                        WALNUT200 E                             HICAGO
      n        LLC                 D&OAARETE                                        RANDOLPH
      Marcus                       NON-DISCLOSURE                                   STREET
      Group                        AGREEMENT -
      LTD                          SUPPORTING
      LLC                          DOCUMENTS

222   The      ACE PROPERTY        INSURANCE POLICY             $0.00               436              SUITE 3010             PHILADELPHIAC   PAIL    1910660601
      Neima    AND CASUALTY        (G21864638013) RE:                               WALNUT200 E                             HICAGO
      n        INSURANCE           STORAGE TANK                                     RANDOLPH
      Marcus   COMPANY             LIABILITYAARETE                                  STREET
      Group    (CHUBB)AARETE       TERMINATION LETTER -
      LTD      LLC                 SUPPORTING
      LLC                          DOCUMENTS

223   The      ACTIONIQ,ACCENT     ACTIONIQ,                    $0.00               43 W 22ND161     SUITE 6A               NEW             NYIL    1001060601
      Neima    URE INCLLP          INCACCENTURE LLP -                               NORTH                                   YORKCHICAGO
      n                            MASTER SOFTWARE                                  CLARK
      Marcus                       AGREEMENTCHANGE                                  STREET
      Group                        ORDER
      LLC

224   The      AcurisACCENTURE     Software Licensing           $0.00               1501             SUITE 801              NEW             NYIL    1003660601
      Neima    (Debtwire)LLP       AgreementACCENTURE LLP                           BROADWAY16                              YORKCHICAGO
      n                            - Debtwire Research                              1 NORTH
      Marcus                       ToolsMASTER SERVICES                             CLARK
      Group                        AGREEMENT                                        STREET
      LLC
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 73 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name   Description of Contract or     Cure Cost   Address 1    Address 2   Address   City           State   ZIP          Country
ID    Name                         Lease                                                               3

225   The      AcurisACCENTURE     Software Licensing             $0.00       1501         SUITE 801             NEW            NYIL    1003660601
      Neima    (Debtwire)LLP       AgreementACCENTURE LLP                     BROADWAY16                         YORKCHICAGO
      n                            - Debtwire Research                        1 NORTH
      Marcus                       ToolsSTATEMENT OF                          CLARK
      Group                        WORK                                       STREET
      LLC

226   Neima    ACE AMERICAN        INSURANCE POLICY               $0.00       436 WALNUT                         PHILADELPHIA   PA      19106
      n        INS. CO.            (G25116501004) RE: EXCESS                  STREET
      Marcu                        D&O
      s
      Group
      LTD
      LLC

227   Neima    ACE PROPERTY        INSURANCE POLICY               $0.00       436 WALNUT                         PHILADELPHIA   PA      19106
      n        AND CASUALTY        (G21864638013) RE:                         STREET
      Marcu    INSURANCE           STORAGE TANK
      s        COMPANY             LIABILITY
      Group    (CHUBB)
      LTD
      LLC

228   The      ACTIONIQ, INC       ACTIONIQ, INC - MASTER         $0.00       43 W 22ND    SUITE 6A              NEW YORK       NY      10010
      Neima                        SOFTWARE AGREEMENT                         STREET
      n
      Marcu
      s
      Group
      LLC

229   The      Acuris (Debtwire)   Software Licensing Agreement   $0.00       1501         SUITE 801             NEW YORK       NY      10036
      Neima                        - Debtwire Research Tools                  BROADWAY
      n
      Marcu
      s
      Group
      LLC

230   The      Acuris (Debtwire)   Software Licensing Agreement   $0.00       1501         SUITE 801             NEW YORK       NY      10036
      Neima                        - Debtwire Research Tools                  BROADWAY
      n
      Marcu
      s
      Group
      LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 74 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost           Address 1         Address 2   Address   City             State   ZIP            Country
ID      Name                         Lease                                                                          3

22623   The      ADMIRAL LINES       ADMIRAL LINES AND            $0.00               505 EAST 200                            SALT LAKE CITY   UT      84102
1       Neima    AND UNIFORM         UNIFORM SERVICE -                                SOUTH
        n        SERVICE             MASTER SERVICES
        Marcus                       AGREEMENT
        Group
        LLC

22723   The      ADOBE SYSTEMS       ADOBE MANAGED                $0.00               345 PARK                                SAN JOSE         CA      95110-2704
2       Neima    INC                 SERVICES AEM 6-3-2016 -                          AVENUE
        n                            SUPPORTING DOCUMENTS
        Marcus
        Group
        LLC

22823   The      ADOBE SYSTEMS       ADOBE MSA MRKTING            $0.00               345 PARK                                SAN JOSE         CA      95110-2704
3       Neima    INC                 ANYTCS GT 13 -                                   AVENUE
        n                            SUPPORTING DOCUMENTS
        Marcus
        Group
        LLC

22923   The      ADOBE SYSTEMS       ADOBE MSA                    $0.00               345 PARK                                SAN JOSE         CA      95110-2704
4       Neima    INC                 ONDEMAND-2013V2 -                                AVENUE
        n                            SUPPORTING DOCUMENTS
        Marcus
        Group
        LLC

23023   The      ADOBE SYSTEMS       ADOBE MSA PRO                $0.00               345 PARK                                SAN JOSE         CA      95110-2704
5       Neima    INC                 SERVICES-2013V2 -                                AVENUE
        n                            SUPPORTING DOCUMENTS
        Marcus
        Group
        LLC

23123   The      ADOBE SYSTEMS       ADOBE PDM ANALYTICS          $0.00               345 PARK                                SAN JOSE         CA      95110-2704
6       Neima    INC                 2015 - SUPPORTING                                AVENUE
        n                            DOCUMENTS
        Marcus
        Group
        LLC

232       The Neiman         ADOBE            ADOBE SYSTEM                    $0.00               345 PARK                     SAN JOSE         CA       95110-2704
          Marcus Group LLC   SYSTEMS INC      INCORPORATED - MASTER                               AVENUE
                                              SERVICES AGREEMENT
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 75 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name   Description of Contract or   Cure Cost           Address 1         Address 2   Address   City        State   ZIP            Country
ID    Name                         Lease                                                                          3

233     The Neiman         ADOBE            ADOBE SYSTEMS INC -             $0.00               345 PARK                     SAN JOSE    CA       95110-2704
        Marcus Group LLC   SYSTEMS INC      PRICING AGREEMENT                                   AVENUE

234     The Neiman         ADOBE            ADOBE TAM DMA SOW               $0.00               345 PARK                     SAN JOSE    CA       95110-2704
        Marcus Group LLC   SYSTEMS INC      2017-09-01 - SUPPORTING                             AVENUE
                                            DOCUMENTS

235     The Neiman         ADOBE            ADOBE SYSTEMS                   $0.00               345 PARK                     SAN JOSE    CA       95110-2704
        Marcus Group LLC   SYSTEMS INC      INCORPORATED - MASTER                               AVENUE
                                            SERVICES AGREEMENT

236     The Neiman         ADOBE            ADOBE SYSTEMS                   $0.00               345 PARK                     SAN JOSE    CA       95110-2704
        Marcus Group LLC   SYSTEMS INC      INCORPORATED -                                      AVENUE
                                            STATEMENT OF WORK

237   The      ADOBE SYSTEMS       ADOBE SYSTEMS,               $0.00               345 PARK                                SAN JOSE    CA      95110-2704
      Neima    INC                 INC.SYSTEM                                       AVENUE
      n                            INCORPORATED -
      Marcus                       SUPPORTING
      Group                        DOCUMENTSMASTER
      LLC                          SERVICES AGREEMENT

238   The      ADOBE SYSTEMS       ADOBE SYSTEMS INC -          $0.00               345 PARK                                SAN JOSE    CA      95110-2704
      Neima    INC                 PRICING AGREEMENT                                AVENUE
      n
      Marcu
      s
      Group
      LLC

239   The      ADOBE SYSTEMS       ADOBE TAM DMA SOW            $0.00               345 PARK                                SAN JOSE    CA      95110-2704
      Neima    INC                 2017-09-01 - SUPPORTING                          AVENUE
      n                            DOCUMENTS
      Marcu
      s
      Group
      LLC

240   The      ADOBE SYSTEMS       ADOBE SYSTEMS                $0.00               345 PARK                                SAN JOSE    CA      95110-2704
      Neima    INC                 INCORPORATED -                                   AVENUE
      n                            MASTER SERVICES
      Marcu                        AGREEMENT
      s
      Group
      LLC
                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 76 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name       Description of Contract or   Cure Cost           Address 1       Address 2   Address   City          State   ZIP          Country
ID      Name                             Lease                                                                        3

241     The      ADOBE SYSTEMS           ADOBE SYSTEMS                $0.00               345 PARK                              SAN JOSE      CA      95110-2704
        Neima    INC                     INCORPORATED -                                   AVENUE
        n                                STATEMENT OF WORK
        Marcu
        s
        Group
        LLC

242     The      ADOBE SYSTEMS           ADOBE SYSTEMS, INC. -        $0.00               345 PARK                              SAN JOSE      CA      95110-2704
        Neima    INC                     SUPPORTING                                       AVENUE
        n                                DOCUMENTS
        Marcu
        s
        Group
        LLC

243     The      ADP, INC.               ADP INC - AMENDMENT          $0.00               5800                                  ALPHARETTA    GA      30005
        Neima                                                                             WINDWARD
        n                                                                                 PARKWAY
        Marcu
        s
        Group
        LLC

23824   The      ADP, INC.               ADP INC -                    $0.00               5800                                  ALPHARETTA    GA      30005
4       Neima                            AMENDMENTMASTER                                  WINDWARD
        n                                SERVICES AGREEMENT                               PARKWAY
        Marcus
        Group
        LLC

239       The Neiman         ADP, INC.            ADP INC - MASTER SERVICES       $0.00               5800                       ALPHARETTA    GA       30005
          Marcus Group LLC                        AGREEMENT                                           WINDWAR
                                                                                                      D
                                                                                                      PARKWAY

24024   The      ADP, INC.               ADP, INC. - SUPPORTING       $0.00               5800                                  ALPHARETTA    GA      30005
5       Neima                            DOCUMENTS                                        WINDWARD
        n                                                                                 PARKWAY
        Marcus
        Group
        LLC

24124   The      ADT                     ADT - MASTER SERVICES        $0.00               1330 RIVER      SUITE 100             DALLAS        TX      75247
6       Neima                            AGREEMENT                                        BEND DRIVE
        n
        Marcus
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 77 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1       Address 2   Address   City           State   ZIP          Country
ID      Name                         Lease                                                                3

        Group
        LLC

24224   The      ADVANTAGE           Supply chain agreement       $0.00       PO BOX 250928                         PLANO          TX      75025-0928
7       Neima    TRAILER
        n
        Marcus
        Group
        LLC

24324   The      ADVANTIX            ADVANTIX SOLUTIONS           $0.00       1202                                  RICHARDSON     TX      75080
8       Neima    SOLUTIONS GROUP     GROUP INC - MASTER                       RICHARDSON
        n        INC                 SERVICES AGREEMENT                       DR., STE 200
        Marcus
        Group
        LLC

24424   The      ADVANTIX            ADVANTIX SOLUTIONS           $0.00       1202                                  RICHARDSON     TX      75080
9       Neima    SOLUTIONS GROUP     GROUP INC. - MASTER                      RICHARDSON
        n        INC.                SERVICES AGREEMENT                       DR., STE 200
        Marcus
        Group
        LLC

250     The      Aetna               Retiree Medical Benefit      $0.00
        Neima                        Program
        n
        Marcu
        s
        Group
        LLC

24525   The      AFB CONSULTING      AFB CONSULTING -             $0.00       1401 SOUTH      SUITE 730             ARLINGTON      VA      22202
1       Neima                        STATEMENT OF WORK                        CLARK
        n                                                                     STREET
        Marcus
        Group
        LLC

24625   The      AGILENCE, INC       AGILENCE, INC - MASTER       $0.00       1020 BRIGGS     SUITE 110             MOUNT LAUREL   NJ      08054
2       Neima                        SERVICES AGREEMENT                       RD
        n
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 78 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2   Address   City           State   ZIP     Country
ID      Name                         Lease                                                               3

24725   The      AGILENCE, INC       AGILENCE, INC -              $0.00       1020 BRIGGS    SUITE 110             MOUNT LAUREL   NJ      08054
3       Neima                        STATEMENT OF WORK                        RD
        n
        Marcus
        Group
        LLC

24825   The      AIG                 Insurance - Lead             $0.00       80 PINE                              NEW YORK       NY      10005
4       Neima                        Umbrella/Excess                          STREET, 13TH
        n                                                                     FLOOR
        Marcus
        Group
        LLC

24925   The      AKAMAI              AKAMAI TECHNOLOGIES,         $0.00       150                                  CAMBRIDGE      MA      02142
5       Neima    TECHNOLOGIES,       INC - MASTER SERVICES                    BROADWAY
        n        INC.                AGREEMENT
        Marcus
        Group
        LLC

25025   The      AKAMAI              AKAMAI TECHNOLOGIES,         $0.00       150                                  CAMBRIDGE      MA      02142
6       Neima    TECHNOLOGIES,       INC. - STATEMENT OF                      BROADWAY
        n        INC.                WORK
        Marcus
        Group
        LLC

25125   The      ALERT               ALERT TECHNOLOGIES,          $0.00       16875 DIANA                          HOUSTON        TX      77058
7       Neima    TECHNOLOGIES,       INC. - MASTER SERVICES                   LANE
        n        INC.                AGREEMENT
        Marcus
        Group
        LLC

25225   The      ALIGHT              ALIGHT SOLUTIONS LLC -       $0.00       4 OVERLOOK                           LINCOLNSHIRE   IL      60069
8       Neima    SOLUTIONS LLC       AMENDMENT                                POINT #4OP
        n
        Marcus
        Group
        LLC

25325   The      ALIGHT              ALIGHT SOLUTIONS LLC -       $0.00       4 OVERLOOK                           LINCOLNSHIRE   IL      60069
9       Neima    SOLUTIONS LLC       EXHIBIT                                  POINT #4OP
        n
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 79 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1       Address 2   Address   City            State   ZIP          Country
ID      Name                         Lease                                                                3

        LLC


25426   The      ALIGHT              ALIGHT SOLUTIONS LLC -       $0.00       4 OVERLOOK                            LINCOLNSHIRE    IL      60069
0       Neima    SOLUTIONS LLC       MASTER SERVICES                          POINT #4OP
        n                            AGREEMENT
        Marcus
        Group
        LLC

25526   The      ALL FURNITURE       ALL FURNITURE SERVICES       $0.00       144 SIMONSON    1ST FLOOR             STATEN ISLAND   NY      10303
1       Neima    SERVICES            -                                        AVENUE
        n
        Marcus
        Group
        LLC

25626   The      ALLIANZ GLOBAL      INSURANCE POLICY             $0.00       225 WEST                              CHICAGO         IL      60606-3484
2       Neima    RISKS US            (USL00384519) RE: EXCESS                 WASHINGTON
        n        INSURANCE           LIABILITY                                STREET, SUITE
        Marcus   COMPANY                                                      1800
        Group
        LLC

25726   The      ALORICA             ASSOCIATE DOCUMENT -         $0.00       PO BOX 748624                         LOS ANGELES     CA      90074-8624
3       Neima                        SUPPORTING DOCUMENTS
        n
        Marcus
        Group
        LLC

25826   The      ALORICA             ALORICA CUSTOMER CARE        $0.00       5 PARK PLAZA                          IRVINE          CA      92614
4       Neima    CUSTOMER CARE       INC - MASTER SERVICES                    SUITE 1100
        n        INC                 AGREEMENT
        Marcus
        Group
        LLC

25926   The      ALORICA             ALORICA CUSTOMER CARE        $0.00       5 PARK PLAZA                          IRVINE          CA      92614
5       Neima    CUSTOMER CARE       INC. - STATEMENT OF                      SUITE 1100
        n        INC.                WORK
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 80 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2   Address   City         State   ZIP          Country
ID      Name                         Lease                                                               3

26026   The      ALORICA, INC.       ALORICA, INC. -              $0.00       5 PARK PLAZA                         IRVINE       CA      92614
6       Neima                        SUPPORTING DOCUMENTS                     SUITE 1100
        n
        Marcus
        Group
        LLC

26126   The      AMAZON.COM          AMAZON.COM -                 $0.00       410 TERRY                            SEATTLE      WA      98109-5210
7       Neima                        STATEMENT OF WORK                        AVE N
        n
        Marcus
        Group
        LLC

26226   The      AMAZON.COM          AMAZON.COM -                 $0.00       410 TERRY                            SEATTLE      WA      98109-5210
8       Neima                        SUPPORTING DOCUMENTS                     AVE N
        n
        Marcus
        Group
        LLC

26326   The      AMERICAN            AMERICAN AIRLINES -          $0.00       4255 AMON                            FORT WORTH   TX      76155
9       Neima    AIRLINES            AMENDMENT                                CARTER BLVD
        n
        Marcus
        Group
        LLC

26427   The      AMERICAN            AMERICAN AIRLINES -          $0.00       4255 AMON                            FORT WORTH   TX      76155
0       Neima    AIRLINES            MASTER SERVICES                          CARTER BLVD
        n                            AGREEMENT
        Marcus
        Group
        LLC

26527   The      AMERICAN            AMERICAN EXPRESS -           $0.00       200 VESEY                            NEW YORK     NY      10285-3106
1       Neima    EXPRESS             AMENDMENT                                STREET
        n
        Marcus
        Group
        LLC

26627   The      AMERICAN            AMERICAN EXPRESS -           $0.00       200 VESEY                            NEW YORK     NY      10285-3106
2       Neima    EXPRESS             ENGAGEMENT LETTER                        STREET
        n
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 81 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1     Address 2   Address   City             State   ZIP          Country
ID      Name                         Lease                                                              3

        LLC


26727   The      AMERICAN            AMERICAN EXPRESS -           $0.00       200 VESEY                           NEW YORK         NY      10285-3106
3       Neima    EXPRESS             MASTER SERVICES                          STREET
        n                            AGREEMENT
        Marcus
        Group
        LLC

26827   The      AMERICAN            WEBSITE ACCESSIBILITY        $0.00       1108 THIRD                          HUNTINGTON       WV      25701
4       Neima    FEDERATION FOR      CONSULTING                               AVENUE
        n        THE BLIND                                                    SUITE 200
        Marcus
        Group
        LLC

26927   The      Aon                 Insurance Broker agreement   $0.00       2711 NORTH    SUITE 800             DALLAS           TX      75204
5       Neima                                                                 HASKELL
        n                                                                     AVENUE
        Marcus
        Group
        LLC

27027   The      Apple Care          Apple Care                   $0.00       ATTN: GBS     5505 W      BLDG 6;   AUSTIN           TX      78727
6       Neima                                                                 CREDIT DEPT   PARMER      MAILST
        n                                                                                   LANE        OP:
        Marcus                                                                                          580-CRE
        Group
        LLC

27127   The      ARAMARK             ARAMARK REFRESHMENTS         $0.00       3901                                FT. LAUDERDALE   FL      33312
7       Neima    REFRESHMENT         ATTACHMENT A PRICING -                   RAVENWOOD
        n        SERVICES LLC        SUPPORTING DOCUMENTS                     ROAD
        Marcus
        Group
        LLC

27227   The      ARISE VIRTUAL       ARISE VIRTUAL                $0.00       3450                                MIRAMAR          FL      33027
8       Neima    SOLUTIONS INC.      SOLUTIONS INC. - MASTER                  LAKESIDE
        n                            SERVICES AGREEMENT                       DRIVE, 6TH
        Marcus                                                                FLOOR
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 82 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1       Address 2   Address   City         State   ZIP     Country
ID      Name                         Lease                                                                3

27327   The      ARISE VIRTUAL       ARISE VIRTUAL                $0.00       3450                                  MIRAMAR      FL      33027
9       Neima    SOLUTIONS INC.      SOLUTIONS INC. -                         LAKESIDE
        n                            STATEMENT OF WORK                        DRIVE, 6TH
        Marcus                                                                FLOOR
        Group
        LLC

27428   The      ASCAP               MUSIC LICENSE                $0.00       950 JOSEPH E.                         ATLANTA      GA      30318
0       Neima                                                                 LOWERY
        n                                                                     BLVD. NW,
        Marcus                                                                SUITE 23
        Group
        LLC

27528   The      ASPEN AMERICAN      INSURANCE POLICY             $0.00       590 MADISON                           NEW YORK     NY      10022
1       Neima    INSURANCE           (CX00DF119) RE: EXCESS                   AVENUE, 7TH
        n        COMPANY             QUOTA SHARE                              FLOOR
        Marcus
        Group
        LLC

27628   The      ASSIST PERSONNEL    Supply chain agreement       $0.00       9928 CHURCH                           DALLAS       TX      75238
2       Neima                                                                 RD
        n
        Marcus
        Group
        LLC

27728   The      AT AND T            AT AND T MOBILITY            $0.00       7229                                  HANOVER      MD      21076
3       Neima    MOBILITY            NATIONAL ACCOUNTS LLC                    PARKWAY DR
        n        NATIONAL            - MASTER SERVICES
        Marcus   ACCOUNTS LLC        AGREEMENT
        Group
        LLC

27828   The      AT&T                AT&T - AMENDMENT             $0.00       2270                                  RICHARDSON   TX      75082
4       Neima                                                                 LAKESIDE
        n                                                                     BLVD
        Marcus
        Group
        LLC

27928   The      AT&T                AT&T - MASTER SERVICES       $0.00       2270                                  RICHARDSON   TX      75082
5       Neima                        AGREEMENT                                LAKESIDE
        n                                                                     BLVD
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 83 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1     Address 2   Address   City         State   ZIP          Country
ID      Name                         Lease                                                              3

        LLC


28028   The      AT&T                AT&T - STATEMENT OF          $0.00       2270                                RICHARDSON   TX      75082
6       Neima                        WORK                                     LAKESIDE
        n                                                                     BLVD
        Marcus
        Group
        LLC

28128   The      AT&T DIGITAL        AT&T DIGITAL                 $0.00       2270                                RICHARDSON   TX      75082
7       Neima    ADVANTAGE           ADVANTAGE                                LAKESIDE
        n        IMPLEMENTATION      IMPLEMENTATION                           BLVD
        Marcus   GUIDANCE            GUIDANCE - SUPPORTING
        Group                        DOCUMENTS
        LLC

28228   The      AT&T MOBLITY        AT&T MOBLITY                 $0.00       2270                                RICHARDSON   TX      75082
8       Neima    AMENDMENT 2 -       AMENDMENT 2 - 05-18-16 -                 LAKESIDE
        n        05-18-16            SUPPORTING DOCUMENTS                     BLVD
        Marcus
        Group
        LLC

28328   The      Atlassian           Atlassian                    $0.00       LEVEL 6 341                         SYDNEY               NSW 2000     AUSTRALI
9       Neima                                                                 GEORGE ST                                                             A
        n
        Marcus
        Group
        LLC

28429   The      Atlassian           Atlassian                    $0.00       LEVEL 6 341                         SYDNEY               NSW 2000     AUSTRALI
0       Neima                                                                 GEORGE ST                                                             A
        n
        Marcus
        Group
        LLC

28529   The      AUDIO FIDELITY      AUDIO FIDELITY               $0.00       12820 WEST                          RICHMOND     VA      23238-1111
1       Neima    COMMUNICATIONS      COMMUNICATIONS                           CREEK
        n        CORPORATION         CORPORATION - MASTER                     PARKWAY,
        Marcus                       SERVICES AGREEMENT                       SUITE M
        Group
        LLC
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 84 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name     Description of Contract or   Cure Cost   Address 1      Address 2    Address   City         State   ZIP          Country
ID      Name                           Lease                                                                3

28629   The      AURUS, INC.           AURUS, INC. - MASTER         $0.00       33 ARCH        SUITE 3150             BOSTON       MA      02110
2       Neima                          SERVICES AGREEMENT                       STREET
        n
        Marcus
        Group
        LLC

28729   The      AURUS, INC.           AURUS, INC. - STATEMENT      $0.00       33 ARCH        SUITE 3150             BOSTON       MA      02110
3       Neima                          OF WORK                                  STREET
        n
        Marcus
        Group
        LLC

28829   The      AVROKO DESIGN         AVROKO DESIGN LLC -          $0.00       224 CENTRE     3RD FLOOR              NEW YORK     NY      10013
4       Neima    LLC                   MASTER SERVICES                          STREET
        n                              AGREEMENT
        Marcus
        Group
        LLC

28929   Neima    AXIS INSURANCE        INSURANCE POLICY             $0.00       10000 AVALON   STE 200                ALPHARETTA   GA      30009-2531
5       n        CO.                   (MLN777335/01/2017) RE:                  BLVD
        Marcus                         EXCESS D&O
        Group
        LTD
        LLC

29029   The      B & G International   Supply chain agreement       $0.00       1201 ELM ST    STE 2000               DALLAS       TX      75270
6       Neima
        n
        Marcus
        Group
        LLC

29129   The      BAA/WE CONNER         BAA/WE CONNER - MASTER       $0.00       HARBOURFRO     18-22 TAK              HUNGHOM,                          HONG
7       Neima                          SERVICES AGREEMENT                       NT TOWER II    FUNG                   KOWLOON                           KONG
        n                                                                                      STREET
        Marcus
        Group
        LLC

29229   The      BCD TRAVEL USA        BCD TRAVEL USA LLC -         $0.00       SIX            SUITE 2400             ATLANTA      GA      30328
8       Neima    LLC                   AMENDMENT                                CONCOURSE
        n                                                                       PARKWAY NE
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 85 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1       Address 2    Address   City            State   ZIP     Country
ID      Name                         Lease                                                                 3

        LLC


29329   The      BCD TRAVEL USA      BCD TRAVEL USA LLC -         $0.00       SIX             SUITE 2400             ATLANTA         GA      30328
9       Neima    LLC                 MASTER SERVICES                          CONCOURSE
        n                            AGREEMENT                                PARKWAY NE
        Marcus
        Group
        LLC

29430   The      BEAUTY EXPRESS      BEAUTY EXPRESS               $0.00       8357 10TH AVE                          GOLDEN VALLEY   MN      55427
0       Neima    (PREMIER SALONS)    (PREMIER SALONS) -                       NORTH
        n                            AGREEMENT
        Marcus
        Group
        LLC

29530   The      BEAUTY EXPRESS      BEAUTY EXPRESS               $0.00       8357 10TH AVE                          GOLDEN VALLEY   MN      55427
1       Neima    (PREMIER SALONS)    (PREMIER SALONS) -                       NORTH
        n                            EXTENSION AGREEMENT
        Marcus
        Group
        LLC

29630   Neima    BEAZLEY INS. CO.    INSURANCE POLICY             $0.00       1270 AVENUE                            NEW YORK        NY      10020
2       n        INC.                (V16C5D190601) RE:                       OF THE
        Marcus                       COMMERCIAL CRIME                         AMERICAS,
        Group                        LIABILITY                                SUITE 1200
        LTD
        LLC

29730   Neima    BERKLEY             INSURANCE POLICY             $0.00       475                                    GREENWICH       CT      06830
3       n        INSURANCE           (BPRO8028938) RE: EXCESS                 STEAMBOAT
        Marcus   COMPANY             D&O                                      ROAD
        Group
        LTD
        LLC

29830   The      BINARY TREE         BINARY TREE -                $0.00       3088 STATE                             KENDALL PARK    NJ      08824
4       Neima                        STATEMENT OF WORK                        ROUTE 27
        n                                                                     SUITE 1
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 86 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1    Address 2   Address   City         State   ZIP          Country
ID      Name                         Lease                                                             3

29930   The      BIOLOGIQUE          BIOLOGIQUE - AGREEMENT       $0.00       OKEECHOBEE                         PALM BEACH   FL      33401
5       Neima                                                                 BLVD 550
        n
        Marcus
        Group
        LLC

30030   The      BIZZDESIGN          BIZZDESIGN UNITED            $0.00       800          16TH                  BOSTON       MA      02199
6       Neima    UNITED STATES,      STATES, INC. - MASTER                    BOYLSTON     FLOOR
        n        INC.                SERVICES AGREEMENT                       STREET
        Marcus
        Group
        LLC

30130   The      BIZZDESIGN          BIZZDESIGN UNITED            $0.00       800          16TH                  BOSTON       MA      02199
7       Neima    UNITED STATES,      STATES, INC. - STATEMENT                 BOYLSTON     FLOOR
        n        INC.                OF WORK                                  STREET
        Marcus
        Group
        LLC

30230   The      BLACKHAWK           BLACKHAWK                    $0.00       6220                               PLEASANTON   CA      94588-3229
8       Neima    ENGAGEMENT          AMENDMENT BACKHAUL                       STONERIDGE
        n        SOLUTIONS           RATE 2017 - SUPPORTING                   MALL ROAD
        Marcus                       DOCUMENTS
        Group
        LLC

30330   The      BLACKHAWK           BLACKHAWK                    $0.00       6220                               PLEASANTON   CA      94588-3229
9       Neima    ENGAGEMENT          AMENDMENT                                STONERIDGE
        n        SOLUTIONS           BLACKHAWK LOGISTICS                      MALL ROAD
        Marcus                       2017 - SUPPORTING
        Group                        DOCUMENTS
        LLC

30431   The      BLACKHAWK           BLACKHAWK                    $0.00       6220                               PLEASANTON   CA      94588-3229
0       Neima    ENGAGEMENT          AMENDMENT DEDICATED                      STONERIDGE
        n        SOLUTIONS           RATE SHEET 2017 -                        MALL ROAD
        Marcus                       SUPPORTING DOCUMENTS
        Group
        LLC

30531   The      BLACKHAWK           BLACKHAWK                    $0.00       6220                               PLEASANTON   CA      94588-3229
1       Neima    ENGAGEMENT          AMENDMENT DEDICATED                      STONERIDGE
        n        SOLUTIONS           RATES 2016 - SUPPORTING                  MALL ROAD
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 87 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1       Address 2   Address   City         State   ZIP          Country
ID      Name                         Lease                                                                3

        LLC                          DOCUMENTS



30631   The      BLACKHAWK           BLACKHAWK                    $0.00       6220                                  PLEASANTON   CA      94588-3229
2       Neima    ENGAGEMENT          AMENDMENT DEDICATED                      STONERIDGE
        n        SOLUTIONS           RATES 2017 - SUPPORTING                  MALL ROAD
        Marcus                       DOCUMENTS
        Group
        LLC

30731   The      BLACKHAWK           BLACKHAWK TRANSPORT,         $0.00       1431                                  BELOIT       WI      53511
3       Neima    TRANSPORT, INC.     INC. - MASTER SERVICES                   MANCHESTER
        n                            AGREEMENT                                ROAD
        Marcus
        Group
        LLC

30831   The      BLACKHAWK           BLACKHAWK                    $0.00       1431                                  BELOIT       WI      53511
4       Neima    TRANSPORT, INC.     TRANSPORTATION -                         MANCHESTER
        n                            CHICAGO SENDS                            ROAD
        Marcus                       ADDENDUM
        Group
        LLC

30931   The      BLOOMREACH,         BLOOMREACH, INC. -           $0.00       2211 N. LAMAR                         DALLAS       TX      75202
5       Neima    INC.                MASTER SERVICES                          ST
        n                            AGREEMENT
        Marcus
        Group
        LLC

31031   The      Blue Image          Blue Image                   $0.00
6       Neima
        n
        Marcus
        Group
        LLC

31131   The      Blue Image          Blue Image                   $0.00
7       Neima
        n
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 88 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1       Address 2   Address   City         State   ZIP          Country
ID      Name                         Lease                                                                3

31231   The      BLUJAY              BLUJAY FLAGSHIP              $0.00       1 EXECUTIVE                           CHELMSFORD   MA      01824
8       Neima    SOLUTIONS INC       MAINTENANCE & SUPPORT                    DRIVE
        n                            ORDERING
        Marcus                       DOCUMENT-08-01-2018 -
        Group                        ORDERING DOCUMENTS
        LLC

31331   The      BLUJAY              BLUJAY SOLUTIONS INC -       $0.00       1 EXECUTIVE                           CHELMSFORD   MA      01824
9       Neima    SOLUTIONS INC       AMENDMENT                                DRIVE
        n
        Marcus
        Group
        LLC

31432   The      BLUJAY              BLUJAY SOLUTIONS INC -       $0.00       1 EXECUTIVE                           CHELMSFORD   MA      01824
0       Neima    SOLUTIONS INC       MASTER SERVICES                          DRIVE
        n                            AGREEMENT
        Marcus
        Group
        LLC

31532   The      BMC SOFTWARE        CONTROL-M PRODUCT            $0.00       PO BOX 301165                         DALLAS       TX      75303-1165
1       Neima    INC                 ORDER FORM-05-18-2018 -
        n                            ORDERING DOCUMENTS
        Marcus
        Group
        LLC

31632   The      BORDERX LAB         BORDERX LAB - MASTER         $0.00       298 S           STE 210               SUNNYVALE    CA      94086
2       Neima                        SERVICES AGREEMENT                       SUNNYVALE
        n                                                                     AVE
        Marcus
        Group
        LLC

31732   The      BOSTON              BOSTON CONSULTING            $0.00       1618 MAIN                             DALLAS       TX      75201
3       Neima    CONSULTING          GROUP - MASTER                           STREET
        n        GROUP               SOFTWARE AGREEMENT
        Marcus
        Group
        LLC

31832   The      BOSTON              BOSTON CONSULTING            $0.00       1618 MAIN                             DALLAS       TX      75201
4       Neima    CONSULTING          GROUP - GENERAL                          STREET
        n        GROUP               AGREEMENT
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 89 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1   Address 2   Address   City           State   ZIP     Country
ID      Name                         Lease                                                            3

        LLC



31932   The      Box.com             Box.com                      $0.00       900                               REDWOOD CITY   CA      94063
5       Neima                                                                 JEFFERSON
        n                                                                     AVE
        Marcus
        Group
        LLC

32032   The      Box.com             Box.com                      $0.00       900                               REDWOOD CITY   CA      94063
6       Neima                                                                 JEFFERSON
        n                                                                     AVE
        Marcus
        Group
        LLC

32132   The      BRIGHTEDGE          BRIGHTEDGE                   $0.00       989 E       SUITE 300             FOSTER CITY    CA      94404
7       Neima    TECHNOLOGIES        TECHNOLOGIES INC -                       HILLSDALE
        n        INC                 GENERAL AGREEMENT                        BLVD
        Marcus
        Group
        LLC

32232   The      BRIGHTEDGE          BRIGHTEDGE                   $0.00       989 E       SUITE 300             FOSTER CITY    CA      94404
8       Neima    TECHNOLOGIES        TECHNOLOGIES INC -                       HILLSDALE
        n        INC                 MASTER SERVICES                          BLVD
        Marcus                       AGREEMENT
        Group
        LLC

32332   The      BRIGHTEDGE          BRIGHTEDGE                   $0.00       989 E       SUITE 300             FOSTER CITY    CA      94404
9       Neima    TECHNOLOGIES,       TECHNOLOGIES, INC. -                     HILLSDALE
        n        INC.                MASTER SERVICES                          BLVD
        Marcus                       AGREEMENT
        Group
        LLC

32433   The      BRIGHTEDGE          BRIGHTEDGE                   $0.00       989 E       SUITE 300             FOSTER CITY    CA      94404
0       Neima    TECHNOLOGIES,       TECHNOLOGIES, INC. -                     HILLSDALE
        n        INC.                STATEMENT OF WORK                        BLVD
        Marcus
        Group
        LLC
                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 90 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name       Description of Contract or        Cure Cost   Address 1       Address 2   Address   City       State   ZIP          Country
ID      Name                             Lease                                                                     3

32533   The      BRINK GLOBAL            BRINKS ARMORED                    $0.00       PO BOX 619031                         DALLAS     TX      75261-9031
1       Neima    SERVICES U S A INC      TRANSPORT ADDENDUM II
        n                                - SUPPORTING DOCUMENTS
        Marcus
        Group
        LLC

32633   The      BRINK GLOBAL            BRINKS ARMORED                    $0.00       PO BOX 619031                         DALLAS     TX      75261-9031
2       Neima    SERVICES U S A INC      TRANSPORT RATE CALC. -
        n                                SUPPORTING DOCUMENTS
        Marcus
        Group
        LLC

333     The      Brookfield Properties   Memorandum of                     $0.00
        Neima    Retail                  Understanding between
        n                                Neiman Marcus and
        Marcu                            Brookfield Properties Retail
        s                                dated September 2, 2020 to
        Group                            Mark Weinsten and Mike
        LLC                              Litwin (via email) from Chris
                                         Pine. To be assumed according
                                         to the terms of the
                                         Memorandum. If the parties
                                         are unable to reach definitive
                                         agreement, then this
                                         Memorandum is rejected as of
                                         the Effective Date of the Plan.

32733   The      Browserstack            Browserstack                      $0.00       4512 LEGACY                           PLANO      TX      75024
4       Neima                                                                          DRIVE, SUITE
        n                                                                              #100
        Marcus
        Group
        LLC

32833   The      BSI/PROSGAR             BSI/PROSGAR - MASTER              $0.00       12950                                 HERNDON    VA      20170
5       Neima                            SERVICE AGREEMENT                             WORLDGATE
        n                                                                              DRIVE, SUITE
        Marcus                                                                         800
        Group
        LLC

32933   The      BTIG, LLC               BTIG, LLC - ENGAGEMENT            $0.00       825 THIRD       6TH FLOOR             NEW YORK   NY      10022
6       Neima                            LETTER                                        AVENUE
        n
        Marcus
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 91 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1     Address 2   Address   City            State   ZIP          Country
ID      Name                         Lease                                                              3

        Group
        LLC

33033   The      Business Wire       Investor Relations           $0.00       44            39TH                  SAN FRANCISCO   CA      94104-4602
7       Neima                                                                 MONTGOMER     FLOOR
        n                                                                     Y STREET
        Marcus
        Group
        LLC

33133   The      BYRD S COOKIE       BYRD S COOKIE COMPANY        $0.00       6700 WATERS                         SAVANNAH        GA      31406
8       Neima    COMPANY             - MASTER SERVICES                        AVENUE
        n                            AGREEMENT
        Marcus
        Group
        LLC

33233   The      CANON               CANON - GENERAL              $0.00       1 CANON                             LAKE SUCCESS    NY      11042
9       Neima                        AGREEMENT                                PLAZA
        n
        Marcus
        Group
        LLC

33334   The      CANON               CANON - EQUIPMENT            $0.00       1 CANON                             LAKE SUCCESS    NY      11042
0       Neima                        PRICING - SUPPORTING                     PLAZA
        n                            DOCUMENTS
        Marcus
        Group
        LLC

33434   The      CANON               CANON - LEASE SCHEDULE       $0.00       1 CANON                             LAKE SUCCESS    NY      11042
1       Neima                        - SUPPORTING DOCUMENTS                   PLAZA
        n
        Marcus
        Group
        LLC

33534   The      CANON               CANON ATRIUM PRINTER         $0.00       1 CANON                             LAKE SUCCESS    NY      11042
2       Neima                        PRODUCTION MARKETING                     PLAZA
        n                            ORDERING
        Marcus                       DOCUMENT-08-01-2019 -
        Group                        ORDERING DOCUMENTS
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 92 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2   Address   City           State   ZIP     Country
ID      Name                         Lease                                                               3

33634   The      CANON               CANON ATRIUM                 $0.00       1 CANON                              LAKE SUCCESS   NY      11042
3       Neima                        PRODUCTION PRINT                         PLAZA
        n                            DEVICES C710 ORDERING
        Marcus                       DOCUMENT-08-01-2019 -
        Group                        ORDERING DOCUMENTS
        LLC

33734   The      CANON               CANON MARKETING              $0.00       1 CANON                              LAKE SUCCESS   NY      11042
4       Neima                        PACIFIC PRINTER C710                     PLAZA
        n                            ORDERING
        Marcus                       DOCUMENT-08-01-2019 -
        Group                        ORDERING DOCUMENTS
        LLC

33834   The      CANON               MARKETING PRINTER            $0.00       1 CANON                              LAKE SUCCESS   NY      11042
5       Neima                        PACIFIC AVE ORDERING                     PLAZA
        n                            DOCUMENT-08-01-2019 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

33934   The      CANTEEN             CANTEEN VENDING              $0.00       7458           SUITE C               HANOVER        MD      21076
6       Neima    VENDING             MACHINES AMENDMENT -                     CANDLEWOO
        n                            SUPPORTING DOCUMENTS                     D ROAD
        Marcus
        Group
        LLC

34034   The      Capital One         Third Amended and Restated   $0.00       1680 CAPITAL                         MCLEAN         VA      22102
7       Neima                        Credit Card Program                      ONE DRIVE
        n        CAPITAL ONE,        Agreement, as amended        $0.00                                            MCLEAN         VA      22102
348     Marcu    NATIONAL                                                     1680 CAPITAL
        s        ASSOCIATION         CAPITAL ONE -                            ONE DRIVE
        Group                        SUPPORTING DOCUMENTS
        LLC

        The
        Neima
        n
        Marcus
        Group
        LLC
                                        Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 93 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name      Description of Contract or      Cure Cost           Address 1        Address 2       Address   City           State   ZIP       Country
ID      Name                            Lease                                                                                3

34134   The      CAPITAL ONE,           CAPITAL ONE SERVICING           $0.00               1680 CAPITAL                               MCLEAN         VA      22102
9       Neima    NATIONAL               AGREEMENT SCHEDULES -                               ONE DRIVE
        n        ASSOCIATION            SUPPORTING DOCUMENTS
        Marcus
        Group
        LLC

34235   The      CAPITAL ONE,           CAPITAL ONE, NATIONAL           $0.00               1680 CAPITAL                               MCLEAN         VA      22102
0       Neima    NATIONAL               ASSOCIATION - MASTER                                ONE DRIVE
        n        ASSOCIATION            SERVICES AGREEMENT
        Marcus
        Group
        LLC

34335   The      CATALYST ONLINE        CATALYST ONLINE LLC -           $0.00               501                                        BOSTON         MA      02116
1       Neima    LLC                    STATEMENT OF WORK                                   BOYLSTON
        n                                                                                   STREET
        Marcus
        Group
        LLC

34435   The      Cayan LLC              Cayan LLC Merchant              $0.00               1 FEDERAL        2ND FLOOR                 BOSTON         MA      02110
2       Neima                           Processing Agreement                                STREET
        n
        Marcus
        Group
        LLC

34535   The      CBRE                   CBRE - MASTER SERVICES          $0.00               400 S. HOPE      25TH                      LOS ANGELES    CA      90071
3       Neima                           AGREEMENT                                           STREET           FLOOR
        n
        Marcus
        Group
        LLC

34635   The      CBRE, INC.             STORAGE LEASE RE: 737           $0.00               737 NORTH                                  CHICAGO        IL      60611
4       Neima                           NORTH MICHIGAN                                      MICHIGAN
        n                               AVENUE, OLYMPIA                                     AVENUE,
        Marcus                          CENTRE, CHICAGO, IL                                 SUITE 1510
        Group                           (LEASE ID 1019-0002)
        LLC

347       The Neiman          CDW/Sirius -       CDW/Sirius - JBoss products        $0.00               10100        SUITE              SAN ANTONIO    TX       78216
          Marcus Group LLC    JBoss products                                                            REUNION      500
                                                                                                        PLACE
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 94 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name      Description of Contract or    Cure Cost           Address 1        Address 2       Address   City           State   ZIP          Country
ID      Name                            Lease                                                                              3

34835   The      CDW/Sirius - JBoss     CDW/Sirius - JBoss products   $0.00               10100            SUITE 500                 SAN ANTONIO    TX      78216
5       Neima    products                                                                 REUNION
        n                                                                                 PLACE
        Marcus
        Group
        LLC

34935   The      CELINECDW/Sirius -     CELINECDW/Sirius -            $0.00               19 E 57TH        SUITE 500                 NEWSAN         NYTX    1002278216
6       Neima    JBoss products         AGREEMENTJBoss products                           STREET 8TH                                 YORKANTONIO
        n                                                                                 FLOOR10100
        Marcus                                                                            REUNION
        Group                                                                             PLACE
        LLC

35035   The      CELINE                 CELINE - AMGRENDEMENT         $0.00               19 E 57TH                                  NEW YORK       NY      10022
7       Neima                                                                             STREET 8TH
        n                                                                                 FLOOR
        Marcus
        Group
        LLC

358     The      CELINE                 CELINE - AMENDMENT            $0.00               19 E 57TH                                  NEW YORK       NY      10022
        Neima                                                                             STREET 8TH
        n                                                                                 FLOOR
        Marcu
        s
        Group
        LLC

35135   The      CENTRIFY               CENTRIFY CORPORATION -        $0.00               3300 TANNERY                               SANTA CLARA    CA      95054
9       Neima    CORPORATION            MASTER SERVICES                                   WAY
        n                               AGREEMENT
        Marcus
        Group
        LLC

352       The Neiman          Centrify/LDAPtiv   Centrify/LDAPtive                $0.00               3393           STE 100          SANTA CLARA    CA       95054
          Marcus Group LLC    e                                                                       OCTAVIUS
                                                                                                      DR

35336   The      Centrify/LDAPtive      Centrify/LDAPtive             $0.00               3393             STE 100                   SANTA CLARA    CA      95054
0       Neima                                                                             OCTAVIUS DR
        n
        Marcus
        Group
                                      Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 95 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name    Description of Contract or   Cure Cost   Address 1      Address 2   Address   City            State   ZIP          Country
ID      Name                          Lease                                                               3

        LLC

35436   The      CENTURYLINK          CENTURYLINK INC -            $0.00       100            STE 100               MONROESANTA     LACA    7120395054
1       Neima    INCCentrify/LDAPti   AMENDMENTCentrify/LDAP                   CENTURYLIN                           CLARA
        n        ve                   tive                                     K DRIVE3393
        Marcus                                                                 OCTAVIUS DR
        Group
        LLC

35536   The      CENTURYLINK INC      CENTURYLINK INC -            $0.00       100                                  MONROE          LA      71203
2       Neima                         MASTER SERVICES                          CENTURYLIN
        n                             AGREEMENTAMENDMENT                       K DRIVE
        Marcus
        Group
        LLC

35636   The      CeptahCENTURYLI      Ceptah                       $0.00       12 BINDA                             HARRINGTON      NSWLA   256771203    AUSTRALI
3       Neima    NK BridgeINC         BridgeCENTURYLINK INC -                  WAY100                               PARKMONROE                           A
        n                             MASTER SERVICES                          CENTURYLIN
        Marcus                        AGREEMENT                                K DRIVE
        Group
        LLC

35736   The      Ceptah Bridge        Ceptah Bridge                $0.00       12 BINDA WAY                         HARRINGTON      NSW     2567         AUSTRALI
4       Neima                                                                                                       PARK                                 A
        n
        Marcus
        Group
        LLC

365     The      Ceptah Bridge        Ceptah Bridge                $0.00       12 BINDA                             HARRINGTON      NSW     2567         AUSTRALI
        Neima                                                                  WAY                                  PARK                                 A
        n
        Marcu
        s
        Group
        LLC

35836   The      CERTEGY              CERTEGY - MONTHLY            $0.00       100 SECOND                           ST PETERSBURG   FL      33701
6       Neima                         AUTO RENEWAL                             AVENUE
        n                                                                      SOUTH SUITE
        Marcus                                                                 1100S
        Group
        LLC
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 96 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name     Description of Contract or    Cure Cost           Address 1        Address 2    Address   City           State   ZIP          Country
ID      Name                           Lease                                                                           3

35936   The      CGS publishing        CGS publishing technologies   $0.00               100 NORTH        SUITE 308B             MINNEAPOLIS    MN      55403
7       Neima    technologies                                                            SIXTH STREET
        n
        Marcus
        Group
        LLC

36036   The      CHANEL                CHANEL - AGREEMENT            $0.00               9 W 57TH         44TH                   NEW YORK       NY      10019-2790
8       Neima                                                                            STREET           FLOOR
        n
        Marcus
        Group
        LLC

36136   The      Checkpoint Firewall   Checkpoint Firewall           $0.00               8180 UPLAND                             CHANHASSEN     MN      55317
9       Neima                                                                            CIRCLE
        n
        Marcus
        Group
        LLC

36237   The      CHESAPEAKE            CHESAPEAKE SYSTEM             $0.00               10220 S.                                OWINGS MILLS   MD      21117
0       Neima    SYSTEM                SOLUTIONS - MASTER                                DOLFIELD
        n        SOLUTIONS             SERVICES AGREEMENT                                ROAD
        Marcus
        Group
        LLC

363       The Neiman          CHRISTIAN         CHRISTIAN LOUBOUTIN -            $0.00               19 RUE                       PARIS                   75001        FRANCE
          Marcus Group LLC    LOUBOUTIN         AGREEMENT                                            JEAN-JACQ
                                                                                                     UES
                                                                                                     ROUSSEAU

36437   The      CHRISTIAN             CHRISTIAN LOUBOUTIN -         $0.00               19 RUE                                  PARIS                  75001        FRANCE
1       Neima    LOUBOUTIN             AGREEMENT                                         JEAN-JACQUE
        n                                                                                S ROUSSEAU
        Marcus
        Group
        LLC

372     The      CHRISTIAN             CHRISTIAN LOUBOUTIN -         $0.00               19 RUE                                  PARIS                  75001        FRANCE
        Neima    LOUBOUTIN             AGREEMENT                                         JEAN-JACQU
        n                                                                                ES ROUSSEAU
        Marcu
        s
        Group
                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 97 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name           Description of Contract or   Cure Cost           Address 1        Address 2   Address   City             State   ZIP       Country
ID      Name                                 Lease                                                                         3

        LLC


36537   Neima    CHUBB                       INSURANCE POLICY             $0.00               1133 AVENUE                            NEW YORK         NY      10036
3       n                                    (XCQG71163945002) RE:                            OF THE
        Marcus                               EXCESS LIABILITY                                 AMERICAS,
        Group                                                                                 32ND FLOOR
        LTD
        LLC

36637   The      CIT                         CIT -                        $0.00               2285                                   BLOOMFIELD       MI      48302
4       Neima                                                                                 FRANKLIN                               HILLS
        n                                                                                     ROAD
        Marcus
        Group
        LLC

36737   The      CLOUDBURST                  CLOUDBURST                   $0.00               987                                    ROCKWALL         TX      75087
5       Neima    TECHNOLOGIES                TECHNOLOGIES -                                   SAFFLOWER
        n                                    STATEMENT OF WORK                                CT.
        Marcus
        Group
        LLC

36837   The      CLOUDIYAN LLC               CLOUDIYAN LLC - MASTER       $0.00               8868 JOHN        SUITE 906             FRISCO           TX      75034
6       Neima                                SERVICES AGREEMENT                               HICKMAN
        n                                                                                     PARKWAY
        Marcus
        Group
        LLC

36937   The      CLOUDIYAN LLC               CLOUDIYAN LLC -              $0.00               8868 JOHN        SUITE 906             FRISCO           TX      75034
7       Neima                                STATEMENT OF WORK                                HICKMAN
        n                                                                                     PARKWAY
        Marcus
        Group
        LLC

370       The Neiman           Cloudsploit            Cloudsploit                     $0.00               8555                        SILVER SPRING    MD       20910
          Marcus Group LLC                                                                                SIXTEENTH
                                                                                                          STREET
                                                                                                          SUITE 711

37137   The      Cloudsploit                 Cloudsploit                  $0.00               8555                                   SILVER SPRING    MD      20910
8       Neima                                                                                 SIXTEENTH
        n                                                                                     STREET SUITE
        Marcus
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 98 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2   Address   City            State   ZIP          Country
ID      Name                         Lease                                                               3

        Group                                                                 711
        LLC

379     The      Cloudsploit         Cloudsploit                  $0.00       8555                                 SILVER SPRING   MD      20910
        Neima                                                                 SIXTEENTH
        n                                                                     STREET
        Marcu                                                                 SUITE 711
        s
        Group
        LLC

37238   Neima    CNA PARAMOUNT       INSURANCE POLICY             $0.00       PLAZA OF THE   700 NORTH             DALLAS          TX      75201
0       n                            (6078780217) RE: EXCESS                  AMERICAS       PEARL
        Marcus                       QUOTA SHARE                                             STREET,
        Group                                                                                SUITE 300
        LTD
        LLC

37338   Neima    CNA PARAMOUNT       INSURANCE POLICY             $0.00       PLAZA OF THE   700 NORTH             DALLAS          TX      75201
1       n                            (PST673102090) RE:                       AMERICAS       PEARL
        Marcus                       GENERAL LIABILITY,                                      STREET,
        Group                        EMPLOYEE BENEFITS                                       SUITE 300
        LTD                          LIABILITY, AUTO/EXCESS
        LLC

37438   Neima    CNA PARAMOUNT       INSURANCE POLICY             $0.00       PLAZA OF THE   700 NORTH             DALLAS          TX      75201
2       n                            (652047243) RE: EXCESS                   AMERICAS       PEARL
        Marcus                       FIDUCIARY LIABILITY                                     STREET,
        Group                                                                                SUITE 300
        LTD
        LLC

37538   The      CNX                 CNX - STATEMENT OF           $0.00       1000 CONSOL                          CANONSBURG      PA      15317-6506
3       Neima                        WORK                                     ENERGY
        n                                                                     DRIVE
        Marcus
        Group
        LLC

37638   The      COGNIZANT           COGNIZANT TECHNOLOGY         $0.00       GLENPOINTE     FRANK                 TEANECK         NJ      07666
4       Neima    TECHNOLOGY          SOLUTIONS - STATEMENT                    CENTRE WEST    WEST BURR
        n        SOLUTIONS           OF WORK                                  500            BLVD
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 99 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost           Address 1        Address 2   Address   City           State   ZIP       Country
ID      Name                         Lease                                                                         3

377       The Neiman         COGNIZANT        COGNIZANT TECHNOLOGY            $0.00               GLENPOINT   FRANK           TEANECK        NJ       07666
          Marcus Group LLC   TECHNOLOGY       SOLUTIONS U S                                       E CENTRE    WEST
                             SOLUTIONS        CORPORATION -                                       WEST 500    BURR
                                              STATEMENT OF WORK                                               BLVD

37838   The      COGNIZANT           COGNIZANT TECHNOLOGY         $0.00               500              FRANK                 TEANECK        NJ      07666
5       Neima    TECHNOLOGY          SOLUTIONS U. S.                                  GLENPOINTE       WEST
        n        SOLUTIONS U.S.      CORPORATIONS                                     CENTRE WEST      BURR
        Marcus   CORPORATIONS        CORPORATION -                                    500              BLVD
        Group                        AMENDMENTSTATEMENT
        LLC                          OF WORK

37938   The      COGNIZANT           COGNIZANT TECHNOLOGY         $0.00               500                                    TEANECK        NJ      07666
6       Neima    TECHNOLOGY          SOLUTIONS U.S.                                   GLENPOINTE
        n        SOLUTIONS U.S.      CORPORATIONS - CHANGE                            CENTRE WEST
        Marcus   CORPORATIONS        ORDERAMENDMENT
        Group
        LLC

38038   The      COGNIZANT           COGNIZANT TECHNOLOGY         $0.00               500                                    TEANECK        NJ      07666
7       Neima    TECHNOLOGY          SOLUTIONS U.S.                                   GLENPOINTE
        n        SOLUTIONS U.S.      CORPORATIONS - MASTER                            CENTRE WEST
        Marcus   CORPORATIONS        SERVICES
        Group                        AGREEMENTCHANGE
        LLC                          ORDER

38138   The      COGNIZANT           COGNIZANT TECHNOLOGY         $0.00               500                                    TEANECK        NJ      07666
8       Neima    TECHNOLOGY          SOLUTIONS U.S.                                   GLENPOINTE
        n        SOLUTIONS U.S.      CORPORATIONS -                                   CENTRE WEST
        Marcus   CORPORATIONS        STATEMENT OF
        Group                        WORKMASTER SERVICES
        LLC                          AGREEMENT

389     The      COGNIZANT           COGNIZANT                    $0.00               500                                    TEANECK        NJ      07666
        Neima    TECHNOLOGY          TECHNOLOGY                                       GLENPOINTE
        n        SOLUTIONS U.S.      SOLUTIONS U.S.                                   CENTRE
        Marcu    CORPORATIONS        CORPORATIONS -                                   WEST
        s                            STATEMENT OF WORK
        Group
        LLC

38239   The      COMCAST CABLE       COMCAST CABLE                $0.00               1701 JOHN F.                           PHILADELPHIA   PA      19103
0       Neima    COMMUNICATIONS      COMMUNICATIONS                                   KENNEDY
        n        MANAGEMENT LLC      MANAGEMENT LLC -                                 BLVD
        Marcus                       GENERAL AGREEMENT
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 100 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1    Address 2   Address   City          State   ZIP     Country
ID      Name                         Lease                                                             3

        LLC



38339   The      COMMONWEALTH        COMMONWEALTH                 $0.00       5490                               HARRISBURG,   PA      17112
1       Neima    PACKAGING           PACKAGING COMPANY -                      LINGLESTOW
        n        COMPANY             GENERAL AGREEMENT                        N ROAD
        Marcus
        Group
        LLC

38439   The      COMPASS GROUP       COMPASS GROUP USA -          $0.00       4301                               DALLAS        TX      75244
2       Neima    USA, INC.           SUPPORTING DOCUMENTS                     BELTWOOD
        n                                                                     PARKWAYNO
        Marcus                                                                RTH
        Group
        LLC

38539   The      COMPASS GROUP       COMPASS GROUP USA, INC.      $0.00       4301                               DALLAS        TX      75244
3       Neima    USA, INC.           - MASTER SERVICES                        BELTWOOD
        n                            AGREEMENT                                PARKWAYNO
        Marcus                                                                RTH
        Group
        LLC

38639   The      COMPASS GROUP       COMPASS GROUP USA, INC.      $0.00       4301                               DALLAS        TX      75244
4       Neima    USA, INC.           BY AND THROUGH ITS                       BELTWOOD
        n                            CANTEEN VENDING                          PARKWAYNO
        Marcus                       SERVICES DIVISION -                      RTH
        Group                        MASTER SERVICES
        LLC                          AGREEMENT

38739   The      COMPLIANCE          COMPLIANCE NETWORK,          $0.00       14090 SW                           SUGAR LAND    TX      77478
5       Neima    NETWORK, L.L.C.     L.L.C. - MASTER SERVICES                 FREEWAY,
        n                            AGREEMENT                                SUITE 300
        Marcus
        Group
        LLC

38839   The      COMPUTERSHARE       COMPUTERSHARE -              $0.00       250 ROYALL                         CANTON        MA      02021
6       Neima                        TRANSFER AGENT                           STREET
        n
        Marcus
        Group
        LLC
                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 101 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name       Description of Contract or        Cure Cost           Address 1         Address 2         Address   City          State   ZIP       Country
ID      Name                             Lease                                                                                     3

389       The Neiman          Connection            Connection Engine - Van Dyke       $0.00               1919 14TH       SUITE              BOULDER       CO       80302
          Marcus Group LLC    Engine - Van          Secure CRT                                             STREET          450
                              Dyke Secure CRT

39039   The      Connection Engine -     Connection Engine - Van Dyke      $0.00               1919 14TH         SUITE 450                   BOULDER       CO      80302
7       Neima    Van Dyke Secure CRT     Secure CRT                                            STREET
        n
        Marcus
        Group
        LLC

398     The      Connection Engine -     Connection Engine - Van Dyke      $0.00               1919 14TH         SUITE 450                   BOULDER       CO      80302
        Neima    Van Dyke Secure         Secure CRT                                            STREET
        n        CRT
        Marcu
        s
        Group
        LLC

39139   The      CONNEXITY, INC.         CONNEXITY, INC. -                 $0.00               2120              SUITE 400                   LOS ANGELES   CA      90404
9       Neima                            STATEMENT OF WORK                                     COLORADO
        n                                                                                      AVENUE
        Marcus
        Group
        LLC

392       The Neiman          Contegix              Contegix                           $0.00               210 NORTH       STE 600            ST LOUIS      MO       63101
          Marcus Group LLC                                                                                 TUCKER
                                                                                                           BLVD

39340   The      Contegix                Contegix                          $0.00               210 NORTH         STE 600                     ST LOUIS      MO      63101
0       Neima                                                                                  TUCKER BLVD
        n
        Marcus
        Group
        LLC

401     The      Contegix                Contegix                          $0.00               210 NORTH         STE 600                     ST LOUIS      MO      63101
        Neima                                                                                  TUCKER
        n                                                                                      BLVD
        Marcu
        s
        Group
        LLC
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 102 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name      Description of Contract or   Cure Cost           Address 1         Address 2   Address   City           State   ZIP          Country
ID      Name                            Lease                                                                          3

39440   The      CONVEY, INC.           CONVEY, INC. - MASTER        $0.00               5901 CHRISTIE     SUITE 405             EMERYVILLE     CA      94608
2       Neima                           SERVICES AGREEMENT                               AVENUE
        n
        Marcus
        Group
        LLC

39540   The      COPLEY PLACE           LEASE RE: 5 COPLEY           $0.00               225 WEST                                INDIANAPOLIS   IN      46204-3438
3       Neima    ASSOCIATES, LLC        PLACE, BOSTON, MA                                WASHINGTON
        n                               DATED 11/23/1981 (LEASE ID                       STREET
        Marcus                          1020-0001)
        Group
        LLC

39640   The      CORETRUST              CORETRUST CAR RENTAL         $0.00               155 FRANKLIN                            BRENTWOOD      TN      37027
4       Neima    PURCHASING             AMENDMENT -                                      ROAD SUITE
        n        GROUP                  SUPPORTING DOCUMENTS                             400
        Marcus
        Group
        LLC

397       The Neiman             CORETRUST       CORETRUST GRAINGER MRO          $0.00               155                          BRENTWOOD      TN       37027
          Marcus Group LLC       PURCHASING      AMENDMENT - SUPPORTING                              FRANKLIN
                                 GROUP           DOCUMENTS                                           ROAD
                                                                                                     SUITE 400

39840   The      CORETRUST              CORETRUST PURCHASING         $0.00               155 FRANKLIN                            BRENTWOOD      TN      37027
5       Neima    PURCHASING             GROUPGRAINGER MRO                                ROAD SUITE
        n        GROUP                  AMENDMENT - MASTER                               400
        Marcus                          SERVICES
        Group                           AGREEMENTSUPPORTING
        LLC                             DOCUMENTS

406     The      CORETRUST              CORETRUST PURCHASING         $0.00               155                                     BRENTWOOD      TN      37027
        Neima    PURCHASING             GROUP - MASTER                                   FRANKLIN
        n        GROUP                  SERVICES AGREEMENT                               ROAD SUITE
        Marcu                                                                            400
        s
        Group
        LLC

39940   The      Corp Services          Corp Services                $0.00               PO BOX 13397                            PHILADELPHIA   PA      19101-3397
7       Neima
        n
        Marcus
        Group
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 103 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name       Description of Contract or        Cure Cost           Address 1        Address 2   Address   City           State   ZIP          Country
ID      Name                             Lease                                                                              3

        LLC

40040   The      CORPORATECOUNS          CORPORATECOUNSEL.NET              $0.00               7600 N.                                AUSTIN         TX      78731
8       Neima    EL.NET                                                                        CAPITAL OF
        n                                                                                      TEXAS
        Marcus                                                                                 HIGHWAY,
        Group                                                                                  BLDG B STE
        LLC                                                                                    120

401       The Neiman         Couchbase            Couchbase                            $0.00               3250                        SANTA CLARA    CA       95054
          Marcus Group LLC                                                                                 OLCOTT
                                                                                                           STREET

40240   The      Couchbase               Couchbase                         $0.00               3250 OLCOTT                            SANTA CLARA    CA      95054
9       Neima                                                                                  STREET
        n
        Marcus
        Group
        LLC

410     The      Couchbase               Couchbase                         $0.00               3250 OLCOTT                            SANTA CLARA    CA      95054
        Neima                                                                                  STREET
        n
        Marcu
        s
        Group
        LLC

40341   The      Cronin & Cronin Law     Cronin & Cronin NY Property       $0.00               200 OLD          SUITE 470             MINEOLA        NY      11501-4273
1       Neima    Firm, PLLC              Tax Appeals (stores 1014, 1111,                       COUNTRY
        n                                1063)                                                 ROAD
        Marcus
        Group
        LLC

40441   The      CROSS POINT             supply chain agreement            $0.00               501 DUNCAN                             ARLINGTON      TX      76011
2       Neima    COMMUNICATIONS                                                                PERRY RD.
        n
        Marcus
        Group
        LLC

405       The Neiman         Crowdstrike          Crowdstrike                          $0.00               150                         SUNNYVALE      CA       94086
          Marcus Group LLC                                                                                 MATHILDA
                                                                                                           PLACE,
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 104 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name    Description of Contract or   Cure Cost           Address 1         Address 2   Address   City           State   ZIP          Country
ID      Name                          Lease                                                                          3

                                                                                                   SUITE 300

40641   The      Crowdstrike          Crowdstrike                  $0.00               150                                     SUNNYVALE      CA      94086
3       Neima                                                                          MATHILDA
        n                                                                              PLACE, SUITE
        Marcus                                                                         300
        Group
        LLC

414     The      Crowdstrike          Crowdstrike                  $0.00               150                                     SUNNYVALE      CA      94086
        Neima                                                                          MATHILDA
        n                                                                              PLACE, SUITE
        Marcu                                                                          300
        s
        Group
        LLC

40741   The      CROWN CASTLE         CROWN CASTLE ETHERNET        $0.00               196 VAN           SUITE 250             HERNDON        VA      20170
5       Neima                         SERVICE ORDERING                                 BUREN
        n                             DOCUMENT-10-31-2018 -                            STREET
        Marcus                        ORDERING DOCUMENTS
        Group
        LLC

40841   The      CROWN LINEN          CROWN LINEN SERVICES         $0.00               322 E                                   COLUMBIA       IL      62236
6       Neima    SERVICES INC         INC - MASTER SERVICES                            INDUSTRIAL
        n                             AGREEMENT                                        DRIVE
        Marcus
        Group
        LLC

409       The Neiman           CROWN           CROWN RELOCATIONS -             $0.00               5252                         HUNTINGTON     CA       92656
          Marcus Group LLC     RELOCATIONS     AMENDMENT                                           ARGOSY                       BEACH
                                                                                                   AVE

41041   The      CROWN                CROWN RELOCATIONS -          $0.00               5252 ARGOSY                             HUNTINGTON     CA      92656
7       Neima    RELOCATIONS          MASTER SERVICES                                  AVE                                     BEACH
        n                             AGREEMENTAMENDMENT
        Marcus
        Group
        LLC

41141   The      CS TECHNOLOGY,       CS TECHNOLOGYCROWN           $0.00               ONE PENN          54TH                  NEWHUNTINGT    NYCA    1011992656
8       Neima    INC.CROWN            RELOCATIONS -                                    PLAZA5252         FLOOR                 ON YORKBEACH
        n        RELOCATIONS          SUPPORTING                                       ARGOSY AVE
        Marcus                        DOCUMENTSMASTER
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 105 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1   Address 2   Address   City       State   ZIP     Country
ID      Name                         Lease                                                            3

        Group                        SERVICES AGREEMENT
        LLC


41241   The      CS TECHNOLOGY,      CS TECHNOLOGY CIO -          $0.00       ONE PENN    54TH                  NEW YORK   NY      10119
9       Neima    INC.                SUPPORTING DOCUMENTS                     PLAZA       FLOOR
        n
        Marcus
        Group
        LLC

41342   The      CS TECHNOLOGY,      CS TECHNOLOGY INCCIO -       $0.00       ONE PENN    54TH                  NEW YORK   NY      10119
0       Neima    INC.                STATEMENT OF                             PLAZA       FLOOR
        n                            WORKSUPPORTING
        Marcus                       DOCUMENTS
        Group
        LLC

41442   The      CS TECHNOLOGY,      CS TECHNOLOGY, INC. -        $0.00       ONE PENN    54TH                  NEW YORK   NY      10119
1       Neima    INC.                CHANGE                                   PLAZA       FLOOR
        n                            ORDERSTATEMENT OF
        Marcus                       WORK
        Group
        LLC

41542   The      CS TECHNOLOGY,      CS TECHNOLOGY, INC. -        $0.00       ONE PENN    54TH                  NEW YORK   NY      10119
2       Neima    INC.                MASTER SERVICES                          PLAZA       FLOOR
        n                            AGREEMENTCHANGE
        Marcus                       ORDER
        Group
        LLC

41642   The      CS TECHNOLOGY,      CS TECHNOLOGY, INC. -        $0.00       ONE PENN    54TH                  NEW YORK   NY      10119
3       Neima    INC.                STATEMENT OF                             PLAZA       FLOOR
        n                            WORKMASTER SERVICES
        Marcus                       AGREEMENT
        Group
        LLC

424     The      CS TECHNOLOGY,      CS TECHNOLOGY, INC. -        $0.00       ONE PENN    54TH                  NEW YORK   NY      10119
        Neima    INC.                STATEMENT OF WORK                        PLAZA       FLOOR
        n
        Marcu
        s
        Group
                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 106 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name       Description of Contract or   Cure Cost           Address 1        Address 2      Address   City            State   ZIP          Country
ID      Name                             Lease                                                                            3

        LLC


41742   The      Cummins                 Cummins                      $0.00               1939 DEERE                                IRVINE          CA      92606
5       Neima                                                                             AVENUE
        n
        Marcus
        Group
        LLC

418       The Neiman         Curvature               Curvature                    $0.00               2810        SUITE              CHARLOTTE       NC       28217
          Marcus Group LLC                                                                            COLISEUM    600
                                                                                                      CENTRE
                                                                                                      DRIVE

41942   The      Curvature               Curvature                    $0.00               2810             SUITE 600                CHARLOTTE       NC      28217
6       Neima                                                                             COLISEUM
        n                                                                                 CENTRE
        Marcus                                                                            DRIVE
        Group
        LLC

42042   The      DANIEL J.               DANIEL J. EDELMAN, INC. -    $0.00               200 EAST         SUITE 600                CHICAGOCHARL    ILNC    6060128217
7       Neima    EDELMAN,                MASTER SERVICES                                  RANDOLPH                                  OTTE
        n        INC.Curvature           AGREEMENTCurvature                               ROAD2810
        Marcus                                                                            COLISEUM
        Group                                                                             CENTRE
        LLC                                                                               DRIVE

42142   The      DANIEL J.               DANIEL J. EDELMAN, INC. -    $0.00               200 EAST                                  CHICAGO         IL      60601
8       Neima    EDELMAN, INC.           STATEMENT OF                                     RANDOLPH
        n                                WORKMASTER SERVICES                              ROAD
        Marcus                           AGREEMENT
        Group
        LLC

42242   The      DATA                    DATA SALESDANIEL J.          $0.00               3450 WEST                                 BURNSVILLECHI   MNIL    5533760601
9       Neima    SALESDANIEL J.          EDELMAN, INC. - MASTER                           BURNSVILLE                                CAGO
        n        EDELMAN, INC.           SERVICES                                         PARKWAY200
        Marcus                           AGREEMENTSTATEMENT                               EAST
        Group                            OF WORK                                          RANDOLPH
        LLC                                                                               ROAD

42343   The      DATA SALES              DATA SALES TERMS SHEET       $0.00               3450 WEST                                 BURNSVILLE      MN      55337
0       Neima                            - SUPPORTING                                     BURNSVILLE
        n                                DOCUMENTSMASTER
        Marcus
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 107 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name     Description of Contract or     Cure Cost   Address 1      Address 2   Address   City          State   ZIP     Country
ID      Name                           Lease                                                                 3

        Group                          SERVICES AGREEMENT                         PARKWAY
        LLC

42443   The      DATA SALES CO.,       EQUIPMENT LEASE (LEASE         $0.00       3450 WEST                            BURNSVILLE    MN      55337
1       Neima    INC.                  ID 9095DATA SALES                          BURNSVILLE
        n                              TERMS SHEET -0112)                         PARKWAY
        Marcus                         SUPPORTING
        Group                          DOCUMENTS
        LLC

42543   The      DATA SALES CO.,       MASTER EQUIPMENT               $0.00       3450 WEST                            BURNSVILLE    MN      55337
2       Neima    INC.                  LEASE DATED 2/1/2019                       BURNSVILLE
        n                              (LEASE ID                                  PARKWAY
        Marcus                         EQU-DAT-MASTER9095-0112
        Group                          )
        LLC

433     The      DATA SALES CO.,       MASTER EQUIPMENT               $0.00       3450 WEST                            BURNSVILLE    MN      55337
        Neima    INC.                  LEASE DATED 2/1/2019                       BURNSVILLE
        n                              (LEASE ID                                  PARKWAY
        Marcu                          EQU-DAT-MASTER)
        s
        Group
        LLC

42643   The      Datasite LLC (f/k/a   Software License Agreement -   $0.00       BAKER          733 S.                MINNEAPOLIS   MN      55402
4       Neima    Merrill)              Virtual Data Rooms (Rolex)                 CENTER         MARQUETT
        n                                                                                        E AVE,
        Marcus                                                                                   SUITE 600
        Group
        LLC

42743   The      DATASTAX              DATASTAX - MASTER              $0.00       3975 FREEDOM                         SANTA CLARA   CA      95054
5       Neima                          SOFTWARE AGREEMENT                         CIRCLE
        n
        Marcus
        Group
        LLC

42843   The      DATASTAX INC          DATASTAX INC - MASTER          $0.00       777 MARINERS                         SAN MATEO     CA      94402
6       Neima                          SOFTWARE AGREEMENT                         ISLAND DR.,
        n                                                                         SUITE 510
        Marcus
        Group
        LLC
                                          Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 108 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name        Description of Contract or      Cure Cost           Address 1         Address 2   Address   City         State   ZIP       Country
ID      Name                              Lease                                                                             3

42943   The      DATASTAX INC             DATASTAX SUBSCRIPTION           $0.00               777 MARINERS                            SAN MATEO    CA      94402
7       Neima                             ORDERING                                            ISLAND DR.,
        n                                 DOCUMENT-04-25-2018 -                               SUITE 510
        Marcus                            ORDERING DOCUMENTS
        Group
        LLC

43043   The      David Monn LLC           Services agreement              $0.00               135 W 27TH        2ND FLOOR             NEW YORK     NY      10001
8       Neima                                                                                 STREET
        n
        Marcus
        Group
        LLC

43143   The      DELIV, INC.              DELIV, INC. - MASTER            $0.00               1001 ELWELL                             PALO ALTO    CA      94303
9       Neima                             SERVICES AGREEMENT                                  COURT
        n
        Marcus
        Group
        LLC

43244   The      DELL EMC                 DELL EMC - STATEMENT OF         $0.00               176 SOUTH                                            MA      01748
0       Neima                             WORK                                                STREET,HOPKI
        n                                                                                     NTON
        Marcus
        Group
        LLC

43344   The      DELL MARKETING           DELL MARKETING L.P. -           $0.00               2300 WEST                               PLANO        TX      75075
1       Neima    L.P.                     MASTER SERVICES                                     PLANO
        n                                 AGREEMENT                                           PARKWAY
        Marcus
        Group
        LLC

43444   The      DELL MARKETING           DELL MARKETING LP -             $0.00               2300 WEST                               PLANO        TX      75075
2       Neima    LP                       STATEMENT OF WORK                                   PLANO
        n                                                                                     PARKWAY
        Marcus
        Group
        LLC

435       The Neiman           Deloitte            Master Services Agreement          $0.00               4022 SELLS                   HERMITAGE    TN       37076
          Marcus Group LLC                                                                                DRIVE
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 109 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or        Cure Cost   Address 1    Address 2   Address   City        State   ZIP          Country
ID      Name                         Lease                                                                  3

43644   The      Deloitte            Engagement Letter - Fresh-Start   $0.00       4022 SELLS                         HERMITAGE   TN      37076
3       Neima                        Accounting                                    DRIVE
        n                            (post-petition)Master Services
        Marcus                       Agreement
        Group
        LLC

43744   The      Deloitte            Master Services                   $0.00       4022 SELLS                         HERMITAGE   TN      37076
4       Neima                        AgreementEngagement Letter                    DRIVE
        n                            - Fresh-Start Accounting
        Marcus                       (post-petition)
        Group
        LLC

43844   The      Deloitte            Engagement Letter - Fresh-Start   $0.00       4022 SELLS                         HERMITAGE   TN      37076
5       Neima                        Accounting                                    DRIVE
        n                            (post-petition)Master Services
        Marcus                       Agreement
        Group
        LLC

446     The      Deloitte            Engagement Letter -               $0.00       4022 SELLS                         HERMITAGE   TN      37076
        Neima                        Fresh-Start Accounting                        DRIVE
        n                            (post-petition)
        Marcu
        s
        Group
        LLC

43944   The      DELTA AIRLINES      DELTA AIRLINES -                  $0.00       1030 DELTA                         ATLANTA     GA      30320
7       Neima                        GENERAL AGREEMENT                             BLVD
        n
        Marcus
        Group
        LLC

44044   The      DENORMANDIE         DENORMANDIE TOWEL                 $0.00       7780 SOUTH                         CHICAGO     IL      60619-3495
8       Neima    TOWEL AND LINEN     AND LINEN SUPPLY                              DANTE
        n        SUPPLY COMPANY      COMPANY - MASTER                              AVENUE
        Marcus                       SERVICES AGREEMENT
        Group
        LLC
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 110 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name     Description of Contract or   Cure Cost           Address 1       Address 2         Address   City       State   ZIP          Country
ID      Name                           Lease                                                                              3

44144   The      DENORMANDIE           DENORMANDIE TOWEL            $0.00               7780 SOUTH                                  CHICAGO    IL      60619-3495
9       Neima    TOWEL AND LINEN       AND LINEN SUPPLY                                 DANTE
        n        SUPPLY COMPANY        COMPANY - SUPPORTING                             AVENUE
        Marcus                         DOCUMENTS
        Group
        LLC

442       The Neiman           DETERMINE        DETERMINE IASTA-NM              $0.00               615 W.        SUITE              CARMEL     IN       46032
          Marcus Group LLC     SOURCING INC     AMENDMENT 2 - RENEWAL                               CARMEL        100
                                                NOV 2015 - SUPPORTING                               DRIVE
                                                DOCUMENTS

44345   The      DETERMINE             DETERMINE SOURCING INC       $0.00               615 W.          SUITE 100                   CARMEL     IN      46032
0       Neima    SOURCING INC          - AMENDMENT                                      CARMEL
        n                                                                               DRIVE
        Marcus
        Group
        LLC

44445   The      Digicert - Symantec   Digicert - Symantec Certs    $0.00               PO BOX 840695                               DALLAS     TX      75284-0695
1       Neima    Certs
        n
        Marcus
        Group
        LLC

44545   The      Digicert - Symantec   Digicert - Symantec Certs    $0.00               PO BOX 840695                               DALLAS     TX      75284-0695
2       Neima    Certs
        n
        Marcus
        Group
        LLC

44645   The      DIGITAL MOBILE        DIGITAL MOBILE               $0.00               6550 ROCK       SUITE 7                     BETHESDA   MD      20817
3       Neima    INNOVATIONS LLC       INNOVATIONS LLC -                                SPRING DR
        n                              STATEMENT OF WORK
        Marcus
        Group
        LLC

44745   The      DIGITAL MOBILE        DIGITAL MOBILE               $0.00               6550 ROCK                                   BETHESDA   MD      20854
4       Neima    INNOVATIONS,LLC.      INNOVATIONS,LLC. -                               SPRING
        n                              MASTER SERVICES                                  DRIVE, 7TH
        Marcus                         AGREEMENT                                        FLOOR
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 111 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1       Address 2   Address   City            State   ZIP          Country
ID      Name                         Lease                                                                3

        LLC



44845   The      DILIGENT            DILIGENT -                   $0.00       PO BOX 419829                         BOSTON          MA      02241-9874
5       Neima
        n
        Marcus
        Group
        LLC

44945   The      DIRECT SOURCE       DIRECT SOURCE INC -          $0.00       8176                                  CHANHASSEN      MN      55317
6       Neima    INC                 MASTER SERVICES                          MALLORY
        n                            AGREEMENT                                COURT
        Marcus
        Group
        LLC

45045   The      DIRECTV, LLC        DIRECTV, LLC - MASTER        $0.00       2230, E.                              EL SEGUNDO      CA      90245
7       Neima                        SERVICES AGREEMENT                       IMPERIAL
        n                                                                     HIGHWAY
        Marcus
        Group
        LLC

45145   The      Discover            Discover Merchant Services   $0.00       2500 LAKE                             RIVERWOODS      IL      60015
8       Neima                        Agreement                                COOK ROAD
        n
        Marcus
        Group
        LLC

45245   The      DOCUSIGN INC        DOCUSIGN, INC. - PRICING     $0.00       221 MAIN ST.,                         SAN FRANCISCO   CA      94105
9       Neima                        AGREEMENT                                STE 1000
        n
        Marcus
        Group
        LLC

45346   The      DOCUSIGN INC        DOCUSIGN INC -               $0.00       221 MAIN ST.,                         SAN FRANCISCO   CA      94105
0       Neima                        AMENDMENT                                STE 1000
        n
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 112 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1       Address 2   Address   City            State   ZIP     Country
ID      Name                         Lease                                                                3

45446   The      DOCUSIGN INC        DOCUSIGN INC - MASTER        $0.00       221 MAIN ST.,                         SAN FRANCISCO   CA      94105
1       Neima                        SOFTWARE AGREEMENT                       STE 1000
        n
        Marcus
        Group
        LLC

45546   The      DOCUSIGN INC        DOCUSIGN LICENSE             $0.00       221 MAIN ST.,                         SAN FRANCISCO   CA      94105
2       Neima                        AGREEMENT IT - 3-8-2017 -                STE 1000
        n                            SUPPORTING DOCUMENTS
        Marcus
        Group
        LLC

45646   The      DOCUSIGN INC        DOCUSIGN, INC. -             $0.00       221 MAIN ST.,                         SAN FRANCISCO   CA      94105
3       Neima                        SUPPORTING DOCUMENTS                     STE 1000
        n
        Marcus
        Group
        LLC

45746   The      DOVETREE            DOVETREE - MASTER            $0.00       707                                   SAN DIEGO       CA      92101
4       Neima                        SOFTWARE AGREEMENT                       BROADWAY
        n                                                                     #1240
        Marcus
        Group
        LLC

45846   The      Drivesavers         Drivesavers                  $0.00       400 BEL                               NOVATO          CA      94949
5       Neima                                                                 MARIN KEYS
        n                                                                     BLVD
        Marcus
        Group
        LLC

45946   The      Drivesavers         Drivesavers                  $0.00       400 BEL                               NOVATO          CA      94949
6       Neima                                                                 MARIN KEYS
        n                                                                     BLVD
        Marcus
        Group
        LLC

46046   The      DSCO                DSCO - AMENDMENT             $0.00       3900 N          SUITE 300             LEHI            UT      84043
7       Neima                                                                 TRAVERSE
        n                                                                     MOUNTAIN
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 113 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or     Cure Cost   Address 1      Address 2    Address   City       State   ZIP     Country
ID      Name                         Lease                                                                  3

        LLC                                                                     BLVD


46146   The      DSCO                DSCO - MASTER SERVICES         $0.00       3900 N         SUITE 300              LEHI       UT      84043
8       Neima                        AGREEMENT                                  TRAVERSE
        n                                                                       MOUNTAIN
        Marcus                                                                  BLVD
        Group
        LLC

46246   The      DSCO                DSCO - SUPPORTING              $0.00       3900 N         SUITE 300              LEHI       UT      84043
9       Neima                        DOCUMENTS                                  TRAVERSE
        n                                                                       MOUNTAIN
        Marcus                                                                  BLVD
        Group
        LLC

46347   The      Duff & Phelps       Engagement Letter - FY20 ASC   $0.00       55 EAST 52ND   31ST FLOOR             NEW YORK   NY      10055
0       Neima                        350 Valuations                             STREET
        n
        Marcus
        Group
        LLC

46447   The      Duff & Phelps       Engagement Letter - 2020       $0.00       55 EAST 52ND   31ST FLOOR             NEW YORK   NY      10055
1       Neima                        Fresh-Start Valuation                      STREET
        n
        Marcus
        Group
        LLC

46547   The      Duff & Phelps       Engagement Letter - FY20 ASC   $0.00       55 EAST 52ND   31ST FLOOR             NEW YORK   NY      10055
2       Neima                        350 Valuations                             STREET
        n
        Marcus
        Group
        LLC

46647   The      Duff & Phelps       Engagement Letter - 2020       $0.00       55 EAST 52ND   31ST FLOOR             NEW YORK   NY      10055
3       Neima                        Fresh-Start Valuation                      STREET
        n
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 114 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2    Address   City          State   ZIP     Country
ID      Name                         Lease                                                                3

46747   The      DUFF & PHELPS       DUFF & PHELPS LLC -          $0.00       55 EAST 52ND   31ST FLOOR             NEW YORK      NY      10055
4       Neima    LLC                 ENGAGEMENT LETTER                        STREET
        n
        Marcus
        Group
        LLC

46847   The      DUFF & PHELPS       DUFF & PHELPS LLC -          $0.00       55 EAST 52ND   31ST FLOOR             NEW YORK      NY      10055
5       Neima    LLC                 STATEMENT OF WORK                        STREET
        n
        Marcus
        Group
        LLC

46947   The      DUNBAR              DUNBAR ARMORED INC -         $0.00       50 SCHILLING                          HUND VALLEY   MD      21031
6       Neima    ARMORED INC         MASTER SERVICES                          RODS
        n                            AGREEMENT
        Marcus
        Group
        LLC

47047   The      DUNBAR              DUNBAR ARMORED INC. -        $0.00       50 SCHILLING                          HUND VALLEY   MD      21031
7       Neima    ARMORED INC         SUPPORTING DOCUMENTS                     RODS
        n
        Marcus
        Group
        LLC

47147   The      DUNBAR              DUNBAR ARMORED               $0.00       50 SCHILLING                          HUND VALLEY   MD      21031
8       Neima    ARMORED INC         TRANSPORT CIT 2010                       RODS
        n                            AMENDMENT -
        Marcus                       SUPPORTING DOCUMENTS
        Group
        LLC

47247   The      DUNBAR              DUNBAR ARMORED               $0.00       50 SCHILLING                          HUND VALLEY   MD      21031
9       Neima    ARMORED INC         TRANSPORT CIT 2013                       RODS
        n                            AMENDMENT -
        Marcus                       SUPPORTING DOCUMENTS
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 115 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2   Address   City            State   ZIP     Country
ID      Name                         Lease                                                               3

47348   The      DUNBAR              DUNBAR ARMORED               $0.00       50 SCHILLING                         HUND VALLEY     MD      21031
0       Neima    ARMORED INC         TRANSPORT_CIT_2017_AME                   RODS
        n                            NDMENT - SUPPORTING
        Marcus                       DOCUMENTS
        Group
        LLC

47448   The      DUNBAR              DUNBAR CIT 2013 EXHIBIT      $0.00       50 SCHILLING                         HUND VALLEY     MD      21031
1       Neima    ARMORED INC         A - SUPPORTING                           RODS
        n                            DOCUMENTS
        Marcus
        Group
        LLC

47548   The      DUST-TEX            DUST-TEX HONOLULU, INC.      $0.00       210 PUUHALE                          HONOLULU        HI      96819
2       Neima    HONOLULU, INC.      - MASTER SERVICES                        ROAD, UNIT C
        n                            AGREEMENT
        Marcus
        Group
        LLC

47648   The      DVK                 DVK - MASTER SERVICES        $0.00       BRIANDRING                           FRANKFURT/MAI   DE      60598   GERMANY
3       Neima                        AGREEMENT                                12A                                  N
        n
        Marcus
        Group
        LLC

47748   The      DYNAMEX INC.        DYNAMEX INC. - MASTER        $0.00       5429 LBJ                             DALLAS          TX      75240
4       Neima                        SERVICES AGREEMENT                       FREEWAY
        n                                                                     SUITE 1000
        Marcus
        Group
        LLC

47848   The      DYNATRACE           DYNATRACE - ADDITIONAL       $0.00       400-1 TOTTEN                         WALTHAM         MA      02451
5       Neima    SOFTWARE, INC.      MONITORING LICENSES                      POND ROAD
        n                            7-2016 - SUPPORTING
        Marcus                       DOCUMENTS
        Group
        LLC

47948   The      DYNATRACE           DYNATRACE AMENDMENT          $0.00       400-1 TOTTEN                         WALTHAM         MA      02451
6       Neima    SOFTWARE, INC.      9.13.17 - SUPPORTING                     POND ROAD
        n                            DOCUMENTS
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 116 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2   Address   City          State   ZIP     Country
ID      Name                         Lease                                                               3

        LLC



48048   The      DYNATRACE           DYNATRACE SOFTWARE,          $0.00       400-1 TOTTEN                         WALTHAM       MA      02451
7       Neima    SOFTWARE, INC.      INC. - MASTER SOFTWARE                   POND ROAD
        n                            AGREEMENT
        Marcus
        Group
        LLC

48148   The      ELC, LLC.           ELC, LLC. - MASTER           $0.00       55 WEST 39TH                         NEW YORK      NY      10018
8       Neima                        SERVICES AGREEMENT                       STREET
        n
        Marcus
        Group
        LLC

48248   The      ELICIT LLC          ELICIT LLC - STATEMENT       $0.00       525 3RD        SUITE 511             MINNEAPOLIS   MN      55401
9       Neima                        OF WORK                                  STREET
        n                                                                     NORTH
        Marcus
        Group
        LLC

48349   The      ELICIT LLC          ELICIT, LLC. - SUPPORTING    $0.00       525 3RD        SUITE 511             MINNEAPOLIS   MN      55401
0       Neima                        DOCUMENTS                                STREET
        n                                                                     NORTH
        Marcus
        Group
        LLC

48449   The      Embark              Master Services Agreement    $0.00       2919           SUITE 400             DALLAS        TX      75220
1       Neima                                                                 COMMERCE
        n                                                                     STREET
        Marcus
        Group
        LLC

48549   The      Embark              Project Order/SOW            $0.00       2919           SUITE 400             DALLAS        TX      75220
2       Neima                        (post-petition)                          COMMERCE
        n                                                                     STREET
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 117 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1     Address 2   Address   City        State   ZIP          Country
ID      Name                         Lease                                                              3

48649   The      Embark              Master Services Agreement    $0.00       2919          SUITE 400             DALLAS      TX      75220
3       Neima                                                                 COMMERCE
        n                                                                     STREET
        Marcus
        Group
        LLC

48749   The      Embark              Project Order/SOW            $0.00       2919          SUITE 400             DALLAS      TX      75220
4       Neima                        (post-petition)                          COMMERCE
        n                                                                     STREET
        Marcus
        Group
        LLC

48849   The      EMC                 EMC CORPORATION -            $0.00       176 SOUTH                           HOPKINTON   MA      01748
5       Neima    CORPORATION         STATEMENT OF WORK                        STREET
        n
        Marcus
        Group
        LLC

48949   The      EMPLOYEE            supply chain agreement       $0.00
6       Neima    SOLUTIONS
        n
        Marcus
        Group
        LLC

49049   The      ENDICIA             ENDICIA - MASTER             $0.00       323 N.                              SUNNYVALE   CA      94085-4207
7       Neima                        SERVICES AGREEMENT                       MATHILDA
        n                                                                     AVE
        Marcus
        Group
        LLC

49149   The      English-American    supply chain agreement       $0.00
8       Neima
        n
        Marcus
        Group
        LLC

49249   The      Ernst & Young       Master Services Agreement    $0.00       ONE VICTORY   2323                  DALLAS      TX      75219
9       Neima                                                                 PARK          VICTORY
        n                                                                                   AVENUE,
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 118 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or     Cure Cost   Address 1     Address 2    Address   City       State   ZIP     Country
ID      Name                         Lease                                                                 3

        LLC                                                                                   SUITE 2000


49350   The      Ernst & Young       Engagement Letter - 2020       $0.00       ONE VICTORY   2323                   DALLAS     TX      75219
0       Neima                        Annual Audit                               PARK          VICTORY
        n                                                                                     AVENUE,
        Marcus                                                                                SUITE 2000
        Group
        LLC

49450   The      Ernst & Young       Engagement Letter - 2020 EBP   $0.00       ONE VICTORY   2323                   DALLAS     TX      75219
1       Neima                        Audits                                     PARK          VICTORY
        n                                                                                     AVENUE,
        Marcus                                                                                SUITE 2000
        Group
        LLC

49550   The      Ernst & Young       Master Services Agreement      $0.00       ONE VICTORY   2323                   DALLAS     TX      75219
2       Neima                                                                   PARK          VICTORY
        n                                                                                     AVENUE,
        Marcus                                                                                SUITE 2000
        Group
        LLC

49650   The      Ernst & Young       Engagement Letter - 2020       $0.00       ONE VICTORY   2323                   DALLAS     TX      75219
3       Neima                        Annual Audit                               PARK          VICTORY
        n                                                                                     AVENUE,
        Marcus                                                                                SUITE 2000
        Group
        LLC

49750   The      Ernst & Young       Engagement Letter - 2020 EBP   $0.00       ONE VICTORY   2323                   DALLAS     TX      75219
4       Neima                        Audits                                     PARK          VICTORY
        n                                                                                     AVENUE,
        Marcus                                                                                SUITE 2000
        Group
        LLC

49850   The      Ernst & Young LLP   Ernst & Young - Tax Review     $0.00       200 PLAZA                            SECAUCUS   NJ      7094
5       Neima                        and Preparation                            DRIVE
        n
        Marcus
        Group
        LLC
                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 119 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name       Description of Contract or       Cure Cost   Address 1      Address 2   Address   City            State   ZIP          Country
ID      Name                             Lease                                                                   3

49950   The      Ernst & Young Product   Software Licensing Agreement -   $0.00       950 MAIN                             CLEVELAND       OH      44113-7214
6       Neima    Sales                   EY Online Research Tools                     AVENUE
        n
        Marcus
        Group
        LLC

50050   The      Ernst & Young Product   Software Licensing Agreement -   $0.00       950 MAIN                             CLEVELAND       OH      44113-7214
7       Neima    Sales                   EY Online Research Tools                     AVENUE
        n
        Marcus
        Group
        LLC

50150   The      Eugene L Griffin &      Eugene L Griffin & Associates    $0.00       29 NORTH       SUITE 650             CHICAGO         IL      60606
8       Neima    Associates              Chicago Property Tax Appeals                 WACKER
        n                                                                             DRIVE
        Marcus
        Group
        LLC

50250   The      EVERGAGE INC            EVERGAGE INC - MASTER            $0.00       212 ELM ST.,                         SOMERVILLE      MA      02144
9       Neima                            SERVICES AGREEMENT                           SUITE 402
        n
        Marcus
        Group
        LLC

50351   The      EVERGAGE INC            EVERGAGE INC -                   $0.00       212 ELM ST.,                         SOMERVILLE      MA      02144
0       Neima                            STATEMENT OF WORK                            SUITE 402
        n
        Marcus
        Group
        LLC

50451   The      EVERGAGE, INC.          EVERGAGE, INC. - MASTER          $0.00       212 ELM ST.,                         SOMERVILLE      MA      02144
1       Neima                            SERVICES AGREEMENT                           SUITE 402
        n
        Marcus
        Group
        LLC

50551   The      EXCEL ELEVATOR          EXCEL ELEVATOR AND               $0.00       257 NELSON                           STATEN ISLAND   NY      10308
2       Neima    AND ESCALATOR           ESCALATOR CORP -                             AVENUE
        n        CORP                    AMENDMENT
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 120 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1     Address 2   Address   City            State   ZIP     Country
ID      Name                         Lease                                                              3

        LLC



50651   The      EXCEL/ELEVATOR      3 PHASE - MASTER SERVICE     $0.00       257 NELSON                          STATEN ISLAND   NY      10308
3       Neima    & ESCALATOR         AGREEMENT                                AVE
        n        CORP
        Marcus
        Group
        LLC

50751   The      EXPEDITORS          EXPEDITORS - MASTER          $0.00       506 EAST      SUITE 400             GRAPEVINE       TX      76051
4       Neima                        SERVICES AGREEMENT                       DALLAS ROAD
        n
        Marcus
        Group
        LLC

50851   The      EXPERIAN            EXPERIAN MARKETING           $0.00       955                                 SCHAUMBURG      IL      60173
5       Neima    MARKETING           SOLUTIONS, INC -                         AMERICAN
        n        SOLUTIONS, INC      AMENDMENT                                LANE
        Marcus
        Group
        LLC

50951   The      EXPERIAN            EXPERIAN MARKETING           $0.00       955                                 SCHAUMBURG      IL      60173
6       Neima    MARKETING           SOLUTIONS, INC - MASTER                  AMERICAN
        n        SOLUTIONS, INC      SERVICES AGREEMENT                       LANE
        Marcus
        Group
        LLC

51051   The      EXPERIAN            EXPERIAN MARKETING           $0.00       955                                 SCHAUMBURG      IL      60173
7       Neima    MARKETING           SOLUTIONS, INC. -                        AMERICAN
        n        SOLUTIONS, INC      SUPPORTING DOCUMENTS                     LANE
        Marcus
        Group
        LLC

51151   The      EXPERIAN            EXPERIAN MARKETING           $0.00       955                                 SCHAUMBURG      IL      60173
8       Neima    MARKETING           SOLUTIONS, INC. -                        AMERICAN
        n        SOLUTIONS, INC      AMENDMENT                                LANE
        Marcus
        Group
        LLC
                                      Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 121 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor    Counterparty Name   Description of Contract or   Cure Cost   Address 1       Address 2   Address   City         State   ZIP          Country
ID      Name                          Lease                                                                3

51251   The       EXPERIAN            EXPERIAN MARKETING           $0.00       955                                   SCHAUMBURG   IL      60173
9       Neima     MARKETING           SOLUTIONS, INC. - MASTER                 AMERICAN
        n         SOLUTIONS, INC      SERVICES AGREEMENT                       LANE
        Marcus
        Group
        LLC

51352   The       Extensis            Extensis                     $0.00       1800 SW FIRST   SUITE 500             PORTLAND     OR      97201
0       Neima                                                                  AVENUE
        n
        Marcus
        Group
        LLC

51452   The       Extensis            Extensis                     $0.00       1800 SW FIRST   SUITE 500             PORTLAND     OR      97201
1       Neima                                                                  AVENUE
        n
        Marcus
        Group
        LLC

51552   Neima     FACTORY MUTUAL      INSURANCE POLICY             $0.00       PO BOX 7500                           JOHNSTON     RI      02919
2       n         INSURANCE           (1059519) RE: PRIMARY
        Marcus    COMPANY (FM         PROPERTY & BOILER &
        Group     GLOBAL)             MACHINERY POLICY
        LTD
        LLC

51652   Neima     FACTORY MUTUAL      INSURANCE POLICY             $0.00       PO BOX 7500                           JOHNSTON     RI      02919
3       n         INSURANCE           (CUSA0042242) RE: CARGO
        Marcus    COMPANY (FM
        Group     GLOBAL)
        LTD
        LLC

51752   NM        FASHION SHOW        NET LEASE RE: 3200 LAS       $0.00       ATTN:           350 N.                CHICAGO      IL      60654-1607
4       Nevad     ANCHOR              VEGAS BOULEVARD, LAS                     LAW/LEASE       ORLEANS
        a Trust   ACQUISITION         VEGAS, NV DATED                          ADMINISTRAT     STREET,
                                      11/18/1981 (LEASE ID                     ION DEPT.       SUITE 300
                                      1015-0002)

51852   The       FASHIONPHILE        FASHIONPHILE -               $0.00       6359 PASEO                            CARLSBAD     CA      92011
5       Neima                                                                  DEL LAGO
        n
        Marcus
        Group
                                        Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 122 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name      Description of Contract or   Cure Cost   Address 1       Address 2     Address   City         State   ZIP     Country
ID      Name                            Lease                                                                  3

        LLC


51952   The      Fastly                 Fastly                       $0.00       BIALSON,        633 MENLO               MENLO PARK   CA      94025
6       Neima                                                                    BERGEN &        AVE., SUITE
        n                                                                        SCHWAB          100
        Marcus
        Group
        LLC

52052   The      Fastly                 Fastly                       $0.00       BIALSON,        633 MENLO               MENLO PARK   CA      94025
7       Neima                                                                    BERGEN &        AVE., SUITE
        n                                                                        SCHWAB          100
        Marcus
        Group
        LLC

52152   The      FEDERAL EXPRESS        FEDERAL EXPRESS -            $0.00       942 S SHADY                             MEMPHIS      TN      38120
8       Neima                           AMENDMENT                                GROVE ROAD
        n
        Marcus
        Group
        LLC

52252   The      FEDERAL EXPRESS        FEDERAL EXPRESS -            $0.00       942 S SHADY                             MEMPHIS      TN      38120
9       Neima                           MASTER SERVICES                          GROVE ROAD
        n                               AGREEMENT
        Marcus
        Group
        LLC

52353   The      FedEx Trade Networks   FedEx Trade Networks         $0.00       2820 B STREET   #101                    AUBURN       WA      98001
0       Neima                                                                    NW
        n
        Marcus
        Group
        LLC

52453   The      FedEx Trade Networks   FedEx Trade Networks         $0.00       2820 B STREET   #101                    AUBURN       WA      98001
1       Neima                                                                    NW
        n
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 123 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1     Address 2   Address   City        State   ZIP     Country
ID      Name                         Lease                                                              3

52553   The      FENDI               FENDI - AGREEMENT            $0.00       555 MADISON   15TH FL               NEW YORK    NY      10022
2       Neima                                                                 AVE
        n
        Marcus
        Group
        LLC

52653   The      FENDI               FENDI - AMENDMENT            $0.00       555 MADISON   15TH FL               NEW YORK    NY      10022
3       Neima                                                                 AVE
        n
        Marcus
        Group
        LLC

52753   The      FIBERNET DIRECT     FIBERNET DIRECT              $0.00       1999 BRYAN    SUITE 900             DALLAS      TX      75201
4       Neima    TEXAS,LLC           TEXAS,LLC - MASTER                       ST
        n                            SERVICES AGREEMENT
        Marcus
        Group
        LLC

52853   The      FIBERNET DIRECT     FIBERNET DIRECT              $0.00       1999 BRYAN    SUITE 900             DALLAS      TX      75201
5       Neima    TEXAS,LLC           TEXAS,LLC - SUPPORTING                   ST
        n                            DOCUMENTS
        Marcus
        Group
        LLC

52953   The      FIFTY ONE INC       FIFTY ONE INC - MASTER       $0.00       8 WEST 40TH                         NEW YORK    NY      10018
6       Neima                        SERVICES AGREEMENT                       STREET, 5TH
        n                                                                     FLOOR
        Marcus
        Group
        LLC

53053   The      Fiskars/WWRD        supply chain agreement       $0.00       7800                                MIDDLETON   WI      53562
7       Neima                                                                 DISCOVERY
        n                                                                     DRIVE
        Marcus
        Group
        LLC

53153   The      FIVE STAR HOTEL     FIVE STAR HOTEL              $0.00       1501                                GRAPEVINE   TX      76051
8       Neima    LAUNDRY, LLC.       LAUNDRY, LLC. -                          GAYLORD
        n                            SUPPORTING DOCUMENTS                     TRAIL
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 124 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1     Address 2   Address   City           State   ZIP     Country
ID      Name                         Lease                                                              3

        LLC



53253   The      FLEENOR             FLEENOR MPA                  $0.00       560 LENNON    SUITE 100             WALNUT CREEK   CA      94598
9       Neima    COMPANY INC         AMENDMENT WHSE                           LANE
        n                            SUPPLIES 2016 -
        Marcus                       SUPPORTING DOCUMENTS
        Group
        LLC

53354   The      FLEENOR             supply chain agreement       $0.00       560 LENNON    SUITE 100             WALNUT CREEK   CA      94598
0       Neima    COMPANY INC                                                  LANE
        n
        Marcus
        Group
        LLC

53454   The      FLORES BETTS        FLORES BETTS -               $0.00       1618 MAIN                           DALLAS         TX      75201
1       Neima                        AGREEMENT                                STREET 6TH
        n                                                                     FLOOR
        Marcus
        Group
        LLC

53554   The      FLORES BETTS        FLORES BETTS -               $0.00       1618 MAIN                           DALLAS         TX      75201
2       Neima                        AMENDMENT                                STREET 6TH
        n                                                                     FLOOR
        Marcus
        Group
        LLC

53654   The      Flower City         supply chain agreement       $0.00       700 DRIVING   P.O. BOX              ROCHESTER      NY      14613
3       Neima                                                                 PARK AVENUE   13497
        n
        Marcus
        Group
        LLC

53754   The      FORRESTER           PURCHASE AGREEMENT           $0.00       60 ACORN                            CAMBRIDGE      MA      02140
4       Neima    RESEARCH,INC.       ORDERING                                 PARK DRIVE
        n                            DOCUMENT-08-01-2019 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 125 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1       Address 2   Address   City        State   ZIP        Country
ID      Name                         Lease                                                                3

53854   The      FR GABBOT           FR GABBOT - MASTER           $0.00       4/F ASTORIA     34 ASHLEY   TSIM      KOWLOON                        HONG
5       Neima                        SERVICES AGREEMENT                       BUILDING        ROAD        SHA                                      KONG
        n                                                                                                 TSUI
        Marcus
        Group
        LLC

53954   The      FTM ART             FTM ART ADVISORY -           $0.00       1 IFIELD ROAD                         LONDON              SW10 9AZ   UNITED
6       Neima    ADVISORY            MASTER SERVICES                                                                                               KINGDOM
        n                            AGREEMENT
        Marcus
        Group
        LLC

54054   The      FUSE INC.           FUSE INC. - MASTER           $0.00       54 WASHBURN                           CAMBRIDGE   MA      02140
7       Neima                        SERVICES AGREEMENT                       AVENUE
        n
        Marcus
        Group
        LLC

54154   The      FUSE INC.           FUSE, INC. - SUPPORTING      $0.00       54 WASHBURN                           CAMBRIDGE   MA      02140
8       Neima                        DOCUMENTS                                AVENUE
        n
        Marcus
        Group
        LLC

54254   The      FUZE INC            FUZE INC. - SUPPORTING       $0.00       2 COPLEY        FLOOR 7               BOSTON      MA      02116
9       Neima                        DOCUMENTS                                PLACE
        n
        Marcus
        Group
        LLC

54355   The      GHOSTERY, INC.      GHOSTERY, INC. - MASTER      $0.00       10 E. 39TH                            NEW YORK    NY      10016
0       Neima                        SERVICES AGREEMENT                       STREET, 8TH
        n                                                                     FLOOR
        Marcus
        Group
        LLC

54455   The      GHOSTERY, INC.      GHOSTERY, INC. -             $0.00       10 E. 39TH                            NEW YORK    NY      10016
1       Neima                        SUPPORTING DOCUMENTS                     STREET, 8TH
        n                                                                     FLOOR
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 126 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or    Cure Cost   Address 1       Address 2    Address   City            State   ZIP      Country
ID      Name                         Lease                                                                  3

        LLC


54555   The      GIFT SOLUTIONS      GIFT SOLUTIONS -              $0.00       5565            SUITE 2000             ATLANTA         GA      30342
2       Neima                        GENERAL AGREEMENT                         GLENDRIDGE
        n                                                                      CONNECTOR
        Marcus                                                                 NE
        Group
        LLC

54655   The      Gift Solutions      Transaction Wireless/Gift     $0.00       5565            SUITE 2000             ATLANTA         GA      30342
3       Neima                        Solutions Service Agreement               GLENDRIDGE
        n                                                                      CONNECTOR
        Marcus                                                                 NE
        Group
        LLC

54755   The      GIS/HIRERIGHT       GIS/HIRERIGHT - MASTER        $0.00       14002 E. 21ST                          TULSA           OK      74134
4       Neima                        SERVICE AGREEMENT                         STREET, SUITE
        n                                                                      1200
        Marcus
        Group
        LLC

54855   The      GLOBAL MUSIC        MUSIC LICENSE                 $0.00       1100            SUITE 2000             LOS ANGELES     CA      90024
5       Neima    RIGHTS                                                        GLENDON
        n                                                                      AVENUE
        Marcus
        Group
        LLC

54955   The      GOOGLE              GOOGLE INC. - STATEMENT       $0.00       1600                                   MOUNTAIN VIEW   CA      94043
6       Neima    INC.GLOBAL          OF WORK                                   AMPHITHEAT
        n        MUSIC RIGHTS                                                  RE PARKWAY
        Marcus
        Group
        LLC

55055   The      GORKSI              GORKSI - AGREEMENT            $0.00       1435 ST                                MONTREAL        QC      H3A2G4   CANADA
7       Neima                                                                  ALEXANDER
        n                                                                      STREET SUITE
        Marcus                                                                 1200
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 127 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1     Address 2   Address   City       State   ZIP       Country
ID      Name                         Lease                                                              3

55155   The      GotWWW              GotWWW                       $0.00       5085 CURTIS   SUITE 101             ATTICA     MI      48412
8       Neima                                                                 ROAD
        n
        Marcus
        Group
        LLC

55255   The      GOYARD              GOYARD - AGREEMENT           $0.00       20 E 63RD                           NEW YORK   NY      10065
9       Neima                                                                 STREET
        n
        Marcus
        Group
        LLC

55356   The      GOYARD              GOYARD - AMENDMENT           $0.00       20 E 63RD                           NEW YORK   NY      10065
0       Neima                                                                 STREET
        n
        Marcus
        Group
        LLC

55456   The      GRANE SOLUTIONS     GRANE SOLUTIONS LLC -        $0.00       1001 S.                             CHICAGO    IL      60644
1       Neima    LLC                 MASTER SERVICES                          LARAMIE
        n                            AGREEMENT                                AVE.
        Marcus
        Group
        LLC

55556   The      GRANIFY             GRANIFY - MASTER             $0.00       103 STREET                          EDMONTON   AB      T5J 3N9   CANADA
2       Neima                        SOFTWARE AGREEMENT
        n
        Marcus
        Group
        LLC

55656   The      GRANIFY             GRANIFY - STATEMENT OF       $0.00       103 STREET                          EDMONTON   AB      T5J 3N9   CANADA
3       Neima                        WORK
        n
        Marcus
        Group
        LLC

55756   The      GRANITE             GRANITE                      $0.00       100 NEWPORT                         QUINCY     MA      02171
4       Neima    TELECOMMUNICA       TELECOMMUNICATIONS                       AVENUE
        n        TIONS LLC           LLC - MASTER SERVICES                    EXTENSION
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 128 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2    Address   City         State   ZIP          Country
ID      Name                         Lease                                                                3

        LLC                          AGREEMENT



55856   The      Graphic Packaging   supply chain agreement       $0.00       1500           SUITE 100,             ATLANTA      GA      30328
5       Neima    Imaging                                                      RIVEREDGE      9TH FLOOR
        n                                                                     PKWY NW
        Marcus
        Group
        LLC

55956   The      Graybar electrics   Graybar electrics            $0.00       34 N                                  CLAYTON      MO      63105-1678
6       Neima                                                                 MERAMEC
        n                                                                     AVE
        Marcus
        Group
        LLC

56056   The      Graybar electrics   Graybar electrics            $0.00       34 N                                  CLAYTON      MO      63105-1678
7       Neima                                                                 MERAMEC
        n                                                                     AVE
        Marcus
        Group
        LLC

56156   Neima    GREAT AMERICAN      INSURANCE POLICY             $0.00       301 EAST 4TH                          CINCINNATI   OH      45202
8       n        E&S INSURANCE       (ECA3719673) RE:                         STREET
        Marcus   CO.                 WORKER'S COMPENSATION
        Group                        - TX NON SUBSCRIPTION
        LTD
        LLC

56256   The      GREEN MOUNTAIN      GREEN MOUNTAIN               $0.00       5860           SUITE 401              MEMPHIS      TN      38120
9       Neima    TECHNOLOGY          TECHNOLOGY -                             RIDGEWAY
        n                            STATEMENT OF WORK                        CENTER
        Marcus                                                                PARKWAY
        Group
        LLC

56357   The      GRID DYNAMICS       GRID DYNAMICS                $0.00       5000           SUITE 520              SAN RAMON    CA      94583
0       Neima    INTERNATIONAL,      INTERNATIONAL, INC. -                    EXECUTIVE
        n        INC.                MASTER SERVICES                          PARKWAY
        Marcus                       AGREEMENT
        Group
        LLC
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 129 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name         Description of Contract or      Cure Cost           Address 1         Address 2   Address   City            State   ZIP            Country
ID      Name                               Lease                                                                             3

56457   The      GRID DYNAMICS             GRID DYNAMICS                   $0.00               5000              SUITE 520             SAN RAMON       CA      94583
1       Neima    INTERNATIONAL,            INTERNATIONAL, INC. -                               EXECUTIVE
        n        INC.                      STATEMENT OF WORK                                   PARKWAY
        Marcus
        Group
        LLC

56557   The      GUCCI                     GUCCI - AGREEMENT               $0.00               50 HARTZ                                SECAUCUS        NJ      07094
2       Neima                                                                                  WAY
        n
        Marcus
        Group
        LLC

56657   The      Hai Teck Company          supply chain agreement          $0.00               UNIT 201K 2/F     12 WANG               KOWLOON                                HONG
3       Neima                                                                                  WING FAT IND      TAI ROAD                                                     KONG
        n                                                                                      BLDG              KOWLOON
        Marcus                                                                                                   BAY
        Group
        LLC

567       The Neiman          HALL, NEVA            SEVERANCE AGREEMENT                $0.00               4233 SAN                     DALLAS          TX       75205
          Marcus Group LLC                                                                                 CARLOS

568       The Neiman          Harmon                Harmon Connective Services -       $0.00               440 CLYDE                    MOUNTAIN        CA       94043-2232
          Marcus Group LLC    Connective            Marimba                                                AVENUE                       VIEW
                              Services -
                              Marimba

56957   The      Harmon Connective         Harmon Connective Services -    $0.00               440 CLYDE                               MOUNTAIN VIEW   CA      94043-2232
4       Neima    Services - Marimba        Marimba                                             AVENUE
        n
        Marcus
        Group
        LLC

57057   The      HARTEHarmon               HARTEHarmon Connective          $0.00               2800 WELLS                              AUSTINMOUNTA    TXCA    7872894043
5       Neima    Connective Services       Services -HANKS -                                   BRANCH                                  IN VIEW                 -2232
        n        -HANKS Marimba            AMENDMENT Marimba                                   PARKWAY440
        Marcus                                                                                 CLYDE
        Group                                                                                  AVENUE
        LLC

57157   The      HARTE-HANKS               HARTE-HANKS - MASTER            $0.00               2800 WELLS                              AUSTIN          TX      78728
6       Neima                              SERVICES                                            BRANCH
        n
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 130 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost           Address 1       Address 2      Address   City          State   ZIP          Country
ID      Name                         Lease                                                                           3

        Marcus                       AGREEMENTAMENDMENT                               PARKWAY
        Group
        LLC

577     The      HARTE-HANKS         HARTE-HANKS - MASTER         $0.00               2800 WELLS                               AUSTIN        TX      78728
        Neima                        SERVICES AGREEMENT                               BRANCH
        n                                                                             PARKWAY
        Marcu
        s
        Group
        LLC

57257   The      HCUE                HCUE - MASTER SERVICES       $0.00
8       Neima                        AGREEMENT
        n
        Marcus
        Group
        LLC

573       The Neiman         HILCO RETAIL     HILCO RETAIL CONSULTING         $0.00               ONE        5                  NORTHBROOK    IL       60062
          Marcus Group LLC   CONSULTING       LLC - AMENDMENT                                     NORTHBRO   REVER
                             LLC                                                                  OK PLACE   E
                                                                                                             DRIVE
                                                                                                             SUITE
                                                                                                             206

57457   The      HILCO RETAIL        HILCO RETAIL                 $0.00               ONE             5 REVERE                 NORTHBROOK    IL      60062
9       Neima    CONSULTING LLC      CONSULTING LLC -                                 NORTHBROOK      DRIVE
        n                            GENERAL                                          PLACE           SUITE 206
        Marcus                       AGREEMENTAMENDMENT
        Group
        LLC

57558   The      HILLDUNHILCO        HILLDUNHILCO RETAIL          $0.00               225 W 35TH      5 REVERE                 NEW           NYIL    1000160062
0       Neima    RETAIL              CONSULTING LLC -                                 STREET 10TH     DRIVE                    YORKNORTHBR
        n        CONSULTING LLC      GENERAL AGREEMENT                                FLOORONE        SUITE 206                OOK
        Marcus                                                                        NORTHBROO
        Group                                                                         K PLACE
        LLC

57658   The      HITACHI DATA        HITACHI DATA SYSTEM          $0.00               2845                                     SANTA CLARA   CA      95050
1       Neima    SYSTEM              CORPORATION - MASTER                             LAFAYETTE
        n        CORPORATION         SERVICES AGREEMENT                               STREET
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 131 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2   Address   City          State   ZIP     Country
ID      Name                         Lease                                                               3

        LLC



57758   The      HITACHI DATA        HITACHI DPA 2014 JAN -       $0.00       2845                                 SANTA CLARA   CA      95050
2       Neima    SYSTEM              SUPPORTING DOCUMENTS                     LAFAYETTE
        n        CORPORATION                                                  STREET
        Marcus
        Group
        LLC

57858   The      HITACHI DATA        HITACHI DPA ADDENDUM 1       $0.00       2845                                 SANTA CLARA   CA      95050
3       Neima    SYSTEM              2014 JAN - SUPPORTING                    LAFAYETTE
        n        CORPORATION         DOCUMENTS                                STREET
        Marcus
        Group
        LLC

57958   The      HOPEMORE            HOPEMORE HOLDINGS -          $0.00       3413 CORNELL                         DALLAS        TX      75205
4       Neima    HOLDINGS            AMENDMENT                                AVENUE
        n
        Marcus
        Group
        LLC

58058   The      HOTEL LAUNDRY       HOTEL LAUNDRY FIVE           $0.00       1501                                 GRAPEVINE     TX      76051
5       Neima    FIVE STAR LLC       STAR LLC - AMENDMENT                     GAYLORD
        n                                                                     TRAIL
        Marcus
        Group
        LLC

58158   The      HOTEL LAUNDRY       HOTEL LAUNDRY FIVE           $0.00       1501                                 GRAPEVINE     TX      76051
6       Neima    FIVE STAR LLC       STAR LLC - MASTER                        GAYLORD
        n                            SERVICES AGREEMENT                       TRAIL
        Marcus
        Group
        LLC

58258   The      Houston Casuaslty   Insurance - Lead D&O         $0.00       13403                                HOUSTON       TX      77040
7       Neima    Company                                                      NORTHWEST
        n                                                                     FWY
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 132 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1     Address 2   Address   City       State   ZIP     Country
ID      Name                         Lease                                                              3

588     The      HUDSON BLVD         BLVD - AGREEMENT             $0.00       87-89 FIFTH   SUITE 308             NEW YORK   NY      10003
        Neima    GROUP, LLC                                                   AVENUE
        n
        Marcu
        s
        Group
        LLC

589     The      HUDSON BLVD         HUDSON BLVD GROUP -          $0.00       87-89 FIFTH   SUITE 308             NEW YORK   NY      10003
        Neima    GROUP, LLC          LAS VEGAS SUPPLEMENT                     AVENUE
        n
        Marcu
        s
        Group
        LLC

58359   The      HUDSON BLVD         HUDSON BLVD -                $0.00       87-89 FIFTH   SUITE 308             NEW YORK   NY      10003
0       Neima    GROUP, LLC          AGREEMENTGROUP                           AVENUE
        n                            DREAMDRY ATLANTA
        Marcus                       SUPPLEMENT
        Group
        LLC

58459   The      HUDSON BLVD         HUDSON BLVD GROUP -          $0.00       87-89 FIFTH   SUITE 308             NEW YORK   NY      10003
1       Neima    GROUP, LLC          LAS VEGASDREAMDRY                        AVENUE
        n                            FASHION ISLAND
        Marcus                       SUPPLEMENT
        Group
        LLC

58559   The      HUDSON BLVD         HUDSON BLVD GROUP            $0.00       87-89 FIFTH   SUITE 308             NEW YORK   NY      10003
2       Neima    GROUP, LLC          DREAMDRY ATLANTA                         AVENUE
        n                            SUPPLEMENT, LLC -
        Marcus                       AMENDMENT
        Group
        LLC

58659   The      HUDSON BLVD         HUDSON BLVD GROUP            $0.00       87-89 FIFTH   SUITE 308             NEW YORK   NY      10003
3       Neima    GROUP, LLC          DREAMDRY FASHION                         AVENUE
        n                            ISLAND SUPPLEMENT, LLC
        Marcus                       - MASTER SERVICES
        Group                        AGREEMENT
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 133 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost           Address 1         Address 2       Address   City           State    ZIP       Country
ID      Name                         Lease                                                                              3

58759   The      HUDSON BLVD         HUDSON BLVD GROUP,           $0.00               87-89 FIFTH       SUITE 308                 NEW YORK       NY       10003
4       Neima    GROUP, LLC          LLCSALON                                         AVENUE
        n                            SUPPLEMENTAL -
        Marcus                       AMENDMENTSUPPORTING
        Group                        DOCUMENTS
        LLC

588       The Neiman         HUDSON BLVD      HUDSON BLVD GROUP, LLC -        $0.00               87-89 FIFTH   SUITE              NEW YORK       NY        10003
          Marcus Group LLC   GROUP, LLC       MASTER SERVICES                                     AVENUE        308
                                              AGREEMENT

589       The Neiman         HUDSON BLVD      HUDSON BLVD SALON               $0.00               87-89 FIFTH   SUITE              NEW YORK       NY        10003
          Marcus Group LLC   GROUP, LLC       SUPPLEMENTAL -                                      AVENUE        308
                                              SUPPORTING DOCUMENTS

59059   The      HUDSON BLVD         HUDSON BLVD. GROUP,          $0.00               87-89 FIFTH       SUITE 308                 NEW YORK       NY       10003
5       Neima    GROUP, LLC          LLC. - SUPPORTING                                AVENUE
        n                            DOCUMENTS
        Marcus
        Group
        LLC

59159   The      HUDSON BLVD         HUDSON BLVD GROUP LLC        $0.00               87-89 FIFTH       SUITE 308                 NEW YORK       NY       10003
6       Neima    GROUP, LLC          - AGREEMENT                                      AVENUE
        n
        Marcus
        Group
        LLC

59259   The      HURIX SYSTEMS       HURIX SYSTEMS PRIVATE        $0.00               UNIT 102          FIRST           SEEPZ     ANDHERI EAST   MUMBAI   400096    MAHARAS
7       Neima    PRIVATE LIMITED     LIMITED - MASTER                                                   FLOOR                                                       HTRA
        n                            SERVICES AGREEMENT
        Marcus
        Group
        LLC

59359   The      IBISWORLD, INC.     IBISWORLD, INC. - MASTER     $0.00               11755             SUITE 1100                LOS ANGELES    CA       90025
8       Neima                        SOFTWARE AGREEMENT                               WILSHIRE
        n                                                                             BOULEVARD
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 134 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1     Address 2   Address   City      State   ZIP          Country
ID      Name                         Lease                                                              3

59459   The      IBM CORPORATION     IBM - SSSO - AMENDMENT       $0.00       PO BOX 700                          SUFFERN   NY      10901-0700
9       Neima                        NO. 2 EXECUTED -
        n                            SUPPORTING DOCUMENTS
        Marcus
        Group
        LLC

59560   The      IBM CORPORATION     IBM CORPORATION -            $0.00       PO BOX 700                          SUFFERN   NY      10901-0700
0       Neima                        CHANGE ORDER
        n
        Marcus
        Group
        LLC

59660   The      IBM CORPORATION     IBM CORPORATION -            $0.00       PO BOX 700                          SUFFERN   NY      10901-0700
1       Neima                        MASTER SERVICES
        n                            AGREEMENT
        Marcus
        Group
        LLC

59760   The      IBM CORPORATION     IBM CORPORATION -            $0.00       PO BOX 700                          SUFFERN   NY      10901-0700
2       Neima                        STATEMENT OF WORK
        n
        Marcus
        Group
        LLC

59860   The      IBM LOCAL           IBM LOCAL COMPANY -          $0.00       1 NEW                               ARMONK    NY      10504
3       Neima    COMPANY             MASTER SOFTWARE                          ORCHARD RD
        n                            AGREEMENT
        Marcus
        Group
        LLC

59960   The      IBM LOCAL           IBM LOCAL COMPANY -          $0.00       1 NEW                               ARMONK    NY      10504
4       Neima    COMPANY             SUPPORTING DOCUMENTS                     ORCHARD RD
        n
        Marcus
        Group
        LLC

60060   The      IDC/SYMBIA          IDC/SYMBIA - SOW             $0.00       27 MAIN ST                          EDWARDS   CO      81632
5       Neima                                                                 UNIT C-303B
        n
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 135 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name     Description of Contract or   Cure Cost           Address 1        Address 2   Address   City           State      ZIP        Country
ID      Name                           Lease                                                                         3

        LLC


60160   The      INFOR (US), INC.      INFOR (US), INC. - ORDER     $0.00               641 AVENUE                             NEW YORK       NY         10011
6       Neima                          FORM                                             OF THE
        n                                                                               AMERICAS
        Marcus
        Group
        LLC

60260   The      INFORMATICA LLC       INFORMATICA LLC -            $0.00               2100 SEAPORT                           REDWOOD CITY   CA         94603
7       Neima                          MASTER SOFTWARE                                  BOULEVARD
        n                              AGREEMENT
        Marcus
        Group
        LLC

603       The Neiman         INFOSYS            INFOSYS LIMITED - MASTER        $0.00               ELECTRONI                   HOSUR ROAD     BANGALO     560100     INDIA
          Marcus Group LLC   LIMITED            SERVICES AGREEMENT                                  CS CITY                                    RE
                                                                                                    PLOT 44 &
                                                                                                    97A

604       The Neiman         INFOSYS            INFOSYS LIMITED. -              $0.00               ELECTRONI                   HOSUR ROAD     BANGALO     560100     INDIA
          Marcus Group LLC   LIMITED            STATEMENT OF WORK                                   CS CITY                                    RE
                                                                                                    PLOT 44 &
                                                                                                    97A

605       The Neiman         INFOSYS            INFOSYS MSA AMENDMENT           $0.00               ELECTRONI                   HOSUR ROAD     BANGALO     560100     INDIA
          Marcus Group LLC   LIMITED            EXECUTED 1-5-15 -                                   CS CITY                                    RE
                                                SUPPORTING DOCUMENTS                                PLOT 44 &
                                                                                                    97A

606       The Neiman         INFOSYS            INFOSYS SERVICE                 $0.00               ELECTRONI                   HOSUR ROAD     BANGALO     560100     INDIA
          Marcus Group LLC   LIMITED            AGREEMENT NO 2 (CFA)                                CS CITY                                    RE
                                                EXECUTED 1-5-15 -                                   PLOT 44 &
                                                SUPPORTING DOCUMENTS                                97A

607       The Neiman         INFOSYS            INFOSYS SERVICE                 $0.00               ELECTRONI                   HOSUR ROAD     BANGALO     560100     INDIA
          Marcus Group LLC   LIMITED            AGREEMENT NO. 1 (ADM)                               CS CITY                                    RE
                                                EXECUTED 1-5-15 -                                   PLOT 44 &
                                                SUPPORTING DOCUMENTS                                97A

608       The Neiman         INFOSYS            INFOSYS TECHNOLOGIES            $0.00               ELECTRONI                   HOSUR ROAD     BANGALO     560100     INDIA
          Marcus Group LLC   LIMITED            LIMITED - STATEMENT OF                              CS CITY                                    RE
                                                WORK                                                PLOT 44 &
                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 136 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name       Description of Contract or      Cure Cost   Address 1         Address 2    Address   City            State   ZIP          Country
ID      Name                             Lease                                                                      3

                                                                                                 97A



60960   The      InsideHook              IT Agreement                    $0.00       787 SEVENTH                              NEW YORK        NY      10019
8       Neima                                                                        AVENUE, 48TH
        n                                                                            FLOOR
        Marcus
        Group
        LLC

61060   The      INSIGHT GLOBAL,         INSIGHT GLOBAL, LLC -           $0.00       4170 ASHFORD                             ATLANTA         GA      30319-1425
9       Neima    LLC                     SUPPORTING DOCUMENTS                        DUNWOODY
        n                                                                            RD SUITE 250
        Marcus
        Group
        LLC

61161   The      Intellicheck Moilisa,   Intellicheck Software License   $0.00       191 OTTO                                 PORT TOWNSEND   WA      98368
0       Neima    Inc                     and Service Agreement                       STREET
        n
        Marcus
        Group
        LLC

61261   The      INTEPLAST GROUP         INTEPLAST GROUP -               $0.00       9 PEACH TREE                             LIVINGSTON      NJ      07039
1       Neima                            AMENDMENT                                   HILL RD
        n
        Marcus
        Group
        LLC

61361   The      INTEPLAST GROUP         INTEPLAST GROUP -               $0.00       9 PEACH TREE                             LIVINGSTON      NJ      07039
2       Neima                            MASTER SERVICES                             HILL RD
        n                                AGREEMENT
        Marcus
        Group
        LLC

61461   The      INTERACTIVE             INTERACTIVE                     $0.00       1250 WILLIAM      5TH FLOOR,             ATLANTA         GA      30303
3       Neima    COMMUNICATIONS          COMMUNICATIONS                              STREET            SUITE
        n        INTERNATIONAL,          INTERNATIONAL, INC.                                           5-2002
        Marcus   INC. (INCOMM)           (INCOMM) - MASTER
        Group                            SERVICES AGREEMENT
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 137 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1     Address 2   Address   City       State   ZIP     Country
ID      Name                         Lease                                                              3

61561   The      INTERMEC            INTERMEC TECHNOLOGIES        $0.00       3801 EAST                           PLANO      TX      75074
4       Neima    TECHNOLOGIES        CORPORATION - MASTER                     PLANO
        n        CORPORATION         SERVICES AGREEMENT                       PARKWAY
        Marcus                                                                SUITE 400
        Group
        LLC

61661   The      Intrado             Investor Relations           $0.00       11808                               OMAHA      NE      68154
5       Neima                                                                 MIRACLE
        n                                                                     HILLS
        Marcus
        Group
        LLC

61761   The      Intrado             Intrado                      $0.00       11808                               OMAHA      NE      68154
6       Neima                                                                 MIRACLE
        n                                                                     HILLS
        Marcus
        Group
        LLC

61861   The      Intrado             Intrado                      $0.00       11808                               OMAHA      NE      68154
7       Neima                                                                 MIRACLE
        n                                                                     HILLS
        Marcus
        Group
        LLC

61961   The      IPPOLITA            IPPOLITA -                   $0.00       259 W 30TH                          NEW YORK   NY      10001
8       Neima                                                                 STREET 10TH
        n                                                                     FLOOR
        Marcus
        Group
        LLC

62061   The      IPROSPECT.COM,      IPROSPECT - SUPPORTING       $0.00       ONE SOUTH                           BOSTON     MA      02110
9       Neima    INC.                DOCUMENTS                                STATION,
        n                                                                     SUITE 300
        Marcus
        Group
        LLC

62162   The      IPROSPECT.COM,      IPROSPECT AMDMT 1 LCL 2      $0.00       ONE SOUTH                           BOSTON     MA      02110
0       Neima    INC.                1 16 - SUPPORTING                        STATION,
        n                            DOCUMENTS                                SUITE 300
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 138 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1   Address 2   Address   City     State   ZIP     Country
ID      Name                         Lease                                                            3

        LLC



62262   The      IPROSPECT.COM,      IPROSPECT AMDMT 1 PPC 2      $0.00       ONE SOUTH                         BOSTON   MA      02110
1       Neima    INC.                1 16 - SUPPORTING                        STATION,
        n                            DOCUMENTS                                SUITE 300
        Marcus
        Group
        LLC

62362   The      IPROSPECT.COM,      IPROSPECT AMDMT 2 LCL -      $0.00       ONE SOUTH                         BOSTON   MA      02110
2       Neima    INC.                SUPPORTING DOCUMENTS                     STATION,
        n                                                                     SUITE 300
        Marcus
        Group
        LLC

62462   The      IPROSPECT.COM,      IPROSPECT AMDMT 3 LCL -      $0.00       ONE SOUTH                         BOSTON   MA      02110
3       Neima    INC.                SUPPORTING DOCUMENTS                     STATION,
        n                                                                     SUITE 300
        Marcus
        Group
        LLC

62562   The      IPROSPECT.COM,      IPROSPECT AMENDMENT 2        $0.00       ONE SOUTH                         BOSTON   MA      02110
4       Neima    INC.                SRCH1317 - SUPPORTING                    STATION,
        n                            DOCUMENTS                                SUITE 300
        Marcus
        Group
        LLC

62662   The      IPROSPECT.COM,      IPROSPECT PAID SOCIAL        $0.00       ONE SOUTH                         BOSTON   MA      02110
5       Neima    INC.                AMDMT 1 - SUPPORTING                     STATION,
        n                            DOCUMENTS                                SUITE 300
        Marcus
        Group
        LLC

62762   The      IPROSPECT.COM,      IPROSPECT PAID SOCIAL        $0.00       ONE SOUTH                         BOSTON   MA      02110
6       Neima    INC.                AMDMT 2 - SUPPORTING                     STATION,
        n                            DOCUMENTS                                SUITE 300
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 139 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2   Address   City      State   ZIP          Country
ID      Name                         Lease                                                               3

62862   The      IPROSPECT.COM,      IPROSPECT PAID SRCH          $0.00       ONE SOUTH                            BOSTON    MA      02110
7       Neima    INC.                AMDMT 1 - SUPPORTING                     STATION,
        n                            DOCUMENTS                                SUITE 300
        Marcus
        Group
        LLC

62962   The      IPROSPECT.COM,      IPROSPECT.COM, INC. -        $0.00       ONE SOUTH                            BOSTON    MA      02110
8       Neima    INC.                MASTER SERVICES                          STATION,
        n                            AGREEMENT                                SUITE 300
        Marcus
        Group
        LLC

63062   The      IPROSPECT.COM,      IPROSPECT.COM, INC. -        $0.00       ONE SOUTH                            BOSTON    MA      02110
9       Neima    INC.                STATEMENT OF WORK                        STATION,
        n                                                                     SUITE 300
        Marcus
        Group
        LLC

63163   The      IPROSPECT.COM,      IPROSPECT.COM, INC. -        $0.00       ONE SOUTH                            BOSTON    MA      02110
0       Neima    INC.                SUPPORTING DOCUMENTS                     STATION,
        n                                                                     SUITE 300
        Marcus
        Group
        LLC

63263   The      Ira M. Kohn         supply chain agreement       $0.00       1412                                 HARAHAN   LA      70123-6929
1       Neima                                                                 EDWARDS
        n                                                                     AVENUE
        Marcus
        Group
        LLC

63363   The      Iron Mountain       Iron Mountain                $0.00       ONE FEDERAL    7TH FLOOR             BOSTON    MA      02110
2       Neima                                                                 STREET
        n
        Marcus
        Group
        LLC

63463   Neima    IRONSHORE           INSURANCE POLICY             $0.00       175 BERKELEY                         BOSTON    MA      02116
3       n        SPECIALTY           (001387507) RE: MISC.                    STREET
        Marcus   INSURANCE           PROFESSIONAL LIABILITY
        Group
        LTD
                                      Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 140 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name    Description of Contract or    Cure Cost           Address 1          Address 2     Address   City           State   ZIP       Country
ID      Name                          Lease                                                                              3

        LLC      COMPANY



63563   The      IWG                  IWG - MASTER SERVICES         $0.00               DAMMASTRA                                  ZUG                    CH-6300   SWITZERL
4       Neima                         AGREEMENT                                         SSE 19                                                                      AND
        n
        Marcus
        Group
        LLC

63663   The      J MENDEL LLC         MENDEL - AGREEMENT            $0.00               36 20 34TH                                 LONG ISLAND    NY      11106
5       Neima                                                                           STREET                                     CITY
        n
        Marcus
        Group
        LLC

63763   The      J MENDEL LLC         MENDEL - AMENDMENT            $0.00               36 20 34TH                                 LONG ISLAND    NY      11106
6       Neima                                                                           STREET                                     CITY
        n
        Marcus
        Group
        LLC

638       The Neiman         JAMF- Mac         JAMF- Mac Software               $0.00                NW 6335        PO BOX          MINNEAPOLIS    MN       55485
          Marcus Group LLC   Software                                                                               1450

63963   The      JAMF- Mac Software   JAMF- Mac Software            $0.00               NW 6335            PO BOX                  MINNEAPOLIS    MN      55485
7       Neima                                                                                              1450
        n
        Marcus
        Group
        LLC

638     The      JAMF- Mac Software   JAMF- Mac Software            $0.00               NW 6335            PO BOX 1450             MINNEAPOLIS    MN      55485
        Neima
        n
        Marcu
        s
        Group
        LLC

64063   The      JFrog                JFrog                         $0.00               270 EAST                                   SUNNYVALE      CA      94089
9       Neima                                                                           CARIBBEAN
        n
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 141 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1        Address 2   Address   City        State   ZIP     Country
ID      Name                         Lease                                                                 3

        Marcus                                                                DRIVE
        Group
        LLC

64164   The      JFrog               JFrog                        $0.00       270 EAST                               SUNNYVALE   CA      94089
0       Neima                                                                 CARIBBEAN
        n                                                                     DRIVE
        Marcus
        Group
        LLC

64264   The      Johnson's Plastic   supply chain agreement       $0.00
1       Neima
        n
        Marcus
        Group
        LLC

64364   The      JOOR, INC.          JOOR INC. - STATEMENT OF     $0.00       1239                                   NEW YORK    NY      10001
2       Neima                        WORK                                     BROADWAY
        n
        Marcus
        Group
        LLC

64464   The      JOOR, INC.          JOOR, INC. - AMENDMENT       $0.00       1239                                   NEW YORK    NY      10001
3       Neima                                                                 BROADWAY
        n
        Marcus
        Group
        LLC

64564   The      JOOR, INC.          JOOR, INC. - MASTER          $0.00       1239                                   NEW YORK    NY      10001
4       Neima                        SERVICES AGREEMENT                       BROADWAY
        n
        Marcus
        Group
        LLC

645     The      JRNI, INC.          JRNI, INC. - MASTER          $0.00       179 LINCOLN                            BOSTON      MA      02111
        Neima                        SOFTWARE AGREEMENT                       STREET
646     n        Karthik, Vijay                                   $0.00                                              Frisco      TX      75034
        Marcu                        EMPLOYMENT                               909 Touchstone
        s                            AGREEMENT                                Road
        Group
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 142 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2    Address   City        State   ZIP          Country
ID    Name                         Lease                                                                3

      LLC

      The
      Neima
      n
      Marcus
      Group
      LLC

647   The      KEATING             LEASE RE: 1603-1605          $0.00       4201 WILSON                           ARLINGTON   VA      22203
      Neima    PROPERTIES, LLC     COMMERCE STREET,                         BLVD, SUITE
      n                            DALLAS, TX DATED                         110-A
      Marcus                       9/19/1955 (LEASE ID
      Group                        1001-0005)
      LLC

648   The      KELLERMEYER         KELLERMEYER                  $0.00       1575                                  MAUMEE      OH      43537
      Neima    BERGENSONS          BERGENSONS SERVICES                      HENTHORNE
      n        SERVICES LLC        LLC - MASTER SERVICES                    DR
      Marcus                       AGREEMENT
      Group
      LLC

649   The      KELLY SERVICES      supply chain agreement       $0.00       999 WEST BIG                          TROY        MI      48084-4782
      Neima                                                                 BEAVER
      n                                                                     ROAD
      Marcus
      Group
      LLC

650   The      KENTSHIRE           KENTSHIRE - AMENDMENT        $0.00       608            SUUITE 800             NEW YORK    NY      10020
      Neima                                                                 5THAVENUE
      n
      Marcus
      Group
      LLC

651   The      KENTSHIRE           KENTSHIRE - AGREEMENT        $0.00       608            SUUITE 800             NEW YORK    NY      10020
      Neima                                                                 5THAVENUE
      n
      Marcus
      Group
      LLC
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 143 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1       Address 2   Address   City              State   ZIP          Country
ID    Name                         Lease                                                                3

652   The      KHOROS              KHOROS - SERVICE ORDER.      $0.00       1 PIER SUITE                          SAN FRANCISCO     CA      94111-2008
      Neima                        MSA SIGNED 5/31/2017                     1A
      n
      Marcus
      Group
      LLC

653   The      KING OF PRUSSIA     LEASE RE: 170 N GULPH RD,    $0.00       234 MALL                              KING OF PRUSSIA   PA      19406
      Neima    ASSOCIATES          KING OF PRUSSIA, PA                      BOULEVARD
      n                            DATED 3/22/1994 (LEASE ID
      Marcus                       1030-0001)
      Group
      LLC

654   The      KornFerry           Master Services Agreement    $0.00       1900 AVENUE                           LOS ANGELES       CA      90067
      Neima                                                                 OF THE STARS,
      n                                                                     SUITE 2600
      Marcus
      Group
      LLC

655   The      KRONOS INC          KRONOS INC - MASTER          $0.00       297 BILLERIA                          CHELMSFORD        MA      01824
      Neima                        SOFTWARE AGREEMENT                       RD
      n
      Marcus
      Group
      LLC

656   The      KUDELSKI            KUDELSKI SECURITY -          $0.00       5090 NORTH      SUITE 450             PHOENIX           AZ      85018
      Neima    SECURITY INC        STATEMENT OF WORK                        40TH STREET
      n
      Marcus
      Group
      LLC

657   The      KUDELSKI            KUDELSKI SECURITY INC -      $0.00       5090 NORTH      SUITE 450             PHOENIX           AZ      85018
      Neima    SECURITY INC        STATEMENT OF WORK                        40TH STREET
      n
      Marcus
      Group
      LLC

658   The      LAZ PARKING         LAZ PARKING                  $0.00       3090 OLIVE      SUITE 420             DALLAS            TX      75219
      Neima    MANAGEMENT          MANAGEMENT LIMITED -                     STREET
      n        LIMITED             MASTER SERVICES
      Marcus
      Group
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 144 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1   Address 2   Address   City          State   ZIP     Country
ID    Name                         Lease                                                            3

      LLC                          AGREEMENT



659   The      LEE HECHT           LEE HECHT HARRISON -         $0.00       175 BROAD                         MELVILLE      NY      11747
      Neima    HARRISON            STATEMENT OF WORK                        HOLLOW
      n                                                                     ROAD
      Marcus
      Group
      LLC

660   The      LEVEL 3             LEVEL 3                      $0.00       1025 EL                           BROOMFIELD    CO      80021
      Neima    COMMUNICATIONS      COMMUNICATIONS LLC -                     DORADO
      n        , LLC               MASTER SERVICES                          BLVD
      Marcus                       AGREEMENT
      Group
      LLC

661   The      LEVEL 3             LEVEL 3                      $0.00       1025 EL                           BROOMFIELD    CO      80021
      Neima    COMMUNICATIONS      COMMUNICATIONS, LLC -                    DORADO
      n        , LLC               MASTER SERVICES                          BLVD
      Marcus                       AGREEMENT
      Group
      LLC

662   The      LEVI RAY AND        LEVI RAY AND SHOUP INC -     $0.00       2401 WEST                         SPRINGFIELD   IL      62704
      Neima    SHOUP INC           MASTER SOFTWARE                          MONROE
      n                            AGREEMENT                                STREET
      Marcus
      Group
      LLC

663   The      LEVI RAY AND        LEVI RAY AND SHOUP INC -     $0.00       2401 WEST                         SPRINGFIELD   IL      62704
      Neima    SHOUP INC           PRICING AGREEMENT                        MONROE
      n                                                                     STREET
      Marcus
      Group
      LLC

664   The      LEVI RAY AND        LEVI RAY AND SHOUP INC -     $0.00       2401 WEST                         SPRINGFIELD   IL      62704
      Neima    SHOUP INC           STAFFING AGREEMENT                       MONROE
      n                                                                     STREET
      Marcus
      Group
      LLC
                                        Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 145 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name        Description of Contract or       Cure Cost   Address 1      Address 2   Address   City          State   ZIP     Country
ID    Name                              Lease                                                                   3

665   The      LEVI RAY AND             LEVI RAY AND SHOUP INC -         $0.00       2401 WEST                            SPRINGFIELD   IL      62704
      Neima    SHOUP INC                SUPPORTING DOCUMENTS                         MONROE
      n                                                                              STREET
      Marcus
      Group
      LLC

666   The      LEVI RAY AND             LEVI RAY AND SHOUP               $0.00       2401 WEST                            SPRINGFIELD   IL      62704
      Neima    SHOUP STAFFING           STAFFING INC - STAFFING                      MONROE
      n        INC                      AGREEMENT                                    STREET
      Marcus
      Group
      LLC

667   The      LexisNexis Intelligize   Software Licensing Agreement -   $0.00       1920           SUITE 200             RESTON        VA      20191
      Neima                             Intelligize Research Tools                   ASSOCIATION    ATTN::
      n                                                                              DRIVE          ACCOUNTI
      Marcus                                                                                        NG
      Group
      LLC

668   The      LexisNexis Intelligize   Software Licensing Agreement -   $0.00       1920           SUITE 200             RESTON        VA      20191
      Neima                             Intelligize Research Tools                   ASSOCIATION    ATTN::
      n                                                                              DRIVE          ACCOUNTI
      Marcus                                                                                        NG
      Group
      LLC

669   The      LEXMARK                  EQUIPMENT LEASE (LEASE           $0.00       740 WEST NEW                         LEXINGTON     KY      40550
      Neima    INTERNATIONAL            ID EQU-DAT-MASTER)                           CIRCLE ROAD
      n        INC
      Marcus
      Group
      LLC

670   The      LEXMARK                  EQUIPMENT LEASE (LEASE           $0.00       740 WEST NEW                         LEXINGTON     KY      40550
      Neima    INTERNATIONAL            ID EQU-LEX-0319)                             CIRCLE ROAD
      n        INC
      Marcus
      Group
      LLC

671   The      LEXMARK                  EQUIPMENT LEASE (LEASE           $0.00       740 WEST NEW                         LEXINGTON     KY      40550
      Neima    INTERNATIONAL            ID EQU-LEX-0419)                             CIRCLE ROAD
      n        INC
      Marcus
      Group
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 146 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2   Address   City        State   ZIP     Country
ID    Name                         Lease                                                               3

      LLC


672   The      LEXMARK             EQUIPMENT LEASE (LEASE       $0.00       740 WEST NEW                         LEXINGTON   KY      40550
      Neima    INTERNATIONAL       ID EQU-LEX-0519)                         CIRCLE ROAD
      n        INC
      Marcus
      Group
      LLC

673   The      LEXMARK             EQUIPMENT LEASE (LEASE       $0.00       740 WEST NEW                         LEXINGTON   KY      40550
      Neima    INTERNATIONAL       ID EQU-LEX-0619)                         CIRCLE ROAD
      n        INC
      Marcus
      Group
      LLC

674   The      LEXMARK             EQUIPMENT LEASE (LEASE       $0.00       740 WEST NEW                         LEXINGTON   KY      40550
      Neima    INTERNATIONAL       ID EQU-LEX-0719)                         CIRCLE ROAD
      n        INC
      Marcus
      Group
      LLC

675   The      LEXMARK             EQUIPMENT LEASE (LEASE       $0.00       740 WEST NEW                         LEXINGTON   KY      40550
      Neima    INTERNATIONAL       ID EQU-LEX-0819)                         CIRCLE ROAD
      n        INC
      Marcus
      Group
      LLC

676   The      LEXMARK             MASTER PURCHASE              $0.00       740 WEST NEW                         LEXINGTON   KY      40550
      Neima    INTERNATIONAL       AGREEMENT AND SERVICE                    CIRCLE ROAD
      n        INC.                AGREEMENT DATED
      Marcus                       8/1/2018 (LEASE ID
      Group                        EQU-LEX-MASTER)
      LLC

677   Neima    LIBERTY MUTUAL      INSURANCE POLICY             $0.00       175 BERKELEY                         BOSTON      MA      02116
      n        FIRE INSURANCE      (TB2-611-004216-549) RE:                 STREET
      Marcus   CO.                 GENERAL LIABILITY -
      Group                        DEDUCTIBLE
      LTD
      LLC
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 147 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2   Address   City       State   ZIP     Country
ID    Name                         Lease                                                               3

678   Neima    LIBERTY MUTUAL      INSURANCE POLICY             $0.00       175 BERKELEY                         BOSTON     MA      02116
      n        FIRE INSURANCE      (EB2-611-004216-349) RE:                 STREET
      Marcus   CO.                 GENERAL LIABILITY -
      Group                        DEDUCTIBLE
      LTD
      LLC

679   Neima    LIBERTY MUTUAL      INSURANCE POLICY             $0.00       175 BERKELEY                         BOSTON     MA      02116
      n        INSURANCE           (WA7-61D-004216-329) RE:                 STREET
      Marcus                       WORKER'S COMPENSATION
      Group
      LTD
      LLC

680   Neima    LIBERTY MUTUAL      INSURANCE POLICY             $0.00       175 BERKELEY                         BOSTON     MA      02116
      n        INSURANCE           (ECO2058078901) RE:                      STREET
      Marcus                       EXCESS LIABILITY
      Group
      LTD
      LLC

681   Neima    LIBERTY MUTUAL      INSURANCE POLICY             $0.00       175 BERKELEY                         BOSTON     MA      02116
      n        INSURANCE           (AS5-611-004216-469) RE:                 STREET
      Marcus                       AUTO
      Group
      LTD
      LLC

682   The      LIGHTSTIM           LIGHTSTIM - LEASE            $0.00       16552 VON                            IRVINE     CA      92606
      Neima                        AGREEMENT                                KARMAN
      n                                                                     AVENUE
      Marcus
      Group
      LLC

683   The      Lime Media Group    supply chain agreement       $0.00       2700                                 ROCKWALL   TX      75032
      Neima                                                                 OBSERVATIO
      n                                                                     N TRAIL
      Marcus
      Group
      LLC

684   The      LINDA FARGO         LINDA FARGO - RIGHT OF       $0.00       14 SUTTON      APT. 10D              NEW YORK   NY      10022
      Neima                        PUBLICITY                                PLACE SOUTH
      n
      Marcus
      Group
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 148 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1     Address 2    Address   City            State   ZIP          Country
ID    Name                         Lease                                                               3

      LLC


685   Neima    LLOYDS              INSURANCE POLICY             $0.00       C/O FOLEY &   555                    SAN FRANCISCO   CA      94104-1520
      n        (BEAZLEY)           (FSUC1701944) RE: EXCESS                 LARDNER LLP   CALIFORNI
      Marcus                       D&O                                                    A STREET,
      Group                                                                               SUITE 1700
      LTD
      LLC

686   Neima    LLOYDS              INSURANCE POLICY             $0.00       30                                   FARMINGTON      CT      06032
      n        (NAVIGATORS)        (FSUSC1902691) RE: EXCESS                BATTERSON
      Marcus                       D&O                                      PARK ROAD
      Group
      LTD
      LLC

687   Neima    LLOYDS OF           INSURANCE POLICY             $0.00       C/O FOLEY &   555                    SAN FRANCISCO   CA      94104-1520
      n        LONDON              (FSCEO1900518) RE: CYBER                 LARDNER LLP   CALIFORNI
      Marcus                                                                              A STREET,
      Group                                                                               SUITE 1700
      LTD
      LLC

688   The      LONGVIEW            LONGVIEW WAREHOUSE &         $0.00       1601 WEST                            LONGVIEW        TX      75604
      Neima    WAREHOUSE &         STORAGE - MASTER                         COTTON
      n        STORAGE             SERVICES AGREEMENT
      Marcus
      Group
      LLC

689   The      LOOMIS ARMORED      LOOMIS ARMORED US, LLC.      $0.00       3370 PLAM                            LAS VEGAS       NV      89104
      Neima    US, LLC.            - SUPPORTING DOCUMENTS                   PARKWAY
      n
      Marcus
      Group
      LLC

690   The      LOUBOUTIN           LOUBOUTIN - AGREEMENT        $0.00       150 E 52ND                           NEW YORK        NY      10022
      Neima                                                                 STREET
      n
      Marcus
      Group
      LLC
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 149 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name       Description of Contract or        Cure Cost   Address 1      Address 2   Address   City         State   ZIP     Country
ID    Name                             Lease                                                                    3

691   The      LOUIS VUITTON           LOUIS VUITTON -                   $0.00       1 E. 57TH                            NEW YORK     NY      10022
      Neima                            AMENDMENT                                     STREET
      n
      Marcus
      Group
      LLC

692   The      LP SOFTWARE             LP SOFTWARE - MASTER              $0.00       9901 LINN      SUITE 500             LOUISVILLE   KY      40223
      Neima                            SERVICE AGREEMENT                             STATION
      n                                                                              ROAD
      Marcus
      Group
      LLC

693   The      LRN                     ONLINE TRAINING                   $0.00       745 5TH        SUITE 800             NEW YORK     NY      10151
      Neima                                                                          AVENUE
      n
      Marcus
      Group
      LLC

694   The      Magnetic Products and   Magnetic Products and Services    $0.00       7600 BOONE                           BROOKLYN     MN      55428
      Neima    Services                                                              AVE NORTH,                           PARK
      n                                                                              SUITE 26
      Marcus
      Group
      LLC

695   The      Magnetic Products and   Magnetic Products and Services    $0.00       7600 BOONE                           BROOKLYN     MN      55428
      Neima    Services                                                              AVE NORTH,                           PARK
      n                                                                              SUITE 26
      Marcus
      Group
      LLC

696   The      Mail Order              Mail Order Distribution/I S-Las   $0.00
      Neima    Distribution/I S-Las    Colinas,
      n        Colinas,
      Marcus
      Group
      LLC

697   The      Mainetti USA            supply chain agreement            $0.00       300 MAC LANE                         KEASBEY      NJ      08832
      Neima
      n
      Marcus
      Group
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 150 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name   Description of Contract or      Cure Cost   Address 1       Address 2    Address   City          State   ZIP     Country
ID    Name                         Lease                                                                    3

      LLC

698   The      MANHATTAN           MANHATTAN                       $0.00       2300 WINDY                             ATLANTA       GA      30339
      Neima    ASSOCIATES,INC.     ASSOCIATES,INC. - MASTER                    RIDGE
      n                            SOFTWARE AGREEMENT                          PARKWAY
      Marcus
      Group
      LLC

699   The      MarketSphere        Marketsphere Unclaimed          $0.00       14301 FNB       SUITE 201              OMAHA         NE      68154
      Neima    Consulting LLC      Property Filings and Payment                PKWY
      n                            Processors
      Marcus
      Group
      LLC

700   The      Mastercard          Mastercard Strategic Alliance   $0.00       2000                                   PURCHASE      NY      10577
      Neima    International       Agreement                                   PURCHASE ST
      n
      Marcus
      Group
      LLC

701   The      MATRIX ABSENCE      MATRIX ABSENCE                  $0.00       181 METRO DR    STE 300                SAN JOSE      CA      95110
      Neima    MANAGEMENT INC      MANAGEMENT INC -
      n                            MASTER SERVICES
      Marcus                       AGREEMENT
      Group
      LLC

702   The      MATTHEWS            MATTHEWS AUTOMATION             $0.00       27520 SW 95TH                          WILSONVILLE   OR      97070
      Neima    AUTOMATION          SOLUTIONS - MASTER                          AVE
      n        SOLUTIONS           SOFTWARE AGREEMENT
      Marcus
      Group
      LLC

703   The      MCKINSEY &          MCKINSEY & COMPANY              $0.00       2021            SUITE 1800             DALLAS        TX      75201
      Neima    COMPANY INC         INC - ENGAGEMENT                            MCKINNEY
      n                            LETTER                                      AVE
      Marcus
      Group
      LLC

704   The      Medical Supply      supply chain agreement          $0.00
      Neima
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 151 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1     Address 2   Address   City          State     ZIP     Country
ID    Name                         Lease                                                              3

      n        Surplus
      Marcus
      Group
      LLC

705   The      MERILL              MERILL - STATEMENT OF        $0.00       4 WORLD       250 VESEY             NEW YORK      NY        10080
      Neima                        WORK                                     FINANCIAL     STREET
      n                                                                     CENTER
      Marcus
      Group
      LLC

706   The      MFK ART             MFK ART - AGREEMENT          $0.00       145                                 EDISON        NJ        08817
      Neima                                                                 TALMADGE
      n                                                                     ROAD
      Marcus
      Group
      LLC

707   The      MGT                 MGT - MASTER SERVICE         $0.00       13889 SOUTH                         LOS ANGELES   CALIFOR   90061
      Neima                        AGREEMENT                                FIGUEROA                                          NIA
      n                                                                     STREET
      Marcus
      Group
      LLC

708   The      MICRO FOCUS, INC.   MICRO FOCUS, INC. -          $0.00       9420 KEY                            ROCKVILLE     MD        20850
      Neima                        MASTER SOFTWARE                          WEST
      n                            AGREEMENT                                AVENUE
      Marcus
      Group
      LLC

709   The      MICROFOCUS          MICROFOCUS - GENERAL         $0.00       700 KING      SUITE 400             ROCKVILLE     MD        20850
      Neima                        AGREEMENT                                FARM BLVD
      n
      Marcus
      Group
      LLC

710   The      MICROFOCUS          MICROFOCUS - MASTER          $0.00       700 KING      SUITE 400             ROCKVILLE     MD        20850
      Neima                        SOFTWARE AGREEMENT                       FARM BLVD
      n
      Marcus
      Group
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 152 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1     Address 2    Address   City      State   ZIP     Country
ID    Name                         Lease                                                               3

      LLC



711   The      MICROSOFT           MICROSOFT                    $0.00       1 MICROSOFT                          REDMOND   WA      98052
      Neima    CORPORATION         CORPORATION- - MASTER                    WAY
      n                            SOFTWARE AGREEMENT
      Marcus
      Group
      LLC

712   The      MICROSOFT           MICROSOFT CORPORATION        $0.00       1 MICROSOFT                          REDMOND   WA      98052
      Neima    CORPORATION         - STATEMENT OF WORK                      WAY
      n
      Marcus
      Group
      LLC

713   The      MICROSOFT           MICROSOFT LICENSING &        $0.00       6100 NEIL     SUITE 100              RENO      NV      89511
      Neima    LICENSING, GP       GP AGREEMENT - 2.24.2010 -               ROAD
      n                            SUPPORTING DOCUMENTS
      Marcus
      Group
      LLC

714   The      MICROSOFT           MICROSOFT LICENSING, GP      $0.00       6100 NEIL     SUITE 100              RENO      NV      89511
      Neima    LICENSING, GP       - MASTER SOFTWARE                        ROAD
      n                            AGREEMENT
      Marcus
      Group
      LLC

715   The      Microsoft Visual    Microsoft Visual Studio      $0.00       C/O FOX       1001 4TH               SEATTLE   WA      98154
      Neima    Studio                                                       ROTHSCHILD    AVE. SUITE
      n                                                                     LLP           4500
      Marcus
      Group
      LLC

716   The      Microsoft Visual    Microsoft Visual Studio      $0.00       C/O FOX       1001 4TH               SEATTLE   WA      98154
      Neima    Studio                                                       ROTHSCHILD    AVE. SUITE
      n                                                                     LLP           4500
      Marcus
      Group
      LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 153 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost           Address 1        Address 2   Address   City            State   ZIP       Country
ID      Name                         Lease                                                                         3

717     The      MILBERG FACTORS     MILBERG FACTORS -            $0.00               99 PARK                                NEW YORK        NY      10016
        Neima                                                                         AVENUE
        n
        Marcus
        Group
        LLC

718       The Neiman         MILESTONE        Bergdorf Goodman LEASE RE:      $0.00               551                         NEW YORK        NY       10022
          Marcus Group LLC   VENTURE          754 5TH AVENUE, NEW                                 MADISON
                             PARTNERS         YORK, NY DATED 1/26/1982                            AVENUE,
                                              (LEASE ID 1063-0001)                                7TH FLOOR

71971   The      MIRACLE WASH        MIRACLE WASH TOWEL           $0.00               149 VERDI                              FARMINGDALE     NY      11735
8       Neima    TOWEL SUPPLY        SUPPLY INC. - MASTER                             STREET
        n        INC.                SERVICES AGREEMENT
        Marcus
        Group
        LLC

72071   The      ML DOVER            NET LEASE RE: FASHION        $0.00               ON LIBERTY                             NEW YORK        NY      10080
9       Neima    ASSOCIATES          VALLEY CENTER, SAN                               PLAZA, 165
        n                            DIEGO, CA DATED 1/25/1982                        BROADWAY
        Marcus                       (LEASE ID 1016-0002)
        Group
        LLC

72172   The      MOBILEIRON          MOBILEIRON - GENERAL         $0.00               401 EAST                               MOUNTAIN VIEW   CA      94043
0       Neima                        AGREEMENT                                        MIDDLEFIELD
        n                                                                             ROAD
        Marcus
        Group
        LLC

72272   The      MOBILEIRON          MOBILEIRON - PRICING         $0.00               401 EAST                               MOUNTAIN VIEW   CA      94043
1       Neima                        AGREEMENT                                        MIDDLEFIELD
        n                                                                             ROAD
        Marcus
        Group
        LLC

72372   The      MONCLER             MONCLER -                    $0.00               578              3RD FL                NEW YORK        NY      10012
2       Neima                                                                         BROADWAY
        n
        Marcus
        Group
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 154 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name     Description of Contract or   Cure Cost   Address 1     Address 2   Address   City         State   ZIP          Country
ID      Name                           Lease                                                              3

        LLC


72472   The      MONUMENT              MONUMENT CONSULTING          $0.00       1800 SUMMIT                         RICHMOND     VA      23230
3       Neima    CONSULTING LLC        LLC - STATEMENT OF                       AVENUE
        n                              WORK
        Marcus
        Group
        LLC

72572   The      MONUMENT              MONUMENT                     $0.00       1800 SUMMIT                         RICHMOND     VA      23230
4       Neima    CONSULTING LLC        CONSULTING,LLC -                         AVENUE
        n                              MASTER SERVICES
        Marcus                         AGREEMENT
        Group
        LLC

72672   The      Moody's Investor      Rating Agency                $0.00       99 CHURCH                           NEW YORK     NY      10007-2707
5       Neima    Services                                                       STREET
        n
        Marcus
        Group
        LLC

72772   The      MOREDIRECT, INC.      MOREDIRECT, INC. -           $0.00       1001 YAMATO                         BOCA RATON   FL      33431
6       Neima                          MASTER SERVICES                          ROAD, SUITE
        n                              AGREEMENT                                200
        Marcus
        Group
        LLC

72872   The      MOVABLE INK           Marketing agreement          $0.00       5 BRYANT                            NEW YORK     NY      10018
7       Neima                                                                   PARK, 9TH
        n                                                                       FLOOR
        Marcus
        Group
        LLC

72972   The      My SQL/Four corners   My SQL/Four corners          $0.00       500 ORACLE                          REDWOOD      CA      94065
8       Neima    construction          construction                             PARKWAY                             SHORES
        n
        Marcus
        Group
        LLC
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 155 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name     Description of Contract or   Cure Cost   Address 1     Address 2   Address   City          State   ZIP     Country
ID      Name                           Lease                                                              3

73072   The      My SQL/Four corners   My SQL/Four corners          $0.00       500 ORACLE                          REDWOOD       CA      94065
9       Neima    construction          construction                             PARKWAY                             SHORES
        n
        Marcus
        Group
        LLC

73173   The      MYALERTS, INC.        MYALERTS, INC. -             $0.00       13911                               MINNETONKA    MN      55305
0       Neima                          STATEMENT OF WORK                        RIDGEDALE
        n                                                                       DRIVE SUITE
        Marcus                                                                  235
        Group
        LLC

73273   The      NAHAN PRINTING        NAHAN PRINTING INC -         $0.00       7000                                SAINT CLOUD   MN      56303
1       Neima    INC                   MASTER SERVICES                          SAUKVIEW
        n                              AGREEMENT                                DRIVE
        Marcus
        Group
        LLC

73373   The      NARVAR INC            NARVAR INC - GENERAL         $0.00       999 BAYHILL   SUITE 135             SAN BRUNO     CA      94066
2       Neima                          AGREEMENT                                DRIVE
        n
        Marcus
        Group
        LLC

73473   The      Nasdaq                Investor Relations           $0.00       ONE LIBERTY                         NEW YORK      NY      10006
3       Neima                                                                   PLAZA
        n
        Marcus
        Group
        LLC

73573   Neima    NATIONAL UNION        INSURANCE POLICY             $0.00       175 WATER                           NEW YORK      NY      10038
4       n        FIRE INSURANCE        (23086113) RE: FIDUCIARY                 STREET
        Marcus   COMPANY (AIG)         LIABILITY
        Group
        LTD
        LLC

73673   Neima    NATIONAL UNION        INSURANCE POLICY             $0.00       175 WATER                           NEW YORK      NY      10038
5       n        FIRE INSURANCE        (28295224) RE: UMBRELLA                  STREET
        Marcus   COMPANY OF
        Group    PITTSBURGH, PA
        LTD
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 156 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name     Description of Contract or   Cure Cost   Address 1     Address 2   Address   City           State   ZIP          Country
ID      Name                           Lease                                                              3

        LLC      (AIG)


73773   Neima    NATIONAL UNION        INSURANCE POLICY             $0.00       175 WATER                           NEW YORK       NY      10038
6       n        FIRE INSURANCE        (88-085-632) RE: SPECIAL                 STREET
        Marcus   COMPANY OF            CRIME-EXECUTIVE RISK
        Group    PITTSBURGH, PA        LIABILITY
        LTD      (AIG)
        LLC

73873   The      NECTARTE              NECTARTE - MASTER            $0.00       RUA DR A.S.                         CALDA RAINHA   PT      2500         PORTUGAL
7       Neima                          SERVICES AGREEMENT                       SILVA 20_2
        n
        Marcus
        Group
        LLC

73973   The      NEIS                  NEIS - MASTER SERVICES       $0.00       908 SOUTH                           CHESHIRE       CT      06410
8       Neima                          AGREEMENT                                MERIDEN
        n                                                                       ROAD
        Marcus
        Group
        LLC

74073   The      NESTLE WATERS         NESTLE WATERS NORTH          $0.00       900 LONG                            STAMFORD       CT      06902-1138
9       Neima    NORTH AMERICA,        AMERICA, INC. - MASTER                   RIDGE ROAD,
        n        INC.                  SERVICES AGREEMENT                       BLDG 2
        Marcus
        Group
        LLC

74174   The      Net IQ - Microfocus   Net IQ - Microfocus          $0.00       700 KING      SUITE 400             ROCKVILLE      MD      20850
0       Neima                                                                   FARM BLVD
        n
        Marcus
        Group
        LLC

74274   The      Net IQ - Microfocus   Net IQ - Microfocus          $0.00       700 KING      SUITE 400             ROCKVILLE      MD      20850
1       Neima                                                                   FARM BLVD
        n
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 157 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1       Address 2    Address   City            State   ZIP          Country
ID      Name                         Lease                                                                 3

74374   The      NICE SYSTEMS,       NICE SYSTEMS, INC. -         $0.00       301 ROUTE 17                           RUTHERFORD      NJ      07070
2       Neima    INC.                MASTER SERVICES                          NORTH, 10TH
        n                            AGREEMENT                                FLOOR
        Marcus
        Group
        LLC

74474   The      NORTHBROOK          NET LEASE RE: 5000           $0.00       2171                                   NORTHBROOK      IL      60062
3       Neima    COURT1              NORTHBROOK COURT,                        NORTHBROOK
        n                            NORTHBROOK, IL DATED                     COURT
        Marcus                       3/4/1976 (LEASE ID
        Group                        1009-0001)
        LLC

74574   The      NORTHPARK           SUB-LEASE FOR ATM RE:        $0.00       8080 NORTH      SUITE 1100             DALLAS          TX      75206
4       Neima    PARTNERS LP         8687 NORTH CENTRAL                       CENTRAL
        n                            EXPRESSWAY, DALLAS, TX                   EXPRESSWAY
        Marcus                       DATED 4/1/2017 (LEASE ID
        Group                        1002-0002)
        LLC

74674   The      OAKBROOK            NET LEASE RE: 22ND           $0.00       350 N.          SUITE 300              CHICAGO         IL      60654-1607
5       Neima    ANCHOR              STREET AND ROUTE 83,                     ORLEANS
        n        ACQUISITION         OAKBROOK SHOPPING                        STREET
        Marcus                       CENTER, OAKBROOK, IL
        Group                        DATED 1/25/1982 (LEASE ID
        LLC                          1017-0002)

74774   The      O'CONNOR REALTY     LEASE RE: 1622 MAIN          $0.00       600 WEST 6TH                           FORT WORTH      TX      76102-3685
6       Neima    INTERESTS OF        STREET, DALLAS, TX                       STREET, SUITE
        n        TEXAS, LLC          DATED 12/5/1913 (LEASE ID                300
        Marcus                       1001-0001)
        Group
        LLC

74874   The      OKTA, INC.          OKTA, INC. - MASTER          $0.00       301 BRANNAN     SUITE 100              SAN FRANCISCO   CA      94107
7       Neima                        SERVICES AGREEMENT                       STREET
        n
        Marcus
        Group
        LLC

74974   The      OLIVER PEOPLES      OLIVER PEOPLES -             $0.00       8570 W          SUITE 200              WEST            CA      90069
8       Neima                        AGREEMENT                                SUNSET BLVD                            HOLLYWOOD
        n
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 158 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1       Address 2     Address   City           State   ZIP     Country
ID      Name                         Lease                                                                  3

        LLC


75074   The      ONESOURCE           supply chain agreement       $0.00       1124                                    WILKES BARRE   PA      18702
9       Neima    STAFFING                                                     HIGHWAY 315
        n
        Marcus
        Group
        LLC

75175   The      OPENSYMMETRY        OPENSYMMETRY LLC -           $0.00       9225 BEE        BUILDING                AUSTIN         TX      78733
0       Neima    LLC                 MASTER SERVICES                          CAVE RD.        A SUITE 100
        n                            AGREEMENT
        Marcus
        Group
        LLC

75275   The      OPERA SOLUTIONS,    OPERA SOLUTIONS              $0.00       10 EXCHANGE                             JERSEY CITY    NJ      07302
1       Neima    LLC                 MASTER AGREEMENT 2012 -                  PLACE
        n                            SUPPORTING DOCUMENTS
        Marcus
        Group
        LLC

75375   The      OPERA SOLUTIONS,    OPERA SOLUTIONS, LLC -       $0.00       10 EXCHANGE                             JERSEY CITY    NJ      07302
2       Neima    LLC                 AMENDMENT                                PLACE
        n
        Marcus
        Group
        LLC

75475   The      OPERA SOLUTIONS,    OPERA SOLUTIONS, LLC -       $0.00       10 EXCHANGE                             JERSEY CITY    NJ      07302
3       Neima    LLC                 MASTER SOFTWARE                          PLACE
        n                            AGREEMENT
        Marcus
        Group
        LLC

75575   The      OPINIONLAB, INC.    OPINIONLAB, INC. -           $0.00       549                                     CHICAGO        IL      60661
4       Neima                        MASTER SERVICES                          RANDOLPH
        n                            AGREEMENT                                STREET, SUITE
        Marcus                                                                401
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 159 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name    Description of Contract or   Cure Cost           Address 1        Address 2   Address   City            State   ZIP       Country
ID      Name                          Lease                                                                         3

75675   The      OPINIONLAB, INC.     OPINIONLAB, INC. -           $0.00               549                                    CHICAGO         IL      60661
5       Neima                         SUPPORTING DOCUMENTS                             RANDOLPH
        n                                                                              STREET, SUITE
        Marcus                                                                         401
        Group
        LLC

75775   The      OPITZ OUTLET         OPITZ OUTLET -               $0.00               2401                                   ST LOUIS PARK   MN      55426
6       Neima                         AMENDMENT                                        EDGEWOOD
        n                                                                              AVE
        Marcus
        Group
        LLC

75875   The      OPITZ OUTLET         OPITZ OUTLET - GENERAL       $0.00               2401                                   ST LOUIS PARK   MN      55426
7       Neima                         AGREEMENT                                        EDGEWOOD
        n                                                                              AVE
        Marcus
        Group
        LLC

75975   The      OPTIMIZELY           OPTIMIZELY - MASTER          $0.00               631 HOWARD                             SAN FRANCISCO   CA      94105
8       Neima                         SERVICES AGREEMENT                               STREET, SUITE
        n                                                                              100
        Marcus
        Group
        LLC

76075   The      OPTIMIZELY           OPTIMIZELY - STATEMENT       $0.00               631 HOWARD                             SAN FRANCISCO   CA      94105
9       Neima                         OF WORK                                          STREET, SUITE
        n                                                                              100
        Marcus
        Group
        LLC

76176   The      OPTIZ                OPTIZ - MASTER SERVICES      $0.00               2401             SUITE 100             ST. LUIS PARK   MN      55426
0       Neima                         AGREEMENT                                        EDGEWOOD
        n                                                                              AVE S
        Marcus
        Group
        LLC

762       The Neiman          ORACLE           MFP VERSION 17 IN THE           $0.00               500 ORACLE                  REDWOOD         CA       94065
          Marcus Group LLC    AMERICA, INC.    CLOUD ORDERING                                      PARKWAY                     SHORES
                                               DOCUMENT-12-21-2018 -
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 160 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1    Address 2   Address   City      State   ZIP     Country
ID      Name                         Lease                                                             3

                                              ORDERING DOCUMENTS



76376   The      ORACLE AMERICA,     MFP VERSION 17 IN THE        $0.00       500 ORACLE                         REDWOOD   CA      94065
1       Neima    INC.                CLOUD ORDERING                           PARKWAY                            SHORES
        n                            DOCUMENT-12-21-2018 -        $0.00                                                    CA      94065
76476   Marcus   ORACLE AMERICA,     ORDERING DOCUMENTS                       500 ORACLE                         REDWOOD
2       Group    INC.                                                         PARKWAY                            SHORES
        LLC                          ORACLE AMERICA, INC. -
                                     STATEMENT OF WORK
        The
        Neima                        ORACLE APPLICATION
        n                            INFRASTRUCTURE
        Marcus                       ORDERING
        Group                        DOCUMENT-08-27-2004 -
        LLC                          ORDERING DOCUMENTS

763     The      ORACLE              ORACLE APPLICATION           $0.00       500 ORACLE                         REDWOOD   CA      94065
        Neima    AMERICA, INC.       INFRASTRUCTURE                           PARKWAY                            SHORES
        n                            ORDERING
        Marcu                        DOCUMENT-08-27-2004 -
        s                            ORDERING DOCUMENTS
        Group
        LLC

76576   The      ORACLE AMERICA,     ORACLE APPLICATION           $0.00       500 ORACLE                         REDWOOD   CA      94065
4       Neima    INC.                MANAGEMENT PACK FOR                      PARKWAY                            SHORES
        n                            E-BUSINESS SUITE
        Marcus                       ORDERING DOCUMENT
        Group                        8344422-11-05-2008 -
        LLC                          ORDERING DOCUMENTS

76676   The      ORACLE AMERICA,     ORACLE CHANGE                $0.00       500 ORACLE                         REDWOOD   CA      94065
5       Neima    INC.                MANAGEMENT,                              PARKWAY                            SHORES
        n                            DIAGNOSTICS, DATABASE,
        Marcus                       PARTITIONING ORDERING
        Group                        DOCUMENT
        LLC                          6893213-11-27-2003 -
                                     ORDERING DOCUMENTS
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 161 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1    Address 2   Address   City      State   ZIP     Country
ID      Name                         Lease                                                             3

767     The      ORACLE AMERICA,     ORACLE CHANGE                $0.00       500 ORACLE                         REDWOOD   CA      94065
        Neima    INC.                MANAGEMENT,                              PARKWAY                            SHORES
76876   n                            DIAGNOSTICS, DATABASE,       $0.00                                                    CA      94065
6       Marcus   ORACLE AMERICA,     REAL APPLICATION                         500 ORACLE                         REDWOOD
        Group    INC.                CLUSTERS, TUNING PACK                    PARKWAY                            SHORES
        LLC                          ORDERING DOCUMENT
                                     7929601-05-31-2005 -
        The                          ORDERING DOCUMENTS
        Neima
        n                            ORACLE CHANGE
        Marcus                       MANAGEMENT,
        Group                        DIAGNOSTICS, INTERNET
        LLC                          APPLICATION SERVER,
                                     OLAP, DATABASE,
                                     IRECRUITMENT ORDERING
                                     DOCUMENT
                                     6971325-08-31-2004 -
                                     ORDERING DOCUMENTS

767     The      ORACLE              ORACLE CHANGE                $0.00       500 ORACLE                         REDWOOD   CA      94065
        Neima    AMERICA, INC.       MANAGEMENT,                              PARKWAY                            SHORES
        n                            DIAGNOSTICS, INTERNET
        Marcu                        APPLICATION SERVER,
        s                            OLAP, DATABASE,
        Group                        IRECRUITMENT
        LLC                          ORDERING DOCUMENT
                                     6971325-08-31-2004 -
                                     ORDERING DOCUMENTS

76976   The      ORACLE AMERICA,     ORACLE CHANGE                $0.00       500 ORACLE                         REDWOOD   CA      94065
8       Neima    INC.                MANAGEMENT,                              PARKWAY                            SHORES
        n                            DIAGNOSTICS,
        Marcus                       PROGRAMMING,
        Group                        DATABASE ORDERING
        LLC                          DOCUMENT
                                     6940196-05-06-2004 -
                                     ORDERING DOCUMENTS

77076   The      ORACLE AMERICA,     ORACLE CHANGE                $0.00       500 ORACLE                         REDWOOD   CA      94065
9       Neima    INC.                MANAGEMENT,                              PARKWAY                            SHORES
        n                            DIAGNOSTICS, TUNING,
        Marcus                       DATABASE ORDERING
        Group                        DOCUMENT
        LLC                          8031580-02-01-2006 -
                                     ORDERING DOCUMENTS
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 162 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1    Address 2   Address   City      State   ZIP     Country
ID      Name                         Lease                                                             3

77177   The      ORACLE AMERICA,     ORACLE CHANGE                $0.00       500 ORACLE                         REDWOOD   CA      94065
0       Neima    INC.                MANAGEMENT,                              PARKWAY                            SHORES
        n                            DIAGNOSTICS, TUNING,
        Marcus                       DATABASE ORDERING
        Group                        DOCUMENT
        LLC                          8031635-02-01-2006 -
                                     ORDERING DOCUMENTS

77277   The      ORACLE AMERICA,     ORACLE CHANGE                $0.00       500 ORACLE                         REDWOOD   CA      94065
1       Neima    INC.                MANAGEMENT, TUNING,                      PARKWAY                            SHORES
        n                            DIAGNOSTICS PACK
        Marcus                       ORDERING DOCUMENT
        Group                        8281839-08-25-2008 -
        LLC                          ORDERING DOCUMENTS

77377   The      ORACLE AMERICA,     ORACLE CORPORATION -         $0.00       500 ORACLE                         REDWOOD   CA      94065
2       Neima    INC.                MASTER SOFTWARE                          PARKWAY                            SHORES
        n                            AGREEMENT
        Marcus
        Group
        LLC

77477   The      ORACLE AMERICA,     ORACLE DATABASE              $0.00       500 ORACLE                         REDWOOD   CA      94065
3       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            6685786NULL - ORDERING
        Marcus                       DOCUMENTS
        Group
        LLC

77577   The      ORACLE AMERICA,     ORACLE DATABASE              $0.00       500 ORACLE                         REDWOOD   CA      94065
4       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            6731041NULL - ORDERING
        Marcus                       DOCUMENTS
        Group
        LLC

77677   The      ORACLE AMERICA,     ORACLE DATABASE              $0.00       500 ORACLE                         REDWOOD   CA      94065
5       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            8050932-03-31-2006 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 163 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1    Address 2   Address   City      State   ZIP     Country
ID      Name                         Lease                                                             3

77777   The      ORACLE AMERICA,     ORACLE DATABASE              $0.00       500 ORACLE                         REDWOOD   CA      94065
6       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            8103867-08-28-2006 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

77877   The      ORACLE AMERICA,     ORACLE DATABASE              $0.00       500 ORACLE                         REDWOOD   CA      94065
7       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            8104130-08-29-2006 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

77977   The      ORACLE AMERICA,     ORACLE DATABASE              $0.00       500 ORACLE                         REDWOOD   CA      94065
8       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            8104189-08-29-2006 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

78077   The      ORACLE AMERICA,     ORACLE DATABASE              $0.00       500 ORACLE                         REDWOOD   CA      94065
9       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            8127216-11-08-2006 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

78178   The      ORACLE AMERICA,     ORACLE DATABASE              $0.00       500 ORACLE                         REDWOOD   CA      94065
0       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            8174682-05-16-2007 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

78278   The      ORACLE AMERICA,     ORACLE DATABASE              $0.00       500 ORACLE                         REDWOOD   CA      94065
1       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            8203934-07-26-2007 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

78378   The      ORACLE AMERICA,     ORACLE DATABASE              $0.00       500 ORACLE                         REDWOOD   CA      94065
2       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            8211168-08-16-2007 -
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 164 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1    Address 2   Address   City      State   ZIP     Country
ID      Name                         Lease                                                             3

        LLC                          ORDERING DOCUMENTS



78478   The      ORACLE AMERICA,     ORACLE DATABASE              $0.00       500 ORACLE                         REDWOOD   CA      94065
3       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            8211243-08-16-2007 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

78578   The      ORACLE AMERICA,     ORACLE DATABASE              $0.00       500 ORACLE                         REDWOOD   CA      94065
4       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            8235977-11-19-2007 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

78678   The      ORACLE AMERICA,     ORACLE DATABASE              $0.00       500 ORACLE                         REDWOOD   CA      94065
5       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            8236675-11-21-2007 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

78778   The      ORACLE AMERICA,     ORACLE DATABASE              $0.00       500 ORACLE                         REDWOOD   CA      94065
6       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            8282828-05-07-2008 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

78878   The      ORACLE AMERICA,     ORACLE DATABASE              $0.00       500 ORACLE                         REDWOOD   CA      94065
7       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            8282979-05-07-2008 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

78978   The      ORACLE AMERICA,     ORACLE DATABASE              $0.00       500 ORACLE                         REDWOOD   CA      94065
8       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            8283510-05-09-2008 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 165 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1    Address 2   Address   City      State   ZIP     Country
ID      Name                         Lease                                                             3

79078   The      ORACLE AMERICA,     ORACLE DATABASE              $0.00       500 ORACLE                         REDWOOD   CA      94065
9       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            8283602-05-09-2008 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

79179   The      ORACLE AMERICA,     ORACLE DATABASE              $0.00       500 ORACLE                         REDWOOD   CA      94065
0       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            8329350-09-08-2008 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

79279   The      ORACLE AMERICA,     ORACLE E-BUSINESS SUITE      $0.00       500 ORACLE                         REDWOOD   CA      94065
1       Neima    INC.                SUPPORT SERVICES SOW                     PARKWAY                            SHORES
        n                            ORDERING
        Marcus                       DOCUMENT-07-05-2019 -
        Group                        ORDERING DOCUMENTS
        LLC

79379   The      ORACLE AMERICA,     ORACLE HYPERION              $0.00       500 ORACLE                         REDWOOD   CA      94065
2       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            8325489-09-05-2008 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

79479   The      ORACLE AMERICA,     ORACLE HYPERION              $0.00       500 ORACLE                         REDWOOD   CA      94065
3       Neima    INC.                ORDERING                                 PARKWAY                            SHORES
        n                            DOCUMENT-08-28-2008 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

795     The      ORACLE AMERICA,     ORACLE ILEARNING             $0.00       500 ORACLE                         REDWOOD   CA      94065
        Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
79679   n                            8356367-12-23-2008 -         $0.00                                                    CA      94065
4       Marcus   ORACLE AMERICA,     ORDERING DOCUMENTS                       500 ORACLE                         REDWOOD
        Group    INC.                                                         PARKWAY                            SHORES
        LLC                          ORACLE INTERNET
                                     APPLICATION SERVER
        The                          ORDERING DOCUMENT
        Neima                        8180958-05-31-2007 -
        n                            ORDERING DOCUMENTS
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 166 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1    Address 2   Address   City      State   ZIP     Country
ID      Name                         Lease                                                             3

        LLC



795     The      ORACLE              ORACLE INTERNET              $0.00       500 ORACLE                         REDWOOD   CA      94065
        Neima    AMERICA, INC.       APPLICATION SERVER                       PARKWAY                            SHORES
        n                            ORDERING DOCUMENT
        Marcu                        8180958-05-31-2007 -
        s                            ORDERING DOCUMENTS
        Group
        LLC

79779   The      ORACLE AMERICA,     ORACLE MARKETING,            $0.00       500 ORACLE                         REDWOOD   CA      94065
6       Neima    INC.                INCENTIVE                                PARKWAY                            SHORES
        n                            COMPENSATION, ORDER
        Marcus                       MANAGEMENT,
        Group                        WAREHOUSE
        LLC                          MANAGEMENT ORDERING
                                     DOCUMENT
                                     8188751-07-09-2007 -
                                     ORDERING DOCUMENTS

79879   The      ORACLE AMERICA,     ORACLE OD                    $0.00       500 ORACLE                         REDWOOD   CA      94065
7       Neima    INC.                US-226525288-ORDERING                    PARKWAY                            SHORES
        n                            DOCUMENT -AMENDMENT
        Marcus                       1-07-16-2015 - ORDERING
        Group                        DOCUMENTS
        LLC

79979   The      ORACLE AMERICA,     ORACLE OLAP, DATABASE,       $0.00       500 ORACLE                         REDWOOD   CA      94065
8       Neima    INC.                PARTITIONING, LABEL                      PARKWAY                            SHORES
        n                            SECURITY ORDERING
        Marcus                       DOCUMENT
        Group                        6772920-11-26-2002 -
        LLC                          ORDERING DOCUMENTS

80079   The      ORACLE AMERICA,     ORACLE ORDER                 $0.00       500 ORACLE                         REDWOOD   CA      94065
9       Neima    INC.                DOCUMENT                                 PARKWAY                            SHORES
        n                            SUN-NK20255486-12-26-2010
        Marcus                       - ORDERING DOCUMENTS
        Group
        LLC

80180   The      ORACLE AMERICA,     ORACLE ORDERING              $0.00       500 ORACLE                         REDWOOD   CA      94065
0       Neima    INC.                DOCUMENT E-BUSINESS                      PARKWAY                            SHORES
        n                            SUITE-05-27-2003 -
        Marcus
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 167 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1    Address 2   Address   City      State   ZIP     Country
ID      Name                         Lease                                                             3

        Group                        ORDERING DOCUMENTS
        LLC


80280   The      ORACLE AMERICA,     ORACLE ORDERING              $0.00       500 ORACLE                         REDWOOD   CA      94065
1       Neima    INC.                DOCUMENT TALENT                          PARKWAY                            SHORES
        n                            ACQUISITION CLOUD
        Marcus                       SERVICE-02-16-2016 -
        Group                        ORDERING DOCUMENTS
        LLC

80380   The      ORACLE AMERICA,     ORACLE ORDERING              $0.00       500 ORACLE                         REDWOOD   CA      94065
2       Neima    INC.                DOCUMENT US-2272016 -                    PARKWAY                            SHORES
        n                            COHERENCE-04-16-2015 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

80480   The      ORACLE AMERICA,     ORACLE ORDERING              $0.00       500 ORACLE                         REDWOOD   CA      94065
3       Neima    INC.                DOCUMENT WEBCENTER                       PARKWAY                            SHORES
        n                            PORTAL FOR ORACLE
        Marcus                       APPLICATIONS-05-31-2014 -
        Group                        ORDERING DOCUMENTS
        LLC

80580   The      ORACLE AMERICA,     ORACLE PROGRAMMER            $0.00       500 ORACLE                         REDWOOD   CA      94065
4       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            8126456-11-24-2006 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

80680   The      ORACLE AMERICA,     ORACLE RETAIL                $0.00       500 ORACLE                         REDWOOD   CA      94065
5       Neima    INC.                MAINTENANCE ORDERING                     PARKWAY                            SHORES
        n                            DOCUMENT-07-05-2019 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

80780   The      ORACLE AMERICA,     ORACLE SERVICES              $0.00       500 ORACLE                         REDWOOD   CA      94065
6       Neima    INC.                PROCUREMENT & ORACLE                     PARKWAY                            SHORES
        n                            PROJECT MANAGEMENT
        Marcus                       ORDERING
        Group                        DOCUMENT-05-21-2015 -
        LLC                          ORDERING DOCUMENTS
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 168 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1    Address 2   Address   City      State   ZIP     Country
ID      Name                         Lease                                                             3

80880   The      ORACLE AMERICA,     ORACLE SOA SUITE             $0.00       500 ORACLE                         REDWOOD   CA      94065
7       Neima    INC.                ORDERING                                 PARKWAY                            SHORES
        n                            DOCUMENT-07-15-2014 -
        Marcus                       ORDERING DOCUMENTS
        Group
        LLC

80980   The      ORACLE AMERICA,     ORACLE WEBCENTER             $0.00       500 ORACLE                         REDWOOD   CA      94065
8       Neima    INC.                ORDERING DOCUMENT                        PARKWAY                            SHORES
        n                            -05-31-2014 - ORDERING
        Marcus                       DOCUMENTS
        Group
        LLC

810     The      ORACLE AMERICA,     ORACLE_ORACLE LICENSE        $0.00       500 ORACLE                         REDWOOD   CA      94065
        Neima    INC.                SERVICE                                  PARKWAY                            SHORES
81180   n                            AGREEMENT_AMENDMENT          $0.00                                                    CA      94065
9       Marcus   ORACLE AMERICA,     1_9-25-2012 - SUPPORTING                 500 ORACLE                         REDWOOD
        Group    INC.                DOCUMENTS                                PARKWAY                            SHORES
        LLC
                                     ORACLE_ORACLE LICENSE
        The                          SERVICES
        Neima                        AGREEMENT_AMENDMENT
        n                            2_8-28-2008 - SUPPORTING
        Marcus                       DOCUMENTS
        Group
        LLC

810     The      ORACLE              ORACLE_ORACLE                $0.00       500 ORACLE                         REDWOOD   CA      94065
        Neima    AMERICA, INC.       LICENSE SERVICES                         PARKWAY                            SHORES
        n                            AGREEMENT_AMENDMEN
        Marcu                        T 2_8-28-2008 -
        s                            SUPPORTING
        Group                        DOCUMENTS
        LLC

81281   The      ORACLE AMERICA,     ORACLE_UNLIMITED             $0.00       500 ORACLE                         REDWOOD   CA      94065
1       Neima    INC.                LICENSE AGREEMENT                        PARKWAY                            SHORES
        n                            ORDERING DOC_RETAIL
        Marcus                       APPLICATIONS_05-31-2017 -
        Group                        SUPPORTING DOCUMENTS
        LLC

81381   The      ORKIN LLC           ORKIN LLC - MASTER           $0.00       2170                               ATLANTA   GA      30324
2       Neima                        SERVICES AGREEMENT                       PEIDMONT
        n
        Marcus
                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 169 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name            Description of Contract or   Cure Cost           Address 1        Address 2   Address   City             State   ZIP       Country
ID      Name                                  Lease                                                                         3

        Group                                                                                  ROAD, NE
        LLC

813     The      Pager Duty                   Pager Duty                   $0.00               600                                    SAN              CA      94103
        Neima                                                                                  TOWNSEND                               FRANSCISCO
        n                                                                                      STREET,
        Marcu                                                                                  SUITE 125
        s
        Group
        LLC

814     The      Pager Duty                   Pager Duty                   $0.00               600                                    SAN FRANSCISCO   CA      94103
        Neima                                                                                  TOWNSEND
        n                                                                                      STREET, SUITE
        Marcus                                                                                 125
        Group
        LLC

815       The Neiman             Pager Duty            Pager Duty                      $0.00               600                         SAN              CA       94103
          Marcus Group LLC                                                                                 TOWNSEND                    FRANSCISCO
                                                                                                           STREET,
                                                                                                           SUITE 125

81681   The      PALACE LAUNDRY,              PALACE LAUNDRY, INC. -       $0.00               713 LAMONT                             WASHINTON        DC      20010
5       Neima    INC.                         MASTER SERVICES                                  STREET NW
        n                                     AGREEMENT
        Marcus
        Group
        LLC

81781   The      PAPER PLACE                  PAPER PLACE - MASTER         $0.00               4001 NORTH                             AUSTIN           TX      78756
6       Neima                                 SERVICES AGREEMENT                               LAMAR BLVD
        n
        Marcus
        Group
        LLC

81881   The      PartnerSource                Insurance Brokerage -        $0.00               8117 PRESTON     SUITE 530             DALLAS           TX      75225
7       Neima                                 Non-Subs.                                        ROAD
        n
        Marcus
        Group
        LLC
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 170 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name      Description of Contract or     Cure Cost           Address 1        Address 2   Address   City            State   ZIP       Country
ID      Name                            Lease                                                                           3

818     The      Patch Mgmt - Avanti    Patch Mgmt - Avanti            $0.00               10377 SOUTH                            SOUTH JORDAN    UT      84095
        Neima                                                                              JORDAN
        n                                                                                  GATEWAY,
        Marcu                                                                              SUITE 110
        s
        Group
        LLC

819     The      Patch Mgmt - Avanti    Patch Mgmt - Avanti            $0.00               10377 SOUTH                            SOUTH JORDAN    UT      84095
        Neima                                                                              JORDAN
        n                                                                                  GATEWAY,
        Marcus                                                                             SUITE 110
        Group
        LLC

820       The Neiman          Patch Mgmt -       Patch Mgmt - Avanti               $0.00               10377                       SOUTH JORDAN    UT       84095
          Marcus Group LLC    Avanti                                                                   SOUTH
                                                                                                       JORDAN
                                                                                                       GATEWAY,
                                                                                                       SUITE 110

82182   The      PATTSY                 IP TRADEMARK DATABASE          $0.00               350 1ST AVE,                           NEW YORK        NY      10010
0       Neima                                                                              STE MG
        n
        Marcus
        Group
        LLC

82282   The      Paypal                 Paypal Merchant Agreement      $0.00               2211 NORTH                             SAN JOSE        CA      95131
1       Neima                                                                              FIRST STREET
        n
        Marcus
        Group
        LLC

82382   The      PEFORMANCE             PEFORMANCE TEAM -              $0.00               145                                    EDISON          NJ      08817
2       Neima    TEAM                   MASTER SERVICES                                    TALMADGE
        n                               AGREEMENT                                          RD
        Marcus
        Group
        LLC

823     The      PENSION BENEFIT        The Neiman Marcus Group        $0.00
        Neima    GUARANTY               LLC Retirement Plan
        n        CORPORATION
        Marcu
        s
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 171 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2    Address   City            State   ZIP     Country
ID    Name                         Lease                                                                3

      Group
      LLC

824   The      PILOT AIR FREIGHT   PILOT AIR FREIGHT CORP -     $0.00       PO BOX 97                             LIMA            PA      19037
      Neima    CORP                MASTER SERVICES
      n                            AGREEMENT
      Marcus
      Group
      LLC

825   The      PILOT AIR FREIGHT   PILOT MSA DELIVERY           $0.00       PO BOX 97                             LIMA            PA      19037
      Neima    CORP                SERVICES 2014 -
      n                            SUPPORTING DOCUMENTS
      Marcus
      Group
      LLC

826   The      PILOT AIR FREIGHT   PILOT MSA DELIVERY           $0.00       PO BOX 97                             LIMA            PA      19037
      Neima    CORP                SERVICES AMENDMENT
      n                            2016 - SUPPORTING
      Marcus                       DOCUMENTS
      Group
      LLC

827   The      PITNEY BOWES        PITNEY BOWES POSTAGE         $0.00       2225           ATTN::                 NEENAH          WI      54956
      Neima                        METER -                                  AMERICAN       TERRI
      n                                                                     DRIVE          PACH
      Marcus
      Group
      LLC

828   The      PLANGRID            PLANGRID - MASTER            $0.00       3265 17TH      SUITE #404             SAN FRANCISCO   CA      94110
      Neima                        SOFTWARE AGREEMENT                       STREET
      n
      Marcus
      Group
      LLC

829   The      PLUMSLICE LABS      PLUMSLICE LABS INC. -        $0.00       8400 NW 36TH   SUITE 450              MIAMI           FL      33166
      Neima    INC.                MASTER SOFTWARE                          STREET
      n                            AGREEMENT
      Marcus
      Group
      LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 172 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name     Description of Contract or   Cure Cost   Address 1       Address 2   Address   City          State   ZIP          Country
ID    Name                           Lease                                                                3

830   The      PLUMSLICE LABS        PLUMSLICE SOW -              $0.00       8400 NW 36TH    SUITE 450             MIAMI         FL      33166
      Neima    INC.                  ITERATIONS 1-3 ORDERING                  STREET
      n                              DOCUMENT-08-14-2018 -
      Marcus                         ORDERING DOCUMENTS
      Group
      LLC

831   The      Poly Pak Industries   supply chain agreement       $0.00       125 SPAGNOLI                          MELVILLE      NY      11747
      Neima                                                                   ROAD
      n
      Marcus
      Group
      LLC

832   The      POWERFRONT,INC.       POWERFRONT,INC. -            $0.00       5405 WILSHIRE                         LOS ANGELES   CA      90036
      Neima                          MASTER SOFTWARE                          BLVD.
      n                              AGREEMENT
      Marcus
      Group
      LLC

833   The      PRADA                 PRADA - AGREEMENT            $0.00       609 W 52ND                            NEW YORK      NY      10019
      Neima                                                                   STREET, 4TH
      n                                                                       FLOOR
      Marcus
      Group
      LLC

834   The      PROOFPOINT INC        PROOFPOINT INC - MASTER      $0.00       892 ROSS                              SUNNYVALE     CA      94089
      Neima                          SOFTWARE AGREEMENT                       DRIVE
      n
      Marcus
      Group
      LLC

835   The      PROOFPOINT INC        PROOFPOINT INC - MASTER      $0.00       892 ROSS                              SUNNYVALE     CA      94089
      Neima                          SERVICES AGREEMENT                       DRIVE
      n
      Marcus
      Group
      LLC

836   Bergdo   PUBLIC SERVICE        VEHICLE LEASE RE: 2017       $0.00       25-61 49TH                            LONG ISLAND   NY      11101-4429
      rf       TRUCK                 ISUZU NQR (VIN                           STREET                                CITY
      Goodm                          JALE5W165H7900813)
                                    Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 173 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor    Counterparty Name   Description of Contract or       Cure Cost   Address 1      Address 2   Address   City          State   ZIP     Country
ID    Name                          Lease                                                                   3

      an Inc.



837   The       PwC Product Sales   Software Licensing Agreement -   $0.00       3111 W DR                            TAMPA         FL      33607
      Neima                         PwC Inform Research Tools                    MARTIN
      n                                                                          LUTHER KING
      Marcus                                                                     JR BLVD
      Group
      LLC

838   The       PwC Product Sales   Software Licensing Agreement -   $0.00       3111 W DR                            TAMPA         FL      33607
      Neima                         PwC Inform Research Tools                    MARTIN
      n                                                                          LUTHER KING
      Marcus                                                                     JR BLVD
      Group
      LLC

839   The       QUANTUM METRIC      QUANTUM METRIC -                 $0.00       16055 OLD                            MONUMENT      CO      80132
      Neima                         SUPPORTING DOCUMENTS                         FOREST
      n                                                                          POINT, SUITE
      Marcus                                                                     303
      Group
      LLC

840   The       QUEST SOFTWARE      QUEST SOFTWARE INC -             $0.00       5 POLARIS                            ALISO VIEJO   CA      92656
      Neima     INC                 STATEMENT OF WORK                            WAY
      n
      Marcus
      Group
      LLC

841   The       Quiq                Quiq                             $0.00       22 S GRAND                           BOZEMAN       MT      59715
      Neima                                                                      AVE
      n
      Marcus
      Group
      LLC

842   The       Quiq                Quiq                             $0.00       22 S GRAND                           BOZEMAN       MT      59715
      Neima                                                                      AVE
      n
      Marcus
      Group
      LLC
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 174 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1     Address 2    Address   City         State   ZIP     Country
ID    Name                         Lease                                                               3

843   The      QUIQ, INC           QUIQ, INC - SOFTWARE         $0.00       22 S GRAND                           BOZEMAN      MT      59715
      Neima                        SUBSCRIPTION                             AVE
      n                            AGREEMENT
      Marcus
      Group
      LLC

844   The      QUIQ, INC           QUIQ, INC - SOFTWARE         $0.00       22 S GRAND                           BOZEMAN      MT      59715
      Neima                        SUBSCRIPTION ORDER                       AVE
      n                            FORM
      Marcus
      Group
      LLC

845   The      QUISITIVE, LLC      QUISITIVE, LLC - MASTER      $0.00       1431                                 IRVING       TX      75038
      Neima                        SERVICES AGREEMENT                       GREENWAY
      n                                                                     DR
      Marcus
      Group
      LLC

846   The      QWEST               QWEST COMMUNICATION          $0.00       100                                  MONROE       LA      71203
      Neima    COMMUNICATION       COMPANY, LLC D/B/A                       CENTRYLINK
      n        COMPANY, LLC        CENTURY LINK QCC -                       DRIVE
      Marcus   D/B/A CENTURY       MASTER SERVICES
      Group    LINK QCC            AGREEMENT
      LLC

847   The      R4 TECHNOLOGIES,    R4 TECHNOLOGIES, INC. -      $0.00       38 GROVE      BUILDING C             RIDGEFIELD   CT      06877
      Neima    INC.                MASTER SERVICES                          STREET
      n                            AGREEMENT
      Marcus
      Group
      LLC

848   The      RAWHIDE HIGH        RAWHIDE HIGH CLASS           $0.00       291 E ROUND   STE 175                LEWISVILLE   TX      75067
      Neima    CLASS SHOE          SHOE REPAIR - MASTER                     GROVE ROAD
      n        REPAIR              SERVICES AGREEMENT
      Marcus
      Group
      LLC

849   The      RBA SOUTHWEST,      RBA SOUTHWEST, LLC -         $0.00       294 GROVE     SUITE 100              WAYZATA      MN      55391
      Neima    LLC                 STATEMENT OF WORK                        LANE E
      n
      Marcus
      Group
                                      Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 175 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name      Description of Contract or   Cure Cost   Address 1       Address 2   Address   City         State   ZIP     Country
ID    Name                            Lease                                                                3

      LLC


850   The      RDI                    RDI                          $0.00       261 W 35th St                         NEW YORK     NY      10001
      Neima                                                                    STE. 704
      n
      Marcus
      Group
      LLC

851   The      RDI                    RDI                          $0.00       261 W 35th St                         NEW YORK     NY      10001
      Neima                                                                    STE. 704
      n
      Marcus
      Group
      LLC

852   The      Recorded Future Inc.   Recorded Future Inc.         $0.00       PO BOX 441303                         SOMERVILLE   MA      02144
      Neima
      n
      Marcus
      Group
      LLC

853   The      Recorded Future Inc.   Recorded Future Inc.         $0.00       PO BOX 441303                         SOMERVILLE   MA      02144
      Neima
      n
      Marcus
      Group
      LLC

854   The      RELTIO,INC.            RELTIO,INC. - MASTER         $0.00       100 MARINE                            REDWOOD      CA      94065
      Neima                           SERVICES AGREEMENT                       PARKWAY,                              SHORES
      n                                                                        SUITE 275
      Marcus
      Group
      LLC

855   The      RELTIO,INC.            RELTIO,INC. - STATEMENT      $0.00       100 MARINE                            REDWOOD      CA      94065
      Neima                           OF WORK                                  PARKWAY,                              SHORES
      n                                                                        SUITE 275
      Marcus
      Group
      LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 176 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name     Description of Contract or   Cure Cost   Address 1      Address 2   Address   City          State   ZIP     Country
ID    Name                           Lease                                                               3

856   The      REPUBLIC              REPUBLIC SERVICES            $0.00       18500 NORTH                          PHOENIX       AZ      85054
      Neima    SERVICES              NATIONAL ACCOUNTS, LLC                   ALLIED WAY
      n        NATIONAL              - MASTER SERVICES
      Marcus   ACCOUNTS, LLC         AGREEMENT
      Group
      LLC

857   The      REPUBLIC              REPUBLIC SERVICES            $0.00       18500 NORTH                          PHOENIX       AZ      85054
      Neima    SERVICES              NATIONAL ACCOUNTS, LLC                   ALLIED WAY
      n        NATIONAL              - SUPPORTING DOCUMENTS
      Marcus   ACCOUNTS, LLC
      Group
      LLC

858   The      RESOURCES             RESOURCES CONNECTION,        $0.00       17101                                IRVINE        CA      92614
      Neima    CONNECTION, LLC       LLC - STATEMENT OF                       ARMSTRONG
      n                              WORK                                     AVENUE
      Marcus
      Group
      LLC

859   The      Resources Global      Master Services Agreement    $0.00       17101                                IRVINE        CA      92614
      Neima    Professionals (RGP)                                            ARMSTRONG
      n                                                                       AVENUE
      Marcus
      Group
      LLC

860   The      Resources Global      Master Services Agreement    $0.00       17101                                IRVINE        CA      92614
      Neima    Professionals (RGP)                                            ARMSTRONG
      n                                                                       AVENUE
      Marcus
      Group
      LLC

861   The      RESURRECTION          RESURRECTION VINTAGE -       $0.00       8006 MELROSE                         LOS ANGELES   CA      90046
      Neima    VINTAGE               AGREEMENT                                AVENUE
      n
      Marcus
      Group
      LLC

862   The      RETAIL SYSTEMS        RETAIL SYSTEMS               $0.00       1723 CANOPY                          ORANGE PARK   FL      32065
      Neima    RESOURCES LLC         RESOURCES LLC - MASTER                   OAKS DR
      n                              SERVICES AGREEMENT
      Marcus
      Group
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 177 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1     Address 2   Address   City           State   ZIP     Country
ID    Name                         Lease                                                              3

      LLC



863   The      RETURN PATH, INC.   RETURN PATH INC. -           $0.00       304 PARK                            NEW YORK       NY      10010
      Neima                        MASTER SERVICES                          AVENUE
      n                            AGREEMENT                                SOUTH, 7TH
      Marcus                                                                FLOOR
      Group
      LLC

864   The      RETURN PATH, INC.   RETURN PATH, INC. -          $0.00       304 PARK                            NEW YORK       NY      10010
      Neima                        STATEMENT OF WORK                        AVENUE
      n                                                                     SOUTH, 7TH
      Marcus                                                                FLOOR
      Group
      LLC

865   The      RETURN PATH, INC.   RETURN PATH, INC. -          $0.00       304 PARK                            NEW YORK       NY      10010
      Neima                        SUPPORTING DOCUMENTS                     AVENUE
      n                                                                     SOUTH, 7TH
      Marcus                                                                FLOOR
      Group
      LLC

866   The      RETURN PATH, INC.   RETURNPATH FY17              $0.00       304 PARK                            NEW YORK       NY      10010
      Neima                        CONTRACT - SUPPORTING                    AVENUE
      n                            DOCUMENTS                                SOUTH, 7TH
      Marcus                                                                FLOOR
      Group
      LLC

867   The      RGIS LLC            RGIS LLC - MASTER            $0.00       250 WEST                            SOUTHLAKE      TX      76092
      Neima                        SERVICES AGREEMENT                       SOUTHLAKE
      n                                                                     BLVD, SUITE
      Marcus                                                                202
      Group
      LLC

868   The      RGIS, LLC           RGIS, LLC - STATEMENT OF     $0.00       2000 E                              AUBURN HILLS   MI      48326
      Neima                        WORK                                     TAYLOR
      n                                                                     ROAD
      Marcus
      Group
      LLC
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 178 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row   Debtor   Counterparty Name      Description of Contract or      Cure Cost           Address 1        Address 2   Address   City            State   ZIP       Country
ID    Name                            Lease                                                                            3

869   The      RICHRELEVANCE          RICHRELEVANCE -                 $0.00               40               SUITE 950             SAN FRANCISCO   CA      94105
      Neima                           AMENDMENT                                           STEVENSON
      n                                                                                   STREET
      Marcus
      Group
      LLC

870   The      RIMINI STREET,         RIMINI STREET, INC. -           $0.00               3993 HOWARD      SUITE 500             LAS VEGAS       NV      89169
      Neima    INC.                   MASTER SERVICES                                     HUGHES
      n                               AGREEMENT                                           PARKWAY
      Marcus
      Group
      LLC

871   The      RIVERPAY, INC.         RIVERPAY, INC. - MASTER         $0.00               3900             SUITE 320             NEWARK          CA      94560
      Neima                           SERVICES AGREEMENT                                  NEWPARK
      n                                                                                   MALL
      Marcus
      Group
      LLC

872   The      ROCKET                 ROCKET SOFTWARE                 $0.00               275 GROOVE                             NEWTON          MA      02466
      Neima    SOFTWARE (US),         MAINTENANCE ORDERING                                STREET, SUITE
      n        LLC                    DOCUMENT-09-01-2018 -                               3-410
      Marcus                          ORDERING DOCUMENTS
      Group
      LLC

873   The      ROSENTHAL N            ROSENTHAL N ROSENTHAL           $0.00               1370                                   NEW YORK        NY      10018
      Neima    ROSENTHAL              -                                                   BROADWAY
      n
      Marcus
      Group
      LLC

874   The      RSA SECURITY LLC       RSA SECURITY LLC -              $0.00               174                                    BEDFORD         MA      01730
      Neima                           STATEMENT OF WORK                                   MIDDLESEX
      n                                                                                   TURNPIKE
      Marcus
      Group
      LLC

875     The Neiman         Ryan LLC            Ryan LLC - Tax Assistance,         $0.00               3 GALLERIA                  DALLAS          TX       75240
        Marcus Group LLC                       Appeals, Processing                                    TOWER,
                                                                                                      13155 NOEL
                                                                                                      ROAD, STE
                                        Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 179 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name       Description of Contract or   Cure Cost           Address 1         Address 2   Address   City            State   ZIP          Country
ID      Name                             Lease                                                                          3

                                                                                                      100


87687   Neima    SAFETY                  INSURANCE POLICY             $0.00               1832 SCHUETZ                            ST LOUIS        MO      63146-3540
5       n        SPECIALTY               (SSQ001364) RE: EXCESS                           ROAD
        Marcus   INSURANCE               EARTHQUAKE
        Group    COMPANY
        LTD
        LLC

87787   The      SALESFORCE.COM,         SALESFORCE.COM, INC. -       $0.00               415 MISSION       3RD FLOOR             SAN FRANCISCO   CA      94105
6       Neima    INC.                    MASTER SOFTWARE                                  STREET
        n                                AGREEMENT
        Marcus
        Group
        LLC

877     The      Sanford LP              supply chain agreement       $0.00
        Neima
        n
        Marcu
        s
        Group
        LLC

878     The      SanfordSantana          supply chainIT agreement     $0.00               2900                                    RALEIGH         NC      27615
        Neima    LPCreative                                                               ROWLAND
        n                                                                                 ROAD
        Marcus
        Group
        LLC

879       The Neiman           Santana Creative   IT agreement                    $0.00               2900                         RALEIGH         NC       27615
          Marcus Group LLC                                                                            ROWLAND
                                                                                                      ROAD

88087   The      Santana Creative        supply chain agreement       $0.00               2900                                    RALEIGH         NC      27615
9       Neima                                                                             ROWLAND
        n                                                                                 ROAD
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 180 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost           Address 1       Address 2   Address   City       State   ZIP       Country
ID      Name                         Lease                                                                        3

880     The      SANTANA             SANTANA - AGREEMENT          $0.00               2900                                  RALEIGH    NC      27615
        Neima    LEATHER CARE                                                         ROWLAND
881     n                            SANTANA - AMENDMENT          $0.00               ROAD                                  RALEIGH    NC      27615
        Marcu    SANTANA
        s        LEATHER CARE                                                         2900
        Group                                                                         ROWLAND
        LLC                                                                           ROAD

        The
        Neima
        n
        Marcus
        Group
        LLC

882       The Neiman         SANTANA          SANTANA - AMENDMENT             $0.00               2900                       RALEIGH    NC       27615
          Marcus Group LLC   LEATHER CARE                                                         ROWLAND
                                                                                                  ROAD

88388   The      SANTANA             SANTANA LEATHER CARE -       $0.00               2900                                  RALEIGH    NC      27615
2       Neima    LEATHER CARE        MASTER SERVICES                                  ROWLAND
        n                            AGREEMENT                                        ROAD
        Marcus
        Group
        LLC

883     The      SAP AMERICA INC     SAP AMERICA INC -            $0.00               111 N CANAL     SUITE 600             CHICAGO    IL      60606
        Neima                        MASTER SOFTWARE
        n                            AGREEMENT
        Marcu
        s
        Group
        LLC

884     The      SAP AMERICA INC     SAP AMERICA INC -            $0.00               111 N CANAL     SUITE 600             CHICAGO    IL      60606
        Neima                        MASTER SOFTWARE
885     n        SAP AMERICA INC     AGREEMENT                    $0.00               111 N CANAL     SUITE 600             CHICAGO    IL      60606
        Marcus
        Group                        SCHEDULE 1 - INCENTIVE
        LLC                          COMPENSATION
                                     ORDERING
        The                          DOCUMENT-12-19-2018 -
        Neima                        ORDERING DOCUMENTS
        n
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 181 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or       Cure Cost   Address 1         Address 2   Address   City           State   ZIP          Country
ID      Name                         Lease                                                                      3

        LLC




88688   The      SAP AMERICA, INC.   SAP AMERICA, INC. -              $0.00       111 N CANAL       SUITE 600             CHICAGO        IL      60606
5       Neima                        MASTER SERVICES
        n                            AGREEMENT
        Marcus
        Group
        LLC

88788   The      Saryan's Arthur     supply chain agreement           $0.00       210 E. Olympic                          Los Angeles    CA      90015
6       Neima                                                                     Blvd, Suite 418
        n
        Marcus
        Group
        LLC

887     The      SAS INSTITUTE       Site 438623 and 653024 (SAS      $0.00       SAS CAMPUS                              CARY           NC      27513
        Neima    INC..               tools for Customer Analytics).               DRIVE
        n                            Master License Agreement
        Marcu                        2016. Supplement 14
        s
        Group
        LLC

 888    The      SAS INSTITUTE       SAS INSTITUTE                    $0.00       SAS CAMPUS                              CARY           NC      27513
        Neima    INC..               SUPPLEMENTS 1-14                             DRIVE
        n                            ORDERING DOCUMENTS -
        Marcus                       ORDERING
        Group                        DOCUMENTSCustomer Care
        LLC                          Services (SAS 9.4 Support)
                                     Master License Agreement
                                     20106 Services Supplement 2




 889    The      SAS INSTITUTE       SUPPLEMENT 14 FOR BASE           $0.00       SAS CAMPUS        STE 115               CARYRICHARDS   NCTX    2751375081
        Neima    INC..Sealco         SAS, STAT, ACCESS                            DRIVE1751                               ON
        n                            INTERFACE TO ODBC AND                        INTERNATIO
        Marcus                       HADOOP ORDERING                              NAL PKWY
        Group                        DOCUMENT-03-29-2019 -
        LLC                          ORDERING
                                     DOCUMENTSSealco
                                      Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 182 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name    Description of Contract or   Cure Cost           Address 1         Address 2       Address   City          State   ZIP       Country
ID      Name                          Lease                                                                              3

 890    The      Sealco               Sealco                       $0.00               1751              STE 115                   RICHARDSON    TX      75081
        Neima                                                                          INTERNATION
        n                                                                              AL PKWY
        Marcus
        Group
        LLC

891       The Neiman         Sealco            Sealco                          $0.00               1751            STE 115          RICHARDSON    TX       75081
          Marcus Group LLC                                                                         INTERNATI
                                                                                                   ONAL
                                                                                                   PKWY

89289   The      SELECT EXPRESS       SELECT EXPRESS AND           $0.00               55 WEST 39TH                                NEW YORK      NY      10018
  1     Neima    AND LOGISTICS        LOGISTICS - MASTER                               STREET
        n                             SERVICES AGREEMENT
        Marcus
        Group
        LLC

 892    The      SELECTIVE            INSURANCE POLICY             $0.00               5005 LBJ                                    DALLAS        TX      75244
        Neima    INSURANCE            (FLD1360746) RE: FLOOD -                         FREEWAY
        n        COMPANY OF           HOUSTON                                          SUTIE 1500
        Marcu    AMERICA
        s
        Group
        LLC

 893    The      SELECTIVE            INSURANCE POLICY             $0.00               5005 LBJ                                    DALLAS        TX      75244
        Neima    INSURANCE            (FLD13607461361433) RE:                          FREEWAY
        n        COMPANY OF           FLOOD - HOUSTONBAL                               SUTIE 1500
        Marcus   AMERICA              HARBOUR
        Group
        LLC

894       The Neiman         SELECTIVE         INSURANCE POLICY                $0.00               5005 LBJ                         DALLAS        TX       75244
          Marcus Group LLC   INSURANCE         (FLD1361433) RE: FLOOD -                            FREEWAY
                             COMPANY OF        BAL HARBOUR                                         SUTIE 1500
                             AMERICA

89589   The      SELECTIVE            INSURANCE POLICY             $0.00               5005 LBJ                                    DALLAS        TX      75244
  4     Neima    INSURANCE            (FLD1365271) RE: FLOOD -                         FREEWAY
        n        COMPANY OF           BEVERLY HILLS                                    SUTIE 1500
        Marcus   AMERICA
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 183 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost           Address 1         Address 2   Address   City      State   ZIP       Country
ID      Name                         Lease                                                                          3

 895    The      SELECTIVE           INSURANCE POLICY             $0.00               5005 LBJ                                DALLAS    TX      75244
 896    Neima    INSURANCE           (FLD1361434) RE: FLOOD -                         FREEWAY
        n        COMPANY OF          FT. LAUDERDALE               $0.00               SUTIE 1500                              DALLAS    TX      75244
        Marcu    AMERICA
        s                            INSURANCE POLICY                                 5005 LBJ
        Group    SELECTIVE           (FLD1361435) RE: FLOOD -                         FREEWAY
        LLC      INSURANCE           PARAMUS                                          SUTIE 1500
                 COMPANY OF
        The      AMERICA
        Neima
        n
        Marcus
        Group
        LLC

 897    The      SELECTIVE           INSURANCE POLICY             $0.00               5005 LBJ                                DALLAS    TX      75244
        Neima    INSURANCE           (FLD13614351365270) RE:                          FREEWAY
        n        COMPANY OF          FLOOD -                                          SUTIE 1500
        Marcus   AMERICA             PARAMUSSCOTTSDALE
        Group
        LLC

898       The Neiman         SELECTIVE        INSURANCE POLICY                $0.00               5005 LBJ                     DALLAS    TX       75244
          Marcus Group LLC   INSURANCE        (FLD1365270) RE: FLOOD -                            FREEWAY
                             COMPANY OF       SCOTTSDALE                                          SUTIE 1500
                             AMERICA

89989   The      SELECTIVE           INSURANCE POLICY             $0.00               5005 LBJ                                DALLAS    TX      75244
  8     Neima    INSURANCE           (FLD1365269) RE: FLOOD -                         FREEWAY
        n        COMPANY OF          KING OF PRUSSIA                                  SUTIE 1500
        Marcus   AMERICA
        Group
        LLC

90089   The      SELECTIVE           INSURANCE POLICY             $0.00               5005 LBJ                                DALLAS    TX      75244
  9     Neima    INSURANCE           (FLD1361757) RE: FLOOD -                         FREEWAY
        n        COMPANY OF          ALA MOANA                                        SUTIE 1500
        Marcus   AMERICA
        Group
        LLC

90190   The      SELECTIVE           INSURANCE POLICY             $0.00               5005 LBJ                                DALLAS    TX      75244
  0     Neima    INSURANCE           (FLD1361437) RE: FLOOD -                         FREEWAY
        n        COMPANY OF          ORLANDO                                          SUTIE 1500
        Marcus   AMERICA
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 184 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1       Address 2   Address   City        State   ZIP     Country
ID      Name                         Lease                                                                3

        LLC



90290   The      SELECTIVE           INSURANCE POLICY             $0.00       5005 LBJ                              DALLAS      TX      75244
  1     Neima    INSURANCE           (FLD2438936) RE: FLOOD -                 FREEWAY
        n        COMPANY OF          BOCA RATON                               SUTIE 1500
        Marcus   AMERICA
        Group
        LLC

90390   The      SELECTIVE           INSURANCE POLICY             $0.00       5005 LBJ                              DALLAS      TX      75244
  2     Neima    INSURANCE           (FDL1361443) RE: FLOOD -                 FREEWAY
        n        COMPANY OF          SAWGRASS MILLS                           SUTIE 1500
        Marcus   AMERICA
        Group
        LLC

90490   The      SELECTIVE           INSURANCE POLICY             $0.00       5005 LBJ                              DALLAS      TX      75244
  3     Neima    INSURANCE           (FLD1393895) RE: FLOOD -                 FREEWAY
        n        COMPANY OF          WALNUT CREEK                             SUTIE 1500
        Marcus   AMERICA
        Group
        LLC

90590   The      SELECTIVE           INSURANCE POLICY             $0.00       5005 LBJ                              DALLAS      TX      75244
  4     Neima    INSURANCE           (FLD1361442) RE: FLOOD -                 FREEWAY
        n        COMPANY OF          KAPOLEI                                  SUTIE 1500
        Marcus   AMERICA
        Group
        LLC

90690   The      Semper Exeter       supply chain agreement       $0.00       2617 LEGENDS                          CRESTVIEW   KY      41017
  5     Neima                                                                 WAY                                   HILLS
        n
        Marcus
        Group
        LLC

90790   The      SENDERO             SENDERO BUSINESS             $0.00       2100 ROSS AVE   #400                  DALLAS      TX      75201
  6     Neima    BUSINESS            SERVICES LP - STATEMENT
        n        SERVICES LP         OF WORK
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 185 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1       Address 2   Address   City         State   ZIP     Country
ID      Name                         Lease                                                                3

90890   The      SENDERO             SENDERO BUSINESS             $0.00       2100 ROSS AVE   #400                  DALLAS       TX      75201
  7     Neima    BUSINESS            SERVICES LP - MASTER
        n        SERVICES LP         SERVICES AGREEMENT
        Marcus
        Group
        LLC

90990   The      Sensitech           IT agreement                 $0.00       800                                   BEVERLY      MA      01915
  8     Neima                                                                 CUMMINGS
        n                                                                     CENTER,
        Marcus                                                                SUITE 258X
        Group
        LLC

91090   The      Sensitech           supply chain agreement       $0.00       800                                   BEVERLY      MA      01915
  9     Neima                                                                 CUMMINGS
        n                                                                     CENTER,
        Marcus                                                                SUITE 258X
        Group
        LLC

  911   The      SENSORMATIC         SENSORMATIC                  $0.00       6600                                  BOCA RATON   FL      33487
91291   Neima    ELECTRONICS         ELECTRONICS CORP- -                      CONGRESS
0       n        CORP-               MASTER SERVICES              $0.00       AVENUE                                BOCA RATON   FL      33487
        Marcus                       AGREEMENT
        Group    SENSORMATIC                                                  6600
        LLC      ELECTRONICS         SENSORMATIC                              CONGRESS
                 CORP-               ELECTRONICS CORP- -                      AVENUE
        The                          MASTER SOFTWARE
        Neima                        AGREEMENT
        n
        Marcus
        Group
        LLC

 911    The      SENSORMATIC         SENSORMATIC                  $0.00       6600                                  BOCA RATON   FL      33487
        Neima    ELECTRONICS         ELECTRONICS CORP- -                      CONGRESS
        n        CORP-               MASTER SOFTWARE                          AVENUE
        Marcu                        AGREEMENT
        s
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 186 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name    Description of Contract or   Cure Cost           Address 1        Address 2    Address   City            State   ZIP       Country
ID      Name                          Lease                                                                          3

91391   The      SENSORMATIC          SENSORMATIC                  $0.00               6600                                    BOCA RATON      FL      33487
  2     Neima    ELECTRONICS          ELECTRONICS CORP- -                              CONGRESS
        n        CORP-                STATEMENT OF WORK                                AVENUE
        Marcus
        Group
        LLC

91491   The      SERVICE CHANNEL      SERVICE CHANNEL -            $0.00               6210             SUITE 450              PLEASANTON      CA      94588
  3     Neima                         MASTER SERVICES                                  STONERIDGE
        n                             AGREEMENT                                        MALL ROAD
        Marcus
        Group
        LLC

915       The Neiman          SERVICE,         EMPLOYMENT AGREEMENT            $0.00               55 BROAD                     NEW YORK        NY       10004
          Marcus Group LLC    PRODUCTION,                                                          STREET
                              MERCHANDISI
                              NG,
                              WHOLESALE,
                              DISTRIBUTION,
                              CLERICAL AND
                              HEALTH
                              RELATED
                              SERVICES
                              UNION, LOCAL
                              210

91691   The      ServiceNow           ServiceNow                   $0.00               ATTN: J.         101                    SAN FRANCISCO   CA      94111
  4     Neima                                                                          MICHAEL          CALIFORNI
        n                                                                              KELLY            A ST., 5TH
        Marcus                                                                                          FL
        Group
        LLC

91791   The      ServiceNow           ServiceNow                   $0.00               ATTN: J.         101                    SAN FRANCISCO   CA      94111
  5     Neima                                                                          MICHAEL          CALIFORNI
        n                                                                              KELLY            A ST., 5TH
        Marcus                                                                                          FL
        Group
        LLC

91891   The      SHIPCOMPLIANT        LOG & TRACK LIQUOR           $0.00               2465 CENTRAL                            BOULDER         CO      80301
  6     Neima                         LICENSES                                         AVE, SUITE
        n                                                                              110
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 187 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1          Address 2   Address   City          State   ZIP     Country
ID      Name                         Lease                                                                   3

        LLC

91991   The      SIEMENS             SIEMENS - MASTER             $0.00       1745               SUITE 240             NORCROSS      GA      30093
  7     Neima                        SERVICES AGREEMENT                       CORPORATE
        n                                                                     DRIVE
        Marcus
        Group
        LLC

92091   The      SIGMA SOLUTIONS     SIGMA SOLUTIONS -            $0.00       5908 STONE                               THE COLONY    TX      75056
  8     Neima                        MASTER SERVICES                          CREEK DR,
        n                            AGREEMENT                                STE 100
        Marcus
        Group
        LLC

92191   The      SIGMA SOLUTIONS     SIGMA SOLUTIONS -            $0.00       5908 STONE                               THE COLONY    TX      75056
  9     Neima                        STATEMENT OF WORK                        CREEK DR,
        n                                                                     STE 100
        Marcus
        Group
        LLC

92292   The      SIGNATURE           SIGNATURE - MASTER           $0.00       4500                                     GEORGETOWN    TX      78633
  0     Neima                        SERVICES AGREEMENT                       WILLIAMS DR
        n                                                                     STE 212-352
        Marcus
        Group
        LLC

92392   The      SIMILAR WEB         Marketing agreement          $0.00       35 East 21st                             NEW YORK      NY      10010
  1     Neima                                                                 Street 9th Floor
        n
        Marcus
        Group
        LLC

92492   The      Sirius              Sirius                       $0.00       10100              SUITE 500             SAN ANTONIO   TX      78216
  2     Neima                                                                 REUNION
 923    n        Skava               Gift Registry agreement      $0.00       PLACE
        Marcu
        s
        Group
        LLC

        The
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 188 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1     Address 2   Address   City          State   ZIP       Country
ID      Name                         Lease                                                              3

        Neima
        n
        Marcus
        Group
        LLC

92592   The      SkyIT               SkyIT                        $0.00
  4     Neima
        n
        Marcus
        Group
        LLC

 925    The      SkyIT               SkyIT                        $0.00
        Neima
        n
        Marcu
        s
        Group
        LLC

 926    The      SkyIT               SkyIT                        $0.00
927     Neima
        n        SMARTECH            SMARTECH - AGREEMENT         $0.00       2 PORTMAN     3RD FLOOR             LONDON                W1H 6KU   UNITED
        Marcus                                                                STREET                                                              KINGDOM
        Group
        LLC

        The
        Neima
        n
        Marcus
        Group
        LLC

 927    The      SMARTSOURCE         SMARTSOURCE - MASTER         $0.00       3803 E MAIN   SUITE E               ST. CHARLES   IL      60174
        Neima                        SOFTWARE AGREEMENT                       ST
        n
        Marcu
        s
        Group
        LLC

 928    The      SMARTSOURCE         SMARTSOURCE - MASTER         $0.00       3803 E MAIN   SUITE E               ST. CHARLES   IL      60174
        Neima                        SOFTWARE                                 ST
        n                            AGREEMENTSUPPORTING
        Marcus
                                        Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 189 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name       Description of Contract or      Cure Cost           Address 1        Address 2   Address   City           State   ZIP          Country
ID      Name                             Lease                                                                            3

        Group                            DOCUMENTS
        LLC

 929    The      SMARTSOURCESN           SMARTSOURCE -                   $0.00               3803 E           SUITEFIFT             ST.SAN         ILCA    6017494402
        Neima    APLOGIC, INC.           SUPPORTINGSNAPLOGIC                                 MAIN1825 S.      H EFLOOR              CHARLESMATEO
        n                                ORDER FORM -03-01-2019 -                            GRANT ST
        Marcus                           ORDERING DOCUMENTS
        Group
        LLC

 930    The      SNAPLOGIC, INC.         SNAPLOGIC ORDER FORM,           $0.00               1825 S. GRANT    FIFTH                 SAN MATEO      CA      94402
        Neima                            INC. -03-01-2019 -                                  ST               FLOOR
        n                                ORDERING DOCUMENTS
        Marcus                           MASTER SOFTWARE
        Group                            AGREEMENT
        LLC

 931    The      SNAPLOGIC,SNOW          SNAPLOGIC, INC.                 $0.00               1825 S. GRANT    FIFTH                 SAN MATEO      CA      9440294401
        Neima    FLAKE                   SNOWFLAKE CAPACITY                                  ST100 SOUTH      FLOOR
        n        COMPUTING INC.          ORDER FORM- MASTER                                  ELLSWORTH
        Marcus                           SOFTWARE                                            AVENUE
        Group                            AGREEMENT07-27-2018 -
        LLC                              ORDERING DOCUMENTS

 932    The      SNOWFLAKE               SNOWFLAKE CAPACITY              $0.00               100 SOUTH                              SAN MATEO      CA      94401
        Neima    COMPUTING INC           ORDER FORMCOMPUTING                                 ELLSWORTH
        n                                INC -07-27-2018 - ORDERING                          AVENUE
        Marcus                           DOCUMENTS MASTER
        Group                            SOFTWARE AGREEMENT
        LLC

933       The Neiman           SNOWFLAKE          SNOWFLAKE COMPUTING                $0.00               100 SOUTH                   SAN MATEO      CA       94401
          Marcus Group LLC     COMPUTING          INC - MASTER SOFTWARE                                  ELLSWORT
                               INC                AGREEMENT                                              H AVENUE

934       The Neiman           Solar Winds        Solar Winds Dameware               $0.00               7171                        AUSTIN         TX       78735
          Marcus Group LLC     Dameware                                                                  SOUTHWEST
                                                                                                         PARKWAY,
                                                                                                         BUILDING
                                                                                                         400

93593   The      Solar Winds             Solar Winds Dameware            $0.00               7171                                   AUSTIN         TX      78735
  3     Neima    Dameware                                                                    SOUTHWEST
        n                                                                                    PARKWAY,
        Marcus                                                                               BUILDING 400
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 190 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name    Description of Contract or   Cure Cost           Address 1        Address 2       Address   City         State   ZIP       Country
ID      Name                          Lease                                                                             3

        LLC


936       The Neiman           SOMPO           SOMPO SURETY BOND -             $0.00               1221         FLOOR              NEW YORK     NY       10020
          Marcus Group LLC     SURETY BOND                                                         AVENUE OF    8
                                                                                                   AMERICAS

 934    The      Solar Winds          Solar Winds Dameware         $0.00               7171                                       AUSTIN       TX      78735
        Neima    Dameware                                                              SOUTHWEST
        n                                                                              PARKWAY,
        Marcu                                                                          BUILDING 400
        s
        Group
        LLC

93793   The      SONIAN,INC.          SONIAN,INC. - MASTER         $0.00               201 JONES        SUITE110                  WALTHAM      MA      02451
  5     Neima                         SERVICES AGREEMENT                               ROAD
        n
        Marcus
        Group
        LLC

93893   The      SOUCELINK            SOUCELINK CAROLINA -         $0.00               1224                                       GREENVILLE   SC      29609
  6     Neima    CAROLINA             MASTER SERVICES                                  POINTSETT
        n                             AGREEMENT                                        HIGHWAY
        Marcus
        Group
        LLC

93993   The      SOURCE INC           SOURCE INC - MASTER          $0.00               1334             CAPE                                   FL      33904
  7     Neima                         SERVICES AGREEMENT                               LAFAYETTE        CORAL
        n                                                                              STREET
        Marcus
        Group
        LLC

94093   The      SOUTHWEST            supply chain agreement       $0.00               4355 EXCEL       SUITE 300                 ADDISON      TX      75001
  8     Neima    SOLUTIONS GROUP                                                       PKWY
        n
        Marcus
        Group
        LLC

94193   The      Sovos                Sovos/Taxware - Sales Tax    $0.00               200              4TH                       WILMINGTON   MA      01877
  9     Neima                         Engine for CMOS and online                       BALLARDVA        FLOOR
 940    n        Sovos POS Tax        sites (NMO, BGO, LCO and
        Marcu
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 191 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name    Description of Contract or        Cure Cost           Address 1       Address 2      Address   City           State   ZIP          Country
ID      Name                          Lease                                                                                3

        s        Software             HC).                              $0.00               LE STREET       4TH FLOOR                WILMINGTON     MA      01877
        Group
        LLC                           Sovos POS Tax Software                                200
                                                                                            BALLARDVAL
        The                                                                                 E STREET
        Neima
        n
        Marcus
        Group
        LLC

94294   The      Sovos POS Tax        Sovos POS Tax Software            $0.00               200             4TH FLOOR                WILMINGTON     MA      01877
  1     Neima    Software                                                                   BALLARDVAL
        n                                                                                   E STREET
        Marcus
        Group
        LLC

943       The Neiman         Sovos POS Tax     Sovos POS Tax Software               $0.00               200        4TH                WILMINGTON     MA       01877
          Marcus Group LLC   Software                                                                   BALLARDV   FLOOR
                                                                                                        ALE
                                                                                                        STREET

94494   The      SPECIALIZED          SPECIALIZED SECURITY              $0.00               6505 W.PARK                              PLANO          TX      75093
  2     Neima    SECURITY             SERVICES, INC. - MASTER                               BLVD, SUITE
        n        SERVICES, INC.       SERVICES AGREEMENT                                    306, PMB 264
        Marcus
        Group
        LLC

94594   The      SPEEDY               SPEEDY MESSENGER                  $0.00               264 WEST                                 NEW YORK       NY      10013
  3     Neima    MESSENGER            ALLEGRO - MASTER                                      STREET
        n        ALLEGRO              SERVICES AGREEMENT
        Marcus
        Group
        LLC

94694   The      SPG PARTNERS GP,     LEASE RE: 4400 SHARON             $0.00               225 W.                                   INDIANAPOLIS   IN      46207-7033
  4     Neima    LLC,                 ROAD, CHARLOTTE, NC                                   WASHINGTON
        n                             DATED 9/15/2006 (LEASE ID                             ST
        Marcus                        1102-0001)
        Group
        LLC
                                      Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 192 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name    Description of Contract or   Cure Cost   Address 1       Address 2    Address   City            State   ZIP          Country
ID      Name                          Lease                                                                 3

94794   The      SPG PARTNERS GP,     LEASE RE: 3000 GRAPEVINE     $0.00       225 W.                                 INDIANAPOLIS    IN      46207-7033
  5     Neima    LLC,                 MILLS PARKWAY,                           WASHINGTON
        n                             GRAPEVINE MILLS                          ST
        Marcus                        SHOPPING CENTER,
        Group                         GRAPEVINE, TX DATED
        LLC                           10/5/2001 (LEASE ID
                                      2051-0001)

94894   The      SPGIL DOMAIN, L. P   LEASE RE: 3400 PALM WAY,     $0.00       225 W.                                 INDIANAPOLIS    IN      46204
  6     Neima                         THE DOMAIN, AUSTIN, TX                   WASHINGTON
        n                             DATED 5/16/2006 (LEASE ID                STREET,
        Marcus                        1101-0001)                               NATIONAL
        Group                                                                  CITY CENTER
        LLC

94994   The      SPLUNK INC.          SPLUNK INC. - MASTER         $0.00       250 BRANNAN                            SAN FRANCISCO   CA      94107
  7     Neima                         SERVICES AGREEMENT                       STREET
        n
        Marcus
        Group
        LLC

95094   The      SPREDFAST            SPREDFAST - STATEMENT        $0.00       300 W 6TH ST.   SUITE 1300             AUSTIN          TX      78701
  8     Neima                         OF WORK
        n
        Marcus
        Group
        LLC

95194   The      SPS COMMERCE,        SPS COMMERCE, INC. -         $0.00       333 SOUTH       SUITE 1000             MINNEAPOLIS     MN      55402
  9     Neima    INC.                 MASTER SERVICES                          SEVENTH ST.
 950    n                             AGREEMENT                    $0.00
        Marcu    Square One
        s                             Square One
        Group
        LLC

        The
        Neima
        n
        Marcus
        Group
        LLC

95295   The      Square One           Square One                   $0.00
  1     Neima
        n
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 193 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name      Description of Contract or   Cure Cost           Address 1     Address 2    Address   City         State   ZIP     Country
ID      Name                            Lease                                                                       3

        Marcus
        Group
        LLC

953       The Neiman           Square One        Square One                      $0.00
          Marcus Group LLC

95495   The      SQUARE ROOT, INC.      SERVICES ORDER #1            $0.00               508 OAKLAND                          AUSTIN       TX      78703
  2     Neima                           ORDERING                                         AVE,
        n                               DOCUMENT-04-04-2019 -
        Marcus                          ORDERING DOCUMENTS
        Group
        LLC

95595   The      SQUARE ROOT, INC.      SQUARE ROOT SERVICES         $0.00               508 OAKLAND                          AUSTIN       TX      78703
  3     Neima                           ORDER #1 - SUPPORTING                            AVE,
        n                               DOCUMENTS
        Marcus
        Group
        LLC

95695   The      SQUARE ROOT, INC.      SQUARE ROOT, INC. -          $0.00               508 OAKLAND                          AUSTIN       TX      78703
  4     Neima                           MASTER SOFTWARE                                  AVE,
        n                               AGREEMENT
        Marcus
        Group
        LLC

95795   The      SSOGEN                 SSOGEN - MASTER              $0.00               4080          SUITE 1207             ALPHARETTA   GA      30005
  5     Neima                           SOFTWARE AGREEMENT                               MCGINNIS
        n                                                                                FERRY RD.
        Marcus
        Group
        LLC

95895   The      SSOGEN                 SSOGEN ORDERING              $0.00               4080          SUITE 1207             ALPHARETTA   GA      30005
  6     Neima                           DOCUMENT-04-02-2019 -                            MCGINNIS
        n                               ORDERING DOCUMENTS                               FERRY RD.
        Marcus
        Group
        LLC

95995   The      Standard & Poor's      Rating Agency                $0.00               2542                                 CHICAGO      IL      60693
  7     Neima                                                                            COLLECTION
        n                                                                                CENTER
        Marcus
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 194 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1       Address 2    Address   City         State   ZIP     Country
ID      Name                         Lease                                                                 3

        Group                                                                 DRIVE
        LLC

96095   The      STANLEY MARCUS      STANLEY MARCUS -             $0.00       NON-EXEMPT      C/O          5540      DALLAS       TX      75205
  8     Neima                        RIGHTS OF USE                            TRUST PART B    NORTHER      PRESTO
        n                                                                                     TRUST        N ROAD
        Marcus
        Group
        LLC

96195   The      STAPLES             STAPLES CONTRACT AND         $0.00       500 SUPPLIER                           FRAMINGHAM   MA      01702
  9     Neima    CONTRACT AND        COMMERCIAL LLC -                         DRIVE
        n        COMMERCIAL LLC      MASTER SERVICES
        Marcus                       AGREEMENT
        Group
        LLC

96296   The      STAPLES, INC.       STAPLES, INC. -              $0.00       500 STAPLES                            FRAMINGHAM   MA      01702
  0     Neima                        SUPPORTING DOCUMENTS                     DRIVE
        n
        Marcus
        Group
        LLC

96396   Neima    STAR INDEMNITY      INSURANCE POLICY             $0.00       1225 17TH                              DENVER       CO      80202
  1     n        & LIABILITY CO.     (10000620570171) RE:                     STREET, SUITE
        Marcus                       EXCESS D&O                               1875
        Group
        LTD
        LLC

96496   The      STELLA SERVICE      STELLA SERVICE IN.C -        $0.00       75 BROAD        SUITE 1010             NEW YORK     NY      10004
  2     Neima    IN.C                MASTER SERVICES                          STREET
        n                            AGREEMENT
        Marcus
        Group
        LLC

96596   The      STYLESAGE, INC.     STYLESAGE, INC. -            $0.00       25              9TH FLOOR              NEW YORK     NY      10004
  3     Neima                        STATEMENT OF WORK                        BROADWAY
        n
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 195 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2   Address   City          State   ZIP     Country
ID      Name                         Lease                                                               3

96696   The      STYLYZE INC         STYLYZE INC - MASTER         $0.00       1201 1ST AVE   #304                  SEATTLE       WA      98134
  4     Neima                        SERVICES AGREEMENT                       SOUTH
        n
        Marcus
        Group
        LLC

96796   The      STYLYZE INC         STYLYZE INC - STATEMENT      $0.00       1201 1ST AVE   #304                  SEATTLE       WA      98134
  5     Neima                        OF WORK                                  SOUTH
        n
        Marcus
        Group
        LLC

96896   The      SUN DELIVERY,       SUN DELIVERY, LLC -          $0.00       13 STANLEY                           THOMASVILLE   NC      27360
  6     Neima    LLC                 AMENDMENT                                AVENUE
        n
        Marcus
        Group
        LLC

96996   The      SUN DELIVERY,       SUN DELIVERY, LLC -          $0.00       13 STANLEY                           THOMASVILLE   NC      27360
  7     Neima    LLC                 MASTER SERVICES                          AVENUE
        n                            AGREEMENT
        Marcus
        Group
        LLC

97096   The      SUN DELIVERY,       SUN DELIVERY, LLC -          $0.00       13 STANLEY                           THOMASVILLE   NC      27360
  8     Neima    LLC                 SUPPORTING DOCUMENTS                     AVENUE
        n
        Marcus
        Group
        LLC

97196   The      SUN LOGISTICS       SUN LOGISTICS LLC -          $0.00       13 STANLEY                           THOMASVILLE   NC      27360
  9     Neima    LLC                 MASTER SERVICES                          AVENUE
        n                            AGREEMENT
        Marcus
        Group
        LLC

97297   The      SUN LOGISTICS       SUN LOGISTICS LLC -          $0.00       13 STANLEY                           THOMASVILLE   NC      27360
  0     Neima    LLC                 SUPPORTING DOCUMENTS                     AVENUE
        n
        Marcus
        Group
                                        Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 196 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name      Description of Contract or   Cure Cost   Address 1       Address 2   Address   City        State   ZIP     Country
ID      Name                            Lease                                                                3

        LLC


97397   The      SUNRISE MILLS          LEASE RE: 12801 W.           $0.00       1300 WILSON                           ARLINGTON   VA      22209
  1     Neima    (MLP) LIMITED          SUNRISE BLVD, SAWGRASS                   BOULEVARD,
        n        PARTNERSHIP            MILLS, SUNRISE, FL DATED                 SUITE 400
        Marcus                          1/27/2006 (LEASE ID
        Group                           2072-0002)
        LLC

97497   The      SYSCO                  SYSCO_AMENDMENT_TO_          $0.00       1390 ENCLAVE                          HOUSTON     TX      77077
  2     Neima    CORPORATION            MDA_20171217 -                           PARKWAY
        n                               SUPPORTING DOCUMENTS
        Marcus
        Group
        LLC

97597   The      Tableau - Salesforce   Tableau - Salesforce         $0.00       837 N 34TH ST   STE 200               SEATTLE     WA      98103
  3     Neima
        n
        Marcus
        Group
        LLC

97697   The      TALEO                  TALEO AND ATS ORDERING       $0.00       41240 DUBLIN    SUITE 400             DUBLIN      CA      94568
  4     Neima                           DOCUMENT-02-29-2016 -                    BLVD
        n                               ORDERING DOCUMENTS
        Marcus
        Group
        LLC

97797   The      TALX                   TALX - MASTER SERVICES       $0.00       11432                                 ST LOUIS    MO      63146
  5     Neima                           AGREEMENT                                LACKLAND
        n                                                                        ROAD
        Marcus
        Group
        LLC

97897   The      TATA AMERICA           TATA AMERICA                 $0.00       101 PARK                              NEW YORK    NY      10178
  6     Neima    INTERNATIONAL          INTERNATIONAL                            AVENUE
        n        CORPORATION            CORPORATION - CHANGE
        Marcus                          ORDER
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 197 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1    Address 2   Address   City        State    ZIP       Country
ID      Name                         Lease                                                             3

97997   The      TATA AMERICA        TATA AMERICA                 $0.00       101 PARK                           NEW YORK    NY       10178
  7     Neima    INTERNATIONAL       INTERNATIONAL                            AVENUE
        n        CORPORATION         CORPORATION - MASTER
        Marcus                       SERVICES AGREEMENT
        Group
        LLC

98097   The      TATA AMERICA        TATA AMERICA                 $0.00       101 PARK                           NEW YORK    NY       10178
  8     Neima    INTERNATIONAL       INTERNATIONAL                            AVENUE
        n        CORPORATION         CORPORATION -
        Marcus                       STATEMENT OF WORK
        Group
        LLC

98197   The      TATA                TATA CONSULTANCY             $0.00       6-10 HAJI    20 DR E               MAHALAXMI   MUMBAI   400 001   INDIA
  9     Neima    CONSULTANCY         SERVICES LIMITED -                       MOOSA        MOSES
        n        SERVICES LIMITED    STATEMENT OF WORK                        PATRAWALA    ROAD
        Marcus                                                                INDUSTRIAL
        Group                                                                 ESTATE
        LLC

980     The      TEALIUM, INC.       TEALIUM INC. - MASTER        $0.00       11095                              SAN DIEGO   CA       92121
        Neima                        SERVICES AGREEMENT                       TORREYANA
        n                                                                     ROAD
        Marcu
        s
        Group
        LLC

981     The      TEALIUM, INC.       TEALIUM SOW -                $0.00       11095                              SAN DIEGO   CA       92121
        Neima                        SUPPORTING                               TORREYANA
        n                            DOCUMENTS                                ROAD
        Marcu
        s
        Group
        LLC

982     The      TEALIUM, INC.       TEALIUM, INC. - MASTER       $0.00       11095                              SAN DIEGO   CA       92121
        Neima                        SERVICES                                 TORREYANA
        n                            AGREEMENTSTATEMENT                       ROAD
        Marcus                       OF WORK
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 198 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost           Address 1        Address 2   Address   City            State   ZIP       Country
ID      Name                         Lease                                                                         3

 983    The      TEALIUM, INC.       TEALIUM                      $0.00               11095                                  SAN DIEGO       CA      92121
        Neima                        SOWTEALIUMLLC 2015-6-1                           TORREYANA
        n                            - SUPPORTING DOCUMENTS                           ROAD
        Marcus
        Group
        LLC

984       The Neiman         TEALIUM, INC.    TEALIUM, INC. - STATEMENT       $0.00                11095                      SAN DIEGO       CA       92121
          Marcus Group LLC                    OF WORK                                              TORREYAN
                                                                                                   A ROAD

985       The Neiman         TEALIUM, INC.    TEALIUMLLC 2015-6-1 -           $0.00                11095                      SAN DIEGO       CA       92121
          Marcus Group LLC                    SUPPORTING DOCUMENTS                                 TORREYAN
                                                                                                   A ROAD

98698   The      TELLAPART, INC.     TELLAPART, INC. - MASTER     $0.00               1355 MARKET                            SAN FRANCISCO   CA      94103
  4     Neima                        SERVICES AGREEMENT                               STREET, SUITE
        n                                                                             900
        Marcus
        Group
        LLC

98798   The      TEXAS DUGAN         LEASE RE: 3302 MILLER        $0.00               8711 RIVER                             INDIANAPOLIS    IN      46240
  5     Neima    LIMITED             ROAD, GARLAND, TX                                CROSSING
        n        PARTNERSHIP1        DATED 5/24/2000 (LEASE ID                        BLVD.
        Marcus                       7069-0001)
        Group
        LLC

98898   The      THE BOSTON          THE BOSTON CONSULTING        $0.00               200 PIER 4                             BOSTON          MA      02210
  6     Neima    CONSULTING          GROUP INC - ENGAGEMENT                           BLVD
        n        GROUP INC           LETTER
        Marcus
        Group
        LLC

98998   The      THE BOSTON          THE BOSTON CONSULTING        $0.00               200 PIER 4                             BOSTON          MA      02210
  7     Neima    CONSULTING          GROUP INC - STATEMENT                            BLVD
        n        GROUP INC           OF WORK
        Marcus
        Group
        LLC
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 199 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name       Description of Contract or          Cure Cost           Address 1       Address 2      Address   City           State   ZIP       Country
ID      Name                             Lease                                                                                  3

99098   The      THE IRVINE              GROUND LEASE RE: 610                $0.00               ATTN: ERNIE     13215 E        SUITE     WHITTIER       CA      90602
  8     Neima    COMPANY LLC             NEWPORT CENTER DRIVE, ,                                 ZACHARY         PENN ST        510
        n                                FASHION ISLAND                                          PARK
        Marcus                           SHOPPING CENTER,
        Group                            NEWPORT BEACH, CA
        LLC                              DATED 113/26/20131976
                                         (LEASE ID 1011-00020001)

99198   The      THE NEW YORK            EMPLOYMENT                          $0.00               305 SEVENTH                              NEW YORK       NY      10001
  9     Neima    NEW JERSEY              AGREEMENTCollective                                     AVENUE, 7TH
        n        REGIONAL JOINT          Bargaining Agreement with                               FLOOR
        Marcus   BOARD, LOCAL 25         THE NEW YORK NEW
        Group                            JERSEY REGIONAL JOINT
        LLC                              BOARD, LOCAL 25

99299   The      THE RETAIL              LEASE RE: 620 OLD                   $0.00               SIMON TOWER     225 W.                   INDIANAPOLIS   IN      46204
  0     Neima    PROPERTY TRUST          COUNTRY ROAD,                                                           WASHINGT
        n                                ROOSEVELT FIELD MALL,                                                   ON STREET
        Marcus                           GARDEN CITY, NY DATED
        Group                            9/20/2012 (LEASE ID
        LLC                              1111-0001)

99399   The      THE SALON AT BG         THE SALON AT BG -                   $0.00               754 5TH AVE                              NEW YORK       NY      10019
  1     Neima                            AGREEMENT                                               9TH FLOOR
        n
        Marcus
        Group
        LLC

99499   The      The Siegfried Group     Master Services Agreement           $0.00               1201 N          SUITE 700                WILMNGTON      DE      19801
  2     Neima                                                                                    MARKET
        n                                                                                        STREET
        Marcus
        Group
        LLC

995       The Neiman          The Siegfried       Project Orders (Various)               $0.00               1201 N     SUITE              WILMNGTON      DE       19801
          Marcus Group LLC    Group                                                                          MARKET     700
                                                                                                             STREET

99699   The      The Siegfried Group     Project Orders (Various)            $0.00               1201 N          SUITE 700                WILMNGTON      DE      19801
  3     Neima                                                                                    MARKET
 994    n        The Siegfried Group     Master Services Agreement           $0.00               STREET          SUITE 700                WILMNGTON      DE      19801
        Marcu
        s                                                                                        1201 N
        Group                                                                                    MARKET
                                       Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 200 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name     Description of Contract or     Cure Cost   Address 1     Address 2   Address   City           State   ZIP          Country
ID      Name                           Lease                                                                3

        LLC                                                                       STREET

        The
        Neima
        n
        Marcus
        Group
        LLC

99799   The      The Siegfried Group   Project Orders (Various)       $0.00       1201 N        SUITE 700             WILMNGTON      DE      19801
  5     Neima                                                                     MARKET
        n                                                                         STREET
        Marcus
        Group
        LLC

99899   The      The Siegfried Group   Seigfried Temporary Staffing   $0.00       1201 N        SUITE 700             WILMNGTON      DE      19801
  6     Neima    LLP                                                              MARKET
        n                                                                         STREET
        Marcus
        Group
        LLC

99999   The      THE TOWN CENTER       LEASE RE: 5860 GLADES          $0.00       NATIONAL      115 W.                INDIANAPOLIS   IN      46204
  7     Neima    AT BOCA RATON         ROAD, TOWN CENTER AT                       CITY CENTER   WASHINGT
        n        TRUST                 BOCA RATON, BOCA                                         ON STREET
        Marcus                         RATON, FL DATED
        Group                          11/18/2005 (LEASE ID
        LLC                            1038-0001)

10009   The      THEATRO LABS,         THEATRO LABS, INC. -           $0.00       307 HILLTOP                         RICHARDSON     TX      75081
  98    Neima    INC.                  STATEMENT OF WORK                          AVE
        n
        Marcus
        Group
        LLC

10019   The      THOMPSON              THOMPSON REUTERS -             $0.00       33317                               CHICAGO        IL      60694-3300
  99    Neima    REUTERS               MASTER SERVICES                            TREASURY
        n                              AGREEMENT                                  CENTER
        Marcus
        Group
        LLC

10021   The      THOMPSON              THOMPSON REUTERS -             $0.00       33317                               CHICAGO        IL      60694-3300
 000    Neima                                                                     TREASURY
                                      Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 201 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name    Description of Contract or     Cure Cost   Address 1    Address 2    Address   City           State   ZIP     Country
ID      Name                          Lease                                                                3

        n        REUTERS                                                         CENTER
        Marcus
        Group
        LLC

10031   The      Thomson Reuters      Thomson Reuters - RIA          $0.00       801 CHERRY   SUITE 1300             FORT WORTH     TX      76102
 001    Neima                         Checkpoint (RIA Tax Research               STREET
        n                             Software)
        Marcus
        Group
        LLC

10041   The      Thomson Reuters      Internal Audit Svcs            $0.00       801 CHERRY   SUITE 1300             FORT WORTH     TX      76102
 002    Neima                         software/cloud storage                     STREET
        n
        Marcus
        Group
        LLC

10051   The      TimeValueSoftware    TimeValue Software (Tax        $0.00       22 MAUCHLY                          IRVINE         CA      92618
 003    Neima                         Interest Calculator)
        n
        Marcus
        Group
        LLC

10061   The      Todorovich, Lana32   Todorovich, Lana -             $0.00       2120 OLIVE   #2110                  DALLAS         TX      75201
 004    Neima                         EMPLOYMENT                                 STREET
        n                             AGREEMENT
        Marcus
        Group
        LLC

10071   The      TR PINNACLE          LEASE RE: 4121 PINNACLE        $0.00       2100                                DALLAS         TX      75201
 005    Neima    CORP1                POINT DRIVE,, BUILDING I,                  MCKINNEY
        n                             PINNACLE PARK WEST,                        AVENUE
        Marcus                        DALLAS, TX DATED 3/1/2004
        Group                         (LEASE ID 8089-0005)
        LLC

10081   The      TRANSCO LINES,       TRANSCO LINES, INC. -          $0.00       60 TRANSCO                          RUSSELLVILLE   AR      72802
 006    Neima    INC.                 MASTER SERVICES                            PARK DRIVE
        n                             AGREEMENT
        Marcus
        Group
                                      Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 202 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name    Description of Contract or     Cure Cost   Address 1       Address 2   Address   City         State   ZIP     Country
ID      Name                          Lease                                                                  3

        LLC



10091   The      TRANSOLUTIONS        TRANSOLUTIONS - PRICING        $0.00       22015 N CALLE                         SCOTTSDALE   AZ      85255
 007    Neima                         ADDENDUM                                   ROYALE
        n
        Marcus
        Group
        LLC

10101   Neima    TRAVELERS            INSURANCE POLICY               $0.00       1 TOWER                               HARTFORD     CT      06183
 008    n        CASUALTY &           (106003513) RE: EXCESS                     SQUARE
        Marcus   SURETY CO. OF        FIDUCIARY LIABILITY
        Group    AMERICA
        LTD
        LLC

10111   The      TRAVERSE             TRAVERSE - MASTER              $0.00       14090                                 SUGAR LAND   TX      77478
 009    Neima                         SERVICES AGREEMENT                         SOUTHWEST
        n                                                                        FRWY SUITE
        Marcus                                                                   300
        Group
        LLC

10121   The      Trumpia - ATT        Trumpia - ATT messaging Tool   $0.00       2544 W                                ANAHEIM      CA      92801
 010    Neima    messaging Tool kit   kit                                        WOODLAND
        n                                                                        DRIVE
        Marcus
        Group
        LLC

10131   The      Trumpia - ATT        Trumpia - ATT messaging Tool   $0.00       2544 W                                ANAHEIM      CA      92801
 011    Neima    messaging Tool kit   kit                                        WOODLAND
        n                                                                        DRIVE
        Marcus
        Group
        LLC

10141   The      Trustways            Trustways                      $0.00       70 W.                                 CHICAGO      IL      60602
 012    Neima                                                                    MADISON ST.,
        n                                                                        SUITE 600
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 203 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1       Address 2    Address   City       State   ZIP          Country
ID      Name                         Lease                                                                 3

10151   The      Trustways           Trustways                    $0.00       70 W.                                  CHICAGO    IL      60602
 013    Neima                                                                 MADISON ST.,
        n                                                                     SUITE 600
        Marcus
        Group
        LLC

10161   The      TSP                 TSP - MASTER SERVICES        $0.00       17177                                  DALLAS     TX      75248
 014    Neima                        AGREEMENT                                PRESTON
        n                                                                     ROAD, SUITE
        Marcus                                                                320
        Group
        LLC

10171   The      TSP                 TSP - STAFFING               $0.00       17177                                  DALLAS     TX      75248
 015    Neima                        AGREEMENT                                PRESTON
        n                                                                     ROAD, SUITE
        Marcus                                                                320
        Group
        LLC

10181   The      TSYS Mercant        TSYS Merchant Processor      $0.00       1601 DODGE      FLOOR 23W              OMAHA      NE      68102-1637
 016    Neima    Solutions           Agreement                                ST
        n
        Marcus
        Group
        LLC

10191   The      TUFCO LP            TUFCO LP - MASTER            $0.00       PO BOX 810                             NEWTON     NC      28658
 017    Neima                        SERVICES AGREEMENT
        n
        Marcus
        Group
        LLC

10201   The      TURNTO              TURNTO NETWORKS, INC -       $0.00       150 WEST 30TH   SUITE 1200             NEW YORK   NY      10001
 018    Neima    NETWORKS, INC       MASTER SOFTWARE                          STREET
        n                            AGREEMENT
        Marcus
        Group
        LLC

10211   The      TURNTO              TURNTO NETWORKS, INC. -      $0.00       150 WEST 30TH   SUITE 1200             NEW YORK   NY      10001
 019    Neima    NETWORKS, INC.      MASTER SERVICES                          STREET
        n                            AGREEMENT
        Marcus
        Group
                                      Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 204 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name     Description of Contract or   Cure Cost           Address 1         Address 2      Address   City             State   ZIP          Country
ID      Name                           Lease                                                                             3

        LLC



1022      The Neiman           TWILIO INC.      TWILIO INC. - MASTER            $0.00               375 BEALE    SUITE              SAN FRANCISCO    CA       94105
          Marcus Group LLC                      SOFTWARE AGREEMENT                                  ST.          300

10231   The      TWILIO INC.           TWILIO INC. - STATEMENT      $0.00               375 BEALE ST.     SUITE 300                SAN FRANCISCO    CA      94105
 020    Neima                          OF WORK
        n
        Marcus
        Group
        LLC

10241   Neima    U.S. SPECIALTY        INSURANCE POLICY             $0.00               TOKYO             8 FOREST                 FARMINGTON       CT      06032
 021    n        INSURANCE CO.         (14-MGU-17-A42177) RE:                           MARINE HCC -      PARK
        Marcus                         PRIMARY D&O                                      D&O GROUP         DRIVE
        Group
        LTD
        LLC

10251   The      UBERTEJAS, LLC        UBERTEJAS, LLC DBA           $0.00               417 OAKBEND       SUITE 180                LEWISVILLE       TX      75067
 022    Neima    DBA BIZCLOUD          BIZCLOUD EXPERTS -                               DR.
        n        EXPERTS               MASTER SERVICES
        Marcus                         AGREEMENT
        Group
        LLC

10261   The      UBERTEJAS, LLC        UBERTEJAS, LLC DBA           $0.00               417 OAKBEND       SUITE 180                LEWISVILLE       TX      75067
 023    Neima    DBA BIZCLOUD          BIZCLOUD EXPERTS -                               DR.
        n        EXPERTS               STATEMENT OF WORK
        Marcus
        Group
        LLC

10271   Neima    UNDERWRITERS          INSURANCE POLICY             $0.00               C/O FOLEY &       555                      SAN FRANCISCO    CA      94104-1520
 024    n        AT LLOYDS             (B0429BA1901148) RE:                             LARDNER LLP       CALIFORNI
        Marcus                         EXCESS EARTHQUAKE                                                  A STREET,
        Group                                                                                             SUITE 1700
        LTD
        LLC

10281   Neima    UNDERWRITERS          INSURANCE POLICY             $0.00               C/O FOLEY &       555                      SAN FRANCISCO    CA      94104-1520
 025    n        AT LLOYDS             (B6991WRE2019E01) RE:                            LARDNER LLP       CALIFORNI
        Marcus                         EXCESS EARTHQUAKE                                                  A STREET,
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 205 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2    Address   City            State   ZIP          Country
ID      Name                         Lease                                                                3

        LTD                                                                                  SUITE 1700
        LLC


10291   Neima    UNDERWRITERS        INSURANCE POLICY             $0.00       C/O FOLEY &    555                    SAN FRANCISCO   CA      94104-1520
 026    n        AT LLOYDS           (B0429BA1902192) RE:                     LARDNER LLP    CALIFORNI
        Marcus                       EXCESS EARTHQUAKE                                       A STREET,
        Group                                                                                SUITE 1700
        LTD
        LLC

10301   Neima    UNDERWRITERS        INSURANCE POLICY             $0.00       C/O FOLEY &    555                    SAN FRANCISCO   CA      94104-1520
 027    n        AT LLOYDS           (CTE005450) RE: EXCESS                   LARDNER LLP    CALIFORNI
        Marcus                       EARTHQUAKE                                              A STREET,
        Group                                                                                SUITE 1700
        LTD
        LLC

10311   Neima    UNDERWRITERS        INSURANCE POLICY             $0.00       C/O FOLEY &    555                    SAN FRANCISCO   CA      94104-1520
 028    n        AT LLOYDS           (B0429BA1901038) RE:                     LARDNER LLP    CALIFORNI
        Marcus                       EXCESS EARTHQUAKE                                       A STREET,
        Group                                                                                SUITE 1700
        LTD
        LLC

10321   Neima    UNDERWRITERS        INSURANCE POLICY             $0.00       C/O FOLEY &    555                    SAN FRANCISCO   CA      94104-1520
 029    n        AT LLOYDS           (B0429BA1902280) RE:                     LARDNER LLP    CALIFORNI
        Marcus                       EXCESS EARTHQUAKE                                       A STREET,
        Group                                                                                SUITE 1700
        LTD
        LLC

10331   Neima    UNDERWRITERS        INSURANCE POLICY             $0.00       C/O FOLEY &    555                    SAN FRANCISCO   CA      94104-1520
 030    n        AT LLOYDS           (B0429BA1902300) RE:                     LARDNER LLP    CALIFORNI
        Marcus                       EXCESS EARTHQUAKE                                       A STREET,
        Group                                                                                SUITE 1700
        LTD
        LLC

10341   The      UNITY BOND INC.     UNITY BOND INC. - MASTER     $0.00       291 E. ROUND                          LEWISVILLE      TX      75067
 031    Neima                        SERVICES AGREEMENT                       GROVE RD.
        n                                                                     STE 175
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 206 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2   Address   City            State   ZIP     Country
ID      Name                         Lease                                                               3

10351   The      UNITY BOND INC.     UNITY BOND INC. -            $0.00       291 E. ROUND                         LEWISVILLE      TX      75067
 032    Neima                        SUPPORTING DOCUMENTS                     GROVE RD.
        n                                                                     STE 175
        Marcus
        Group
        LLC

10361   The      URBAN AIRSHIP       URBAN AIRSHIP INC -          $0.00       1225 WEST      SUITE 401             PORTLAND        OR      97209
 033    Neima    INC                 STATEMENT OF WORK                        BURNSIDE
        n
        Marcus
        Group
        LLC

10371   The      URBAN AIRSHIP       URBAN AIRSHIP ORDER          $0.00       1225 WEST      SUITE 401             PORTLAND        OR      97209
 034    Neima    INC                 FORM - 7.29.2013 -                       BURNSIDE
        n                            SUPPORTING DOCUMENTS
        Marcus
        Group
        LLC

10381   The      URBAN AIRSHIP       URBAN AIRSHIP ORDERING       $0.00       1225 WEST      SUITE 401             PORTLAND        OR      97209
 035    Neima    INC                 DOCUMENT 8.1.2015 -                      BURNSIDE
        n                            SUPPORTING DOCUMENTS
        Marcus
        Group
        LLC

10391   The      USER TESTING INC    USER TESTING INC -           $0.00       2672           SUITE 703             MOUNTAIN VIEW   CA      94043
 036    Neima                        MASTER SERVICES                          BAYSHORE
        n                            AGREEMENT                                PARKWAY
        Marcus
        Group
        LLC

10401   The      USER TESTING INC    USER TESTING INC -           $0.00       2672           SUITE 703             MOUNTAIN VIEW   CA      94043
 037    Neima                        STATEMENT OF WORK                        BAYSHORE
        n                                                                     PARKWAY
        Marcus
        Group
        LLC

10411   The      USER TESTING INC    USER TESTING.COM -           $0.00       2672           SUITE 703             MOUNTAIN VIEW   CA      94043
 038    Neima                        STATEMENT OF WORK                        BAYSHORE
        n                                                                     PARKWAY
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 207 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2   Address   City         State   ZIP     Country
ID      Name                         Lease                                                               3

        LLC


10421   The      USPS P.O. BOX       USPS P.O. BOX - 6 MONTH      $0.00       475 L'ENFANT                         WASHINGTON   DC      20260
 039    Neima                        RENEWAL                                  PLAZA SW
        n
        Marcus
        Group
        LLC

10431   The      VALUELINK LLC       VALUELINK LLC - MASTER       $0.00       5565                                 ATLANTA      GA      30342
 040    Neima                        SERVICES AGREEMENT                       GLENRIDGE
        n                                                                     CONNECTOR
        Marcus
        Group
        LLC

10441   The      VAN RAEMDONCK,      VAN RAEMDONCK,               $0.00       6676                                 DALLAS       TX      75214
 041    Neima    GEOFFROY32          GEOFFROY - EMPLOYMENT                    LAKEWOOD
        n                            AGREEMENT                                BOULEVARD
        Marcus
        Group
        LLC

10451   The      VERACTION, LLC      VERACTION SOW EXHIBIT        $0.00       3400 PLAYERS                         MEMPHIS      TN      38125
 042    Neima                        A 2016 - SUPPORTING                      CLUB PKWY,
        n                            DOCUMENTS                                SUITE 300
        Marcus
        Group
        LLC

10461   The      VERACTION, LLC      VERACTION, LLC - MASTER      $0.00       3400 PLAYERS                         MEMPHIS      TN      38125
 043    Neima                        SOFTWARE AGREEMENT                       CLUB PKWY,
        n                                                                     SUITE 300
        Marcus
        Group
        LLC

10471   The      VERACTION, LLC      VERACTION/TRAX -             $0.00       3400 PLAYERS                         MEMPHIS      TN      38125
 044    Neima                        MASTER SERVICES                          CLUB PKWY,
        n                            AGREEMENT                                SUITE 300
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 208 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1      Address 2   Address   City         State   ZIP          Country
ID      Name                         Lease                                                               3

10481   The      Verified Fire       Verified Fire Protections    $0.00       6203                                 PLANO        TX      75023-4409
 045    Neima    Protections                                                  ALLEGHENY
        n                                                                     TRL
        Marcus
        Group
        LLC

10491   The      Verified Fire       Verified Fire Protections    $0.00       6203                                 PLANO        TX      75023-4409
 046    Neima    Protections                                                  ALLEGHENY
        n                                                                     TRL
        Marcus
        Group
        LLC

10501   The      VERIFONE INC        VERIFONE INC - MASTER        $0.00       88 WEST                              SAN JOSE     CA      95134
 047    Neima                        SERVICES AGREEMENT                       PLUMERIA
        n                                                                     DRIVE
        Marcus
        Group
        LLC

10511   The      VERINT AMERICAS     VERINT AMERICAS INC -        $0.00       300 COLONIAL                         ROSWELL      GA      30076
 048    Neima    INC                 MASTER SERVICES                          CENTER
        n                            AGREEMENT                                PARKWAY
        Marcus                                                                SUITE 600
        Group
        LLC

10521   The      VERINT AMERICAS     VERINT ORDER #               $0.00       300 COLONIAL                         ROSWELL      GA      30076
 049    Neima    INC                 2019-03-37-07-01-2018 -                  CENTER
        n                            ORDERING DOCUMENTS                       PARKWAY
        Marcus                                                                SUITE 600
        Group
        LLC

10531   The      VERINT AMERICAS     VERINT SALES ORDERING        $0.00       300 COLONIAL                         ROSWELL      GA      30076
 050    Neima    INC                 DOCUMENT-07-01-2019 -                    CENTER
        n                            ORDERING DOCUMENTS                       PARKWAY
        Marcus                                                                SUITE 600
        Group
        LLC

10541   The      VERIZON             VERIZON - WIRELESS           $0.00       ONE VERISON                          ALPHARETTA   GA      30004
 051    Neima    WIRELESS            AMENDMENT NO 2 -                         PLACE
        n                            7.22.2014 - SUPPORTING
        Marcus
        Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 209 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or   Cure Cost   Address 1     Address 2   Address   City         State   ZIP     Country
ID      Name                         Lease                                                              3

        LLC                          DOCUMENTS



10551   The      VERIZON             VERIZON - WIRELESS           $0.00       ONE VERISON                         ALPHARETTA   GA      30004
 052    Neima    WIRELESS            AMENDMENT NO 3 -                         PLACE
        n                            SUPPORTING DOCUMENTS
        Marcus
        Group
        LLC

 1056   The      VERIZON             VERIZON- MASTER              $0.00       ONE VERISON                         ALPHARETTA   GA      30004
10571   Neima    WIRELESS            SERVICE ORDER FORM                       PLACE
053     n                            192251979 - 12-2015 -        $0.00                                           ALPHARETTA   GA      30004
        Marcus   VERIZON             SUPPORTING DOCUMENTS                     ONE VERISON
        Group    WIRELESS                                                     PLACE
        LLC                          VERIZON WIRELESS -
                                     MASTER SERVICES
        The                          AGREEMENT
        Neima
        n
        Marcus
        Group
        LLC

1054    The      VERIZON             VERIZON WIRELESS -           $0.00       ONE VERISON                         ALPHARETTA   GA      30004
        Neima    WIRELESS            MASTER SERVICES                          PLACE
        n                            AGREEMENT
        Marcu
        s
        Group
        LLC

10581   The      VERIZON             VERIZON WIRELESS -           $0.00       ONE VERISON                         ALPHARETTA   GA      30004
 055    Neima    WIRELESS            SUPPORTING DOCUMENTS                     PLACE
        n
        Marcus
        Group
        LLC

10591   The      VERIZON             VERIZON WIRELESS             $0.00       ONE VERISON                         ALPHARETTA   GA      30004
 056    Neima    WIRELESS            CONTRACT RENEWAL                         PLACE
        n                            9.19.17 - SUPPORTING
        Marcus                       DOCUMENTS
        Group
                                      Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 210 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name     Description of Contract or      Cure Cost           Address 1         Address 2   Address   City              State   ZIP       Country
ID      Name                           Lease                                                                             3

        LLC



10601   The      VERTEX INC            VERTEX INC - MASTER             $0.00               2301                                    KING OF PRUSSIA   PA      19406
 057    Neima                          SOFTWARE AGREEMENT                                  RENAISSANCE
        n                                                                                  BLVD
        Marcus
        Group
        LLC

10611   The      Vertex Inc.           Vertex - Store POS Sales Tax    $0.00               2301                                    KING OF PRUSSIA   PA      19406
 058    Neima                          Engine, Extended Support, and                       RENAISSANCE
        n                              Indirect Tax Returns                                BLVD
        Marcus
        Group
        LLC

10621   The      VIAWEST, INC.         MASTER SERVICE                  $0.00               6400 S.                                 GREENWOOD         CO      80111
 059    Neima                          AGREEMENT DATED                                     FIDDLER'S                               VILLAGE
 1060   n        VIAWEST, INC.         9/18/2017 (LEASE ID             $0.00               GREEN                                                     CO      80111
        Marcu                          EQU-TX-VIAWEST)                                     CIRCLE,                                 GREENWOOD
        s                                                                                  SUITE 2000                              VILLAGE
        Group                          VIAWEST, INC. - MASTER
        LLC                            SERVICES AGREEMENT                                  6400 S.
                                                                                           FIDDLER'S
        The                                                                                GREEN
        Neima                                                                              CIRCLE, SUITE
        n                                                                                  2000
        Marcus
        Group
        LLC

1063      The Neiman           VIAWEST, INC.    VIAWEST, INC. - MASTER             $0.00               6400 S.                      GREENWOOD         CO       80111
          Marcus Group LLC                      SERVICES AGREEMENT                                     FIDDLER'S                    VILLAGE
                                                                                                       GREEN
                                                                                                       CIRCLE,
                                                                                                       SUITE 2000

10641   The      VIAWEST, INC.         VIAWEST, INC. -                 $0.00               6400 S.                                 GREENWOOD         CO      80111
 061    Neima                          STATEMENT OF WORK                                   FIDDLER'S                               VILLAGE
        n                                                                                  GREEN
        Marcus                                                                             CIRCLE, SUITE
        Group                                                                              2000
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 211 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name   Description of Contract or    Cure Cost   Address 1     Address 2    Address   City          State   ZIP     Country
ID      Name                         Lease                                                                3

10651   The      VISA USA INC        VISA USA INC - PRICING        $0.00       900 METRO                            FOSTER CITY   CA      94404
 062    Neima                        AGREEMENT                                 CENTER BLVD
        n
        Marcus
        Group
        LLC

10661   The      VISUAL LEASE        VISUAL LEASE - MASTER         $0.00       100           SUITE 200              WOODBRIDGE    NJ      07095
 063    Neima                        SERVICES AGREEMENT                        WOODBRIDGE
        n                                                                      CENTER
        Marcus                                                                 DRIVE
        Group
        LLC

10671   The      Vormetric - File    Vormetric - File encryption   $0.00
 064    Neima    encryption
        n
        Marcus
        Group
        LLC

10681   The      Vormetric - File    Vormetric - File encryption   $0.00
 065    Neima    encryption
        n
        Marcus
        Group
        LLC

10691   The      VPMA GLOBAL         VPMA GLOBAL SERVICES          $0.00       5080          SUITE 1000             ADDISON       TX      75001
 066    Neima    SERVICES LLC        LLC - CHANGE ORDER                        SPECTRUM      EAST
        n                                                                      DRIVE
        Marcus
        Group
        LLC

10701   The      VPMA GLOBAL         VPMA GLOBAL SERVICES          $0.00       5080          SUITE 1000             ADDISON       TX      75001
 067    Neima    SERVICES LLC        LLC - MASTER SERVICES                     SPECTRUM      EAST
        n                            AGREEMENT                                 DRIVE
        Marcus
        Group
        LLC

10711   The      VPMA GLOBAL         VPMA GLOBAL SERVICES          $0.00       5080          SUITE 1000             ADDISON       TX      75001
 068    Neima    SERVICES LLC        LLC - STATEMENT OF                        SPECTRUM      EAST
        n                            WORK                                      DRIVE
        Marcus
        Group
                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 212 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name       Description of Contract or    Cure Cost   Address 1       Address 2   Address   City      State   ZIP     Country
ID      Name                             Lease                                                                 3

        LLC



10721   The      Vunerability Scanning   Vunerability Scanning Mgt -   $0.00       120                                   BOSTON    MA      02114
 069    Neima    Mgt - Rapid 7 Set       Rapid 7 Set Solutions                     CAUSEWAY
        n        Solutions                                                         STREET, SUITE
        Marcus                                                                     400
        Group
        LLC

10731   The      Vunerability Scanning   Vunerability Scanning Mgt -   $0.00       120                                   BOSTON    MA      02114
 070    Neima    Mgt - Rapid 7 Set       Rapid 7 Set Solutions                     CAUSEWAY
        n        Solutions                                                         STREET, SUITE
        Marcus                                                                     400
        Group
        LLC

10741   The      WALTON HOUSTON          LEASE RE: 2700 POST OAK       $0.00       4216                                  CHICAGO   IL      60693
 071    Neima    GALLERIA OFFICE         BOULEVARD, HOUSTON,                       PAYSPHERE
        n        L.P.1                   TX DATED 12/10/1996                       CIRLCE`
        Marcus                           (LEASE ID 1004-0004)
        Group
        LLC

10751   The      Wawak                   IT agreement                  $0.00       1059 POWERS                           CONKLIN   NY      13748
 072    Neima                                                                      ROAD
        n
        Marcus
        Group
        LLC

10761   The      Wawak                   supply chain agreement        $0.00       1059 POWERS                           CONKLIN   NY      13748
 073    Neima                                                                      ROAD
        n
        Marcus
        Group
        LLC

10771   The      WEBFILINGS LLC          WEBFILINGS LLC - MASTER       $0.00       2900                                  AMES      IA      50010
 074    Neima                            SERVICES AGREEMENT                        UNIVERSITY
        n                                                                          BLVD
        Marcus
        Group
        LLC
                                        Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 213 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name      Description of Contract or        Cure Cost   Address 1      Address 2   Address   City           State   ZIP     Country
ID      Name                            Lease                                                                    3

10781   The      WebFilings/Workiva     Master Services Agreement         $0.00       2900                                 AMES           IA      50010
 075    Neima                                                                         UNIVERSITY
        n                                                                             BLVD
        Marcus
        Group
        LLC

10791   The      WebFilings/Workiva     Software License Agreement -      $0.00       2900                                 AMES           IA      50010
 076    Neima                           WDesk Reporting Solutions                     UNIVERSITY
        n                                                                             BLVD
        Marcus
        Group
        LLC

10801   The      WebFilings/Workiva     Master Services Agreement         $0.00       2900                                 AMES           IA      50010
 077    Neima                                                                         UNIVERSITY
        n                                                                             BLVD
        Marcus
        Group
        LLC

10811   The      WebFilings/Workiva     Software License Agreement -      $0.00       2900                                 AMES           IA      50010
 078    Neima                           WDesk Reporting Solutions                     UNIVERSITY
        n                                                                             BLVD
        Marcus
        Group
        LLC

10821   The      WELLS FARGO            WELLS FARGO -                     $0.00       730 5TH                              NEW YORK       NY      10019
 079    Neima                                                                         AVENUE
        n                                                                             SUITE 503
        Marcus
        Group
        LLC

10831   The      WESCO                  WESCO - MASTER                    $0.00       225 WEST                             PITTSBURGH     PA      15219
 080    Neima                           SERVICES AGREEMENT                            STATION
        n                                                                             SQUARE
        Marcus                                                                        DRIVE, SUITE
        Group                                                                         700
        LLC

10841   The      Willis Towers Watson   Investment Consulting - Pension   $0.00       1735 MARKET                          PHILADELPHIA   PA      19103
 081    Neima                                                                         STREET
        n
        Marcus
        Group
                                        Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 214 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name      Description of Contract or   Cure Cost   Address 1     Address 2   Address   City           State   ZIP     Country
ID      Name                            Lease                                                              3

        LLC

10851   The      Willis Towers Watson   Master Services Agreement    $0.00       1735 MARKET                         PHILADELPHIA   PA      19103
 082    Neima                                                                    STREET
        n
        Marcus
        Group
        LLC

10861   The      Willis Towers Watson   Engagement Letter - 2020     $0.00       1735 MARKET                         PHILADELPHIA   PA      19103
 083    Neima                           Valuation Services                       STREET
        n
        Marcus
        Group
        LLC

10871   The      Willis Towers Watson   Master Services Agreement    $0.00       1735 MARKET                         PHILADELPHIA   PA      19103
 084    Neima                                                                    STREET
        n
        Marcus
        Group
        LLC

10881   The      WOLTERS KLUWER         HCUE - MASTER SERVICES       $0.00       2700 LAKE                           RIVERWOODS     IL      60015
 085    Neima                           AGREEMENT                                COOK ROAD
        n
        Marcus
        Group
        LLC

10891   The      WORKFLOWONE            WORKFLOWONE LLC -            $0.00       220 EAST                            AVENUE         OH      45402
 086    Neima    LLC                    MASTER SERVICES                          MONUMENT                            DAYTON
        n                               AGREEMENT
        Marcus
        Group
        LLC

10901   The      WORKSHOP LA            WORKSHOP LA - MASTER         $0.00       604 HAMPTON                         VENICE         CA      90291
 087    Neima                           SERVICES AGREEMENT                       DR.
        n
        Marcus
        Group
        LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 215 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row     Debtor   Counterparty Name       Description of Contract or   Cure Cost           Address 1         Address 2   Address   City        State   ZIP       Country
ID      Name                             Lease                                                                          3

10911   The      WORLD WIDE              WORLD WIDE                   $0.00               1 WORLD                                 MARYLAND    MO      63146
 088    Neima    TECHNOLOGY INC          TECHNOLOGY INC -                                 WIDE WAY                                HEIGHTS
        n                                CHANGE ORDER
        Marcus
        Group
        LLC

10921   The      WORLD WIDE              WORLD WIDE                   $0.00               1 WORLD                                 MARYLAND    MO      63146
 089    Neima    TECHNOLOGY INC          TECHNOLOGY INC -                                 WIDE WAY                                HEIGHTS
        n                                MASTER SERVICES
        Marcus                           AGREEMENT
        Group
        LLC

10931   The      WORLD WIDE              WORLD WIDE                   $0.00               1 WORLD                                 MARYLAND    MO      63146
 090    Neima    TECHNOLOGY INC          TECHNOLOGY INC -                                 WIDE WAY                                HEIGHTS
        n                                STATEMENT OF WORK
        Marcus
        Group
        LLC

10941   The      WTC-TRADE MART          LEASE AGREEMENT RE:          $0.00               2100                                    DALLAS      TX      75207
 091    Neima    2015, L.P.              2050 STEMMONS FREEWAY,                           STEMMONS
        n                                DALLAS, TX DATED                                 FREEWAY
        Marcus                           11/15/2019 (LEASE ID
        Group                            8080-0004)
        LLC

10951   The      XL INSURANCE            INSURANCE POLICY             $0.00               14643 DALLAS                            DALLAS      TX      75254
 092    Neima    AMERICA, INC.           (US00079745LI19A) RE:                            PARKWAY,
        n                                EXCESS QUOTA SHARE                               SUITE 700
        Marcus
        Group
        LLC

1096      The Neiman         YRC, INC.            YRC, INC. - MASTER              $0.00               10990 ROE                    OVERLAND    KS       56211
          Marcus Group LLC                        SERVICES AGREEMENT                                  AVENUE                       PARK

10971   The      YUSEN                   YUSEN - MASTER SERVICES      $0.00               300 LIGHTING                            SECAUCUS    NJ      07094
 093    Neima                            AGREEMENT                                        WAY, 7TH
        n                                                                                 FLOOR
        Marcus
        Group
        LLC
                                               Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 216 of 266

Neiman Marcus Group LTD LLC
Schedule of Assumed Contracts

Row       Debtor     Counterparty Name             Description of Contract or        Cure Cost            Address 1            Address 2         Address       City                       State         ZIP              Country
ID        Name                                     Lease                                                                                         3

10981     Neima      ZURICH AMERICAN               INSURANCE POLICY                  $0.00                1299 ZURICH                                          SCHAUMBURG                 IL            60196-1056
 094      n          INSURANCE                     (AEC654941410) RE: EXCESS                              WAY
          Marcus     COMPANY                       QUOTA SHARE
          Group
          LTD
          LLC

10991     The        ZYSTON LLC                    ZYSTON LLC - STATEMENT            $0.00                13355 NOEL                                           DALLAS                     TX            75240
 095      Neima                                    OF WORK                                                ROAD SUITE
          n                                                                                               510
          Marcus
          Group
          LLC

          Total                                                                      $35,994,012.47


¶1 Vendor is in a debit balance according to the Debtors’ books and records. The Debtors reserve all rights to collect or apply such debit against this counterparty.   For the avoidance of doubt, the $0.00 cure cost reflected herein
does not operate as a waiver of any such rights.


2 The assumption of this lease is subject to the closure of a valid assignment under section 365 of the Bankruptcy Code.¶3 Contract to be assumed subject to modifications to be agreed in connection with the MIP
negotiations.negotiation.
Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 217 of 266




                                  Exhibit E
     Amended Schedule of Rejected Executory Contracts and Unexpired Leases




                                      6
                                                                  Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 218 of 266


Neiman Marcus
Schedule of Rejected Contracts



 Row ID         Debtor Name                         Counterparty Name                 Description of Contract or Lease                  Address 1                    Address 2   Address 3          City           State           ZIP   Country
   1    The Neiman Marcus Group LLC    125 WORTH PARTNERS LLC                 LEASE RE: 125 WORTH AVENUE, SUITES 320 & 325, 124 WORTH AVENUE, SUITE 112                                      PALM BEACH       FL           33480
   2    The Neiman Marcus Group LLC    210 MUNI, LLC AND SCHIFF HARDIN LLP    LEASE RE: 210 JORALEMON STREET, BROOKLYN, 666 FIFTH AVENUE                                                     NEW YORK         NY           10103
                                                                              NY DATED 1/9/2013 (LEASE ID 2230-0001)

   3     The Neiman Marcus Group LLC   Abacus Technical Services, LLC.        IT agreement                                 5068 W PLANO PKWY, STE 155                                        PLANO            TX           75093
   4     The Neiman Marcus Group LLC   ADOBE SYSTEMS INC                      ADOBE PDM-TARGET-2013V2 - SUPPORTING         345 PARK AVENUE                                                   SAN JOSE         CA           95110-2704
                                                                              DOCUMENTS

   5     The Neiman Marcus Group LLC   ADOBE SYSTEMS INC                      ADOBE TRGT ANYTCS SOW 8.25.16 - SUPPORTING 345 PARK AVENUE                                                     SAN JOSE         CA           95110-2704
                                                                              DOCUMENTS

   6     The Neiman Marcus Group LLC   ALLISON, ELIZABETH                     ALLISON, ELIZABETH - EMPLOYMENT AGREEMENT 7200 DALLAS PARKWAY                  #1823                           PLANO            TX           75024

   7     The Neiman Marcus Group LLC   American Christmas, LLC                Services agreement                           1717 ARCH ST., THREE LOGAN SQ.,                                   PHILADELPHIA     PA           19103
                                                                                                                           SUITE 3500
   8     The Neiman Marcus Group LLC   APPLE, INC.                            APPLE, INC. - STATEMENT OF WORK              1 INFINITE LOOP                                                   CUPERTINO        CA           95014

   9     The Neiman Marcus Group LLC   ARAMARK REFRESHMENT SERVICES LLC       ARAMARK REFRESHMENT SERVICES LLC - MASTER 3901 RAVENWOOD ROAD                                                  FT. LAUDERDALE   FL           33312
                                                                              SERVICES AGREEMENT

   10    The Neiman Marcus Group LLC   AVILA IT SERVICES                      AVILA IT SERVICES - STAFFING AGREEMENT       2600 CENTRAL AVE, SUITE# K                                        UNION CITY       CA           94587

   11    The Neiman Marcus Group LLC   BACKOFFICE ASSOCIATES LLC              BACKOFFICE ASSOCIATES LLC - MASTER           940 MAIN STREET                                                   SOUTH HARWICH    MA           02661
                                                                              SOFTWARE AGREEMENT

   12    The Neiman Marcus Group LLC   BLOOMREACH INC                         BLOOMREACH INC - STATEMENT OF WORK           2211 N. LAMAR ST                                                  DALLAS           TX           75202

   13    The Neiman Marcus Group LLC   BLOOMREACH, INC.                       BLOOMREACH, INC. - STATEMENT OF WORK         2211 N. LAMAR ST                                                  DALLAS           TX           75202

   14    The Neiman Marcus Group LLC   BLOOMREACH, INC.                       BLOOMREACH, INC. - SUPPORTING DOCUMENTS      2211 N. LAMAR ST                                                  DALLAS           TX           75202

   15    The Neiman Marcus Group LLC   BLUECORE, INC.                         BLUECORE, INC. - SUPPORTING DOCUMENTS        124 RIVINGTON ST                                                  NEW YORK         NY           10002

   16    The Neiman Marcus Group LLC   BMC SOFTWARE INC                       BMC - MAINFRAME UPGRADE 2-2016 - SUPPORTING PO BOX 301165                                                      DALLAS           TX           75303-1165
                                                                              DOCUMENTS

   17    The Neiman Marcus Group LLC   BMC SOFTWARE INC                       BMC SOFTWARE INC - MASTER SOFTWARE           PO BOX 301165                                                     DALLAS           TX           75303-1165
                                                                              AGREEMENT

   18    The Neiman Marcus Group LLC   BMC SOFTWARE, INC.                     BMC SOFTWARE, INC. - MASTER SOFTWARE         2103 CITYWEST BLVD.                                               HOUSTON          TX           77042
                                                                              AGREEMENT

   19    The Neiman Marcus Group LLC   BOTTOM LINE CONCEPTS                   BOTTOM LINE CONCEPTS - MASTER SERVICES       1407 BROADWAY                     40TH FLOOR                      NEW YORK         NY           10018
                                                                              AGREEMENT

   20    The Neiman Marcus Group LLC   BOUNCE EXCHANGE INC                    BOUNCE EXCHANGE INC - MASTER SERVICES        620 8TH AVE FL 21                                                 NEW YORK         NY           10018
                                                                              AGREEMENT

   21    The Neiman Marcus Group LLC   BOUNCE EXCHANGE INC                    BOUNCE EXCHANGE INC - STATEMENT OF WORK      620 8TH AVE FL 21                                                 NEW YORK         NY           10018

   22    The Neiman Marcus Group LLC   BRAINSTORM, INC.                       BRAINSTORM, INC. - MASTER SERVICES           TEN SOUTH CENTER                                                  AMERICAN FORK    UT           84003
                                                                              AGREEMENT

   23    The Neiman Marcus Group LLC   BRAINSTORM, INC.                       BRAINSTORM, INC. - STATEMENT OF WORK         TEN SOUTH CENTER                                                  AMERICAN FORK    UT           84003

   24    The Neiman Marcus Group LLC   CANIDIUM, LLC.                         CANIDIUM, LLC. - CHANGE ORDER                3801 KIRBY DRIVE                                                  HOUSTON          TX           77098

   25    The Neiman Marcus Group LLC   CANIDIUM, LLC.                         CANIDIUM, LLC. - MASTER SERVICES AGREEMENT   3801 KIRBY DRIVE                                                  HOUSTON          TX           77098

   26    The Neiman Marcus Group LLC   CANIDIUM, LLC.                         CANIDIUM, LLC. - STATEMENT OF WORK           3801 KIRBY DRIVE                                                  HOUSTON          TX           77098

   27    The Neiman Marcus Group LLC   CANTEEN VENDING                        CANTEEN VENDING - MASTER SERVICES            7458 CANDLEWOOD ROAD              SUITE C                         HANOVER          MD           21076
                                                                              AGREEMENT

   28    The Neiman Marcus Group LLC   CAROUSEL INDUSTRIES                    CAROUSEL INDUSTRIES - MASTER SERVICES        659 SOUTH COUNTY TRAIL                                            EXETER           RI           02822
                                                                              AGREEMENT

   29    The Neiman Marcus Group LLC   CAROUSEL INDUSTRIES OF NORTH AMERICA   CAROUSEL INDUSTRIES OF NORTH AMERICA -       659 SOUTH COUNTY TRAIL                                            EXETER           RI           02822
                                                                              CHANGE ORDER

   30    The Neiman Marcus Group LLC   CAROUSEL INDUSTRIES OF NORTH AMERICA   CAROUSEL INDUSTRIES OF NORTH AMERICA -       659 SOUTH COUNTY TRAIL                                            EXETER           RI           02822
                                                                              MASTER SERVICES AGREEMENT




                                                                                                                                                                                                                                             1 of 10
                                                               Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 219 of 266


Neiman Marcus
Schedule of Rejected Contracts



 Row ID         Debtor Name                       Counterparty Name                  Description of Contract or Lease                       Address 1                    Address 2   Address 3            City        State           ZIP     Country
   31   The Neiman Marcus Group LLC    CAROUSEL INDUSTRIES OF NORTH AMERICA   CAROUSEL INDUSTRIES OF NORTH AMERICA -            659 SOUTH COUNTY TRAIL                                           EXETER          RI           02822
                                                                              STATEMENT OF WORK

   32    The Neiman Marcus Group LLC   CATALYST ONLINE LLC                    CATALYST ONLINE LLC - MASTER SOFTWARE             501 BOYLSTON STREET                                              BOSTON          MA           02116
                                                                              AGREEMENT

   33    The Neiman Marcus Group LLC   CELECT INC                             CELECT INC - MASTER SERVICES AGREEMENT            129 SOUTH STREET                                                 BOSTON          MA           02111

   34    The Neiman Marcus Group LLC   CELECT INC                             CELECT INC - STATEMENT OF WORK                    129 SOUTH STREET                                                 BOSTON          MA           02111

   35    The Neiman Marcus Group LLC   CHARGEITSPOT LLC                       CHARGEITSPOT LLC - AMENDMENT                      2711 CENTERVILLE RD                SUITE 400                     WILMINGTON      DE           19808

   36    The Neiman Marcus Group LLC   CHARGEITSPOT LLC                       CHARGEITSPOT LLC - MASTER SERVICES                2711 CENTERVILLE RD                SUITE 400                     WILMINGTON      DE           19808
                                                                              AGREEMENT

   37    The Neiman Marcus Group LLC   CHARGEITSPOT LLC                       CHARGEITSPOT LLC - SUPPORTING DOCUMENTS           2711 CENTERVILLE RD                SUITE 400                     WILMINGTON      DE           19808

   38    The Neiman Marcus Group LLC   CLOUDERA,INC.                          CLOUDERA,INC. - MASTER SERVICES AGREEMENT 1001 PAGE MILL ROAD, BUILDING 3                                          PALO ALTO       CA           94304-1008

   39    The Neiman Marcus Group LLC   COALFIRE SYSTEMS,INC.                  COALFIRE SYSTEMS,INC. - MASTER SERVICES           11000 WESTMOOR CIRCLE, SUITE 450                                 WESTMINSTER     CO           80021
                                                                              AGREEMENT

   40    The Neiman Marcus Group LLC   COHERENT PATH                          COHERENT PATH - GENERAL AGREEMENT                 221 CRESCENT STREET                SUITE 104                     WALHAM          MA           02453

   41    The Neiman Marcus Group LLC   COHERENT PATH INC                      COHERENT PATH INC - MASTER SERVICES               183 CRESCENT ST                    SUITE 112                     WALTHAM         MA           02453
                                                                              AGREEMENT

   42    The Neiman Marcus Group LLC   COHERENT PATH INC                      COHERENT PATH INC - STATEMENT OF WORK             183 CRESCENT ST                    SUITE 112                     WALTHAM         MA           02453

   43    The Neiman Marcus Group LLC   ComNet Communications                  COMNET COMMUNICATIONS LLC - STATEMENT OF 4343 W ROYAL LANE                           SUITE 118                     IRVING          TX           75063
                                                                              WORK

   44    The Neiman Marcus Group LLC   COMNET COMMUNICATIONS LLC              COMNET COMMUNICATIONS, LLC - CHANGE               4343 WEST ROYAL LANE,SUITE 118                                   IRVING          TX           75063
                                                                              ORDER

   45    The Neiman Marcus Group LLC   COMNET COMMUNICATIONS LLC              COMNET COMMUNICATIONS, LLC - MASTER               4343 WEST ROYAL LANE,SUITE 118                                   IRVING          TX           75063
                                                                              SERVICES AGREEMENT

   46    The Neiman Marcus Group LLC   COMNET COMMUNICATIONS LLC              COMNET COMMUNICATIONS, LLC - STATEMENT OF 4343 WEST ROYAL LANE,SUITE 118                                           IRVING          TX           75063
                                                                              WORK

   47    The Neiman Marcus Group LLC   CONGRESSIONAL PLAZA ASSOCIATES, LLC    LEASE RE: 1601-B Rockville Pike, Suite 210 ,      1626 EAST JEFFERSON STREET                                       ROCKVILLE       MD           20852
                                                                              ROCKVILLE, MD DATED 6/28/2010 (LEASE ID 2218-
                                                                              0001)

   48    The Neiman Marcus Group LLC   CORNERSTONE LOGISTICS INC              CORNERSTONE LOGISTICS INC - AMENDMENT             1601 CLOVERFIELD BLVD              SUITE 620                     SANTA MONICA    CA           90404

   49    The Neiman Marcus Group LLC   CORNERSTONE LOGISTICS INC              CORNERSTONE LOGISTICS INC - MASTER                1601 CLOVERFIELD BLVD              SUITE 620                     SANTA MONICA    CA           90404
                                                                              SOFTWARE AGREEMENT

   50    The Neiman Marcus Group LLC   CREATIVE CIRCLE LLC                    CREATIVE CIRCLE LLC - STAFFING AGREEMENT          1717 MCKINNEY AVE                  SUITE 1460                    DALLAS          TX           75202

   51    The Neiman Marcus Group LLC   CREDERA ENTERPRISES COMPANY            CREDERA ENTERPRISES COMPANY - MASTER              12770 MERIT DRIVE                  SUITE 100                     DALLAS          TX           75251
                                                                              SERVICES AGREEMENT

   52    The Neiman Marcus Group LLC   CRITEO                                 CRITEO - STATEMENT OF WORK                        SA-32 RUE BLANCHE 75009                                          PARIS                                      FRANCE

   53    The Neiman Marcus Group LLC   CURALATE INC                           CURALATE INC - STATEMENT OF WORK                  2401 WALNUT STREET                 SUITE 502                     PHILADELPHIA    PA           19103

   54    The Neiman Marcus Group LLC   CURALATE, INC.                         CURALATE, INC. - STATEMENT OF WORK                2401 WALNUT STREET                 SUITE 502                     PHILADELPHIA    PA           19103

   55    The Neiman Marcus Group LLC   DALETHES,INC.                          DALETHES,INC. - STAFFING AGREEMENT                8804 BROKEN BEND LN,                                             FRISCO          TX           75034

   56    The Neiman Marcus Group LLC   DALPARK PARTNERS, LIMITED              Dalpark LEASE RE: 1600 COMMERCE STREET,           3800 A MAIN STREET                                               DALLAS          TX           75226
                                                                              DALLAS, TX DATED 6/28/1996 (LEASE ID 9095-0006)

   57    The Neiman Marcus Group LLC   DB SERP                                Defined Benefit Supplemental Executive Retirement
                                                                              Program
   58    The Neiman Marcus Group LLC   DC SERP                                Defined Contribution Supplemental Executive Retirement
                                                                              Plan
   59    The Neiman Marcus Group LLC   DCM DATA SYSTEMS                       DCM DATA SYSTEMS - MASTER SERVICES                     39159 PASEO PADRE PKWY        SUITE 303                     FREMONT         CA           94528
                                                                              AGREEMENT




                                                                                                                                                                                                                                                     2 of 10
                                                              Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 220 of 266


Neiman Marcus
Schedule of Rejected Contracts



 Row ID         Debtor Name                        Counterparty Name                 Description of Contract or Lease                     Address 1                  Address 2   Address 3          City          State           ZIP      Country
   60   The Neiman Marcus Group LLC    DISTIL NETWORKS INC                  DISTIL NETWORKS - ORDER FORM 2016-3-4 -          301 N GLEBE ROAD                  SUITE 340                     ARLIGNTON       VA           22203
                                                                            SUPPORTING DOCUMENTS

   61    The Neiman Marcus Group LLC   DISTIL NETWORKS INC                  DISTIL NETWORKS - ORDER FORM AMENDMENT 1 - 301 N GLEBE ROAD                        SUITE 340                     ARLIGNTON       VA           22203
                                                                            TRIAL EXTENSION 5-2016 - SUPPORTING
                                                                            DOCUMENTS

   62    The Neiman Marcus Group LLC   DISTIL NETWORKS INC                  DISTIL NETWORKS - PRODUCT TERMS 2016-2-29 -      301 N GLEBE ROAD                  SUITE 340                     ARLIGNTON       VA           22203
                                                                            SUPPORTING DOCUMENTS

   63    The Neiman Marcus Group LLC   DISTIL NETWORKS INC                  DISTIL NETWORKS INC - MASTER SERVICES            301 N GLEBE ROAD                  SUITE 340                     ARLIGNTON       VA           22203
                                                                            AGREEMENT

   64    The Neiman Marcus Group LLC   DISTIL NETWORKS INC                  DISTIL NETWORKS ORDER DOCUMENT -                 301 N GLEBE ROAD                  SUITE 340                     ARLIGNTON       VA           22203
                                                                            SUPPORTING DOCUMENTS

   65    The Neiman Marcus Group LLC   DISTIL NETWORKS INC                  DISTIL NETWORKS ORDER FORM AMENDMENT 2 -         301 N GLEBE ROAD                  SUITE 340                     ARLIGNTON       VA           22203
                                                                            8-1-2017 - SUPPORTING DOCUMENTS

   66    The Neiman Marcus Group LLC   DOLPHIN MALL ASSOCIATES, LLC         LEASE RE: 11401 NW 12TH STREET, DOLPHIN          PO BOX 67000                                                    DETROIT         MI           48267-1895
                                                                            MALL, STORE NO. D100, MIAMI, FL DATED 5/8/2003
                                                                            (LEASE ID 2044-0001)

   67    The Neiman Marcus Group LLC   EARNEST RESEARCH                     Marketing agreement                              290 PARK AVENUE SOUTH             12TH FLOOR                    NEW YORK        NY           10010
   68    The Neiman Marcus Group LLC   EDC                                  Employee Deferred Compensation Plan
   69    The Neiman Marcus Group LLC   Elizabeth Fiore                      Art Advisory                                     2 PETER COOPER ROAD               SUITE 2D                      NEW YORK        NY           10010
   70    The Neiman Marcus Group LLC   FARGO, LINDA                         FARGO, LINDA - EMPLOYMENT AGREEMENT              14 SUTTON PLACE SOUTH             APT. 10D                      NEW YORK        NY           10022

   71    The Neiman Marcus Group LLC   FASHION OUTLETS OF CHICAGO LLC       LEASE RE: 5220 FASHION OUTLETS WAY,              335 MADISON AVENUE                                              NEW YORK        NY           10017
                                                                            ROSEMONT, IL DATED 3/19/2012 (LEASE ID 2224-
                                                                            0001)

   72    The Neiman Marcus Group LLC   FISHER, CARRIE                       FISHER, CARRIE - EMPLOYMENT AGREEMENT            3300 COLGATE DRIVE                                              DALLAS          TX           75225

   73    The Neiman Marcus Group LLC   FORRESTER RESEARCH,INC.              FORRESTER RESEARCH,INC. - MASTER SERVICES 60 ACORN PARK DRIVE                                                    CAMBRIDGE       MA           02140
                                                                            AGREEMENT

   74    The Neiman Marcus Group LLC   FORSYTHE SOLUTIONS GROUP, INC.       FORSYTHE SOLUTIONS GROUP, INC. - STAFFING        7770 FRONTAGE ROAD                                              SKOKIE          IL           60077
                                                                            AGREEMENT

   75    The Neiman Marcus Group LLC   FutureCom                            FutureCom                                        3600 WILLIAM D. TATE AVE          SUITE 300                     GRAPEVINE       TX           76051
   76    The Neiman Marcus Group LLC   FutureCom                            FutureCom                                        3600 WILLIAM D. TATE AVE          SUITE 300                     GRAPEVINE       TX           76051
   77    The Neiman Marcus Group LLC   G2 INC.                              G2 INC. - AMENDMENT                              1250 OLMSTED BOULEVARD, SUITE C                                 PINEHURST       NC           28374

   78    The Neiman Marcus Group LLC   G2 INC.                              G2 INC. - MASTER SERVICES AGREEMENT              1250 OLMSTED BOULEVARD, SUITE C                                 PINEHURST       NC           28374

   79    The Neiman Marcus Group LLC   GARTNER INC                          GARTNER INC - MASTER SERVICES AGREEMENT          56 TOP GALLANT RD                                               STAMFORD        CT           06904

   80    The Neiman Marcus Group LLC   GARTNER INC                          GARTNER INC - SUPPORTING DOCUMENTS               56 TOP GALLANT RD                                               STAMFORD        CT           06904

   81    The Neiman Marcus Group LLC   Google Apigiee                       Google Apigiee                                   1600 AMPITHEATRE PARKWAY                                        MOUNTAIN VIEW   CA           94043
   82    The Neiman Marcus Group LLC   Google Apigiee                       Google Apigiee                                   1600 AMPITHEATRE PARKWAY                                        MOUNTAIN VIEW   CA           94043
   83    The Neiman Marcus Group LLC   GOUBERT, DAVID                       GOUBERT, DAVID - EMPLOYMENT AGREEMENT            1618 MAIN STREET                                                DALLAS          TX           75201

   84    The Neiman Marcus Group LLC   GRAINGER                             GRAINGER - MASTER SERVICES AGREEMENT             100 GRAINGER PARKWAY                                            LAKE FOREST     IL           60045

   85    The Neiman Marcus Group LLC   GUARDIAN -ENGINEERING SERVICES HUDSON supply chain agreement                          55 WATER STREET                                                 NEW YORK        NY           10041
                                       YARDS
   86    The Neiman Marcus Group LLC   HALL, NEVA                            EMPLOYMENT AGREEMENT                            4233 SAN CARLOS                                                                 DALLAS       TX            75205

   87    The Neiman Marcus Group LLC   HBG                                  Hudson BLVD Group                                87-89 FIFTH AVENUE                Suite 308                     NEW YORK        NY           10003
   88    The Neiman Marcus Group LLC   HEWLETT PACKARD COMPANY              HEWLETT PACKARD COMPANY - STATEMENT OF           1501 PAGE MILL ROAD                                             PALO ALTO       CA           94304
                                                                            WORK

   89    The Neiman Marcus Group LLC   HIGH ORDER SOLUTIONS, LLC            HIGH ORDER SOLUTIONS, LLC - STAFFING             5566 MAIN ST. #207                                              FRISCO          TX           75033
                                                                            AGREEMENT

   90    The Neiman Marcus Group LLC   HIGH ORDER SOLUTIONS, LLC            HIGH ORDER SOLUTIONS, LLC - SUPPORTING           5566 MAIN ST. #207                                              FRISCO          TX           75033
                                                                            DOCUMENTS

   91    The Neiman Marcus Group LLC   Hipchat                              Hipchat                                          LEVEL 6 341 GEORGE ST                                           SYDNEY                       NSW 2000      AUSTRALIA
   92    The Neiman Marcus Group LLC   Hipchat                              Hipchat                                          LEVEL 6 341 GEORGE ST                                           SYDNEY                       NSW 2000      AUSTRALIA
   93    The Neiman Marcus Group LLC   HUDSON BLVD GROUP, LLC               HUDSON BLVD GROUP HUDSON YARDS                   87-89 FIFTH AVENUE                SUITE 308                     NEW YORK        NY           10003
                                                                            SUPPLEMENT - SUPPORTING DOCUMENTS




                                                                                                                                                                                                                                                3 of 10
                                                              Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 221 of 266


Neiman Marcus
Schedule of Rejected Contracts



 Row ID         Debtor Name                       Counterparty Name            Description of Contract or Lease                      Address 1                    Address 2        Address 3           City        State         ZIP      Country
   94   The Neiman Marcus Group LLC    IBM CORPORATION                IBM - AMENDMENT - DISASTER RECOVERY             PO BOX 700                                                                 SUFFERN      NY           10901-0700
                                                                      SERVICES 6-2016 - SUPPORTING DOCUMENTS

   95    The Neiman Marcus Group LLC   IBM CORPORATION                IBM DR SUPPLEMENT - CFTBMHQ - SUPPORTING        PO BOX 700                                                                 SUFFERN      NY           10901-0700
                                                                      DOCUMENTS

   96    The Neiman Marcus Group LLC   IBM CORPORATION                IBM DR SUPPLEMENTS - SUPPORTING                 PO BOX 700                                                                 SUFFERN      NY           10901-0700
                                                                      DOCUMENTS

   97    The Neiman Marcus Group LLC   IBM CORPORATION                IBM ELA - SSSO AMENDMENT 1 WITH IGF 8-29-14 -   PO BOX 700                                                                 SUFFERN      NY           10901-0700
                                                                      SUPPORTING DOCUMENTS

   98    The Neiman Marcus Group LLC   IBM CORPORATION                IBM ELA SSSO - LOTUSLIVE - 12-16-2011 -         PO BOX 700                                                                 SUFFERN      NY           10901-0700
                                                                      SUPPORTING DOCUMENTS

   99    The Neiman Marcus Group LLC   IBM CORPORATION                IBM FINANCING AGREEMENT ELA - AUGUST 2016       PO BOX 700                                                                 SUFFERN      NY           10901-0700
                                                                      EXECUTED - SUPPORTING DOCUMENTS

  100    The Neiman Marcus Group LLC   ICERTIS INC.                   ICERTIS INC. - MASTER SOFTWARE AGREEMENT        14711 NE 29TH PLACE, SUITE 100                                             BELLEVUE     WA           98007

  101    The Neiman Marcus Group LLC   ICERTIS, INC.                  ICERTIS, INC. - MASTER SOFTWARE AGREEMENT       14711 NE 29TH PLACE, SUITE 100                                             BELLEVUE     WA           98007

  102    The Neiman Marcus Group LLC   IMIDIA LLC                     IMIDIA LLC - CHANGE ORDER                       10326 JOSHUA CREEK CT                                                      CYPRESS      TX           77433

  103    The Neiman Marcus Group LLC   IMIDIA LLC                     IMIDIA LLC - MASTER SERVICES AGREEMENT          10326 JOSHUA CREEK CT                                                      CYPRESS      TX           77433

  104    The Neiman Marcus Group LLC   IMIDIA LLC                     IMIDIA LLC - STATEMENT OF WORK                  10326 JOSHUA CREEK CT                                                      CYPRESS      TX           77433

  105    The Neiman Marcus Group LLC   IMIDIA LLC                     IMIDIA LLC - SUPPORTING DOCUMENTS               10326 JOSHUA CREEK CT                                                      CYPRESS      TX           77433

  106    The Neiman Marcus Group LLC   IN-COM DATA SYSTEMS, INC.      IN-COM DATA SYSTEMS, INC. - MASTER SOFTWARE 1810 CHEYENNE                                                                  RICHARDSON   TX           75080
                                                                      AGREEMENT

  107    The Neiman Marcus Group LLC   IN-COM DATA SYSTEMS, INC.      IN-COM DATA SYSTEMS, INC. - SUPPORTING          1810 CHEYENNE                                                              RICHARDSON   TX           75080
                                                                      DOCUMENTS

  108    The Neiman Marcus Group LLC   INFOSYS                        INFOSYS - AMENDMENT                             6100 TENNYSON PARKWAY                 SUITE 200                            PLANO        TX           75024

  109    The Neiman Marcus Group LLC   INFOSYS                        INFOSYS - CHANGE ORDER                          6100 TENNYSON PARKWAY                 SUITE 200                            PLANO        TX           75024

  110    The Neiman Marcus Group LLC   INFOSYS                        INFOSYS - IWAF END USER LICENSE AGMT 12-2014 - 6100 TENNYSON PARKWAY                  SUITE 200                            PLANO        TX           75024
                                                                      SUPPORTING DOCUMENTS

  111    The Neiman Marcus Group LLC   INFOSYS                        INFOSYS - MASTER SERVICES AGREEMENT             6100 TENNYSON PARKWAY                 SUITE 200                            PLANO        TX           75024

  112    The Neiman Marcus Group LLC   INFOSYS                        INFOSYS - NMG 2015 RENEWAL - SUPPORTING         6100 TENNYSON PARKWAY                 SUITE 200                            PLANO        TX           75024
                                                                      DOCUMENTS

  113    The Neiman Marcus Group LLC   INFOSYS                        INFOSYS - STATEMENT OF WORK                     6100 TENNYSON PARKWAY                 SUITE 200                            PLANO        TX           75024

  114    The Neiman Marcus Group LLC   INFOSYS                        INFOSYS - SUPPORTING DOCUMENTS                  6100 TENNYSON PARKWAY                 SUITE 200                            PLANO        TX           75024

  115    The Neiman Marcus Group LLC   INFOSYS                        INFOSYS ADDENDUM TO SERVICES AGREEMENT - 6100 TENNYSON PARKWAY                        SUITE 200                            PLANO        TX           75024
                                                                      SUPPORTING DOCUMENTS

  116    The Neiman Marcus Group LLC   INFOSYS LIMITED                INFOSYS LIMITED - MASTER SERVICES               IT Products and Services                                ELECTRONICS CITY                             HOSUR ROAD   BANGALORE
                                                                      AGREEMENT                                                                                               PLOT 44 & 97A

  117    The Neiman Marcus Group LLC   INFOSYS LIMITED                INFOSYS LIMITED. - STATEMENT OF WORK            IT Products and Services                                ELECTRONICS CITY                             HOSUR ROAD   BANGALORE
                                                                                                                                                                              PLOT 44 & 97A
  118    The Neiman Marcus Group LLC   INFOSYS LIMITED                INFOSYS MSA AMENDMENT EXECUTED 1-5-15 -         IT Products and Services                                ELECTRONICS CITY                             HOSUR ROAD   BANGALORE
                                                                      SUPPORTING DOCUMENTS                                                                                    PLOT 44 & 97A

  119    The Neiman Marcus Group LLC   INFOSYS LIMITED                INFOSYS SERVICE AGREEMENT NO 2 (CFA)            IT Products and Services                                ELECTRONICS CITY                             HOSUR ROAD   BANGALORE
                                                                      EXECUTED 1-5-15 - SUPPORTING DOCUMENTS                                                                  PLOT 44 & 97A

  120    The Neiman Marcus Group LLC   INFOSYS LIMITED                INFOSYS SERVICE AGREEMENT NO. 1 (ADM)           IT Products and Services                                ELECTRONICS CITY                             HOSUR ROAD   BANGALORE
                                                                      EXECUTED 1-5-15 - SUPPORTING DOCUMENTS                                                                  PLOT 44 & 97A

  121    The Neiman Marcus Group LLC   INFOSYS LIMITED                INFOSYS TECHNOLOGIES LIMITED - STATEMENT        IT Products and Services                                ELECTRONICS CITY                             HOSUR ROAD   BANGALORE
                                                                      OF WORK                                                                                                 PLOT 44 & 97A

  122    The Neiman Marcus Group LLC   Infosys TCC - SOW              Infosys TCC - SOW                               2400 N. GLENVILLE DRIVE, SUITE C150                                        RICHARDSON   TX           75082
  123    The Neiman Marcus Group LLC   Infosys TCC - SOW              Infosys TCC - SOW                               2400 N. GLENVILLE DRIVE, SUITE C150                                        RICHARDSON   TX           75082




                                                                                                                                                                                                                                              4 of 10
                                                              Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 222 of 266


Neiman Marcus
Schedule of Rejected Contracts



 Row ID         Debtor Name                        Counterparty Name            Description of Contract or Lease               Address 1                       Address 2     Address 3         City             State           ZIP     Country
  124   The Neiman Marcus Group LLC    INSTART LOGIC,INC.              INSTART 3 YEAR SERVICE ORDER RENEWAL-08-01- 2307 LEGHORN STREET                                                   MOUNTAIN VIEW     CA           94043
                                                                       2019 - ORDERING DOCUMENTS

  125    The Neiman Marcus Group LLC   INSTART LOGIC,INC.              INSTART LOGIC,INC. - MASTER SERVICES           2307 LEGHORN STREET                                                MOUNTAIN VIEW     CA           94043
                                                                       AGREEMENT

  126    The Neiman Marcus Group LLC   INTELLYS CORPORATION            INTELLYS CORPORATION - MASTER SERVICES         621 W. COLLEGE                                                     GRAPEVINE         TX           76051
                                                                       AGREEMENT

  127    The Neiman Marcus Group LLC   INTERVOICE LLC                  INTERVOICE LLC - STATEMENT OF WORK             17787 WATERVIEW PARKWAY                                            DALLAS            TX           75252

  128    The Neiman Marcus Group LLC   ISG INFORMATION SERVICESGROUP   ISG INFORMATION SERVICESGROUP AMERICAS         15 DOLPHIN LANE                                                    HILTON HEAD       SC           29926
                                       AMERICAS INC                    INC - STATEMENT OF WORK

  129    The Neiman Marcus Group LLC   JDA SOFTWARE GROUP              JDA SOFTWARE GROUP - MASTER SOFTWARE           14400 NORTH 87TH STREET                                            SCOTTSDALE        AZ           85260-3649
                                                                       AGREEMENT

  130    The Neiman Marcus Group LLC   JDA SOFTWARE GROUP              JDA SOFTWARE SOW 2005 - SUPPORTING             14400 NORTH 87TH STREET                                            SCOTTSDALE        AZ           85260-3649
                                                                       DOCUMENTS

  131    The Neiman Marcus Group LLC   JM-BMM, LLC,                    Renaissance Tower LEASE RE: 1201 ELM STREET,   3 COLUMBUS CIRCLE, SUITE 2600                                      NEW YORK          NY           10019
                                                                       RENAISSANCE TOWER, DALLAS, TX DATED
                                                                       10/8/2003 (LEASE ID 9095-0112)

  132    The Neiman Marcus Group LLC   KAIROS TECHNOLOGIES INC         KAIROS TECHNOLOGIES INC - STAFFING             433 LAS COLINAS BLVD E                                             IRVING            TX           75039
                                                                       AGREEMENT

  133    The Neiman Marcus Group LLC   KAZOR, LISA                     KAZOR, LISA - EMPLOYMENT AGREEMENT             6644 BRIAR RIDGE LANE                                              PLANO             TX           75024

  134    The Neiman Marcus Group LLC   KBACE TECHNOLOGIES, INC.        KBACE TECHNOLOGIES, INC. - MASTER SERVICES     6 TRAFALGAR SQUARE                                                 NASHUA            NH           03063
                                                                       AGREEMENT

  135    The Neiman Marcus Group LLC   KEDC                            Key Employee Deferred Compensation Plan
  136    The Neiman Marcus Group LLC   L&B DEPP INWOOD VILLAGE, L.P.   Horchow Inwood Village LEASE RE: 5550 WEST     ATTN: PRESIDENT                    5910 N. CENTRAL                 DALLAS            TX           75206
                                                                       LOVERS LANE, SUITE 147, DALLAS, TX DATED                                          EXPRESSWAY, SUITE
                                                                       10/19/2007 (LEASE ID 2211-0001)                                                   1200

  137    The Neiman Marcus Group LLC   LAMBERT & ASSOCIATES            LAMBERT & ASSOCIATES - MASTER SERVICES         1 PLACE DE BAGATELLE                                               NEUILLY S SEINE                92200         FRANCE
                                                                       AGREEMENT

  138    The Neiman Marcus Group LLC   LAYER,INC.                      LAYER,INC. - MASTER SERVICES AGREEMENT         655 4TH STREET, 2ND FLOOR                                          SAN FRANCISCO     CA           94107

  139    The Neiman Marcus Group LLC   LCFRE AUSTIN BRODIE OAKS, LLC   LEASE RE: 4115 CAPITAL OF TEXAS HWY SOUTH,     712 MAIN STREET, SUITE 2500                                        HOUSTON           TX           77002
                                                                       BRODIE OAKS SHOPPING CENTER, AUSTIN, TX
                                                                       DATED 2/8/1993 (LEASE ID 2070-0001)

  140    The Neiman Marcus Group LLC   LENATI LLC                      LENATI LLC - MASTER SERVICES AGREEMENT         2412 7TH AVE WEST                  SUITE 100                       SEATTLE           WA           98119

  141    The Neiman Marcus Group LLC   LINC GLOBAL, INC.               LINC GLOBAL, INC. - MASTER SERVICES            100 MATHILDA PLACE, STE 150                                        SUNNYVALE         CA           94086
                                                                       AGREEMENT

  142    The Neiman Marcus Group LLC   LIVEPERSON, INC.                LIVEPERSON, INC. - MASTER SERVICES             475 10TH AVE                       5TH FLOOR                       NEW YORK          NY           10018
                                                                       AGREEMENT

  143    The Neiman Marcus Group LLC   LIVIDINI                        LIVIDINI - MASTER SERVICES AGREEMENT           264 WEST 40TH STREET               PENTHOUSE 1                     NEW YORK          NY           10018

  144    The Neiman Marcus Group LLC   LIVIDINI                        LIVIDINI - STATEMENT OF WORK                   264 WEST 40TH STREET               PENTHOUSE 1                     NEW YORK          NY           10018

  145    The Neiman Marcus Group LLC   LONE STAR CABLE                 LONE STAR CABLE - MASTER SERVICES              2340 E. TRINITY MILLS, SUITE 300                                   CARROLLTON        TX           75006
                                                                       AGREEMENT

  146    The Neiman Marcus Group LLC   LOOKLET AB                      LOOKLET AB - AMENDMENT                         ASOGATAN 119, SE-116 24                                            STOCKHOLM                                    SWEDEN

  147    The Neiman Marcus Group LLC   LOOKLET AB                      LOOKLET AB - GENERAL AGREEMENT                 ASOGATAN 119, SE-116 24                                            STOCKHOLM                                    SWEDEN

  148    The Neiman Marcus Group LLC   LOOKLET AB                      LOOKLET AB - MASTER SERVICES AGREEMENT         ASOGATAN 119, SE-116 24                                            STOCKHOLM                                    SWEDEN

  149    The Neiman Marcus Group LLC   LOOKLET AB                      LOOKLET AB - STATEMENT OF WORK                 ASOGATAN 119, SE-116 24                                            STOCKHOLM                                    SWEDEN

  150    The Neiman Marcus Group LLC   LOOKLET AB                      LOOKLET AB - SUPPORTING DOCUMENTS              ASOGATAN 119, SE-116 24                                            STOCKHOLM                                    SWEDEN

  151    The Neiman Marcus Group LLC   LPRG                            Purchase of HBG                                220 FIFTH AVENUE                   20TH FLOOR                      NEW YORK          NY           10001
  152    The Neiman Marcus Group LLC   M. MILLER AND ASSOCIATES LLC    M. MILLER AND ASSOCIATES LLC - MASTER          5801 TENNYSON PKWY. SUITE 375                                      PLANO             TX           75024
                                                                       SERVICES AGREEMENT




                                                                                                                                                                                                                                               5 of 10
                                                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 223 of 266


Neiman Marcus
Schedule of Rejected Contracts



 Row ID         Debtor Name                        Counterparty Name                 Description of Contract or Lease                     Address 1                     Address 2   Address 3            City        State           ZIP      Country
  153   The Neiman Marcus Group LLC    M. MILLER AND ASSOCIATES LLC         M. MILLER AND ASSOCIATES LLC - SUPPORTING         5801 TENNYSON PKWY. SUITE 375                                     PLANO           TX           75024
                                                                            DOCUMENTS

  154    The Neiman Marcus Group LLC   Macy's                               Broadway Stores Inc. Supplemental Executive       7 WEST SEVENTH ST                                                 CINCINNATI      OH           45202
                                                                            Retirement Plan
  155    The Neiman Marcus Group LLC   Magnitude Software                   Magnitude Software                                515 CONGRESS AVENUE, SUITE 1510                                   AUSTIN          TX           78701
  156    The Neiman Marcus Group LLC   Magnitude Software                   Magnitude Software                                515 CONGRESS AVENUE, SUITE 1510                                   AUSTIN          TX           78701
  157    The Neiman Marcus Group LLC   MAINLINE INFORMATION SYSTEMS, INC.   MAINLINE INFORMATION SYSTEMS, INC. -              1700 SUMMIT LAKE DRIVE                                            TALLAHASSEE     FL           32317
                                                                            STATEMENT OF WORK

  158    The Neiman Marcus Group LLC   MALL AT KATY MILLS, L.P.,            LEASE RE: 5000 KATY MILLS CIRCLE, KATY, TX        225 WEST WASHINGTON STREET                                        INDIANAPOLIS    IN           46204-3438
                                                                            DATED 9/7/2004 (LEASE ID 2042-0001)

  159    The Neiman Marcus Group LLC   Marlin Capital Solutions             Leasing Agreement- Dish Machines           300 Fellowship Road                                                      Mt. Laurel      NJ           08054
  160    The Neiman Marcus Group LLC   Matrix Resources, Inc.               MATRIX RESOURCES,INC. - STAFFING AGREEMENT 1000 ABERNATHY ROAD,SUITE 500                                            ATLANTA         GA           30328


  161    The Neiman Marcus Group LLC   MEMOMI LABS INC.                     MEMOMI LABS INC. - MASTER SERVICES                228 HAMILTON AVE, 3RD FLOOR                                       PALO ALTO       CA           94301
                                                                            AGREEMENT

  162    The Neiman Marcus Group LLC   MIDWEST CONSULTING GROUP,INC.        MIDWEST CONSULTING GROUP,INC. - STAFFING          11880 COLLEGE BLVD,STE. 400                                       OVERLAND PARK   KS           66210
                                                                            AGREEMENT

  163    The Neiman Marcus Group LLC   MILLER, SARAH                        MILLER, SARAH - EMPLOYMENT AGREEMENT              766 ARMSTRONG BLVD                                                COPPELL         TX           75019

  164    The Neiman Marcus Group LLC   MILPITAS MILLS LIMITED PARTNERSHIP   LEASE RE: 1230 GREAT MALL DRIVE, MILPITAS, CA     225 WEST WASHINGTON STREET                                        INDIANAPOLIS    IN           46204-3438
                                                                            DATED 12/28/2005 (LEASE ID 2203-0001)

  165    The Neiman Marcus Group LLC   MIROMAR DEVELOPMENT CORPORATION      LEASE RE: 10801 CORKSCREW ROAD, ESTERO, FL 10801 CORKSCREW ROAD, SUITE 305                                          ESTERO          FL           33928
                                                                            DATED 5/21/2007 (LEASE ID 2207-0001)

  166    The Neiman Marcus Group LLC   Mulesoft                             Mulesoft                                 PO BOX 398848                                                              SAN FRANCISCO   CA           94139-8848
  167    The Neiman Marcus Group LLC   Mulesoft                             Mulesoft                                 PO BOX 398848                                                              SAN FRANCISCO   CA           94139-8848
  168    The Neiman Marcus Group LLC   MULLEN, KATHARINE                    MULLEN, KATHARINE - EMPLOYMENT AGREEMENT 6038 WAGGONER DRIVE                                                        DALLAS          TX           75230

  169    The Neiman Marcus Group LLC   NEWGISTICS INC                       NEWGISTICS AMENDMENT 4 RETURNS                    2700 VIA FORTUNA, STE 450                                         AUSTIN          TX           78746
                                                                            TRANSPORT 2009 - SUPPORTING DOCUMENTS

  170    The Neiman Marcus Group LLC   NEWGISTICS INC                       NEWGISTICS AMENDMENT 5 RETURNS                    2700 VIA FORTUNA, STE 450                                         AUSTIN          TX           78746
                                                                            TRANSPORT 2015 - SUPPORTING DOCUMENTS

  171    The Neiman Marcus Group LLC   NEWGISTICS INC                       NEWGISTICS INC - AMENDMENT                        2700 VIA FORTUNA, STE 450                                         AUSTIN          TX           78746

  172    The Neiman Marcus Group LLC   NEWGISTICS INC                       NEWGISTICS INC - MASTER SERVICES                  2700 VIA FORTUNA, STE 450                                         AUSTIN          TX           78746
                                                                            AGREEMENT

  173    The Neiman Marcus Group LLC   NEWGISTICS INC                       NEWGISTICS MSA RETURNS TRANSPORT                  2700 VIA FORTUNA, STE 450                                         AUSTIN          TX           78746
                                                                            AMENDMENT NO 7 2016 - SUPPORTING
                                                                            DOCUMENTS

  174    The Neiman Marcus Group LLC   NORTH AMERICA PHOTON INFOTECH LTD    NORTH AMERICA PHOTON - STATEMENT OF WORK 7TH FLOOR, TOWER 1                         NEXTERACOM                      EBENE                        72201         MAURITIUS
                                                                                                                                                                CYBERCITY

  175    The Neiman Marcus Group LLC   NORTH AMERICA PHOTON INFOTECH LTD    NORTH AMERICA PHOTON INFOTECH LIMITED -           7TH FLOOR, TOWER 1                NEXTERACOM                      EBENE                        72201         MAURITIUS
                                                                            MASTER SERVICES AGREEMENT                                                           CYBERCITY

  176    The Neiman Marcus Group LLC   NORTH AMERICA PHOTON INFOTECH LTD    NORTH AMERICA PHOTON INFOTECH LIMITED -           7TH FLOOR, TOWER 1                NEXTERACOM                      EBENE                        72201         MAURITIUS
                                                                            STATEMENT OF WORK                                                                   CYBERCITY

  177    The Neiman Marcus Group LLC   NORTH AMERICA PHOTON INFOTECH LTD    NORTH AMERICA PHOTON INFOTECH LTD -               7TH FLOOR, TOWER 1                NEXTERACOM                      EBENE                        72201         MAURITIUS
                                                                            STATEMENT OF WORK                                                                   CYBERCITY

  178    The Neiman Marcus Group LLC   OLYMBEC USA LLC                      1700 Pacific LEASE RE: 1700 PACIFIC AVENUE,       1004 E BROOKS ROAD                                                MEMPHIS         TN           38116
                                                                            DALLAS, TX DATED 2/25/2004 (LEASE ID 9095-0005)

  179    The Neiman Marcus Group LLC   Optiv Security                       Optiv Security                                    PO BOX 28216 NETWORK PLACE                                        CHICAGO         IL           60673-1282
  180    The Neiman Marcus Group LLC   Optiv Security                       Optiv Security                                    PO BOX 28216 NETWORK PLACE                                        CHICAGO         IL           60673-1282
  181    The Neiman Marcus Group LLC   PATRICK, JOHN                        PATRICK, JOHN - EMPLOYMENT AGREEMENT              3128 CARUTH BLVD                                                  DALLAS          TX           75225

  182    The Neiman Marcus Group LLC   PENICK, DARCY                        PENICK, DARCY - EMPLOYMENT AGREEMENT              232 NORTH 12TH STREET             APT 3                           BROOKLYN        NY           11211

  183    The Neiman Marcus Group LLC   PERSADO, INC.                        PERSADO INC - STATEMENT OF WORK                   50 W 17TH ST                                                      NEW YORK        NY           10011

  184    The Neiman Marcus Group LLC   PERSADO, INC.                        PERSADO, INC. - STATEMENT OF WORK                 50 W 17TH ST                                                      NEW YORK        NY           10011




                                                                                                                                                                                                                                                  6 of 10
                                                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 224 of 266


Neiman Marcus
Schedule of Rejected Contracts



 Row ID         Debtor Name                            Counterparty Name                    Description of Contract or Lease                     Address 1                 Address 2         Address 3          City          State           ZIP     Country
  185   The Neiman Marcus Group LLC    Photon Interactive Services                IT agreement                                     2525 MCKINNON ST.                 SUITE 425                           DALLAS          TX           75201
  186   The Neiman Marcus Group LLC    PIVIT GLOBAL                               PIVIT GLOBAL - MASTER SERVICES AGREEMENT         826 DE LA VINA ST STE B                                               SANTA BARBARA   CA           93101

  187    The Neiman Marcus Group LLC   PLANTINUM TECHNOLOGY INC.                  PLANTINUM TECHNOLOGY INC. - MASTER               1815 SOUTH MEYERS ROAD                                                OAKBROOK        IL           60181
                                                                                  SOFTWARE AGREEMENT                                                                                                     TERRANCE

  188    The Neiman Marcus Group LLC   PRECOCITY, LLC                             PRECOCITY, LLC - STAFFING AGREEMENT              6860 DALLAS PARKWAY, STE.130                                          PLANO           TX           75024

  189    The Neiman Marcus Group LLC   PRESTON SHEPARD RETAIL, LP                 LEASE RE: 1601 PRESTON ROAD, PLANO, TX           2525 MCKINNON STREET, SUITE 700                                       DALLAS          TX           75201
                                                                                  DATED 8/4/2011 (LEASE ID 2219-0001)

  190    The Neiman Marcus Group LLC   PRESTON, TRACY                             PRESTON, TRACY - EMPLOYMENT AGREEMENT            4503 WESTSIDE                                                         DALLAS          TX           75209

  191    The Neiman Marcus Group LLC   PROJEKT202 LLC                             PROJEKT202 LLC - MASTER SERVICES                 5080 SPECTRUM DRIVE, SUITE 320W                                       ADDISON         TX           75001
                                                                                  AGREEMENT

  192    The Neiman Marcus Group LLC   PUBNUB, INC.                               PUBNUB, INC. - MASTER SERVICES AGREEMENT         725 FOLSOM ST.                                                        SAN FRANCISCO   CA           94107

  193    The Neiman Marcus Group LLC   RAKUTEN MARKETING                          RAKUTEN MARKETING - AMENDMENT                    215 PARK AVE S #9                                                     NEW YORK        NY           10003

  194    The Neiman Marcus Group LLC   RAKUTEN MARKETING LLC                      RAKUTEN MARKETING LLC - MASTER SERVICES          215 PARK AVE S #9                                                     NEW YORK        NY           10003
                                                                                  AGREEMENT

  195    The Neiman Marcus Group LLC   RANDSTAD TECHNOLOGIES, LLC                 RANDSTAD TECHNOLOGIES, LLC - STAFFING            150 PRESIDENTIAL WAY, 4TH FLOOR                                       WOBURN          MA           01801
                                                                                  AGREEMENT

  196    The Neiman Marcus Group LLC   RAS MECHANICAL CORP                        RAS MECHANICAL - HUDSON YARDS - MASTER           35B WHITNEY ROAD                  SUITE #2                            MAHWAH          NJ           07430
                                                                                  SERVICES AGREEMENT

  197    The Neiman Marcus Group LLC   Redhat JBoss - Compliance Audit findings   Redhat JBoss - Compliance Audit findings         100 E DAVIE ST                                                        RALEIGH         NC           27601
  198    The Neiman Marcus Group LLC   Redhat JBoss - Compliance Audit findings   Redhat JBoss - Compliance Audit findings         100 E DAVIE ST                                                        RALEIGH         NC           27601
  199    The Neiman Marcus Group LLC   REDSCOUT                                   REDSCOUT - STATEMENT OF WORK                     300 COOPER SQUARE                                                     NEW YORK        NY           10003

  200    The Neiman Marcus Group LLC   RESOURCES CONNECTION, LLC                  RESOURCES CONNECTION, LLC - MASTER               17101 ARMSTRONG AVENUE                                                IRVINE          CA           92614
                                                                                  SERVICES AGREEMENT

  201    The Neiman Marcus Group LLC   RFID SHERPAS, LLC                          RFID SHERPAS, LLC - STATEMENT OF WORK            1603 ORRINGTON AVE                SUITE 600                           EVANSTON        IL           60201

  202    The Neiman Marcus Group LLC   RICHARDSON, BRANDY                         RICHARDSON, BRANDY - EMPLOYMENT                  19264 BAILEY LANE                                                     FORNEY          TX           75126
                                                                                  AGREEMENT

  203    The Neiman Marcus Group LLC   RICHRELEVANCE INC.                         RICHRELEVANCE INC. - MASTER SERVICES             633 FALSOM STREET, 4TH FLOOR                                          SAN FRANCISCO   CA           94107
                                                                                  AGREEMENT

  204    The Neiman Marcus Group LLC   RICHRELEVANCE INC.                         RICHRELEVANCE INC. - SUPPORTING DOCUMENTS 633 FALSOM STREET, 4TH FLOOR                                                 SAN FRANCISCO   CA           94107

  205    The Neiman Marcus Group LLC   RICHRELEVANCE, INC.                        RICHRELEVANCE, INC. - STATEMENT OF WORK          40 STEVENSON STREET               SUITE 950                           SAN FRANCISCO   CA           94105

  206    The Neiman Marcus Group LLC   RIVERWALK MARKETPLACE (NEW ORLEANS),       LEASE RE: 500 PORT OF NEW ORLEANS PLACE,        13355 NOEL ROAD                                                        DALLAS          TX           75240
                                       INC                                        NEW ORLEANS, LA DATED 5/21/2014 (LEASE ID 2225-
                                                                                  0001)

  207    The Neiman Marcus Group LLC   RTB HOUSE                                  Marketing agreement                              ATTN: TIMOTHY BROCK, ESQ.         230 PARK AVENUE   SUITE 1130        NEW YORK        NY           10160
  208    The Neiman Marcus Group LLC   SALESFLOOR INC.                            SALESFLOOR INC. - MASTER SOFTWARE                651 NOTRE-DAME ST W               SUITE 350                           MONTREAL        QC           H3C 1H9       CANADA
                                                                                  AGREEMENT

  209    The Neiman Marcus Group LLC   SAS INSTITUTE INC..                        Sites 907756, 907759, 911080, 911081 (SAS Size      SAS CAMPUS DRIVE                                                   CARY            NC           27513
                                                                                  Profiling and Order Pack Optimization). Solutions
                                                                                  OnDemand Master Hosting Agreement 112324. Order
                                                                                  Form 1
  210    The Neiman Marcus Group LLC   SAS INSTITUTE INC..                        Sites 927120 and 934545 (Developmet Environment for SAS CAMPUS DRIVE                                                   CARY            NC           27513
                                                                                  MDO) Results Agreement 117652
  211    The Neiman Marcus Group LLC   SCHULTE ROTH & ZABEL LLP                   LEASE RE: 20 HUDSON YARDS, NEW YORK, NY             919 THIRD AVENUE                                                   NEW YORK        NY           10022
                                                                                  DATED 9/2/2014 (LEASE ID 1112-0001)

  212    The Neiman Marcus Group LLC   SearchMetrics Inc                          Marketing agreement                              1100 PARK PLACE                   SUITE 150                           SAN MATEO       CA           94403
  213    The Neiman Marcus Group LLC   SELECTIVE INSURANCE COMPANY OF             INSURANCE POLICY (FLD1361436) RE: FLOOD -        5005 LBJ FREEWAY SUTIE 1500                                           DALLAS          TX           75244
                                       AMERICA                                    PALM BEACH

  214    The Neiman Marcus Group LLC   SELECTIVE INSURANCE COMPANY OF             INSURANCE POLICY (FLD1361440) RE: FLOOD -        5005 LBJ FREEWAY SUTIE 1500                                           DALLAS          TX           75244
                                       AMERICA                                    MILPITAS

  215    The Neiman Marcus Group LLC   SELECTIVE INSURANCE COMPANY OF             INSURANCE POLICY (FLD1361439) RE: FLOOD -        5005 LBJ FREEWAY SUTIE 1500                                           DALLAS          TX           75244
                                       AMERICA                                    DOLPHIN MALL




                                                                                                                                                                                                                                                             7 of 10
                                                               Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 225 of 266


Neiman Marcus
Schedule of Rejected Contracts



 Row ID         Debtor Name                        Counterparty Name                  Description of Contract or Lease                     Address 1                    Address 2            Address 3              City           State           ZIP        Country
  216   The Neiman Marcus Group LLC    SELECTIVE INSURANCE COMPANY OF         INSURANCE POLICY (FDL2687222) RE: FLOOD -       5005 LBJ FREEWAY SUTIE 1500                                                  DALLAS             TX           75244
                                       AMERICA                                MIROMAR

  217    The Neiman Marcus Group LLC   SELECTIVE INSURANCE COMPANY OF         INSURANCE POLICY (FLD1717989) RE: FLOOD -       5005 LBJ FREEWAY SUTIE 1500                                                  DALLAS             TX           75244
                                       AMERICA                                RIVERWALK

  218    The Neiman Marcus Group LLC   SEVERSON, ERIC                         SEVERSON, ERIC - EMPLOYMENT AGREEMENT           4330 HALLMARK DRIVE                                                          DALLAS             TX           75229

  219    The Neiman Marcus Group LLC   SHIN, YUMI                             SHIN, YUMI - EMPLOYMENT AGREEMENT               298 CARROLL STREET                                                           BROOKLYN           NY           11231

  220    The Neiman Marcus Group LLC   SHOPRUNNER INC                         SHOPRUNNER INC - AMENDMENT                      100 S.ELLSWORTH AVENUE 9TH FLOOR                                             SAN MATEO          CA           94401

  221    The Neiman Marcus Group LLC   SHOPRUNNER INC                         SHOPRUNNER INC - MASTER SERVICES                100 S.ELLSWORTH AVENUE 9TH FLOOR                                             SAN MATEO          CA           94401
                                                                              AGREEMENT

  222    The Neiman Marcus Group LLC   SHOPRUNNER INC                         SHOPRUNNER MSA EXHIBITS - SUPPORTING            100 S.ELLSWORTH AVENUE 9TH FLOOR                                             SAN MATEO          CA           94401
                                                                              DOCUMENTS

  223    The Neiman Marcus Group LLC   SHOPRUNNER INC                         SHOPRUNNER POW LAST CALL - SUPPORTING           100 S.ELLSWORTH AVENUE 9TH FLOOR                                             SAN MATEO          CA           94401
                                                                              DOCUMENTS

  224    The Neiman Marcus Group LLC   SHOPRUNNER INC                         SHOPRUNNER SOW - SUPPORTING DOCUMENTS           100 S.ELLSWORTH AVENUE 9TH FLOOR                                             SAN MATEO          CA           94401

  225    The Neiman Marcus Group LLC   Sim, Chris                             EMPLOYMENT AGREEMENT                            10 Warwick Road                                                              Rockville Centre   NY           11570

  226    The Neiman Marcus Group LLC   SIMON/CHELSEA LAS VEGAS DEVELOPMENT,   LEASE RE: 875 S GRAND CENTRAL PKWY, LAS         105 EISENHOWER PARKWAY                                                       ROSELAND           NJ           07068
                                       LLC.                                   VEGAS, NV DATED 1/6/2015 (LEASE ID 2231-0001)

  227    The Neiman Marcus Group LLC   Sirius                                 Sirius                                          10100 REUNION PLACE                 SUITE 500                                SAN ANTONIO        TX           78216
  228    The Neiman Marcus Group LLC   SLALOM, LLC                            SLALOM, LLC - MASTER SERVICES AGREEMENT         821 2ND AVENUE                      SUITE 1900                               SEATTLE            WA           98104

  229    The Neiman Marcus Group LLC   SLG 625 LESSEE LLC,                    Bergdorf Goodman LEASE RE: 625 MADISON        420 LEXINGTON AVENUE                                                           NEW YORK           NY           10170
                                                                              AVENUE, NEW YORK, NY DATED 2/1/2003 (LEASE ID
                                                                              9066-0002)

  230    The Neiman Marcus Group LLC   SOFTWARE AG USA, INC.                  SOFTWARE AG USA, INC. - MASTER SERVICES         11700 PLAZA AMERICA DRIVE           SUITE 700                                RESTON             VA           20190
                                                                              AGREEMENT

  231    The Neiman Marcus Group LLC   SPEND MANAGEMENT EXPERTS               SPEND MANAGEMENT EXPERTS - MASTER               267 BUCKINGHAM CIRCLE                                                        ATLANTA            GA           30327
                                                                              SERVICES AGREEMENT

  232    The Neiman Marcus Group LLC   SPEND MANAGEMENT EXPERTS               SPEND MANAGEMENT EXPERTS - STATEMENT OF         267 BUCKINGHAM CIRCLE                                                        ATLANTA            GA           30327
                                                                              WORK

  233    The Neiman Marcus Group LLC   SPG PARTNERS GP, LLC,                  LEASE RE: 600 VENTURA BLVD.,, CAMARILLO         225 W. WASHINGTON ST                                                         INDIANAPOLIS       IN           46207-7033
                                                                              PREMIUM OUTLETS, CAMARILLO, CA DATED
                                                                              12/17/2008 (LEASE ID 2212-0001)

  234    The Neiman Marcus Group LLC   SUGARLOAF MILLS LIMITED PARTNERSHIP    LEASE RE: 5900 SUGARLOAF PARKWAY,               1300 WILSON BOULEVARD, SUITE 400                                             ARLINGTON          VA           22209
                                                                              DISCOVER MILLS, LAWRENCEVILLE, GA DATED
                                                                              8/7/2001 (LEASE ID 2059-0001)

  235    The Neiman Marcus Group LLC   SYSTEMWARE INC                         SYSTEMWARE INC - MASTER SOFTWARE                15301 DALLAS PARKWAY                SUITE 1100                               ADDISON            TX           75001
                                                                              AGREEMENT

  236    The Neiman Marcus Group LLC   SYSTEMWARE INC                         SYSTEMWARE, INC. - SUPPORTING DOCUMENTS         15301 DALLAS PARKWAY                SUITE 1100                               ADDISON            TX           75001

  237    The Neiman Marcus Group LLC   TANGER DEER PARK, LLC                  LEASE RE: 201 THE ARCHES CIRCLE,, TANGER        3200 NORTHLINE AVE                  STE 360 ATTN::LEASE                      GREENSBORO         NC           27408
                                                                              OUTLET CENTER DEER PARK, DEER PARK, NY                                              ADMINSTRATION
                                                                              DATED 6/22/2007 (LEASE ID 2210-0001)

  238    The Neiman Marcus Group LLC   TAPINFLUENCE                           TAPINFLUENCE - STATEMENT OF WORK                480 N ORLANDO AVE                   SUITE 200                                WINTER PARK        FL           32789

  239    The Neiman Marcus Group LLC   TEACHERS INSURANCE AND ANNUITY         MAZZA GALLERIE LEASE RE: 5300 WISCONSIN         Real Estate - Real Property Lease         1008-0001       730 THIRD AVENUE                                   NEW YORK      NY
                                       ASSOCIATION OF AMERICA                 AVENUE N.W., WASHINGTON, DC DATED 9/12/1973
                                                                              (LEASE ID 1008-0001)

  240    The Neiman Marcus Group LLC   TECHNICAL YOUTH, LLC                   TECHNICAL YOUTH, LLC - STAFFING AGREEMENT       8365 KEYSTONE CROSSING, SUITE 104                                            INDIANAPOLIS       IN           46240

  241    The Neiman Marcus Group LLC   TEKSYSTEMS, INC                        TEKSYSTEMS, INC - STAFFING AGREEMENT            7437 RACE ROAD                                                               HANOVER            MD           21076

  242    The Neiman Marcus Group LLC   THE 41ST PARAMETER, INC.               THE 41ST PARAMETER, INC. - MASTER SERVICES      14301 N 87TH STREET                                                          SCOTTSDALE         AZ           85260
                                                                              AGREEMENT




                                                                                                                                                                                                                                                                  8 of 10
                                                                 Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 226 of 266


Neiman Marcus
Schedule of Rejected Contracts



 Row ID         Debtor Name                        Counterparty Name             Description of Contract or Lease                     Address 1                      Address 2        Address 3             City            State           ZIP        Country
  243   The Neiman Marcus Group LLC    THE GALLERIA AT FT. LAUDERDALE    LEASE RE: 2442 E. SUNRISE BOULEVARD, THE        2414 EAST SUNRISE BLVD.                                                     FORT LAUDERDALE   FL           33304
                                                                         GALLERIA AT FORT LAUDERDALE, FORT
                                                                         LAUDERDALE, FL DATED 10/14/1983 (LEASE ID 1018-
                                                                         0002)

  244    The Neiman Marcus Group LLC   THE GALLERIA AT FT. LAUDERDALE    SUBLEASE RE: THE GALLERIA AT FORT              2414 EAST SUNRISE BLVD.                                                      FORT LAUDERDALE   FL           33304
                                                                         LAUDERDALE, FORT LAUDERDALE, FL DATED
                                                                         11/1/1978 (LEASE ID 1018-0001)

  245    The Neiman Marcus Group LLC   THE I4 GROUP                      THE I4 GROUP - MASTER SERVICES AGREEMENT       100 NORTH CENTRAL EXPRESSWAY                                                 DALLAS            TX           75080

  246    The Neiman Marcus Group LLC   THE SHOPS AT THE BRAVERN, LLC     LEASE RE: 11111 NE 8TH STREET, THE SHOPS AT    Real Estate - Real Property Lease            1106-0001   150 EAST 58TH                                      NEW YORK      NY
                                                                         THE BRAVERN, BELLEVUE, WA DATED 6/15/2006                                                               STREET, PENTHOUSE
                                                                         (LEASE ID 1106-0001)

  247    The Neiman Marcus Group LLC   The Support Group, Inc.           THE SUPPORT GROUP INC - STAFFING               205 NEWBURY STREET, SUITE 204                                                FRAMINGHAM        MA           01701
                                                                         AGREEMENT

  248    The Neiman Marcus Group LLC   THOUGHTWORKS INC                  THOUGHTWORKS INC - STATEMENT OF WORK           200 E RANDOLPH ST.                                                           CHICAGO           IL           60601

  249    The Neiman Marcus Group LLC   TOUGHTWORKS, INC                  TOUGHTWORKS, INC - MASTER SERVICES             200 E RANDOLPH ST 25 FLR                                                     CHICAGO           IL           60601
                                                                         AGREEMENT

  250    The Neiman Marcus Group LLC   TRACKIF LLC                       TRACKIF AMDMT - SUPPORTING DOCUMENTS           13911 RIDGIDALE DRIVE SUITE 235                                              MINNETONKA        MN           55305

  251    The Neiman Marcus Group LLC   TRACKIF LLC                       TRACKIF LLC - MASTER SERVICES AGREEMENT        13911 RIDGIDALE DRIVE SUITE 235                                              MINNETONKA        MN           55305

  252    The Neiman Marcus Group LLC   TRACKIF LLC                       TRACKIF, LLC - STATEMENT OF WORK               13911 RIDGIDALE DRIVE SUITE 235                                              MINNETONKA        MN           55305

  253    The Neiman Marcus Group LLC   TSEN, STEFANIE                    TSEN, STEFANIE - EMPLOYMENT AGREEMENT          5901 VANDERBILT AVENUE                                                       DALLAS            TX           75206

  254    The Neiman Marcus Group LLC   UGAM SOLUTIONS SEZ PVT LTD        UGAM SOLUTIONS SEZ PVT LTD - MASTER        CHIL-SEZ, INDIA LAND KGISL TECH                                                  COIMBATORE        TAMILNADU    641035        INDIA
                                                                         SERVICES AGREEMENT                         PARK, BLOCK A, 1ST
                                                                                                                    FLOOR,KEERANATHAM
                                                                                                                    VILLAGE,SARAVANAMPATTY
  255    The Neiman Marcus Group LLC   UGAM SOLUTIONS SEZ PVT LTD        UGAM SOLUTIONS SEZ PVT LTD - SUPPORTING    CHIL-SEZ, INDIA LAND KGISL TECH                                                  COIMBATORE        TAMILNADU    641035        INDIA
                                                                         DOCUMENTS                                  PARK, BLOCK A, 1ST
                                                                                                                    FLOOR,KEERANATHAM
                                                                                                                    VILLAGE,SARAVANAMPATTY
  256    The Neiman Marcus Group LLC   UGMA SOLUTIONS SEZ PVT. LTD       UGMA SOLUTIONS SEZ PVT. LTD - STATEMENT OF CHIL-SEZ INDIA LAND KGISL TECH                                                   COIMBATORE        TAMIL NADU                 INDIA
                                                                         WORK                                       PARK, BLOCK A, 1ST FLOOR,
                                                                                                                    KEERANATHAM VILLAGE,
                                                                                                                    SARVANAMPATTY
  257    The Neiman Marcus Group LLC   UPSTREAM COMMERCE, INC.           UPSTREAM COMMERCE, INC. - MASTER SERVICES 228 PARK AVE S.                          #89632                                   NEW YORK          NY           10003-1502
                                                                         AGREEMENT

  258    The Neiman Marcus Group LLC   UPSTREAM COMMERCE, INC.           UPSTREAM COMMERCE, INC. - STATEMENT OF         228 PARK AVE S.                     #89632                                   NEW YORK          NY           10003-1502
                                                                         WORK

  259    The Neiman Marcus Group LLC   URBAN EDGE PROPERTIES             Bergen Town Center AGREEMENT OF LEASE RE:      210 ROUTE 4 EAST                                                             PARAMUS           NJ           07652
                                                                         ROUTE 4 EAST AND FOREST AVENUE, PARAMUS,
                                                                         NJ DATED 6/29/2010 (LEASE ID 2217-0001)

  260    The Neiman Marcus Group LLC   UWS POST OAK LLC                  LEASE RE: 2315 POST OAK BOULEVARD,              950 ECHO LANE                      SUITE 100                                HOUSTON           TX           77024
                                                                         HOUSTON, TX DATED 8/8/2011 (LEASE ID 2222-0001)


  261    The Neiman Marcus Group LLC   Veristich                         Veristich                                      PO BOX 106                                                                   TERRELL           NC           28682
  262    The Neiman Marcus Group LLC   VIE HEALING                       VIE HEALING - LICENSE AGREEMENT                132 S SPALDING DR                   APT 111                                  BEVERLY HILLS     CA           90212-1845

  263    The Neiman Marcus Group LLC   WEIRICH, WILLIS                   WEIRICH, WILLIS - EMPLOYMENT AGREEMENT         4025 FECHIN CIRCLE                                                           PLANO             TX           75026

  264    The Neiman Marcus Group LLC   WHITLOCK                          WHITLOCK - STATEMENT OF WORK                   12820 WEST CREEK PARKWAY                                                     RICHMOND          VA           23238

  265    The Neiman Marcus Group LLC   WILSON 151 WORTH, LLC             LEASE RE: 151 WORTH AVENUE, PALM BEACH, FL     240 ROYAL PALM WAY 2ND FLOOR                                                 PALM BEACH        FL           33480
                                                                         DATED 11/2/1998 (LEASE ID 1032-0001)

  266    The Neiman Marcus Group LLC   WIPRO LIMITED                     WIPRO LIMITED - MASTER SERVICES AGREEMENT      DODDAKANNELLI, SARJAPUR ROAD                                                 BANGALORE         KARNATAKA    560035        INDIA

  267    The Neiman Marcus Group LLC   WIPRO LIMITED                     WIPRO LIMITED - SUPPORTING DOCUMENTS           DODDAKANNELLI, SARJAPUR ROAD                                                 BANGALORE         KARNATAKA    560035        INDIA

  268    The Neiman Marcus Group LLC   WORLDWIDE ORCHIDS INC             TEST - MASTER SOFTWARE AGREEMENT               PO BOX 2188                                                                  APOPKA            FL           32704




                                                                                                                                                                                                                                                           9 of 10
                                                         Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 227 of 266


Neiman Marcus
Schedule of Rejected Contracts



 Row ID          Debtor Name                   Counterparty Name            Description of Contract or Lease                Address 1                Address 2      Address 3          City          State           ZIP   Country
  269   Worth Avenue Leasing Company WORTH AVENUE ASSOCIATES, LTD   LEASE RE: THE ESPLANADE, PALM BEACH, FL    240 ROYAL PALM WAY, 2ND FLOOR                                    PALM BEACH      FL           33480
                                                                    DATED 11/2/1998 (LEASE ID 1032-0003)

  270    The Neiman Marcus Group LLC   YEE, KIM                     YEE, KIM - EMPLOYMENT AGREEMENT            3807 FAIRFAX AVENUE                                              DALLAS          TX           75209

  271    The Neiman Marcus Group LLC   YELP INC.                    YELP INC. - STATEMENT OF WORK              140 NEW MONTGOMERY ST           FINANCIAL DISTRICT               SAN FRANCISCO   CA           94105

  272    The Neiman Marcus Group LLC   ZAAVYA                       ZAAVYA - MASTER SERVICES AGREEMENT         3780 FIEBRANTZ DRIVE                                             BROOKFIELD      WI           53005

  273    The Neiman Marcus Group LLC   ZAAVYA LLC                   ZAAVYA LLC - CHANGE ORDER                  3780 FIEBRANTZ DRIVE                                             BROOKFIELD      WI           53005

  274    The Neiman Marcus Group LLC   ZAAVYA LLC                   ZAAVYA LLC - STATEMENT OF WORK             3780 FIEBRANTZ DRIVE                                             BROOKFIELD      WI           53005

  275    The Neiman Marcus Group LLC   ZMAGS CORP                   ZMAGS CORP - GENERAL AGREEMENT             332 CONGRESS STREET             2ND FLOOR                        BOSTON          MA           02210

  276    The Neiman Marcus Group LLC   ZMAGS CORP                   ZMAGS CORP - MASTER SOFTWARE AGREEMENT     332 CONGRESS STREET             2ND FLOOR                        BOSTON          MA           02210

  277    The Neiman Marcus Group LLC   ZMAGS CORP                   ZMAGS CORP - STATEMENT OF WORK             332 CONGRESS STREET             2ND FLOOR                        BOSTON          MA           02210

  278    The Neiman Marcus Group LLC   ZMAGS CORP                   ZMAGS CORPORATION - STATEMENT OF WORK      332 CONGRESS STREET             2ND FLOOR                        BOSTON          MA           02210




                                                                                                                                                                                                                             10 of 10
    Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 228 of 266




              Redline of Schedule of Rejected Executory Contracts and Unexpired Leases




                                                 7




26748005v.2
                                 Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 229 of 266

Neiman Marcus
Schedule of Rejected Contracts

Row   Debtor   Counterparty      Description of Contract or     Address 1             Address 2     Address 3   City            State        ZIP       Country
ID    Name     Name              Lease

1         The Neiman   DB SERP              Defined Benefit
          Marcus                            Supplemental
          Group LLC                         Executive
                                            Retirement
                                            Program

2         The Neiman   RAKUTEN              RAKUTEN             215 PARK AVE S #9                                       NEW YORK        NY     10003
          Marcus       MARKETING            MARKETING -
          Group LLC                         AMENDMENT

3         The Neiman   DC SERP              Defined
          Marcus                            Contribution
          Group LLC                         Supplemental
                                            Executive
                                            Retirement Plan

4         The Neiman   INFOSYS              INFOSYS -           6100 TENNYSON PARKWAY             SUITE 200             PLANO           TX     75024
          Marcus                            AMENDMENT
          Group LLC

5         The Neiman   Macy's               Broadway Stores     7 WEST SEVENTH ST                                       CINCINNATI      OH     45202
          Marcus                            Inc. Supplemental
          Group LLC                         Executive
                                            Retirement Plan

6         The Neiman   OPEB                 Retiree Medical
          Marcus                            Benefit Program
          Group LLC

7         The Neiman   EDC                  Employee
          Marcus                            Deferred
          Group LLC                         Compensation
                                            Plan

8         The Neiman   SHOPRUNNER           SHOPRUNNER          100 S.ELLSWORTH AVENUE 9TH                              SAN MATEO       CA     94401
          Marcus       INC                  INC -               FLOOR
          Group LLC                         AMENDMENT

9         The Neiman   CRITEO               CRITEO -            SA-32 RUE BLANCHE 75009                                 PARIS                          FRANCE
          Marcus                            STATEMENT OF
          Group LLC                         WORK

10        The Neiman   RTB HOUSE            Marketing           ATTN: TIMOTHY BROCK, ESQ.         230 PARK      SUITE   NEW YORK        NY     10160
          Marcus                            agreement                                             AVENUE        1130
          Group LLC
                             Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 230 of 266
11   The Neiman   LAMBERT &            LAMBERT &          1 PLACE DE BAGATELLE                               NEUILLY S        92200   FRANCE
     Marcus       ASSOCIATES           ASSOCIATES -                                                          SEINE
     Group LLC                         MASTER
                                       SERVICES
                                       AGREEMENT

12   The Neiman   KEDC                 Key Employee
     Marcus                            Deferred
     Group LLC                         Compensation
                                       Plan

13   The Neiman   Photon Interactive   IT agreement       2525 MCKINNON ST.                     SUITE 425    DALLAS      TX   75201
     Marcus       Services
     Group LLC

14   The Neiman   JM-BMM, LLC,         Renaissance        3 COLUMBUS CIRCLE, SUITE 2600                      NEW YORK    NY   10019
     Marcus                            Tower LEASE RE:
     Group LLC                         1201 ELM
                                       STREET,
                                       RENAISSANCE
                                       TOWER,
                                       DALLAS, TX
                                       DATED 10/8/2003
                                       (LEASE ID
                                       9095-0112)

15   The Neiman   COHERENT PATH        COHERENT           183 CRESCENT ST                       SUITE 112    WALTHAM     MA   02453
     Marcus       INC                  PATH INC -
     Group LLC                         MASTER
                                       SERVICES
                                       AGREEMENT

16   The Neiman   SLG 625 LESSEE       Bergdorf           420 LEXINGTON AVENUE                               NEW YORK    NY   10170
     Marcus       LLC,                 Goodman LEASE
     Group LLC                         RE: 625
                                       MADISON
                                       AVENUE, NEW
                                       YORK, NY
                                       DATED 2/1/2003
                                       (LEASE ID
                                       9066-0002)

17   The Neiman   CANIDIUM, LLC.       CANIDIUM, LLC. -   3801 KIRBY DRIVE                                   HOUSTON     TX   77098
     Marcus                            CHANGE ORDER
     Group LLC

18   The Neiman   Infosys TCC - SOW    Infosys TCC -      2400 N. GLENVILLE DRIVE, SUITE C150                RICHARDSO   TX   75082
     Marcus                            SOW                                                                   N
     Group LLC

19   The Neiman   CREATIVE CIRCLE      CREATIVE           1717 MCKINNEY AVE                     SUITE 1460   DALLAS      TX   75202
     Marcus       LLC                  CIRCLE LLC -
                                       STAFFING
                           Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 231 of 266
     Group LLC                      AGREEMENT


20   The Neiman   Sirius            Sirius            10100 REUNION PLACE                SUITE 500      SAN           TX   78216
     Marcus                                                                                             ANTONIO
     Group LLC

21   The Neiman   OLYMBEC USA       1700 Pacific      1004 E BROOKS ROAD                                MEMPHIS       TN   38116
     Marcus       LLC               LEASE RE: 1700
     Group LLC                      PACIFIC
                                    AVENUE,
                                    DALLAS, TX
                                    DATED 2/25/2004
                                    (LEASE ID
                                    9095-0005)

22   The Neiman   SPEND             SPEND             267 BUCKINGHAM CIRCLE                             ATLANTA       GA   30327
     Marcus       MANAGEMENT        MANAGEMENT
     Group LLC    EXPERTS           EXPERTS -
                                    MASTER
                                    SERVICES
                                    AGREEMENT

23   The Neiman   SUGARLOAF         LEASE RE: 5900    1300 WILSON BOULEVARD, SUITE 400                  ARLINGTON     VA   22209
     Marcus       MILLS LIMITED     SUGARLOAF
     Group LLC    PARTNERSHIP       PARKWAY,
                                    DISCOVER
                                    MILLS,
                                    LAWRENCEVILL
                                    E, GA DATED
                                    8/7/2001 (LEASE
                                    ID 2059-0001)

24   The Neiman   L&B DEPP          Horchow Inwood    ATTN: PRESIDENT                    5910 N.        DALLAS        TX   75206
     Marcus       INWOOD VILLAGE,   Village LEASE                                        CENTRAL
     Group LLC    L.P.              RE: 5550 WEST                                        EXPRESSWAY
                                    LOVERS LANE,                                         , SUITE 1200
                                    SUITE 147,
                                    DALLAS, TX
                                    DATED
                                    10/19/2007
                                    (LEASE ID
                                    2211-0001)

25   The Neiman   CURALATE INC      CURALATE INC -    2401 WALNUT STREET                 SUITE 502      PHILADELPHI   PA   19103
     Marcus                         STATEMENT OF                                                        A
     Group LLC                      WORK

26   The Neiman   PRESTON           LEASE RE: 1601    2525 MCKINNON STREET, SUITE 700                   DALLAS        TX   75201
     Marcus       SHEPARD RETAIL,   PRESTON ROAD,
     Group LLC    LP                PLANO, TX
                                    DATED 8/4/2011
                                    (LEASE ID
                             Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 232 of 266
                                       2219-0001)



27   The Neiman   The Support Group,   THE SUPPORT      205 NEWBURY STREET, SUITE 204                   FRAMINGHA     MA   01701
     Marcus       Inc.                 GROUP INC -                                                      M
     Group LLC                         STAFFING
                                       AGREEMENT

28   The Neiman   PERSADO, INC.        PERSADO INC -    50 W 17TH ST                                    NEW YORK      NY   10011
     Marcus                            STATEMENT OF
     Group LLC                         WORK

29   The Neiman   DCM DATA             DCM DATA         39159 PASEO PADRE PKWY              SUITE 303   FREMONT       CA   94528
     Marcus       SYSTEMS              SYSTEMS -
     Group LLC                         MASTER
                                       SERVICES
                                       AGREEMENT

30   The Neiman   UWS POST OAK         LEASE RE: 2315   950 ECHO LANE                       SUITE 100   HOUSTON       TX   77024
     Marcus       LLC                  POST OAK
     Group LLC                         BOULEVARD,
                                       HOUSTON, TX
                                       DATED 8/8/2011
                                       (LEASE ID
                                       2222-0001)

31   The Neiman   BLUECORE, INC.       BLUECORE, INC.   124 RIVINGTON ST                                NEW YORK      NY   10002
     Marcus                            - SUPPORTING
     Group LLC                         DOCUMENTS

32   The Neiman   Abacus Technical     IT agreement     5068 W PLANO PKWY, STE 155                      PLANO         TX   75093
     Marcus       Services, LLC.
     Group LLC

33   The Neiman   TECHNICAL            TECHNICAL        8365 KEYSTONE CROSSING, SUITE 104               INDIANAPOLI   IN   46240
     Marcus       YOUTH, LLC           YOUTH, LLC -                                                     S
     Group LLC                         STAFFING
                                       AGREEMENT

34   The Neiman   Matrix Resources,    MATRIX           1000 ABERNATHY ROAD,SUITE 500                   ATLANTA       GA   30328
     Marcus       Inc.                 RESOURCES,IN
     Group LLC                         C. - STAFFING
                                       AGREEMENT

35   The Neiman   BLOOMREACH           BLOOMREACH       2211 N. LAMAR ST                                DALLAS        TX   75202
     Marcus       INC                  INC -
     Group LLC                         STATEMENT OF
                                       WORK

36   The Neiman   WHITLOCK             WHITLOCK -       12820 WEST CREEK PARKWAY                        RICHMOND      VA   23238
     Marcus                            STATEMENT OF
                              Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 233 of 266
     Group LLC                      WORK


37   The Neiman   ComNet            COMNET            4343 W ROYAL LANE                SUITE 118   IRVING       TX   75063
     Marcus       Communications    COMMUNICATIO
     Group LLC                      NS LLC -
                                    STATEMENT OF
                                    WORK

38   The Neiman   Mulesoft          Mulesoft          PO BOX 398848                                SAN          CA   94139-88
     Marcus                                                                                        FRANCISCO         48
     Group LLC

39   The Neiman   CATALYST          CATALYST          501 BOYLSTON STREET                          BOSTON       MA   02116
     Marcus       ONLINE LLC        ONLINE LLC -
     Group LLC                      MASTER
                                    SOFTWARE
                                    AGREEMENT

40   The Neiman   RFID SHERPAS,     RFID SHERPAS,     1603 ORRINGTON AVE               SUITE 600   EVANSTON     IL   60201
     Marcus       LLC               LLC -
     Group LLC                      STATEMENT OF
                                    WORK

41   The Neiman   MEMOMI LABS       MEMOMI LABS       228 HAMILTON AVE, 3RD FLOOR                  PALO ALTO    CA   94301
     Marcus       INC.              INC. - MASTER
     Group LLC                      SERVICES
                                    AGREEMENT

42   The Neiman   COMNET            COMNET            4343 WEST ROYAL LANE,SUITE 118               IRVING       TX   75063
     Marcus       COMMUNICATION     COMMUNICATIO
     Group LLC    S LLC             NS, LLC -
                                    CHANGE ORDER

43   The Neiman   CANTEEN           CANTEEN           7458 CANDLEWOOD ROAD             SUITE C     HANOVER      MD   21076
     Marcus       VENDING           VENDING -
     Group LLC                      MASTER
                                    SERVICES
                                    AGREEMENT

44   The Neiman   VIE HEALING       VIE HEALING -     132 S SPALDING DR                APT 111     BEVERLY      CA   90212-18
     Marcus                         LICENSE                                                        HILLS             45
     Group LLC                      AGREEMENT

45   The Neiman   ARAMARK           ARAMARK           3901 RAVENWOOD ROAD                          FT.          FL   33312
     Marcus       REFRESHMENT       REFRESHMENT                                                    LAUDERDALE
     Group LLC    SERVICES LLC      SERVICES LLC -
                                    MASTER
                                    SERVICES
                                    AGREEMENT

46   The Neiman   Marlin Capital    Leasing           300 Fellowship Road                          Mt. Laurel   NJ   08054
     Marcus                         Agreement- Dish
                                    Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 234 of 266
          Group LLC     Solutions              Machines

47        The Neiman    BRAINSTORM,            BRAINSTORM,      TEN SOUTH CENTER                        AMERICAN   UT      84003
          Marcus        INC.                   INC. - MASTER                                            FORK
          Group LLC                            SERVICES
                                               AGREEMENT

481   The      125 WORTH            LEASE RE: 125 WORTH         124 WORTH AVENUE,               PALM BEACH    FL        33480
      Neiman   PARTNERS LLC         AVENUE, SUITES 320 & 325,   SUITE 112
      Marcus                        PALM BEACH, FL DATED
      Group                         2/28/2000 (LEASE ID
      LLC                           1032-0002)

492   The      210 MUNI, LLC        LEASE RE: 210 JORALEMON     666 FIFTH AVENUE                NEW YORK      NY        10103
      Neiman   AND SCHIFF           STREET, BROOKLYN, NY
      Marcus   HARDIN LLP           DATED 1/9/2013 (LEASE ID
      Group                         2230-0001)
      LLC

3     The      Abacus Technical     IT agreement                5068 W PLANO PKWY,              PLANO         TX        75093
      Neiman   Services, LLC.                                   STE 155
      Marcus
      Group
      LLC

504   The      ADOBE SYSTEMS        ADOBE                       345 PARK AVENUE                 SAN JOSE      CA        95110-2704
      Neiman   INC                  PDM-TARGET-2013V2 -
      Marcus                        SUPPORTING DOCUMENTS
      Group
      LLC

515   The      ADOBE SYSTEMS        ADOBE TRGT ANYTCS SOW       345 PARK AVENUE                 SAN JOSE      CA        95110-2704
      Neiman   INC                  8.25.16 - SUPPORTING
      Marcus                        DOCUMENTS
      Group
      LLC

526   The      ALLISON,             ALLISON, ELIZABETH -        7200 DALLAS PARKWAY     #1823   PLANO         TX        75024
      Neiman   ELIZABETH            EMPLOYMENT
      Marcus                        AGREEMENT
      Group
      LLC

537   The      American             Services agreement          1717 ARCH ST., THREE            PHILADELPHI   PA        19103
      Neiman   Christmas, LLC                                   LOGAN SQ., SUITE 3500           A
      Marcus
      Group
      LLC

548   The      APPLE, INC.          APPLE, INC. - STATEMENT     1 INFINITE LOOP                 CUPERTINO     CA        95014
      Neiman                        OF WORK
      Marcus
      Group
                                 Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 235 of 266
       LLC


9      The      ARAMARK          ARAMARK                 3901 RAVENWOOD                   FT.          FL   33312
       Neiman   REFRESHMENT      REFRESHMENT             ROAD                             LAUDERDAL
       Marcus   SERVICES LLC     SERVICES LLC - MASTER                                    E
       Group                     SERVICES AGREEMENT
       LLC

5510   The      AVILA IT         AVILA IT SERVICES -     2600 CENTRAL AVE,                UNION CITY   CA   94587
       Neiman   SERVICES         STAFFING AGREEMENT      SUITE# K
       Marcus
       Group
       LLC

5611   The      BACKOFFICE       BACKOFFICE ASSOCIATES   940 MAIN STREET                  SOUTH        MA   02661
       Neiman   ASSOCIATES LLC   LLC - MASTER SOFTWARE                                    HARWICH
       Marcus                    AGREEMENT
       Group
       LLC

5712   The      BLOOMREACH,      BLOOMREACH, INC. -      2211 N. LAMAR ST                 DALLAS       TX   75202
       Neiman   INC.             STATEMENT OF WORK
       Marcus
       Group
       LLC

5813   The      BLOOMREACH,      BLOOMREACH, INC. -      2211 N. LAMAR ST                 DALLAS       TX   75202
       Neiman   INC.             SUPPORTING
       Marcus                    DOCUMENTSSTATEMENT
       Group                     OF WORK
       LLC

14     The      BLOOMREACH,      BLOOMREACH, INC. -      2211 N. LAMAR ST                 DALLAS       TX   75202
       Neiman   INC.             SUPPORTING
       Marcus                    DOCUMENTS
       Group
       LLC

15     The      BLUECORE, INC.   BLUECORE, INC. -        124 RIVINGTON ST                 NEW YORK     NY   10002
       Neiman                    SUPPORTING
       Marcus                    DOCUMENTS
       Group
       LLC

5916   The      BMC SOFTWARE     BMC - MAINFRAME         PO BOX 301165                    DALLAS       TX   75303-1165
       Neiman   INC              UPGRADE 2-2016 -
       Marcus                    SUPPORTING DOCUMENTS
       Group
       LLC
                                 Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 236 of 266
6017   The      BMC SOFTWARE     BMC SOFTWARE INC -        PO BOX 301165                      DALLAS     TX   75303-1165
       Neiman   INC              MASTER SOFTWARE
       Marcus                    AGREEMENT
       Group
       LLC

6118   The      BMC SOFTWARE,    BMC SOFTWARE, INC. -      2103 CITYWEST BLVD.                HOUSTON    TX   77042
       Neiman   INC.             MASTER SOFTWARE
       Marcus                    AGREEMENT
       Group
       LLC

6219   The      BOTTOM LINE      BOTTOM LINE CONCEPTS -    1407 BROADWAY         40TH FLOOR   NEW YORK   NY   10018
       Neiman   CONCEPTS         MASTER SERVICES
       Marcus                    AGREEMENT
       Group
       LLC

6320   The      BOUNCE           BOUNCE EXCHANGE INC -     620 8TH AVE FL 21                  NEW YORK   NY   10018
       Neiman   EXCHANGE INC     MASTER SERVICES
       Marcus                    AGREEMENT
       Group
       LLC

6421   The      BOUNCE           BOUNCE EXCHANGE INC -     620 8TH AVE FL 21                  NEW YORK   NY   10018
       Neiman   EXCHANGE INC     STATEMENT OF WORK
       Marcus
       Group
       LLC

22     The      BRAINSTORM,      BRAINSTORM, INC. -        TEN SOUTH CENTER                   AMERICAN   UT   84003
       Neiman   INC.             MASTER SERVICES                                              FORK
       Marcus                    AGREEMENT
       Group
       LLC

6523   The      BRAINSTORM,      BRAINSTORM, INC. -        TEN SOUTH CENTER                   AMERICAN   UT   84003
       Neiman   INC.             STATEMENT OF WORK                                            FORK
       Marcus
       Group
       LLC

24     The      CANIDIUM, LLC.   CANIDIUM, LLC. -          3801 KIRBY DRIVE                   HOUSTON    TX   77098
       Neiman                    CHANGE ORDER
       Marcus
       Group
       LLC

6625   The      CANIDIUM, LLC.   CANIDIUM, LLC. - MASTER   3801 KIRBY DRIVE                   HOUSTON    TX   77098
       Neiman                    SERVICES AGREEMENT
       Marcus
       Group
                                 Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 237 of 266
       LLC



6726   The      CANIDIUM, LLC.   CANIDIUM, LLC. -         3801 KIRBY DRIVE                HOUSTON   TX   77098
       Neiman                    STATEMENT OF WORK
       Marcus
       Group
       LLC

27     The      CANTEEN          CANTEEN VENDING -        7458 CANDLEWOOD       SUITE C   HANOVER   MD   21076
       Neiman   VENDING          MASTER SERVICES          ROAD
       Marcus                    AGREEMENT
       Group
       LLC

6828   The      CAROUSEL         CAROUSEL INDUSTRIES -    659 SOUTH COUNTY                EXETER    RI   02822
       Neiman   INDUSTRIES       MASTER SERVICES          TRAIL
       Marcus                    AGREEMENT
       Group
       LLC

6929   The      CAROUSEL         CAROUSEL INDUSTRIES OF   659 SOUTH COUNTY                EXETER    RI   02822
       Neiman   INDUSTRIES OF    NORTH AMERICA -          TRAIL
       Marcus   NORTH AMERICA    CHANGE ORDER
       Group
       LLC

7030   The      CAROUSEL         CAROUSEL INDUSTRIES OF   659 SOUTH COUNTY                EXETER    RI   02822
       Neiman   INDUSTRIES OF    NORTH AMERICA -          TRAIL
       Marcus   NORTH AMERICA    MASTER SERVICES
       Group                     AGREEMENT
       LLC

7131   The      CAROUSEL         CAROUSEL INDUSTRIES OF   659 SOUTH COUNTY                EXETER    RI   02822
       Neiman   INDUSTRIES OF    NORTH AMERICA -          TRAIL
       Marcus   NORTH AMERICA    STATEMENT OF WORK
       Group
       LLC

32     The      CATALYST         CATALYST ONLINE LLC -    501 BOYLSTON STREET             BOSTON    MA   02116
       Neiman   ONLINE LLC       MASTER SOFTWARE
       Marcus                    AGREEMENT
       Group
       LLC

7233   The      CELECT INC       CELECT INC - MASTER      129 SOUTH STREET                BOSTON    MA   02111
       Neiman                    SERVICES AGREEMENT
       Marcus
       Group
       LLC
                                Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 238 of 266
7334   The      CELECT INC      CELECT INC - STATEMENT    129 SOUTH STREET                   BOSTON       MA   02111
       Neiman                   OF WORK
       Marcus
       Group
       LLC

7435   The      CHARGEITSPOT    CHARGEITSPOT LLC -        2711 CENTERVILLE RD    SUITE 400   WILMINGTON   DE   19808
       Neiman   LLC             AMENDMENT
       Marcus
       Group
       LLC

7536   The      CHARGEITSPOT    CHARGEITSPOT LLC -        2711 CENTERVILLE RD    SUITE 400   WILMINGTON   DE   19808
       Neiman   LLC             MASTER SERVICES
       Marcus                   AGREEMENT
       Group
       LLC

7637   The      CHARGEITSPOT    CHARGEITSPOT LLC -        2711 CENTERVILLE RD    SUITE 400   WILMINGTON   DE   19808
       Neiman   LLC             SUPPORTING DOCUMENTS
       Marcus
       Group
       LLC

7738   The      CLOUDERA,INC.   CLOUDERA,INC. - MASTER    1001 PAGE MILL ROAD,               PALO ALTO    CA   94304-1008
       Neiman                   SERVICES AGREEMENT        BUILDING 3
       Marcus
       Group
       LLC

7839   The      COALFIRE        COALFIRE SYSTEMS,INC. -   11000 WESTMOOR                     WESTMINSTE   CO   80021
       Neiman   SYSTEMS,INC.    MASTER SERVICES           CIRCLE, SUITE 450                  R
       Marcus                   AGREEMENT
       Group
       LLC

7940   The      COHERENT PATH   COHERENT PATH -           221 CRESCENT STREET    SUITE 104   WALHAM       MA   02453
       Neiman                   GENERAL AGREEMENT
       Marcus
       Group
       LLC

41     The      COHERENT        COHERENT PATH INC -       183 CRESCENT ST        SUITE 112   WALTHAM      MA   02453
       Neiman   PATH INC        MASTER SERVICES
       Marcus                   AGREEMENT
       Group
       LLC

8042   The      COHERENT PATH   COHERENT PATH INC -       183 CRESCENT ST        SUITE 112   WALTHAM      MA   02453
       Neiman   INC             STATEMENT OF WORK
       Marcus
       Group
                                 Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 239 of 266
       LLC


43     The      ComNet           COMNET                         4343 W ROYAL LANE       SUITE 118    IRVING      TX   75063
       Neiman   Communications   COMMUNICATIONS LLC -
       Marcus                    STATEMENT OF WORK
       Group
       LLC

44     The      COMNET           COMNET                         4343 WEST ROYAL                      IRVING      TX   75063
       Neiman   COMMUNICATI      COMMUNICATIONS, LLC -          LANE,SUITE 118
       Marcus   ONS LLC          CHANGE ORDER
       Group
       LLC

8145   The      COMNET           COMNET                         4343 WEST ROYAL                      IRVING      TX   75063
       Neiman   COMMUNICATIO     COMMUNICATIONS, LLC -          LANE,SUITE 118
       Marcus   NS LLC           MASTER SERVICES
       Group                     AGREEMENT
       LLC

8246   The      COMNET           COMNET                         4343 WEST ROYAL                      IRVING      TX   75063
       Neiman   COMMUNICATIO     COMMUNICATIONS, LLC -          LANE,SUITE 118
       Marcus   NS LLC           STATEMENT OF WORK
       Group
       LLC

8347   The      CONGRESSIONAL    LEASE RE: 1601-B Rockville     1626 EAST JEFFERSON                  ROCKVILLE   MD   20852
       Neiman   PLAZA            Pike, Suite 210 , ROCKVILLE,   STREET
       Marcus   ASSOCIATES,      MD DATED 6/28/2010
       Group    LLC              (LEASE ID 2218-0001)
       LLC

8448   The      CORNERSTONE      CORNERSTONE LOGISTICS          1601 CLOVERFIELD BLVD   SUITE 620    SANTA       CA   90404
       Neiman   LOGISTICS INC    INC - AMENDMENT                                                     MONICA
       Marcus
       Group
       LLC

8549   The      CORNERSTONE      CORNERSTONE LOGISTICS          1601 CLOVERFIELD BLVD   SUITE 620    SANTA       CA   90404
       Neiman   LOGISTICS INC    INC - MASTER SOFTWARE                                               MONICA
       Marcus                    AGREEMENT
       Group
       LLC

50     The      CREATIVE         CREATIVE CIRCLE LLC -          1717 MCKINNEY AVE       SUITE 1460   DALLAS      TX   75202
       Neiman   CIRCLE LLC       STAFFING AGREEMENT
       Marcus
       Group
       LLC
                                 Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 240 of 266
8651   The      CREDERA          CREDERA ENTERPRISES            12770 MERIT DRIVE      SUITE 100   DALLAS        TX   75251
       Neiman   ENTERPRISES      COMPANY - MASTER
       Marcus   COMPANY          SERVICES AGREEMENT
       Group
       LLC

52     The      CRITEO           CRITEO - STATEMENT OF          SA-32 RUE BLANCHE                  PARIS                      FRANCE
       Neiman                    WORK                           75009
       Marcus
       Group
       LLC

53     The      CURALATE INC     CURALATE INC -                 2401 WALNUT STREET     SUITE 502   PHILADELPH    PA   19103
       Neiman                    STATEMENT OF WORK                                                 IA
       Marcus
       Group
       LLC

8754   The      CURALATE, INC.   CURALATE, INC. -               2401 WALNUT STREET     SUITE 502   PHILADELPHI   PA   19103
       Neiman                    STATEMENT OF WORK                                                 A
       Marcus
       Group
       LLC

8855   The      DALETHES,INC.    DALETHES,INC. - STAFFING       8804 BROKEN BEND LN,               FRISCO        TX   75034
       Neiman                    AGREEMENT
       Marcus
       Group
       LLC

8956   The      DALPARK          Dalpark LEASE RE: 1600         3800 A MAIN STREET                 DALLAS        TX   75226
       Neiman   PARTNERS,        COMMERCE STREET,
       Marcus   LIMITED          DALLAS, TX DATED
       Group                     6/28/1996 (LEASE ID
       LLC                       9095-0006)

57     The      DB SERP          Defined Benefit Supplemental
       Neiman                    Executive Retirement
       Marcus                    Program
       Group
       LLC

58     The      DC SERP          Defined Contribution
       Neiman                    Supplemental Executive
       Marcus                    Retirement Plan
       Group
       LLC

59     The      DCM DATA         DCM DATA SYSTEMS -             39159 PASEO PADRE      SUITE 303   FREMONT       CA   94528
       Neiman   SYSTEMS          MASTER SERVICES                PKWY
       Marcus                    AGREEMENT
       Group
                               Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 241 of 266
       LLC



9060   The      DISTIL         DISTIL NETWORKS -           301 N GLEBE ROAD   SUITE 340    ARLIGNTON   VA   22203
       Neiman   NETWORKS INC   ORDER FORM 2016-3-4 -
       Marcus                  SUPPORTING DOCUMENTS
       Group
       LLC

9161   The      DISTIL         DISTIL NETWORKS -           301 N GLEBE ROAD   SUITE 340    ARLIGNTON   VA   22203
       Neiman   NETWORKS INC   ORDER FORM
       Marcus                  AMENDMENT 1 - TRIAL
       Group                   EXTENSION 5-2016 -
       LLC                     SUPPORTING DOCUMENTS

9262   The      DISTIL         DISTIL NETWORKS -           301 N GLEBE ROAD   SUITE 340    ARLIGNTON   VA   22203
       Neiman   NETWORKS INC   PRODUCT TERMS 2016-2-29
       Marcus                  - SUPPORTING
       Group                   DOCUMENTS
       LLC

9363   The      DISTIL         DISTIL NETWORKS INC -       301 N GLEBE ROAD   SUITE 340    ARLIGNTON   VA   22203
       Neiman   NETWORKS INC   MASTER SERVICES
       Marcus                  AGREEMENT
       Group
       LLC

9464   The      DISTIL         DISTIL NETWORKS ORDER       301 N GLEBE ROAD   SUITE 340    ARLIGNTON   VA   22203
       Neiman   NETWORKS INC   DOCUMENT - SUPPORTING
       Marcus                  DOCUMENTS
       Group
       LLC

9565   The      DISTIL         DISTIL NETWORKS ORDER       301 N GLEBE ROAD   SUITE 340    ARLIGNTON   VA   22203
       Neiman   NETWORKS INC   FORM AMENDMENT 2 -
       Marcus                  8-1-2017 - SUPPORTING
       Group                   DOCUMENTS
       LLC

9666   The      DOLPHIN MALL   LEASE RE: 11401 NW 12TH     PO BOX 67000                    DETROIT     MI   48267-1895
       Neiman   ASSOCIATES,    STREET, DOLPHIN MALL,
       Marcus   LLC            STORE NO. D100, MIAMI, FL
       Group                   DATED 5/8/2003 (LEASE ID
       LLC                     2044-0001)

9767   The      EARNEST        Marketing agreement         290 PARK AVENUE    12TH FLOOR   NEW YORK    NY   10010
       Neiman   RESEARCH                                   SOUTH
       Marcus
       Group
       LLC
                                  Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 242 of 266
68     The      EDC               Employee Deferred
       Neiman                     Compensation Plan
       Marcus
       Group
       LLC

9869   The      Elizabeth Fiore   Art Advisory             2 PETER COOPER ROAD     SUITE 2D    NEW YORK    NY   10010
       Neiman
       Marcus
       Group
       LLC

9970   The      FARGO, LINDA      FARGO, LINDA -           14 SUTTON PLACE SOUTH   APT. 10D    NEW YORK    NY   10022
       Neiman                     EMPLOYMENT
       Marcus                     AGREEMENT
       Group
       LLC

1007   The      FASHION           LEASE RE: 5220 FASHION   335 MADISON AVENUE                  NEW YORK    NY   10017
1      Neiman   OUTLETS OF        OUTLETS WAY,
       Marcus   CHICAGO LLC       ROSEMONT, IL DATED
       Group                      3/19/2012 (LEASE ID
       LLC                        2224-0001)

1017   The      FISHER, CARRIE    FISHER, CARRIE -         3300 COLGATE DRIVE                  DALLAS      TX   75225
2      Neiman                     EMPLOYMENT
       Marcus                     AGREEMENT
       Group
       LLC

1027   The      FORRESTER         FORRESTER                60 ACORN PARK DRIVE                 CAMBRIDGE   MA   02140
3      Neiman   RESEARCH,INC.     RESEARCH,INC. - MASTER
       Marcus                     SERVICES AGREEMENT
       Group
       LLC

1037   The      FORSYTHE          FORSYTHE SOLUTIONS       7770 FRONTAGE ROAD                  SKOKIE      IL   60077
4      Neiman   SOLUTIONS         GROUP, INC. - STAFFING
       Marcus   GROUP, INC.       AGREEMENT
       Group
       LLC

1047   The      FutureCom         FutureCom                3600 WILLIAM D. TATE    SUITE 300   GRAPEVINE   TX   76051
5      Neiman                                              AVE
       Marcus
       Group
       LLC

1057   The      FutureCom         FutureCom                3600 WILLIAM D. TATE    SUITE 300   GRAPEVINE   TX   76051
6      Neiman                                              AVE
       Marcus
       Group
                                 Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 243 of 266
       LLC

1067   The      G2 INC.          G2 INC. - AMENDMENT      1250 OLMSTED                    PINEHURST     NC   28374
7      Neiman                                             BOULEVARD, SUITE C
       Marcus
       Group
       LLC

1077   The      G2 INC.          G2 INC. - MASTER         1250 OLMSTED                    PINEHURST     NC   28374
8      Neiman                    SERVICES AGREEMENT       BOULEVARD, SUITE C
       Marcus
       Group
       LLC

1087   The      GARTNER INC      GARTNER INC - MASTER     56 TOP GALLANT RD               STAMFORD      CT   06904
9      Neiman                    SERVICES AGREEMENT
       Marcus
       Group
       LLC

1098   The      GARTNER INC      GARTNER INC -            56 TOP GALLANT RD               STAMFORD      CT   06904
0      Neiman                    SUPPORTING DOCUMENTS
       Marcus
       Group
       LLC

1108   The      Google Apigiee   Google Apigiee           1600 AMPITHEATRE                MOUNTAIN      CA   94043
1      Neiman                                             PARKWAY                         VIEW
       Marcus
       Group
       LLC

1118   The      Google Apigiee   Google Apigiee           1600 AMPITHEATRE                MOUNTAIN      CA   94043
2      Neiman                                             PARKWAY                         VIEW
       Marcus
       Group
       LLC

1128   The      GOUBERT,         GOUBERT, DAVID -         1618 MAIN STREET                DALLAS        TX   75201
3      Neiman   DAVID            EMPLOYMENT
       Marcus                    AGREEMENT
       Group
       LLC

1138   The      GRAINGER         GRAINGER - MASTER        100 GRAINGER                    LAKE FOREST   IL   60045
4      Neiman                    SERVICES AGREEMENT       PARKWAY
       Marcus
       Group
       LLC

1148   The      GUARDIAN         supply chain agreement   55 WATER STREET                 NEW YORK      NY   10041
5      Neiman   -ENGINEERING
       Marcus   SERVICES
                                 Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 244 of 266
       Group    HUDSON YARDS
       LLC

86     The      HALL, NEVA       EMPLOYMENT              4233 SAN CARLOS                                 DALLAS   TX         75205
       Neiman                    AGREEMENT
       Marcus
       Group
       LLC

1158   The      HBG              Hudson BLVD Group       87-89 FIFTH AVENUE      Suite 308   NEW YORK    NY       10003
7      Neiman
       Marcus
       Group
       LLC

1168   The      HEWLETT          HEWLETT PACKARD         1501 PAGE MILL ROAD                 PALO ALTO   CA       94304
8      Neiman   PACKARD          COMPANY - STATEMENT
       Marcus   COMPANY          OF WORK
       Group
       LLC

1178   The      HIGH ORDER       HIGH ORDER SOLUTIONS,   5566 MAIN ST. #207                  FRISCO      TX       75033
9      Neiman   SOLUTIONS, LLC   LLC - STAFFING
       Marcus                    AGREEMENT
       Group
       LLC

1189   The      HIGH ORDER       HIGH ORDER SOLUTIONS,   5566 MAIN ST. #207                  FRISCO      TX       75033
0      Neiman   SOLUTIONS, LLC   LLC - SUPPORTING
       Marcus                    DOCUMENTS
       Group
       LLC

1199   The      Hipchat          Hipchat                 LEVEL 6 341 GEORGE ST               SYDNEY               NSW 2000   AUSTRALI
1      Neiman                                                                                                                A
       Marcus
       Group
       LLC

1209   The      Hipchat          Hipchat                 LEVEL 6 341 GEORGE ST               SYDNEY               NSW 2000   AUSTRALI
2      Neiman                                                                                                                A
       Marcus
       Group
       LLC

1219   The      HUDSON BLVD      HUDSON BLVD GROUP       87-89 FIFTH AVENUE      SUITE 308   NEW YORK    NY       10003
3      Neiman   GROUP, LLC       HUDSON YARDS
       Marcus                    SUPPLEMENT -
       Group                     SUPPORTING DOCUMENTS
       LLC
                                Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 245 of 266
1229   The      IBM             IBM - AMENDMENT -           PO BOX 700                   SUFFERN    NY   10901-0700
4      Neiman   CORPORATION     DISASTER RECOVERY
       Marcus                   SERVICES 6-2016 -
       Group                    SUPPORTING DOCUMENTS
       LLC

1239   The      IBM             IBM DR SUPPLEMENT -         PO BOX 700                   SUFFERN    NY   10901-0700
5      Neiman   CORPORATION     CFTBMHQ - SUPPORTING
       Marcus                   DOCUMENTS
       Group
       LLC

1249   The      IBM             IBM DR SUPPLEMENTS -        PO BOX 700                   SUFFERN    NY   10901-0700
6      Neiman   CORPORATION     SUPPORTING DOCUMENTS
       Marcus
       Group
       LLC

1259   The      IBM             IBM ELA - SSSO              PO BOX 700                   SUFFERN    NY   10901-0700
7      Neiman   CORPORATION     AMENDMENT 1 WITH IGF
       Marcus                   8-29-14 - SUPPORTING
       Group                    DOCUMENTS
       LLC

1269   The      IBM             IBM ELA SSSO - LOTUSLIVE    PO BOX 700                   SUFFERN    NY   10901-0700
8      Neiman   CORPORATION     - 12-16-2011 - SUPPORTING
       Marcus                   DOCUMENTS
       Group
       LLC

1279   The      IBM             IBM FINANCING               PO BOX 700                   SUFFERN    NY   10901-0700
9      Neiman   CORPORATION     AGREEMENT ELA -
       Marcus                   AUGUST 2016 EXECUTED -
       Group                    SUPPORTING DOCUMENTS
       LLC

1281   The      ICERTIS INC.    ICERTIS INC. - MASTER       14711 NE 29TH PLACE,         BELLEVUE   WA   98007
00     Neiman                   SOFTWARE AGREEMENT          SUITE 100
       Marcus
       Group
       LLC

1291   The      ICERTIS, INC.   ICERTIS, INC. - MASTER      14711 NE 29TH PLACE,         BELLEVUE   WA   98007
01     Neiman                   SOFTWARE AGREEMENT          SUITE 100
       Marcus
       Group
       LLC

1301   The      IMIDIA LLC      IMIDIA LLC - CHANGE         10326 JOSHUA CREEK CT        CYPRESS    TX   77433
02     Neiman                   ORDER
       Marcus
       Group
                                Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 246 of 266
       LLC


1311   The      IMIDIA LLC      IMIDIA LLC - MASTER       10326 JOSHUA CREEK CT               CYPRESS      TX   77433
03     Neiman                   SERVICES AGREEMENT
       Marcus
       Group
       LLC

1321   The      IMIDIA LLC      IMIDIA LLC - STATEMENT    10326 JOSHUA CREEK CT               CYPRESS      TX   77433
04     Neiman                   OF WORK
       Marcus
       Group
       LLC

1331   The      IMIDIA LLC      IMIDIA LLC - SUPPORTING   10326 JOSHUA CREEK CT               CYPRESS      TX   77433
05     Neiman                   DOCUMENTS
       Marcus
       Group
       LLC

1341   The      IN-COM DATA     IN-COM DATA SYSTEMS,      1810 CHEYENNE                       RICHARDSON   TX   75080
06     Neiman   SYSTEMS, INC.   INC. - MASTER SOFTWARE
       Marcus                   AGREEMENT
       Group
       LLC

1351   The      IN-COM DATA     IN-COM DATA SYSTEMS,      1810 CHEYENNE                       RICHARDSON   TX   75080
07     Neiman   SYSTEMS, INC.   INC. - SUPPORTING
       Marcus                   DOCUMENTS
       Group
       LLC

108    The      INFOSYS         INFOSYS - AMENDMENT       6100 TENNYSON           SUITE 200   PLANO        TX   75024
       Neiman                                             PARKWAY
       Marcus
       Group
       LLC

1361   The      INFOSYS         INFOSYS - CHANGE ORDER    6100 TENNYSON           SUITE 200   PLANO        TX   75024
09     Neiman                                             PARKWAY
       Marcus
       Group
       LLC

1371   The      INFOSYS         INFOSYS - IWAF END USER   6100 TENNYSON           SUITE 200   PLANO        TX   75024
10     Neiman                   LICENSE AGMT 12-2014 -    PARKWAY
       Marcus                   SUPPORTING DOCUMENTS
       Group
       LLC

1381   The      INFOSYS         INFOSYS - MASTER          6100 TENNYSON           SUITE 200   PLANO        TX   75024
11     Neiman                   SERVICES AGREEMENT        PARKWAY
       Marcus
                          Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 247 of 266
       Group
       LLC

1391   The      INFOSYS   INFOSYS - NMG 2015       6100 TENNYSON              SUITE 200               PLANO   TX   75024
12     Neiman             RENEWAL - SUPPORTING     PARKWAY
       Marcus             DOCUMENTS
       Group
       LLC

1401   The      INFOSYS   INFOSYS - STATEMENT OF   6100 TENNYSON              SUITE 200               PLANO   TX   75024
13     Neiman             WORK                     PARKWAY
       Marcus
       Group
       LLC

1411   The      INFOSYS   INFOSYS - SUPPORTING     6100 TENNYSON              SUITE 200               PLANO   TX   75024
14     Neiman             DOCUMENTS                PARKWAY
       Marcus
       Group
       LLC

1421   The      INFOSYS   INFOSYS ADDENDUM TO      6100 TENNYSON              SUITE 200               PLANO   TX   75024
15     Neiman             SERVICES AGREEMENT -     PARKWAY
       Marcus             SUPPORTING DOCUMENTS
       Group
       LLC

116    The      INFOSYS   INFOSYS LIMITED -        IT Products and Services               ELECTRONI                HOSUR   BANGALO
       Neiman   LIMITED   MASTER SERVICES                                                 CS CITY                  ROAD    RE
       Marcus             AGREEMENT                                                       PLOT 44 &
       Group                                                                              97A
       LLC

117    The      INFOSYS   INFOSYS LIMITED. -       IT Products and Services               ELECTRONI                HOSUR   BANGALO
       Neiman   LIMITED   STATEMENT OF WORK                                               CS CITY                  ROAD    RE
       Marcus                                                                             PLOT 44 &
       Group                                                                              97A
       LLC

118    The      INFOSYS   INFOSYS MSA              IT Products and Services               ELECTRONI                HOSUR   BANGALO
       Neiman   LIMITED   AMENDMENT EXECUTED                                              CS CITY                  ROAD    RE
       Marcus             1-5-15 - SUPPORTING                                             PLOT 44 &
       Group              DOCUMENTS                                                       97A
       LLC

119    The      INFOSYS   INFOSYS SERVICE          IT Products and Services               ELECTRONI                HOSUR   BANGALO
       Neiman   LIMITED   AGREEMENT NO 2 (CFA)                                            CS CITY                  ROAD    RE
       Marcus             EXECUTED 1-5-15 -                                               PLOT 44 &
       Group              SUPPORTING                                                      97A
       LLC                DOCUMENTS
                                    Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 248 of 266
120    The      INFOSYS             INFOSYS SERVICE          IT Products and Services   ELECTRONI                     HOSUR   BANGALO
       Neiman   LIMITED             AGREEMENT NO. 1 (ADM)                               CS CITY                       ROAD    RE
       Marcus                       EXECUTED 1-5-15 -                                   PLOT 44 &
       Group                        SUPPORTING                                          97A
       LLC                          DOCUMENTS

121    The      INFOSYS             INFOSYS TECHNOLOGIES     IT Products and Services   ELECTRONI                     HOSUR   BANGALO
       Neiman   LIMITED             LIMITED - STATEMENT                                 CS CITY                       ROAD    RE
       Marcus                       OF WORK                                             PLOT 44 &
       Group                                                                            97A
       LLC

122    The      Infosys TCC -       Infosys TCC - SOW        2400 N. GLENVILLE                      RICHARDSO    TX   75082
       Neiman   SOW                                          DRIVE, SUITE C150                      N
       Marcus
       Group
       LLC

1431   The      Infosys TCC - SOW   Infosys TCC - SOW        2400 N. GLENVILLE                      RICHARDSON   TX   75082
23     Neiman                                                DRIVE, SUITE C150
       Marcus
       Group
       LLC

1441   The      INSTART             INSTART 3 YEAR SERVICE   2307 LEGHORN STREET                    MOUNTAIN     CA   94043
24     Neiman   LOGIC,INC.          ORDER                                                           VIEW
       Marcus                       RENEWAL-08-01-2019 -
       Group                        ORDERING DOCUMENTS
       LLC

1451   The      INSTART             INSTART LOGIC,INC. -     2307 LEGHORN STREET                    MOUNTAIN     CA   94043
25     Neiman   LOGIC,INC.          MASTER SERVICES                                                 VIEW
       Marcus                       AGREEMENT
       Group
       LLC

1461   The      INTELLYS            INTELLYS CORPORATION -   621 W. COLLEGE                         GRAPEVINE    TX   76051
26     Neiman   CORPORATION         MASTER SERVICES
       Marcus                       AGREEMENT
       Group
       LLC

1471   The      INTERVOICE LLC      INTERVOICE LLC -         17787 WATERVIEW                        DALLAS       TX   75252
27     Neiman                       STATEMENT OF WORK        PARKWAY
       Marcus
       Group
       LLC

1481   The      ISG                 ISG INFORMATION          15 DOLPHIN LANE                        HILTON       SC   29926
28     Neiman   INFORMATION         SERVICESGROUP                                                   HEAD
       Marcus   SERVICESGROUP       AMERICAS INC -
       Group    AMERICAS INC        STATEMENT OF WORK
                                Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 249 of 266
       LLC



1491   The      JDA SOFTWARE    JDA SOFTWARE GROUP -      14400 NORTH 87TH                        SCOTTSDALE   AZ   85260-3649
29     Neiman   GROUP           MASTER SOFTWARE           STREET
       Marcus                   AGREEMENT
       Group
       LLC

1501   The      JDA SOFTWARE    JDA SOFTWARE SOW 2005 -   14400 NORTH 87TH                        SCOTTSDALE   AZ   85260-3649
30     Neiman   GROUP           SUPPORTING DOCUMENTS      STREET
       Marcus
       Group
       LLC

131    The      JM-BMM, LLC,    Renaissance Tower LEASE   3 COLUMBUS CIRCLE,                      NEW YORK     NY   10019
       Neiman                   RE: 1201 ELM STREET,      SUITE 2600
       Marcus                   RENAISSANCE TOWER,
       Group                    DALLAS, TX DATED
       LLC                      10/8/2003 (LEASE ID
                                9095-0112)

1511   The      KAIROS          KAIROS TECHNOLOGIES       433 LAS COLINAS BLVD E                  IRVING       TX   75039
32     Neiman   TECHNOLOGIES    INC - STAFFING
       Marcus   INC             AGREEMENT
       Group
       LLC

1521   The      KAZOR, LISA     KAZOR, LISA -             6644 BRIAR RIDGE LANE                   PLANO        TX   75024
33     Neiman                   EMPLOYMENT
       Marcus                   AGREEMENT
       Group
       LLC

1531   The      KBACE           KBACE TECHNOLOGIES,       6 TRAFALGAR SQUARE                      NASHUA       NH   03063
34     Neiman   TECHNOLOGIES,   INC. - MASTER SERVICES
       Marcus   INC.            AGREEMENT
       Group
       LLC

135    The      KEDC            Key Employee Deferred
       Neiman                   Compensation Plan
       Marcus
       Group
       LLC

136    The      L&B DEPP        Horchow Inwood Village    ATTN: PRESIDENT          5910 N.        DALLAS       TX   75206
       Neiman   INWOOD          LEASE RE: 5550 WEST                                CENTRAL
       Marcus   VILLAGE, L.P.   LOVERS LANE, SUITE 147,                            EXPRESSWAY
       Group                    DALLAS, TX DATED                                   , SUITE 1200
       LLC                      10/19/2007 (LEASE ID
                                2211-0001)
                               Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 250 of 266
137    The      LAMBERT &      LAMBERT & ASSOCIATES       1 PLACE DE                             NEUILLY S        92200   FRANCE
       Neiman   ASSOCIATES     - MASTER SERVICES          BAGATELLE                              SEINE
       Marcus                  AGREEMENT
       Group
       LLC

1541   The      LAYER,INC.     LAYER,INC. - MASTER        655 4TH STREET, 2ND                    SAN         CA   94107
38     Neiman                  SERVICES AGREEMENT         FLOOR                                  FRANCISCO
       Marcus
       Group
       LLC

1551   The      LCFRE AUSTIN   LEASE RE: 4115 CAPITAL     712 MAIN STREET, SUITE                 HOUSTON     TX   77002
39     Neiman   BRODIE OAKS,   OF TEXAS HWY SOUTH,        2500
       Marcus   LLC            BRODIE OAKS SHOPPING
       Group                   CENTER, AUSTIN, TX
       LLC                     DATED 2/8/1993 (LEASE ID
                               2070-0001)

1561   The      LENATI LLC     LENATI LLC - MASTER        2412 7TH AVE WEST        SUITE 100     SEATTLE     WA   98119
40     Neiman                  SERVICES AGREEMENT
       Marcus
       Group
       LLC

1571   The      LINC GLOBAL,   LINC GLOBAL, INC. -        100 MATHILDA PLACE,                    SUNNYVALE   CA   94086
41     Neiman   INC.           MASTER SERVICES            STE 150
       Marcus                  AGREEMENT
       Group
       LLC

1581   The      LIVEPERSON,    LIVEPERSON, INC. -         475 10TH AVE             5TH FLOOR     NEW YORK    NY   10018
42     Neiman   INC.           MASTER SERVICES
       Marcus                  AGREEMENT
       Group
       LLC

1591   The      LIVIDINI       LIVIDINI - MASTER          264 WEST 40TH STREET     PENTHOUSE 1   NEW YORK    NY   10018
43     Neiman                  SERVICES AGREEMENT
       Marcus
       Group
       LLC

1601   The      LIVIDINI       LIVIDINI - STATEMENT OF    264 WEST 40TH STREET     PENTHOUSE 1   NEW YORK    NY   10018
44     Neiman                  WORK
       Marcus
       Group
       LLC

1611   The      LONE STAR      LONE STAR CABLE -          2340 E. TRINITY MILLS,                 CARROLLTO   TX   75006
45     Neiman   CABLE          MASTER SERVICES            SUITE 300                              N
       Marcus                  AGREEMENT
       Group
                                 Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 251 of 266
       LLC



1621   The      LOOKLET AB       LOOKLET AB -              ASOGATAN 119, SE-116 24                STOCKHOLM                SWEDEN
46     Neiman                    AMENDMENT
       Marcus
       Group
       LLC

1631   The      LOOKLET AB       LOOKLET AB - GENERAL      ASOGATAN 119, SE-116 24                STOCKHOLM                SWEDEN
47     Neiman                    AGREEMENT
       Marcus
       Group
       LLC

1641   The      LOOKLET AB       LOOKLET AB - MASTER       ASOGATAN 119, SE-116 24                STOCKHOLM                SWEDEN
48     Neiman                    SERVICES AGREEMENT
       Marcus
       Group
       LLC

1651   The      LOOKLET AB       LOOKLET AB - STATEMENT    ASOGATAN 119, SE-116 24                STOCKHOLM                SWEDEN
49     Neiman                    OF WORK
       Marcus
       Group
       LLC

1661   The      LOOKLET AB       LOOKLET AB -              ASOGATAN 119, SE-116 24                STOCKHOLM                SWEDEN
50     Neiman                    SUPPORTING DOCUMENTS
       Marcus
       Group
       LLC

1671   The      LPRG             Purchase of HBG           220 FIFTH AVENUE          20TH FLOOR   NEW YORK    NY   10001
51     Neiman
       Marcus
       Group
       LLC

1681   The      M. MILLER AND    M. MILLER AND             5801 TENNYSON PKWY.                    PLANO       TX   75024
52     Neiman   ASSOCIATES LLC   ASSOCIATES LLC - MASTER   SUITE 375
       Marcus                    SERVICES AGREEMENT
       Group
       LLC

1691   The      M. MILLER AND    M. MILLER AND             5801 TENNYSON PKWY.                    PLANO       TX   75024
53     Neiman   ASSOCIATES LLC   ASSOCIATES LLC -          SUITE 375
       Marcus                    SUPPORTING DOCUMENTS
       Group
       LLC
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 252 of 266
154    The      Macy's               Broadway Stores Inc.       7 WEST SEVENTH ST             CINCINNATI    OH   45202
       Neiman                        Supplemental Executive
       Marcus                        Retirement Plan
       Group
       LLC

1701   The      Magnitude Software   Magnitude Software         515 CONGRESS AVENUE,          AUSTIN        TX   78701
55     Neiman                                                   SUITE 1510
       Marcus
       Group
       LLC

1711   The      Magnitude Software   Magnitude Software         515 CONGRESS AVENUE,          AUSTIN        TX   78701
56     Neiman                                                   SUITE 1510
       Marcus
       Group
       LLC

1721   The      MAINLINE             MAINLINE INFORMATION       1700 SUMMIT LAKE              TALLAHASSE    FL   32317
57     Neiman   INFORMATION          SYSTEMS, INC. -            DRIVE                         E
       Marcus   SYSTEMS, INC.        STATEMENT OF WORK
       Group
       LLC

1731   The      MALL AT KATY         LEASE RE: 5000 KATY        225 WEST WASHINGTON           INDIANAPOLI   IN   46204-3438
58     Neiman   MILLS, L.P.,         MILLS CIRCLE, KATY, TX     STREET                        S
       Marcus                        DATED 9/7/2004 (LEASE ID
       Group                         2042-0001)
       LLC

159    The      Marlin Capital       Leasing Agreement- Dish    300 Fellowship Road           Mt. Laurel    NJ   08054
       Neiman   Solutions            Machines
       Marcus
       Group
       LLC

160    The      Matrix Resources,    MATRIX RESOURCES,INC.      1000 ABERNATHY                ATLANTA       GA   30328
       Neiman   Inc.                 - STAFFING AGREEMENT       ROAD,SUITE 500
       Marcus
       Group
       LLC

161    The      MEMOMI LABS          MEMOMI LABS INC. -         228 HAMILTON AVE,             PALO ALTO     CA   94301
       Neiman   INC.                 MASTER SERVICES            3RD FLOOR
       Marcus                        AGREEMENT
       Group
       LLC

1741   The      MIDWEST              MIDWEST CONSULTING         11880 COLLEGE                 OVERLAND      KS   66210
62     Neiman   CONSULTING           GROUP,INC. - STAFFING      BLVD,STE. 400                 PARK
       Marcus   GROUP,INC.           AGREEMENT
       Group
                                 Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 253 of 266
       LLC



1751   The      MILLER, SARAH    MILLER, SARAH -         766 ARMSTRONG BLVD               COPPELL       TX   75019
63     Neiman                    EMPLOYMENT
       Marcus                    AGREEMENT
       Group
       LLC

1761   The      MILPITAS MILLS   LEASE RE: 1230 GREAT    225 WEST WASHINGTON              INDIANAPOLI   IN   46204-3438
64     Neiman   LIMITED          MALL DRIVE, MILPITAS,   STREET                           S
       Marcus   PARTNERSHIP      CA DATED 12/28/2005
       Group                     (LEASE ID 2203-0001)
       LLC

1771   The      MIROMAR          LEASE RE: 10801         10801 CORKSCREW                  ESTERO        FL   33928
65     Neiman   DEVELOPMENT      CORKSCREW ROAD,         ROAD, SUITE 305
       Marcus   CORPORATION      ESTERO, FL DATED
       Group                     5/21/2007 (LEASE ID
       LLC                       2207-0001)

1781   The      Mulesoft         Mulesoft                PO BOX 398848                    SAN           CA   94139-8848
66     Neiman                                                                             FRANCISCO
       Marcus
       Group
       LLC

167    The      Mulesoft         Mulesoft                PO BOX 398848                    SAN           CA   94139-8848
       Neiman                                                                             FRANCISCO
       Marcus
       Group
       LLC

1791   The      MULLEN,          MULLEN, KATHARINE -     6038 WAGGONER DRIVE              DALLAS        TX   75230
68     Neiman   KATHARINE        EMPLOYMENT
       Marcus                    AGREEMENT
       Group
       LLC

1801   The      NEWGISTICS INC   NEWGISTICS AMENDMENT    2700 VIA FORTUNA, STE            AUSTIN        TX   78746
69     Neiman                    4 RETURNS TRANSPORT     450
       Marcus                    2009 - SUPPORTING
       Group                     DOCUMENTS
       LLC

1811   The      NEWGISTICS INC   NEWGISTICS AMENDMENT    2700 VIA FORTUNA, STE            AUSTIN        TX   78746
70     Neiman                    5 RETURNS TRANSPORT     450
       Marcus                    2015 - SUPPORTING
       Group                     DOCUMENTS
       LLC
                                 Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 254 of 266
1821   The      NEWGISTICS INC   NEWGISTICS INC -              2700 VIA FORTUNA, STE                AUSTIN    TX   78746
71     Neiman                    AMENDMENT                     450
       Marcus
       Group
       LLC

1831   The      NEWGISTICS INC   NEWGISTICS INC - MASTER       2700 VIA FORTUNA, STE                AUSTIN    TX   78746
72     Neiman                    SERVICES AGREEMENT            450
       Marcus
       Group
       LLC

1841   The      NEWGISTICS INC   NEWGISTICS MSA                2700 VIA FORTUNA, STE                AUSTIN    TX   78746
73     Neiman                    RETURNS TRANSPORT             450
       Marcus                    AMENDMENT NO 7 2016 -
       Group                     SUPPORTING DOCUMENTS
       LLC

1851   The      NORTH AMERICA    NORTH AMERICA PHOTON          7TH FLOOR, TOWER 1      NEXTERACOM   EBENE          72201        MAURITIUS
74     Neiman   PHOTON           - STATEMENT OF WORK                                   CYBERCITY
       Marcus   INFOTECH LTD
       Group
       LLC

1861   The      NORTH AMERICA    NORTH AMERICA PHOTON          7TH FLOOR, TOWER 1      NEXTERACOM   EBENE          72201        MAURITIUS
75     Neiman   PHOTON           INFOTECH LIMITED -                                    CYBERCITY
       Marcus   INFOTECH LTD     MASTER SERVICES
       Group                     AGREEMENT
       LLC

1871   The      NORTH AMERICA    NORTH AMERICA PHOTON          7TH FLOOR, TOWER 1      NEXTERACOM   EBENE          72201        MAURITIUS
76     Neiman   PHOTON           INFOTECH LIMITED -                                    CYBERCITY
       Marcus   INFOTECH LTD     STATEMENT OF WORK
       Group
       LLC

1881   The      NORTH AMERICA    NORTH AMERICA PHOTON          7TH FLOOR, TOWER 1      NEXTERACOM   EBENE          72201        MAURITIUS
77     Neiman   PHOTON           INFOTECH LTD -                                        CYBERCITY
       Marcus   INFOTECH LTD     STATEMENT OF WORK
       Group
       LLC

178    The      OLYMBEC USA      1700 Pacific LEASE RE: 1700   1004 E BROOKS ROAD                   MEMPHIS   TN   38116
       Neiman   LLC              PACIFIC AVENUE,
       Marcus                    DALLAS, TX DATED
       Group                     2/25/2004 (LEASE ID
       LLC                       9095-0005)

1891   The      Optiv Security   Optiv Security                PO BOX 28216 NETWORK                 CHICAGO   IL   60673-1282
79     Neiman                                                  PLACE
       Marcus
       Group
                                     Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 255 of 266
       LLC

1901   The      Optiv Security       Optiv Security           PO BOX 28216 NETWORK                  CHICAGO    IL   60673-1282
80     Neiman                                                 PLACE
       Marcus
       Group
       LLC

1911   The      PATRICK, JOHN        PATRICK, JOHN -          3128 CARUTH BLVD                      DALLAS     TX   75225
81     Neiman                        EMPLOYMENT
       Marcus                        AGREEMENT
       Group
       LLC

1921   The      PENICK, DARCY        PENICK, DARCY -          232 NORTH 12TH STREET     APT 3       BROOKLYN   NY   11211
82     Neiman                        EMPLOYMENT
       Marcus                        AGREEMENT
       Group
       LLC

1931   The      PERSADO, INC.        PERSADO, INC. -          50 W 17TH ST                          NEW YORK   NY   10011
83     Neiman                        STATEMENT OF WORK
       Marcus
       Group
       LLC

184    The      PERSADO, INC.        PERSADO, INC. -          50 W 17TH ST                          NEW YORK   NY   10011
       Neiman                        STATEMENT OF WORK
       Marcus
       Group
       LLC

185    The      Photon Interactive   IT agreement             2525 MCKINNON ST.         SUITE 425   DALLAS     TX   75201
       Neiman   Services
       Marcus
       Group
       LLC

1941   The      PIVIT GLOBAL         PIVIT GLOBAL - MASTER    826 DE LA VINA ST STE B               SANTA      CA   93101
86     Neiman                        SERVICES AGREEMENT                                             BARBARA
       Marcus
       Group
       LLC

1951   The      PLANTINUM            PLANTINUM TECHNOLOGY     1815 SOUTH MEYERS                     OAKBROOK   IL   60181
87     Neiman   TECHNOLOGY           INC. - MASTER SOFTWARE   ROAD                                  TERRANCE
       Marcus   INC.                 AGREEMENT
       Group
       LLC

1961   The      PRECOCITY, LLC       PRECOCITY, LLC -         6860 DALLAS PARKWAY,                  PLANO      TX   75024
88     Neiman                        STAFFING AGREEMENT       STE.130
       Marcus
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 256 of 266
       Group
       LLC

189    The      PRESTON            LEASE RE: 1601 PRESTON      2525 MCKINNON                      DALLAS      TX   75201
       Neiman   SHEPARD            ROAD, PLANO, TX DATED       STREET, SUITE 700
       Marcus   RETAIL, LP         8/4/2011 (LEASE ID
       Group                       2219-0001)
       LLC

1971   The      PRESTON, TRACY     PRESTON, TRACY -            4503 WESTSIDE                      DALLAS      TX   75209
90     Neiman                      EMPLOYMENT
       Marcus                      AGREEMENT
       Group
       LLC

1981   The      PROJEKT202 LLC     PROJEKT202 LLC - MASTER     5080 SPECTRUM DRIVE,               ADDISON     TX   75001
91     Neiman                      SERVICES AGREEMENT          SUITE 320W
       Marcus
       Group
       LLC

1991   The      PUBNUB, INC.       PUBNUB, INC. - MASTER       725 FOLSOM ST.                     SAN         CA   94107
92     Neiman                      SERVICES AGREEMENT                                             FRANCISCO
       Marcus
       Group
       LLC

193    The      RAKUTEN            RAKUTEN MARKETING -         215 PARK AVE S #9                  NEW YORK    NY   10003
       Neiman   MARKETING          AMENDMENT
       Marcus
       Group
       LLC

2001   The      RAKUTEN            RAKUTEN MARKETING           215 PARK AVE S #9                  NEW YORK    NY   10003
94     Neiman   MARKETING LLC      LLC - MASTER SERVICES
       Marcus                      AGREEMENT
       Group
       LLC

2011   The      RANDSTAD           RANDSTAD                    150 PRESIDENTIAL WAY,              WOBURN      MA   01801
95     Neiman   TECHNOLOGIES,      TECHNOLOGIES, LLC -         4TH FLOOR
       Marcus   LLC                STAFFING AGREEMENT
       Group
       LLC

2021   The      RAS                RAS MECHANICAL -            35B WHITNEY ROAD        SUITE #2   MAHWAH      NJ   07430
96     Neiman   MECHANICAL         HUDSON YARDS - MASTER
       Marcus   CORP               SERVICES AGREEMENT
       Group
       LLC

2031   The      Redhat JBoss -     Redhat JBoss - Compliance   100 E DAVIE ST                     RALEIGH     NC   27601
       Neiman   Compliance Audit
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 257 of 266
97     Marcus   findings           Audit findings
       Group
       LLC

2041   The      Redhat JBoss -     Redhat JBoss - Compliance   100 E DAVIE ST                       RALEIGH     NC   27601
98     Neiman   Compliance Audit   Audit findings
       Marcus   findings
       Group
       LLC

2051   The      REDSCOUT           REDSCOUT - STATEMENT        300 COOPER SQUARE                    NEW YORK    NY   10003
99     Neiman                      OF WORK
       Marcus
       Group
       LLC

2062   The      RESOURCES          RESOURCES CONNECTION,       17101 ARMSTRONG                      IRVINE      CA   92614
00     Neiman   CONNECTION,        LLC - MASTER SERVICES       AVENUE
       Marcus   LLC                AGREEMENT
       Group
       LLC

201    The      RFID SHERPAS,      RFID SHERPAS, LLC -         1603 ORRINGTON AVE       SUITE 600   EVANSTON    IL   60201
       Neiman   LLC                STATEMENT OF WORK
       Marcus
       Group
       LLC

2072   The      RICHARDSON,        RICHARDSON, BRANDY -        19264 BAILEY LANE                    FORNEY      TX   75126
02     Neiman   BRANDY             EMPLOYMENT
       Marcus                      AGREEMENT
       Group
       LLC

2082   The      RICHRELEVANCE      RICHRELEVANCE INC. -        633 FALSOM STREET, 4TH               SAN         CA   94107
03     Neiman   INC.               MASTER SERVICES             FLOOR                                FRANCISCO
       Marcus                      AGREEMENT
       Group
       LLC

2092   The      RICHRELEVANCE      RICHRELEVANCE INC. -        633 FALSOM STREET, 4TH               SAN         CA   94107
04     Neiman   INC.               SUPPORTING DOCUMENTS        FLOOR                                FRANCISCO
       Marcus
       Group
       LLC

2102   The      RICHRELEVANCE      RICHRELEVANCE, INC. -       40 STEVENSON STREET      SUITE 950   SAN         CA   94105
05     Neiman   , INC.             STATEMENT OF WORK                                                FRANCISCO
       Marcus
       Group
       LLC
                                    Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 258 of 266
2112   The      RIVERWALK           LEASE RE: 500 PORT OF        13355 NOEL ROAD                                DALLAS          TX        75240
06     Neiman   MARKETPLACE         NEW ORLEANS PLACE,
       Marcus   (NEW ORLEANS),      NEW ORLEANS, LA DATED
       Group    INC                 5/21/2014 (LEASE ID
       LLC                          2225-0001)

207    The      RTB HOUSE           Marketing agreement          ATTN: TIMOTHY         230 PARK    SUITE 1130   NEW YORK        NY        10160
       Neiman                                                    BROCK, ESQ.           AVENUE
       Marcus
       Group
       LLC

2122   The      SALESFLOOR          SALESFLOOR INC. -            651 NOTRE-DAME ST W   SUITE 350                MONTREAL        QC        H3C 1H9   CANADA
08     Neiman   INC.                MASTER SOFTWARE
       Marcus                       AGREEMENT
       Group
       LLC

213        The Neiman     SAS INSTITUTE       SAS INSTITUTE      SAS CAMPUS DRIVE                                        CARY        NC     27513
           Marcus         INC..               INC - MASTER
           Group LLC                          SOFTWARE
                                              AGREEMENT

214        The Neiman     SAS INSTITUTE       SAS INSTITUTE      SAS CAMPUS DRIVE                                        CARY        NC     27513
           Marcus         INC..               INC.. - MASTER
           Group LLC                          SERVICES
                                              AGREEMENT

2152   The      SAS INSTITUTE       SAS INSTITUTE INCSites       SAS CAMPUS DRIVE                               CARY            NC        27513
09     Neiman   INC..               907756, 907759, 911080,
       Marcus                       911081 (SAS Size Profiling
       Group                        and Order Pack
       LLC                          Optimization).. -
                                    STATEMENT OF WORK
                                    Solutions OnDemand Master
                                    Hosting Agreement 112324.
                                    Order Form 1
2162   The      SAS INSTITUTE       SAS INSTITUTE INC.. -        SAS CAMPUS DRIVE                               CARY            NC        27513
10     Neiman   INC..               SUPPORTING
       Marcus                       DOCUMENTSSites 927120
       Group                        and 934545 (Developmet
       LLC                          Environment for MDO)
                                    Results Agreement 117652
2172   The      SCHULTE ROTH        LEASE RE: 20 HUDSON          919 THIRD AVENUE                               NEW YORK        NY        10022
 11    Neiman   & ZABEL LLP         YARDS, NEW YORK, NY
       Marcus                       DATED 9/2/2014 (LEASE ID
       Group                        1112-0001)
       LLC

2182   The      SearchMetrics Inc   Marketing agreement          1100 PARK PLACE       SUITE 150                SAN MATEO       CA        94403
 12    Neiman
       Marcus
       Group
                                 Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 259 of 266
       LLC

2192   The      SELECTIVE        INSURANCE POLICY           5005 LBJ FREEWAY SUTIE        DALLAS      TX   75244
 13    Neiman   INSURANCE        (FLD1361436) RE: FLOOD -   1500
       Marcus   COMPANY OF       PALM BEACH
       Group    AMERICA
       LLC

2202   The      SELECTIVE        INSURANCE POLICY           5005 LBJ FREEWAY SUTIE        DALLAS      TX   75244
 14    Neiman   INSURANCE        (FLD1361440) RE: FLOOD -   1500
       Marcus   COMPANY OF       MILPITAS
       Group    AMERICA
       LLC

2212   The      SELECTIVE        INSURANCE POLICY           5005 LBJ FREEWAY SUTIE        DALLAS      TX   75244
 15    Neiman   INSURANCE        (FLD1361439) RE: FLOOD -   1500
       Marcus   COMPANY OF       DOLPHIN MALL
       Group    AMERICA
       LLC

2222   The      SELECTIVE        INSURANCE POLICY           5005 LBJ FREEWAY SUTIE        DALLAS      TX   75244
 16    Neiman   INSURANCE        (FDL2687222) RE: FLOOD -   1500
       Marcus   COMPANY OF       MIROMAR
       Group    AMERICA
       LLC

2232   The      SELECTIVE        INSURANCE POLICY           5005 LBJ FREEWAY SUTIE        DALLAS      TX   75244
 17    Neiman   INSURANCE        (FLD1717989) RE: FLOOD -   1500
       Marcus   COMPANY OF       RIVERWALK
       Group    AMERICA
       LLC

2242   The      SEVERSON, ERIC   SEVERSON, ERIC -           4330 HALLMARK DRIVE           DALLAS      TX   75229
 18    Neiman                    EMPLOYMENT
       Marcus                    AGREEMENT
       Group
       LLC

2252   The      SHIN, YUMI       SHIN, YUMI -               298 CARROLL STREET            BROOKLYN    NY   11231
 19    Neiman                    EMPLOYMENT
       Marcus                    AGREEMENT
       Group
       LLC

220    The      SHOPRUNNER       SHOPRUNNER INC -           100 S.ELLSWORTH               SAN MATEO   CA   94401
       Neiman   INC              AMENDMENT                  AVENUE 9TH FLOOR
       Marcus
       Group
       LLC
                                    Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 260 of 266
221    The      SHOPRUNNER          SHOPRUNNER INC -           100 S.ELLSWORTH                    SAN MATEO        CA          94401
       Neiman   INC                 MASTER SERVICES            AVENUE 9TH FLOOR
       Marcus                       AGREEMENT
       Group
       LLC

2262   The      SHOPRUNNER          SHOPRUNNER INCMSA          100 S.ELLSWORTH                    SAN MATEO        CA          94401
 22    Neiman   INC                 EXHIBITS - MASTER          AVENUE 9TH FLOOR
       Marcus                       SERVICES
       Group                        AGREEMENTSUPPORTING
       LLC                          DOCUMENTS

2272   The      SHOPRUNNER          SHOPRUNNER MSA             100 S.ELLSWORTH                    SAN MATEO        CA          94401
 23    Neiman   INC                 EXHIBITSPOW LAST CALL      AVENUE 9TH FLOOR
       Marcus                       - SUPPORTING
       Group                        DOCUMENTS
       LLC

228        The Neiman        SHOPRUNNER      SHOPRUNNER        100 S.ELLSWORTH AVENUE 9TH                     SAN MATEO   CA     94401
           Marcus            INC             POW LAST CALL     FLOOR
           Group LLC                         - SUPPORTING
                                             DOCUMENTS

2292   The      SHOPRUNNER          SHOPRUNNER SOW -           100 S.ELLSWORTH                    SAN MATEO        CA          94401
 24    Neiman   INC                 SUPPORTING DOCUMENTS       AVENUE 9TH FLOOR
       Marcus
       Group
       LLC

2302   The      Sim, Chris          EMPLOYMENT                 10 Warwick Road                    Rockville        NY          11570
 25    Neiman                       AGREEMENT                                                     Centre
       Marcus
       Group
       LLC

2312   The      SIMON/CHELSEA       LEASE RE: 875 S GRAND      105 EISENHOWER                     ROSELAND         NJ          07068
 26    Neiman   LAS VEGAS           CENTRAL PKWY, LAS          PARKWAY
       Marcus   DEVELOPMENT,        VEGAS, NV DATED 1/6/2015
       Group    LLC.                (LEASE ID 2231-0001)
       LLC

227    The      Sirius              Sirius                     10100 REUNION PLACE   SUITE 500    SAN              TX          78216
       Neiman                                                                                     ANTONIO
       Marcus
       Group
       LLC

2322   The      SLALOM, LLC         SLALOM, LLC - MASTER       821 2ND AVENUE        SUITE 1900   SEATTLE          WA          98104
 28    Neiman                       SERVICES AGREEMENT
       Marcus
       Group
       LLC
                                 Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 261 of 266
229    The      SLG 625 LESSEE   Bergdorf Goodman LEASE     420 LEXINGTON                       NEW YORK      NY   10170
       Neiman   LLC,             RE: 625 MADISON            AVENUE
       Marcus                    AVENUE, NEW YORK, NY
       Group                     DATED 2/1/2003 (LEASE ID
       LLC                       9066-0002)

2332   The      SOFTWARE AG      SOFTWARE AG USA, INC. -    11700 PLAZA AMERICA    SUITE 700    RESTON        VA   20190
 30    Neiman   USA, INC.        MASTER SERVICES            DRIVE
       Marcus                    AGREEMENT
       Group
       LLC

231    The      SPEND            SPEND MANAGEMENT           267 BUCKINGHAM                      ATLANTA       GA   30327
       Neiman   MANAGEMENT       EXPERTS - MASTER           CIRCLE
       Marcus   EXPERTS          SERVICES AGREEMENT
       Group
       LLC

2342   The      SPEND            SPEND MANAGEMENT           267 BUCKINGHAM                      ATLANTA       GA   30327
 32    Neiman   MANAGEMENT       EXPERTS - STATEMENT OF     CIRCLE
       Marcus   EXPERTS          WORK
       Group
       LLC

2352   The      SPG PARTNERS     LEASE RE: 600 VENTURA      225 W. WASHINGTON ST                INDIANAPOLI   IN   46207-7033
 33    Neiman   GP, LLC,         BLVD.,, CAMARILLO                                              S
       Marcus                    PREMIUM OUTLETS,
       Group                     CAMARILLO, CA DATED
       LLC                       12/17/2008 (LEASE ID
                                 2212-0001)

234    The      SUGARLOAF        LEASE RE: 5900             1300 WILSON                         ARLINGTON     VA   22209
       Neiman   MILLS LIMITED    SUGARLOAF PARKWAY,         BOULEVARD, SUITE 400
       Marcus   PARTNERSHIP      DISCOVER MILLS,
       Group                     LAWRENCEVILLE, GA
       LLC                       DATED 8/7/2001 (LEASE ID
                                 2059-0001)

2362   The      SYSTEMWARE       SYSTEMWARE INC -           15301 DALLAS PARKWAY   SUITE 1100   ADDISON       TX   75001
 35    Neiman   INC              MASTER SOFTWARE
       Marcus                    AGREEMENT
       Group
       LLC

2372   The      SYSTEMWARE       SYSTEMWARE, INC. -         15301 DALLAS PARKWAY   SUITE 1100   ADDISON       TX   75001
 36    Neiman   INC              SUPPORTING DOCUMENTS
       Marcus
       Group
       LLC
                                Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 262 of 266
2382   The      TANGER DEER     LEASE RE: 201 THE ARCHES    3200 NORTHLINE AVE            STE 360                   GREENSBOR    NC   27408
 37    Neiman   PARK, LLC       CIRCLE,, TANGER OUTLET                                    ATTN::LEASE               O
       Marcus                   CENTER DEER PARK, DEER                                    ADMINSTRATI
       Group                    PARK, NY DATED 6/22/2007                                  ON
       LLC                      (LEASE ID 2210-0001)

2392   The      TAPINFLUENCE    TAPINFLUENCE -              480 N ORLANDO AVE             SUITE 200                 WINTER       FL   32789
 38    Neiman                   STATEMENT OF WORK                                                                   PARK
       Marcus
       Group
       LLC

239    The      TEACHERS        MAZZA GALLERIE LEASE        Real Estate - Real Property   1008-0001     730 THIRD                     NEW YORK   NY
       Neiman   INSURANCE AND   RE: 5300 WISCONSIN          Lease                                       AVENUE
       Marcus   ANNUITY         AVENUE N.W.,
       Group    ASSOCIATION     WASHINGTON, DC DATED
       LLC      OF AMERICA      9/12/1973 (LEASE ID
                                1008-0001)

240    The      TECHNICAL       TECHNICAL YOUTH, LLC        8365 KEYSTONE                                           INDIANAPOL   IN   46240
       Neiman   YOUTH, LLC      - STAFFING AGREEMENT        CROSSING, SUITE 104                                     IS
       Marcus
       Group
       LLC

2402   The      TEKSYSTEMS,     TEKSYSTEMS, INC -           7437 RACE ROAD                                          HANOVER      MD   21076
 41    Neiman   INC             STAFFING AGREEMENT
       Marcus
       Group
       LLC

2412   The      THE 41ST        THE 41ST PARAMETER,         14301 N 87TH STREET                                     SCOTTSDALE   AZ   85260
 42    Neiman   PARAMETER,      INC. - MASTER SERVICES
       Marcus   INC.            AGREEMENT
       Group
       LLC

2422   The      THE GALLERIA    LEASE RE: 2442 E. SUNRISE   2414 EAST SUNRISE                                       FORT         FL   33304
 43    Neiman   AT FT.          BOULEVARD, THE              BLVD.                                                   LAUDERDAL
       Marcus   LAUDERDALE      GALLERIA AT FORT                                                                    E
       Group                    LAUDERDALE, FORT
       LLC                      LAUDERDALE, FL DATED
                                10/14/1983 (LEASE ID
                                1018-0002)

2432   The      THE GALLERIA    SUBLEASE RE: THE            2414 EAST SUNRISE                                       FORT         FL   33304
 44    Neiman   AT FT.          GALLERIA AT FORT            BLVD.                                                   LAUDERDAL
       Marcus   LAUDERDALE      LAUDERDALE, FORT                                                                    E
       Group                    LAUDERDALE, FL DATED
       LLC                      11/1/1978 (LEASE ID
                                1018-0001)
                                 Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 263 of 266
2442   The      THE I4 GROUP     THE I4 GROUP - MASTER    100 NORTH CENTRAL                                     DALLAS      TX   75080
 45    Neiman                    SERVICES AGREEMENT       EXPRESSWAY
       Marcus
       Group
       LLC

246    The      THE SHOPS AT     LEASE RE: 11111 NE 8TH   Real Estate - Real Property   1106-0001   150 EAST                     NEW YORK   NY
       Neiman   THE BRAVERN,     STREET, THE SHOPS AT     Lease                                     58TH
       Marcus   LLC              THE BRAVERN,                                                       STREET,
       Group                     BELLEVUE, WA DATED                                                 PENTHOUSE
       LLC                       6/15/2006 (LEASE ID
                                 1106-0001)

247    The      The Support      THE SUPPORT GROUP INC    205 NEWBURY STREET,                                   FRAMINGHA   MA   01701
       Neiman   Group, Inc.      - STAFFING AGREEMENT     SUITE 204                                             M
       Marcus
       Group
       LLC

2452   The      THOUGHTWORK      THOUGHTWORKS INC -       200 E RANDOLPH ST.                                    CHICAGO     IL   60601
 48    Neiman   S INC            STATEMENT OF WORK
       Marcus
       Group
       LLC

2462   The      TOUGHTWORKS,     TOUGHTWORKS, INC -       200 E RANDOLPH ST 25                                  CHICAGO     IL   60601
 49    Neiman   INC              MASTER SERVICES          FLR
       Marcus                    AGREEMENT
       Group
       LLC

2472   The      TRACKIF LLC      TRACKIF AMDMT -          13911 RIDGIDALE DRIVE                                 MINNETONK   MN   55305
 50    Neiman                    SUPPORTING DOCUMENTS     SUITE 235                                             A
       Marcus
       Group
       LLC

2482   The      TRACKIF LLC      TRACKIF LLC - MASTER     13911 RIDGIDALE DRIVE                                 MINNETONK   MN   55305
 51    Neiman                    SERVICES AGREEMENT       SUITE 235                                             A
       Marcus
       Group
       LLC

2492   The      TRACKIF LLC      TRACKIF, LLC -           13911 RIDGIDALE DRIVE                                 MINNETONK   MN   55305
 52    Neiman                    STATEMENT OF WORK        SUITE 235                                             A
       Marcus
       Group
       LLC

2502   The      TSEN, STEFANIE   TSEN, STEFANIE -         5901 VANDERBILT                                       DALLAS      TX   75206
 53    Neiman                    EMPLOYMENT               AVENUE
       Marcus                    AGREEMENT
       Group
                                 Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 264 of 266
       LLC


2512   The      UGAM             UGAM SOLUTIONS SEZ PVT     CHIL-SEZ, INDIA LAND               COIMBATORE   TAMILNAD   641035       INDIA
 54    Neiman   SOLUTIONS SEZ    LTD - MASTER SERVICES      KGISL TECH PARK,                                U
       Marcus   PVT LTD          AGREEMENT                  BLOCK A, 1ST
       Group                                                FLOOR,KEERANATHAM
       LLC                                                  VILLAGE,SARAVANAMP
                                                            ATTY

2522   The      UGAM             UGAM SOLUTIONS SEZ PVT     CHIL-SEZ, INDIA LAND               COIMBATORE   TAMILNAD   641035       INDIA
 55    Neiman   SOLUTIONS SEZ    LTD - SUPPORTING           KGISL TECH PARK,                                U
       Marcus   PVT LTD          DOCUMENTS                  BLOCK A, 1ST
       Group                                                FLOOR,KEERANATHAM
       LLC                                                  VILLAGE,SARAVANAMP
                                                            ATTY

2532   The      UGMA             UGMA SOLUTIONS SEZ         CHIL-SEZ INDIA LAND                COIMBATORE   TAMIL                   INDIA
 56    Neiman   SOLUTIONS SEZ    PVT. LTD - STATEMENT OF    KGISL TECH PARK,                                NADU
       Marcus   PVT. LTD         WORK                       BLOCK A, 1ST FLOOR,
       Group                                                KEERANATHAM
       LLC                                                  VILLAGE,
                                                            SARVANAMPATTY

2542   The      UPSTREAM         UPSTREAM COMMERCE,         228 PARK AVE S.        #89632      NEW YORK     NY         10003-1502
 57    Neiman   COMMERCE, INC.   INC. - MASTER SERVICES
       Marcus                    AGREEMENT
       Group
       LLC

2552   The      UPSTREAM         UPSTREAM COMMERCE,         228 PARK AVE S.        #89632      NEW YORK     NY         10003-1502
 58    Neiman   COMMERCE, INC.   INC. - STATEMENT OF
       Marcus                    WORK
       Group
       LLC

2562   The      URBAN EDGE       Bergen Town Center         210 ROUTE 4 EAST                   PARAMUS      NJ         07652
 59    Neiman   PROPERTIES       AGREEMENT OF LEASE RE:
       Marcus                    ROUTE 4 EAST AND
       Group                     FOREST AVENUE,
       LLC                       PARAMUS, NJ DATED
                                 6/29/2010 (LEASE ID
                                 2217-0001)

260    The      UWS POST OAK     LEASE RE: 2315 POST OAK    950 ECHO LANE          SUITE 100   HOUSTON      TX         77024
       Neiman   LLC              BOULEVARD, HOUSTON,
       Marcus                    TX DATED 8/8/2011 (LEASE
       Group                     ID 2222-0001)
       LLC

2572   The      Veristich        Veristich                  PO BOX 106                         TERRELL      NC         28682
 61    Neiman
       Marcus
       Group
                                   Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 265 of 266
       LLC

262    The       VIE HEALING       VIE HEALING - LICENSE       132 S SPALDING DR     APT 111   BEVERLY      CA        90212-1845
       Neiman                      AGREEMENT                                                   HILLS
       Marcus
       Group
       LLC

2582   The       WEIRICH, WILLIS   WEIRICH, WILLIS -           4025 FECHIN CIRCLE              PLANO        TX        75026
 63    Neiman                      EMPLOYMENT
       Marcus                      AGREEMENT
       Group
       LLC

264    The       WHITLOCK          WHITLOCK - STATEMENT        12820 WEST CREEK                RICHMOND     VA        23238
       Neiman                      OF WORK                     PARKWAY
       Marcus
       Group
       LLC

2592   The       WILSON 151        LEASE RE: 151 WORTH         240 ROYAL PALM WAY              PALM BEACH   FL        33480
 65    Neiman    WORTH, LLC        AVENUE, PALM BEACH, FL      2ND FLOOR
       Marcus                      DATED 11/2/1998 (LEASE ID
       Group                       1032-0001)
       LLC

2602   The       WIPRO LIMITED     WIPRO LIMITED - MASTER      DODDAKANNELLI,                  BANGALORE    KARNATA   560035       INDIA
 66    Neiman                      SERVICES AGREEMENT          SARJAPUR ROAD                                KA
       Marcus
       Group
       LLC

2612   The       WIPRO LIMITED     WIPRO LIMITED -             DODDAKANNELLI,                  BANGALORE    KARNATA   560035       INDIA
 67    Neiman                      SUPPORTING DOCUMENTS        SARJAPUR ROAD                                KA
       Marcus
       Group
       LLC

2622   The       WORLDWIDE         TEST - MASTER SOFTWARE      PO BOX 2188                     APOPKA       FL        32704
 68    Neiman    ORCHIDS INC       AGREEMENT
       Marcus
       Group
       LLC

2632   Worth     WORTH AVENUE      LEASE RE: THE               240 ROYAL PALM WAY,             PALM BEACH   FL        33480
 69    Avenue    ASSOCIATES,       ESPLANADE, PALM BEACH,      2ND FLOOR
       Leasing   LTD               FL DATED 11/2/1998 (LEASE
       Compan                      ID 1032-0003)
       y

2642   The       YEE, KIM          YEE, KIM - EMPLOYMENT       3807 FAIRFAX AVENUE             DALLAS       TX        75209
 70    Neiman                      AGREEMENT
       Marcus
                             Case 20-32519 Document 1751 Filed in TXSB on 09/03/20 Page 266 of 266
       Group
       LLC

2652   The      YELP INC.    YELP INC. - STATEMENT OF   140 NEW MONTGOMERY     FINANCIAL   SAN          CA   94105
 71    Neiman                WORK                       ST                     DISTRICT    FRANCISCO
       Marcus
       Group
       LLC

2662   The      ZAAVYA       ZAAVYA - MASTER            3780 FIEBRANTZ DRIVE               BROOKFIELD   WI   53005
 72    Neiman                SERVICES AGREEMENT
       Marcus
       Group
       LLC

2672   The      ZAAVYA LLC   ZAAVYA LLC - CHANGE        3780 FIEBRANTZ DRIVE               BROOKFIELD   WI   53005
 73    Neiman                ORDER
       Marcus
       Group
       LLC

2682   The      ZAAVYA LLC   ZAAVYA LLC -               3780 FIEBRANTZ DRIVE               BROOKFIELD   WI   53005
 74    Neiman                STATEMENT OF WORK
       Marcus
       Group
       LLC

2692   The      ZMAGS CORP   ZMAGS CORP - GENERAL       332 CONGRESS STREET    2ND FLOOR   BOSTON       MA   02210
 75    Neiman                AGREEMENT
       Marcus
       Group
       LLC

2702   The      ZMAGS CORP   ZMAGS CORP - MASTER        332 CONGRESS STREET    2ND FLOOR   BOSTON       MA   02210
 76    Neiman                SOFTWARE AGREEMENT
       Marcus
       Group
       LLC

2712   The      ZMAGS CORP   ZMAGS CORP -               332 CONGRESS STREET    2ND FLOOR   BOSTON       MA   02210
 77    Neiman                STATEMENT OF WORK
       Marcus
       Group
       LLC

2722   The      ZMAGS CORP   ZMAGS CORPORATION -        332 CONGRESS STREET    2ND FLOOR   BOSTON       MA   02210
 78    Neiman                STATEMENT OF WORK
       Marcus
       Group
       LLC
